Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 1 of
                                      259
                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF FLORIDA

                           CASE NO. 0:18-CV-61984-FAM




        POLLY BASSETT,

              Plaintiff,

        vs.

        WAL-MART STORES EAST, L.P.,

             Defendant.
        _________________________/




                           DEPOSITION OF VIRGIL DIXON

                       TAKEN ON BEHALF OF THE PLAINTIFF

                                FEBRUARY 26, 2019
                            12:00 P.M. TO 4:36 P.M.

                         200 SE 6TH STREET, SUITE 405
                        FORT LAUDERDALE, FLORIDA 33301




        REPORTED BY:
        BRANDY SPOUTZ, COURT REPORTER
        NOTARY PUBLIC, STATE OF FLORIDA
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 2 of
                                      259
                  Dixon, Virgil 02-26-2019             Page 2 of 201

       1                       APPEARANCES OF COUNSEL

       2   ON BEHALF OF THE PLAINTIFF:

       3         MATTHEW TUCKER, ESQUIRE
                 TUCKER LAW
       4         200 SE 6TH STREET, SUITE 405
                 FORT LAUDERDALE, FLORIDA 33301
       5         954-204-0444
                 MATT@TUCKERUP.COM
       6
           ON BEHALF OF THE DEFENDANT:
       7
                 ANNALISA GUTIERREZ, ESQUIRE
       8         HAMILTON, MILLER & BIRTHISEL
                 150 SE 2 AVENUE
       9         MIAMI, FLORIDA 33131
                 305-379-3686
      10         AGUTIERREZ@HAMILTONMILLERLAW.COM

      11

      12

      13

      14

      15

      16

      17

      18

      19

      20

      21

      22

      23

      24

      25
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 3 of
                                      259
                  Dixon, Virgil 02-26-2019             Page 3 of 201

       1                        INDEX OF EXAMINATION

       2   WITNESS:    VIRGIL DIXON
                                                                       PAGE
       3   DIRECT EXAMINATION
                BY MATTHEW TUCKER, ESQUIRE                                 6
       4
           CROSS EXAMINATION
       5        BY ANNALISA GUTIERREZ, ESQUIRE                          144

       6   RE-DIRECT EXAMINATION
                BY MATTHEW TUCKER, ESQUIRE                              171
       7
           RE-CROSS EXAMINATION
       8        BY ANNALISA GUTIERREZ, ESQUIRE                          194

       9   FURTHER RE-DIRECT EXAMINATION
                BY MATTHEW TUCKER, ESQUIRE                              198
      10
           FURTHER RE-CROSS EXAMINATION
      11        BY ANNALISA GUTIERREZ, ESQUIRE                          199

      12

      13

      14

      15

      16

      17

      18

      19

      20

      21

      22

      23

      24

      25
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 4 of
                                      259
                  Dixon, Virgil 02-26-2019             Page 4 of 201

       1                            INDEX OF EXHIBITS

       2   EXHIBIT                    DESCRIPTION                      PAGE

       3         1      STORE MAP                                         26

       4         2      GM VESTIBULE BLOW UP                              26

       5         3      LETTER FROM LAWLOR, WHITE & MURPHEY               37

       6         4      VIDEO GLARE GONE                                193

       7         5      VIDEO WITH GLARE                                195

       8

       9

      10

      11

      12

      13

      14
                           INDEX OF CERTIFIED QUESTIONS
      15
           PAGE(S)                                                  LINE(S)
      16
                 45                                                       20
      17
                 62                                                        6
      18

      19

      20

      21

      22

      23

      24

      25
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 5 of
                                      259
                  Dixon, Virgil 02-26-2019             Page 5 of 201

       1               VIDEOTAPED DEPOSITION OF VIRGIL DIXON

       2                          FEBRUARY 26, 2019

       3               THE COURT REPORTER:     Okay.   We are now on the

       4         video record.    We are here today February 26, 2019

       5         and the time is approximately 12:00 p.m.

       6               We are here for the video deposition of Virgil

       7         Dixon in the matter of Polly Bassett vs. Walmart

       8         Stores East, LP, Case Number 018-CV- 61984-FAM.

       9               Our current location is 200 Southeast 6th

      10         Street, Suite 405, Fort Lauderdale 33301. The Court

      11         Reporter is Brandy Price with Universal Court

      12         Reporting. Would counsel please introduce

      13         themselves for the record?

      14               MR. TUCKER:    And the Videographer,

      15         Videographer too.      There is also a Videographer.

      16               THE COURT REPORTER:     Correct.

      17               MR. TUCKER:    All right.

      18               THE COURT REPORTER:     And also the Videographer

      19         is Brandy Price with Universal Court Reporting.

      20         Would counsel please introduce themselves for the

      21         record?

      22               MR. TUCKER:    Matthew Tucker, on behalf of the

      23         Plaintiff, Polly Bassett.

      24               MS. GUTIERREZ:     Annalisa Gutierrez, on behalf

      25         of Walmart.
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 6 of
                                      259
                  Dixon, Virgil 02-26-2019             Page 6 of 201

       1                THE WITNESS:     Virgil Dixon, on behalf of

       2         Walmart, Store 1387.

       3   Thereupon:

       4                               VIRGIL DIXON

       5   was called as a witness, and after having been first

       6   duly sworn, testified as follows:

       7                         DIRECT EXAMINATION

       8   BY MR. TUCKER:

       9         Q      Can you please spell your first and last name?

      10         A      First name Virgil V-I-R-G-I-L and last name

      11   Dixon D-I-X-O-N.

      12         Q      And what's your current address?

      13         A      201 South Santa Catalina Circle, North

      14   Lauderdale, Florida 33068.

      15                MS. GUTIERREZ:     Can you say that one more

      16         time, South?

      17                THE WITNESS:     South.

      18                MS. GUTIERREZ:     Spell out for me.

      19                THE WITNESS:     S-O-U-T-H.

      20                MS. GUTIERREZ:     Right.

      21         A      Santa S-A-N-T-A Catalina C-A-T-A-L-I-N-A

      22   Circle.

      23         Q      (By Mr. Tucker) How long have you lived there?

      24         A      I don't know.     Since 2006, 12 years.

      25         Q      Planning on moving?
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 7 of
                                      259
                  Dixon, Virgil 02-26-2019             Page 7 of 201

       1         A     No.

       2         Q     You own?

       3         A     Yes.

       4         Q     All right.     Have you ever had your deposition

       5   taken before?

       6         A     Yes.

       7         Q     How many times?

       8         A     I can't recall.

       9         Q     Do you have an estimate?

      10         A     Probably 10.

      11         Q     All for Walmart?

      12         A     Several with Walmart, several with the State

      13   of probation.

      14         Q     With what?

      15         A     Probation.

      16         Q     And what do you mean by probation?

      17         A     I was juvenile probation officer for the State

      18   of Florida.

      19         Q     You had your deposition taken in probation

      20   cases?

      21         A     Yes.

      22         Q     All right.     You know why you're here today?

      23         A     Yes.

      24         Q     Why are you here?

      25         A     According to the order, for the accident that
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 8 of
                                      259
                  Dixon, Virgil 02-26-2019             Page 8 of 201

       1   happened with Ms. Bassett.

       2         Q      Okay.   And why do you think you're here for

       3   that case?

       4         A      I don't know.

       5         Q      No idea?

       6         A      I answered the question I guess.

       7         Q      All right.   Let's go over some ground rules

       8   even though it sounds like you have some experience.

       9   We're going to be asking you questions and you're going

      10   to be answering them under oath. Do you understand that?

      11         A      Yes.

      12         Q      And you understand that we need complete

      13   answers to my questions today?

      14         A      Yes.

      15         Q      All right. And even though you're being

      16   videotaped, the Court Reporter is taking down your

      17   answers; and so in order to have a complete transcript,

      18   we need you to give answers such as "yes" or "no," not

      19   "uh-huhs" or "um-hums," head shakes, head nods, etc.           Do

      20   you understand that?

      21         A      Yes.

      22         Q      All right.   And you understand your moral and

      23   legal obligation to tell the truth today?

      24         A      Yes.

      25         Q      You understand that I am entitled to full and
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 9 of
                                      259
                  Dixon, Virgil 02-26-2019             Page 9 of 201

       1   complete answers to my questions?

       2         A      Repeat that?

       3         Q      I am entitled to full and complete answers to

       4   my questions today?

       5         A      Yes.

       6         Q      And that telling only part of the truth is not

       7   a full and complete answer?

       8         A      I can only tell what I know.

       9         Q      And do you understand that telling only part

      10   of the truth is not giving a full and complete answer to

      11   my questions today?

      12         A      I'm going to tell you what I know -- the truth

      13   of what I know.

      14         Q      Okay.   And my question is just a little

      15   different.     I'm just asking you if you understand that

      16   telling only part of the truth is not giving a full and

      17   complete answer to the question.

      18         A      Okay.   Yes, I understand.

      19         Q      All right. It's really important as one of the

      20   rules today that we not talk over each other. In normal

      21   conversation it's very frequent; however, it's very

      22   difficult for the Court Reporter to get down what you're

      23   saying if you don't let me get my full question.          I'll

      24   give you all the time to answer that you need, okay?

      25         A      Okay.
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 10 of
                                      259
                  Dixon, Virgil 02-26-2019             Page 10 of 201

        1        Q     If you don't understand my question, please

        2   ask me to rephrase.      Is that fair?

        3        A     Yes.

        4        Q     And if you do answer a question then it will

        5   be -- would you agree that it would be fair for me to

        6   assume that you understood the question today?

        7        A     Yes.

        8        Q     Do you understand the difference between a

        9   guess and an estimate?

      10         A     Yes.

      11         Q     We don't want you to guess today, okay?

      12         A     Okay.

      13         Q     That's different than estimating.        Fair?

      14         A     Fair.

      15         Q     I don't think this deposition will be that

      16    long, but if you need a break at any time, you're

      17    welcome to take a break.      And I see there is water

      18    there, if you need it, feel free to drink water while

      19    you're doing your deposition, okay?

      20         A     Thank you.

      21         Q     How long have you worked for Walmart?

      22         A     Five years.

      23         Q     Do you know the start date?

      24         A     Start date was July 13, 2013.

      25         Q     Have you always -- well the store that we're
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 11 of
                                      259
                  Dixon, Virgil 02-26-2019             Page 11 of 201

        1   here for today, is that 1387?

        2        A     Yes.

        3        Q     Okay.     How long have you been at 1387?

        4        A     Since my start date.

        5        Q     Do you have the same role today that you had

        6   on July 13, 2013?

        7        A     Repeat.

        8        Q     What is your role at Walmart?

        9        A     Asset Protection Manager.

      10         Q     Have you always been an asset protection

      11    manager at Walmart?

      12         A     Yes.

      13         Q     So, when you got hired on July 13, 2013, were

      14    you an asset protection manager?

      15         A     Yes.

      16         Q     How did you get into that role as an asset

      17    protection manager?

      18         A     I applied for a job with Walmart dealing with

      19    asset protection.

      20         Q     What were you doing before asset protection

      21    for Walmart?

      22         A     I was a juvenile probation officer.

      23         Q     Do you have a degree?

      24         A     Yes.

      25         Q     What's your degree in?
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 12 of
                                      259
                  Dixon, Virgil 02-26-2019             Page 12 of 201

        1        A       AA in law enforcement, Bachelor of Science in

        2   sociology.

        3        Q       A B.S. in what?     Bachelor of Science in what?

        4        A       Sociology.

        5        Q       Where did you get your degrees from?

        6        A       Southern University in Baton Rouge, Louisiana.

        7        Q       What's it called?

        8        A       Southern University.

        9        Q       Can you spell that?

      10         A       S-O-U-T-H-E-R-N University.

      11         Q       And were you in Florida before you were hired

      12    on July 13, 2013?

      13         A       Yes.

      14         Q       How long had you been in Florida?

      15         A       Since 1999.

      16         Q       How long did you work as a probation officer?

      17         A       Seven years.

      18         Q       And why did you decide to apply to Walmart and

      19    leave probation field?

      20         A       I needed a change.

      21         Q       Anything else?

      22         A       That was it.     Money.

      23         Q       Money?

      24         A       Yeah.

      25         Q       They pay you more?
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 13 of
                                      259
                  Dixon, Virgil 02-26-2019             Page 13 of 201

        1           A   Yes.

        2           Q   When you started at Walmart on July 13, 2013,

        3   did you receive any training?

        4           A   Yes.

        5           Q   And over the course of your time leading up to

        6   the fall in December 24, 2016 that you're here for

        7   today, did you receive training regarding store videos?

        8           A   Yes.

        9           Q   Tell me about your store training for the CCTV

      10    video cameras.

      11            A   The training I received was pretty much where

      12    we were able to learn the system that we're using within

      13    the store which is Merch, pretty much how to use the

      14    live feed and how to use the CCTV investigative feed

      15    dealing with the Merch system for the store.

      16            Q   Is there a difference between a live feed and

      17    the investigative feed?

      18            A   Yes. The live feed is running live you can

      19    actually see it, where the investigative feed is when

      20    you go back to see something that happened at a previous

      21    time.

      22            Q   Were you working on December 24, 2016?

      23            A   Yes, I was that day.

      24            Q   Is that because it was Christmas Eve day?

      25            A   Yes.
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 14 of
                                      259
                  Dixon, Virgil 02-26-2019             Page 14 of 201

        1        Q     Is that a busy day for Walmart?

        2        A     It's the day we're going to close the store.

        3        Q     And my question is a little bit different, I'm

        4   just asking if it's a busy day for Walmart on

        5   December 24, 2016 Christmas Eve day?

        6        A     Yes.

        7        Q     Where were you on December 24, 2016 when the

        8   Plaintiff fell?

        9        A     I was -- I was not working that time.

      10         Q     What time did you get to work?

      11         A     Potentially early afternoon.

      12         Q     Was there anybody working in the asset -- is

      13    it called the asset protection department or what would

      14    you call it?

      15         A     Yeah, asset protection department, loss

      16    prevention.

      17         Q     Okay.   Is loss prevention -- what's the role

      18    of loss prevention for Walmart?

      19         A     It's to deter theft, apprehend individuals

      20    with all elements with shoplifting, to assist with

      21    providing a safe shopping experience for customers as

      22    well as associates.

      23         Q     Anything else?

      24         A     Are you talking about asset protection or are

      25    you talking about my role?
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 15 of
                                      259
                  Dixon, Virgil 02-26-2019             Page 15 of 201

        1        Q     I'm talking about the department of asset

        2   protection and loss prevention.       It sounds like they are

        3   the same, right?

        4        A     Yeah, pretty much is what I just stated and

        5   mitigating shrink --

        6        Q     Mitigate what?

        7        A     Mitigating shrink if it's between things that

        8   we purchase and things that we physically have in the

        9   store.

      10         Q     I'm not sure I follow you. Is mitigating

      11    shrink the same as loss prevention in trying to deter

      12    theft?

      13         A     Yeah, because shrink comes in different ways,

      14    so yes.

      15         Q     How does it come?

      16         A     It can be paperwork, it can be stuff that they

      17    we say we received -- they say we received but we never

      18    received and it creates shrink.

      19         Q     So, like there may be a container that they

      20    say you showed up that didn't show up?

      21         A     Yes, we paid for but it never came in -- came

      22    into the store.

      23         Q     Okay.   And then shrink also includes the theft

      24    deters?

      25         A     The theft.
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 16 of
                                      259
                  Dixon, Virgil 02-26-2019             Page 16 of 201

        1        Q     Okay.   And then you mentioned a safe shopping

        2   experience.

        3        A     Yes.

        4        Q     What does that mean?

        5        A     Pretty much staying within the guidelines of

        6   the company with ensuring that we have supplies in the

        7   store that we're doing -- conducting safety sweeps as we

        8   walk and things -- different things.

        9        Q     What's the requirement for Walmart for safety

      10    sweeps?

      11         A     As you -- as you work -- we clean as we work.

      12         Q     Say it again?

      13         A     Clean as you work.

      14         Q     Okay.   Is there any particular guidelines for

      15    safety sweeps in Walmart?

      16               MR. GUITERREZ:     Objection to form.     You can

      17         answer.

      18         A     No particular, safety sweep is a safety sweep,

      19    you just walk an area and you ensure that the counters

      20    are nice and neat, nothing is on the floor and no

      21    foreign objects, clear path.

      22         Q     (By Mr. Tucker) So, safety sweep doesn't

      23    necessarily mean you're taking a broom and sweeping the

      24    floor?

      25         A     That -- that's part of safety sweep as well.
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 17 of
                                      259
                  Dixon, Virgil 02-26-2019             Page 17 of 201

        1   It could be me just walking down several aisles just

        2   ensuring that there is nothing on the floor.         If

        3   something is on the floor, I'll stop and guard it.

        4        Q     So, just so we're clear, safety sweep includes

        5   without having any supplies, no mops, no brooms, no

        6   cones, just a person physically walking through the

        7   store?

        8        A     Yes.

        9        Q     And that would include the vestibule?

      10         A     Yes.

      11         Q     When you say that your role for loss

      12    prevention is and I heard three things.        Correct me if

      13    there is anything more than three. I know we already

      14    asked, but correct me if there is more. Theft -- deter

      15    theft which actually sounds like it's just part of

      16    mitigating shrink, there is mitigating shrink and

      17    providing a safe shopping experience. Yes?

      18         A     Yes.

      19         Q     Okay.   How does loss prevention provide a safe

      20    shopping experience? How does your role in your

      21    department provide a safe shopping experience?

      22         A     No different than any other associate that

      23    works at the store.

      24         Q     But what is -- how does asset protection also

      25    provide a safe shopping experience? I'm not sure I
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 18 of
                                      259
                  Dixon, Virgil 02-26-2019             Page 18 of 201

        1   follow.

        2              In other words, is your job to monitor others

        3   who are supposed to be providing a safe shopping

        4   experience or is asset protection actually supposed to

        5   provide a safe shopping experience?

        6        A     No, asset protection is more of a support

        7   system to provide a safe shopping environment because

        8   they are able to -- they may walk a lot and they are,

        9   like, in plain clothes.

      10               So, they may see things or they may be on

      11    cameras, they may see something in an area and enable to

      12    notify maintenance to respond to a certain area or

      13    associate to respond to a certain area.

      14               It is not their job role to provide a safe

      15    shopping experience, it's pretty much every associate in

      16    store to provide a safe shopping experience.

      17         Q     Does asset protection review the CCTV video in

      18    Walmart to make sure that its employees are providing a

      19    safe shopping experience?

      20         A     No.

      21         Q     So, does asset protection review any CCTV

      22    video to ensure that employees are following the

      23    guidelines of Walmart?

      24         A     No.    With safety?   Dealing with safety?

      25         Q     Yes.
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 19 of
                                      259
                  Dixon, Virgil 02-26-2019             Page 19 of 201

        1        A     No.

        2        Q     Do they review for anything else?

        3        A     With job like auditing.      If we're auditing

        4   something related to a certain job task with, like,

        5   receiving merchandise and things like that, we would

        6   have to review video just to make sure they're within

        7   policy and procedure.

        8        Q     Is that more of a mitigating shrink issue?

        9        A     Yes.

      10         Q     Okay.   But not for safety issues?

      11         A     No.

      12         Q     Walmart -- are you aware of anyone that

      13    reviews the CCTV video for safety issues?

      14         A     Well, when you say safety and compliance, we

      15    review CCTV for compliance based on power lifting

      16    equipment ensuring that managers are verifying that

      17    equipment and inspecting it.

      18         Q     Okay.   But not for spills on the floor?

      19         A     No.

      20         Q     Can anybody -- who has access to the CCTV

      21    video?

      22         A     Asset protection and salary management.

      23         Q     All salary management?

      24         A     Yes.

      25         Q     Does salary management ever go into the --
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 20 of
                                      259
                  Dixon, Virgil 02-26-2019             Page 20 of 201

        1   well first of all, let's scratch that.        Is there an area

        2   in Walmart where the video cameras or the screens for

        3   the video cameras are?

        4        A     Yes.

        5        Q     And is it a separate room?

        6        A     Yes.

        7        Q     The only thing in that room is asset

        8   protection?

        9              MS. GUITERREZ:     Objection to form.

      10         Q     (By Mr. Rucker) Well you tell me, is there

      11    anything else in the room besides for, you know, the

      12    room for asset protection that has video camera screens

      13    on it?

      14         A     I don't understand the question.

      15         Q     Well, what's in the room that contains the

      16    video screen for the CCTV cameras?

      17         A     It's an office that is used by asset

      18    protection.    It has video, monitors and computer.

      19         Q     Is there anything else in there besides --

      20         A     Reports.

      21         Q     Let me just get my full question out.        Is

      22    there anything else in there besides for video monitors,

      23    computers and what you just said reports?

      24         A     That's it.

      25         Q     And do the salary managers go in there
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 21 of
                                      259
                  Dixon, Virgil 02-26-2019             Page 21 of 201

        1   frequently?

        2         A    No, not frequently.

        3         Q    Do they ever go in there without asset

        4   protection?

        5         A    They have access to it.

        6         Q    Is asset protection ever not watching the

        7   video screens?

        8         A    Yes.

        9         Q    When does asset protection not watch the video

      10    screens?

      11          A    When they're on the floor, when they are doing

      12    routines, doing their job.

      13          Q    Was there anybody watching the screens on

      14    December 24, 2016?

      15          A    I can't -- I can't recall.

      16          Q    Why not?

      17          A    Because I wasn't there -- I know I wasn't

      18    there that morning and I can't recall if someone was

      19    working that morning in asset protection, and if they

      20    were, I can't recall if they were actually in the office

      21    looking at the monitors.

      22          Q    Okay. Is that something you're able to check

      23    on?

      24          A    No.

      25          Q    You would not be able to determine if you had
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 22 of
                                      259
                  Dixon, Virgil 02-26-2019             Page 22 of 201

        1   an asset protection employee working at the time of the

        2   slip and fall in December 24, 2016?

        3        A     I'm not -- I'm not sure if I could go back

        4   that far, I'm not sure.

        5        Q     Well, why aren't you sure about that?

        6        A     Because of the time retention.

        7        Q     Okay.    Is there any reason for you to believe

        8   that you could not go back that far and determine if an

        9   employee was working?

      10         A     From previous investigation I do not -- I do

      11    not think I could go back past six months to see who is

      12    scheduled to work or a schedule.

      13         Q     Tell me about an investigation where you are

      14    basing this on where you are not able to go back and

      15    determine if an employee was working?

      16         A     I can't exactly say what investigation, but

      17    from my investigation experience I have tried.         I can

      18    recall going back to see when an employee worked and I

      19    think it's like retention.      I'm not sure of the exact

      20    amount of time.

      21         Q     Do you remember those other cases why you went

      22    back to look?

      23         A     You said investigation.

      24         Q     Right.    Do you know why?

      25         A     Theft.
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 23 of
                                      259
                  Dixon, Virgil 02-26-2019             Page 23 of 201

        1           Q    Do you remember a specific instance that there

        2   was a theft that you had to go back and look to see if

        3   an employee was working?

        4           A    No.    No, I don't -- I can't recall the exact

        5   incident.

        6           Q    Do you remember the item that was stolen in

        7   those investigations that you're talking about?

        8           A    No.

        9           Q    Do you remember anything at all regarding

      10    those investigation where you went back to look to see

      11    if an employee was working at that time?

      12            A    I can't, I would be guessing.

      13            Q    Who -- you reviewed the CCTV video in this

      14    case?

      15            A    Yes.

      16            Q    Based on what you saw, was it a busy day?

      17            A    No.

      18            Q    What would a busy day look like?

      19            A    A busy day, it depend on -- it depends on the

      20    day, there's lot of customers.

      21            Q    Was there -- how much video did you review in

      22    this case?

      23            A    How much video?

      24            Q    Um-hum.

      25                 MS. GUITERREZ:    Objection to form.
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 24 of
                                      259
                  Dixon, Virgil 02-26-2019             Page 24 of 201

        1        A     I reviewed video of the incident.

        2        Q     (By Mr. Tucker) And did you have to review

        3   multiple cameras and determine which one to preserve?

        4        A     Yes.

        5        Q     Which camera angles did you review?

        6        A     I reviewed each camera that was in the

        7   vestibule -- the GM vestibule.

        8        Q     And how many cameras are in the GM vestibule?

        9        A     Four.

      10         Q     Are there any cameras above the door?

      11         A     Yes.

      12         Q     Are there any cameras to the sides of the

      13    doors?

      14         A     Yes.

      15         Q     On the inside?

      16         A     Yes.

      17         Q     Okay.   Is there also two cameras if you're

      18    walking in towards the store through the vestibule, one

      19    on each side?

      20         A     Yes.

      21         Q     Does that mean there are other six cameras?

      22         A     No, there is four. You asked about above the

      23    doors?

      24         Q     Correct.

      25         A     Yeah, one above the door in the exterior
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 25 of
                                      259
                  Dixon, Virgil 02-26-2019             Page 25 of 201

        1   outside and one above the door in the interior of the

        2   store.

        3        Q     Okay.    Is there also one to the sides of the

        4   doors?

        5        A     In the vestibule?

        6        Q     Inside the vestibule.

        7        A     Yes.

        8        Q     So, if there is two as you're walking through

        9   the store and there is two on the sides of the doors and

      10    two above the doors, does that mean there is six cameras

      11    in the vestibule?

      12         A     There is four. There is four in the vestibule,

      13    there are two that's on top is outside of the vestibule.

      14         Q     Okay.    Are there any that are on the top that

      15    are inside the vestibule?

      16         A     No.

      17         Q     So, the vestibule has four cameras?

      18         A     Yes.

      19         Q     Any more than four?

      20         A     That's it, four.

      21         Q     Okay.    And you're familiar with those cameras?

      22         A     Yes.

      23         Q     Have the cameras changed in any way from today

      24    back to December 24, 2016?

      25         A     No.
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 26 of
                                      259
                  Dixon, Virgil 02-26-2019             Page 26 of 201

        1        Q     Same -- same positioning?

        2        A     Based on me doing tickets, yes.

        3              THE COURT REPORTER:     Based on me?

        4              THE WITNESS:     My version.

        5        Q     (By Mr. Tucker) This is a partial view of the

        6   floor mat that's been provided in this case.         Is that

        7   the -- does that show the GM vestibule that we're

        8   talking about here today?

        9        A     Is this the GM vestibule, right here?

      10         Q     Does it look like it to you?

      11         A     Because when I look at maps of my store I'm

      12    looking for the total store, so.

      13         Q     Okay.

      14         A     Yes, that's it.

      15         Q     Okay.   And I'm going to mark as Plaintiff's 1

      16    and Plaintiff's 2.

      17               (Thereupon, Plaintiff's Exhibit 1 and 2 were

      18               entered into the record.)

      19         Q     (By Mr. Tucker) All right.      One I've marked is

      20    the entire store map and two is going to be the blowup

      21    of the GM vestibule area.      Is that fair?

      22         A     Yes.

      23         Q     Okay.   And what I'd like you to do is mark on

      24    Exhibit 2 where the cameras are in the GM vestibule.

      25               MS. GUITERREZ:     I'm going to object to him
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 27 of
                                      259
                  Dixon, Virgil 02-26-2019             Page 27 of 201

        1        writing anything, if you want him to point it out,

        2        that's fine, but he is not going to write anything.

        3        It's not a written examination.

        4                MR. TUCKER:   You're instructing him not to do

        5        that?

        6                MR. GUITERREZ:   Yes.

        7                MR. TUCKER:   I'll tell you what, I will write

        8        on here.

        9        Q       (By Mr. Tucker) I've drawn four circles, do

      10    those four circles indicate the approximate area of

      11    where the cameras are inside the vestibule?

      12         A       I'm unable to answer that question off of this

      13    paper.

      14         Q       Okay.   So, you can't tell --

      15         A       That's like the area of the camera, but I

      16    can't say as to the exact spot and location based off

      17    the picture.

      18         Q       Well, I'm not asking if it's the exact spot,

      19    I'm just asking if it's a general area on the wall where

      20    the cameras are.

      21         A       Yes, if that's the GM vestibule, yes.

      22         Q       So, those four accurately show the general

      23    area of where those cameras are mounted?

      24         A       Yes.

      25                 MS. GUITERREZ:   Objection to form.
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 28 of
                                      259
                  Dixon, Virgil 02-26-2019             Page 28 of 201

        1        Q     (By Mr. Tucker) And Plaintiff's Exhibit 2 also

        2   shows what the map says as a cart storage area, yes?

        3        A     Yes.

        4        Q     Of these four cameras, do any of them show the

        5   cart storage area?

        6        A     Inside of it.

        7        Q     Well, define inside for me then, I'm not sure

        8   what I mean.

        9        A     Right.    You were circling that.

      10         Q     Well, I'm just -- I'm just touching the area

      11    where it says on here cart storage area and I'm just

      12    wondering if the area that Walmart has defined as the

      13    cart storage area is shown on any of the four cameras

      14    that are located in the vestibule.

      15         A     Can any of the cameras see?

      16         Q     If you were sitting today inside of the asset

      17    protection office and you were looking at the screens

      18    and you wanted to see the cart storage area, would you

      19    be able to do it?

      20               MS. GUITERREZ:     Objection to form.

      21         A     When you say see, like, see what part?

      22         Q     (By Mr. Tucker) With your eyes.       With your

      23    eyes would you be able to visually see on the screen

      24    from one of the CCTC cameras -- on the CCTV video

      25    cameras would you be able to see this cart storage area
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 29 of
                                      259
                  Dixon, Virgil 02-26-2019             Page 29 of 201

        1   that's on Exhibit 2?

        2        A     Not where you're pointing at.

        3        Q     Well, can you see any of the cart storage area

        4   on the screens inside the asset protection office?

        5        A     I would see the shopping carts from that area.

        6        Q     How much of the shopping carts can you see?

        7        A     It depends how full it is.

        8        Q     Okay.   I'm going to show you what's Exhibit 3

        9   from the Corporate Rep deposition in this case.         To the

      10    left of this screen would you be able to see anything of

      11    any of the other cameras to the left of Exhibit 3 from

      12    the Corporate Rep's deposition?

      13         A     No.

      14         Q     So, this camera that's actually circled on

      15    Exhibit 3 already, that would not be able to see to the

      16    left of this image?

      17         A     The left of -- the left of what we don't see

      18    on this image?

      19         Q     Correct.

      20         A     No.

      21         Q     Where is the camera that's circled on Exhibit

      22    3 from the Corporate Rep's deposition show?

      23         A     I'm guessing, it's not going -- it's not going

      24    to show up in that area based on this accident.

      25         Q     Would it matter whether it's based on this
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 30 of
                                      259
                  Dixon, Virgil 02-26-2019             Page 30 of 201

        1   incident or any others?

        2           A   No, but the reason is because that camera --

        3   I'm guessing because I have to be looking at it live,

        4   but I know it doesn't show more or left to the

        5   individual that's in that picture.

        6           Q   But I'm not just talking about just the

        7   individual, I'm talking about anywhere to the left of

        8   this Exhibit 3?

        9           A   No.

      10            Q   Which angle does it point towards?

      11            A   I have to see -- I have to see it live, sir.

      12            Q   Do you look at these cameras everyday that you

      13    work?

      14            A   No.

      15            Q   Do you look at them most days that you work?

      16            A   No.

      17            Q   How often do you look at the CCTV videos when

      18    you're working?

      19            A   When I need to.

      20            Q   How often do you need to?

      21            A   When there's a need to look at based on

      22    investigations, it depends on the camera.

      23            Q   You said your job is asset protection, yes?

      24            A   Yes.

      25            Q   And is it fair to say that one of the major
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 31 of
                                      259
                  Dixon, Virgil 02-26-2019             Page 31 of 201

        1   ways that asset protection operates is using the CCTV

        2   videos?

        3                MS. GUITERREZ:     Objection to form.

        4        A       That's a part of our job.

        5        Q       (By Mr. Tucker) Is it a big part of your job?

        6        A       My job is well rounded and balanced.

        7                THE COURT REPORTER:     My job is?

        8                THE WITNESS:     Well rounded and balanced.

        9        Q       (By Mr. Tucker) I appreciate your answer. My

      10    question is just a little different, I'm just asking if

      11    using the CCTV videos is a major part of your job?

      12                 MS. GUITERREZ:     Objection to form.

      13         A       My job as Virgil as the assistant manager of

      14    that area?

      15         Q       (By Mr. Tucker) Yeah.

      16         A       No.

      17         Q       What about for your department?

      18         A       Yes.

      19         Q       It's a major part of your department shop is

      20    using those --

      21         A       To ensure that they are --

      22         Q       -- CTV video cameras?

      23                 MS. GUITERREZ:     Objection to form.

      24         A       To ensure that they are functioning they have

      25    to audit the cameras.
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 32 of
                                      259
                  Dixon, Virgil 02-26-2019             Page 32 of 201

        1        Q       (By Mr. Tucker) That wasn't my question sir.

        2   I'm just asking if a major part of asset protection's

        3   role is using those CCTV video cameras?

        4        A       No, it's not a major part of their role.

        5        Q       Would you call them a minor part?

        6        A       No.

        7                MS. GUITERREZ:   Objection to form.

        8        Q       (By Mr. Tucker) I'm sorry?

        9        A       I cannot answer that question because it's a

      10    subject of response, minor or major, it depends on the

      11    situation.

      12         Q       Well, based on your position as manager of

      13    asset protection, would you consider as the manager for

      14    what, five years?

      15         A       Um-hum.

      16         Q       Would you consider that to be a major part of

      17    asset protection's role at Walmart?

      18         A       It depends on the need at that time.

      19         Q       In general, is it a major part of asset

      20    projection --

      21                 MS. GUITERREZ:   Objection to form.

      22         Q       (By Mr. Tucker) -- at Walmart 1387?

      23         A       It depends on the need.

      24         Q       You can't answer that?

      25                 THE COURT REPORTER:   Is that a no?
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 33 of
                                      259
                  Dixon, Virgil 02-26-2019             Page 33 of 201

        1              THE WITNESS:     No.

        2         A    I cannot answer that question.

        3         Q    (By Mr. Tucker) How many times would you say

        4   you looked at the cameras inside the GM vestibule?

        5         A    I cannot recall.

        6         Q    Do you have an estimate?

        7         A    Over five years?

        8         Q    Yeah.

        9              MS. GUITERREZ:     Objection to form.

      10          A    I can't recall in five years how many times I

      11    looked at the cameras.

      12          Q    (By Mr. Tucker) Would you say a lot?

      13          A    Yes.

      14          Q    And based on all times in your five years

      15    which you just said was a lot, can you tell us which

      16    cameras show the carts in the storage area in

      17    Plaintiff's Exhibit 2?

      18               MS. GUITERREZ:     Objection to form.

      19          A    If -- show the carts if they are full?

      20          Q    (By Mr. Tucker) Um-hum.

      21          A    That camera behind -- the entry camera here?

      22          Q    Let's do this, I'm going to number them.

      23    Please tell me the number, I'll just add the numbers to

      24    it.

      25          A    I can recall Camera 2 and I can recall Camera
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 34 of
                                      259
                  Dixon, Virgil 02-26-2019             Page 34 of 201

        1   3 able to see the shopping carts in the GM vestibule.

        2        Q     What about Camera 4 and Camera 1?

        3        A     I cannot recall, it depends on how full.

        4        Q     Do they point in that direction at all?

        5              MS. GUITERREZ:     Objection to form.

        6        Q     (By Mr. Tucker) One and four?

        7              MS. GUITERREZ:     Objection to form.

        8        A     They cover the vestibule areas.

        9        Q     (By Mr. Tucker) And what areas does number one

      10    cover?

      11         A     Number one would cover entry to the store.

      12         Q     Does it show both -- both doors?

      13         A     I'm not sure.

      14         Q     What about Camera 4, what does it show?

      15         A     Camera 4 would show exit -- exit of the store.

      16         Q     Do any of the camera show the area that says

      17    other income?

      18         A     No, not in there.

      19         Q     Do any of the cameras show the wall that

      20    separates the cart storage area and the other income?

      21         A     I'm not sure.

      22         Q     Which cameras show the cart storage -- the

      23    wall between the cart storage and the other income?

      24         A     I'm not sure.

      25         Q     Is there somebody that could answer that?
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 35 of
                                      259
                  Dixon, Virgil 02-26-2019             Page 35 of 201

        1        A     We have -- we have to look at the video, we

        2   have to actually look at the videos.

        3        Q     And if you looked at it and came back, would

        4   you be able to answer that question?

        5        A     Yes, if a camera was able to see that wall.

        6        Q     And if we brought you back another day, would

        7   you be able to tell me the direction of Camera 4?

        8              MS. GUITERREZ:     Objection to form.

        9        Q     (By Mr. Tucker) More accurately.

      10         A     Yes.

      11         Q     And Camera 1, would you be able to come back

      12    and tell me the direction of Camera 1 more accurately?

      13               MS. GUITERREZ:     Objection to form.

      14         A     When you say more accurately what do you mean?

      15         Q     (By Mr. Tucker) Well, could you bring back say

      16    a screen shot that shows me what it shows?

      17               MS. GUITERREZ:     Objection to form.

      18         A     At this present time?

      19         Q     (By Mr. Tucker) Yeah.

      20         A     Yes.

      21         Q     I mean you said it hasn't changed, right?

      22         A     No.

      23         Q     It would show the same thing today, you know,

      24    in terms of the area that it covers?

      25         A     Yes, today is going to show what it covers.
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 36 of
                                      259
                  Dixon, Virgil 02-26-2019             Page 36 of 201

        1           Q    And it would show the same thing that it

        2   showed on December 24, 2016 in terms of the coverage

        3   area?

        4           A    I'm not sure.

        5           Q    Well, you told me that the coverage area

        6   hasn't changed, does it not?

        7           A    And I don't want to guess.

        8           Q    Did you tell me earlier that the coverage area

        9   for these cameras in the vestibule hasn't changed?

      10            A    Yes. Based on my ticket resolutions with

      11    cameras.

      12            Q    What are ticket resolutions with cameras?

      13            A    When we need to have cameras operated for any

      14    reason.

      15            Q    Have any of the cameras in the GM vestibule to

      16    your knowledge been operated on since December 24, 2016?

      17            A    No.

      18            Q    I'm going to show you what we'll mark as

      19    Exhibit 3. Actually I'm not going to mark it yet. Do you

      20    recognize this?

      21                 MS. GUITERREZ:   For the record, he's showing

      22            him a letter from Lawlor, White & Murphey dated

      23            January 9, 2017.

      24            A    Do I recognize this?

      25            Q    (By Mr. Tucker) Yeah.
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 37 of
                                      259
                  Dixon, Virgil 02-26-2019             Page 37 of 201

        1           A   I've seen letters like this before, but this

        2   particular letter -- and the question about do I

        3   recognize it, what do you mean by that?

        4           Q   Have you ever seen this before?

        5           A   This exact letter?

        6           Q   This letter.

        7           A   Yes.

        8           Q   We'll mark as Exhibit 3.

        9               (Thereupon, Plaintiff's Exhibit 3 was entered

      10                into the record.)

      11            Q   (By Mr. Tucker) When did you first see this

      12    letter?

      13            A   I can't recall.

      14            Q   Was it at or near the time of the slip and

      15    fall?

      16            A   Excuse me?

      17            Q   Was it at or near the time of the slip and

      18    fall?

      19            A   Potentially.

      20            Q   Was it around January 9, 2017?

      21            A   I can't recall.

      22            Q   Would you say you saw it years ago?

      23            A   I'm sure I saw it, I can't recall the exact

      24    date or when.

      25            Q   Are you sure you saw it around the time of the
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 38 of
                                      259
                  Dixon, Virgil 02-26-2019             Page 38 of 201

        1   slip and fall?

        2              MS. GUITERREZ:     Objection to form.

        3        A     I'm not sure.

        4        Q     (By Mr. Tucker) When you saw this letter, did

        5   you or anyone in your department take any steps to

        6   comply with this letter?

        7        A     Well, that letter goes to our claim adjuster.

        8        Q     I appreciate your answer, my question is just

        9   a little bit different.      I'm just asking when you saw

      10    this letter, did you or any of your employees that work

      11    under you do anything to comply with this letter?

      12               MS. GUITERREZ:     Objection to form.

      13         A     I can't recall.

      14         Q     (By Mr. Tucker) What steps were taken to

      15    comply with this letter?

      16               MS. GUITERREZ:     Objection to form.

      17         A     We sent it over to our claim adjuster that is

      18    assigned to the case and they respond to the attorneys.

      19         Q     (By Mr. Tucker) Was your claim adjuster Jenny

      20    Torres?

      21         A     I can't exactly recall if it was Jenny or we

      22    have several different ones.

      23         Q     Who could it have been?

      24         A     I'm not sure, I haven't looked at the file.

      25         Q     What is Jenny Torres?
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 39 of
                                      259
                  Dixon, Virgil 02-26-2019             Page 39 of 201

        1        A     She is -- she is the claim adjuster or was the

        2   claim adjuster with CMR.

        3        Q     She's not with Walmart anymore?

        4        A     I'm not sure.

        5        Q     Following the slip and fall and after

        6   receiving this letter dated January 9, 2017, what steps

        7   did Walmart take to preserve the video in this case?

        8        A     To preserve it we send it to our claim

        9   adjuster with all the witness statements and the claim

      10    number.

      11         Q     Is anybody able to access the video remotely?

      12         A     Remotely?

      13         Q     Yeah.

      14         A     What do you mean?

      15         Q     Not at 1387, somewhere else remotely?

      16         A     Home office.

      17         Q     Home office can access the cameras --

      18         A     Yes.

      19         Q     -- at their location?      Where is the home

      20    office located?

      21         A     Arkansas, Bentonville.

      22         Q     Where?

      23         A     Arkansas, Bentonville.

      24         Q     Where is Bentonville?

      25         A     Arkansas.
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 40 of
                                      259
                  Dixon, Virgil 02-26-2019             Page 40 of 201

        1        Q       Arkansas?

        2        A       Yes.

        3        Q       Did anybody from the home office access the

        4   video in this case?

        5        A       I'm not sure.

        6        Q       Would you be able to tell if they did?

        7        A       No.

        8        Q       Do you know if Jenny Torres accessed the

        9   video?

      10         A       No.

      11         Q       Who preserved the videos and produced those in

      12    this case?

      13         A       I did.

      14         Q       You preserved all the video in this case?

      15         A       I preserved hour before and hour after.

      16         Q       Plus some other video?

      17                 MS. GUITERREZ:   Objection to form.

      18         A       I preserved hour before and hour after.

      19         Q       (By Mr. Tucker) And you're saying that I think

      20    there was -- do you know how many videos you produced in

      21    this case?

      22                 MS. GUITERREZ:   Objection to form.     He hasn't

      23         produced anything.

      24         Q       (By Mr. Tucker) Do you know how many videos

      25    you've preserved in this case?
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 41 of
                                      259
                  Dixon, Virgil 02-26-2019             Page 41 of 201

        1              MS. GUITERREZ:     Objection to form.

        2        A     On a CD?

        3        Q     (By Mr. Tucker) Sir, do you know how many

        4   video you preserved in this case?

        5        A     One.

        6        Q     You preserved one video?

        7        A     Yes.

        8              MS. GUITERREZ:     Objection to form.

        9        Q     (By Mr. Tucker) And is that the video that

      10    starts an hour before and runs to an hour after the slip

      11    and fall of Polly Bassett?

      12         A     Yes.

      13         Q     What about the videos on your cell phone?

      14         A     What about them?

      15         Q     Did you record them?

      16         A     Well, on the screen certain segments with

      17    certain cameras.

      18         Q     Does Walmart ever preserve video from their

      19    home office?

      20         A     I'm not sure.

      21         Q     Have you ever become aware of the home office

      22    ever saving video of 1387?

      23         A     No.

      24         Q     To the best of your knowledge, the home office

      25    has never preserved video?
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 42 of
                                      259
                  Dixon, Virgil 02-26-2019             Page 42 of 201

        1        A     To the best of my knowledge.

        2        Q     Has anybody ever remotely stored video from

        3   Walmart 1387 store?

        4        A     To the best of my knowledge I don't -- I can't

        5   recall anyone doing that.

        6        Q     How many days a week would you say that you

        7   review video of the CCTV videos cameras?

        8        A     It depends on -- it depends on the week and

        9   what's going on.

      10         Q     On an average.

      11         A     What was the question I'm sorry?

      12         Q     I want to know how often you review cameras of

      13    1387 on a weekly basis?

      14         A     I'm sure on a weekly -- I'm sure I review the

      15    cameras every day.     I'm there five days a week, but not

      16    every camera.

      17         Q     So, reviewing cameras every day is something

      18    you do when you work at Walmart?

      19         A     Is something I do?

      20         Q     Yeah, during your employment at Walmart.

      21         A     If it's something I need to do to get

      22    information I need I look at the cameras.

      23         Q     And do you review the cameras daily at 1387

      24    when you work?

      25               MS. GUITERREZ:     Objection to form.
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 43 of
                                      259
                  Dixon, Virgil 02-26-2019             Page 43 of 201

        1        A      I'm sure, yeah, I'm sure I do in my office.

        2        Q      (By Mr. Tucker) Did you on behalf of Walmart

        3   decide which videos to preserve in this case?

        4               MS. GUITERREZ:    Objection to form.

        5        A      I didn't hear that sir.

        6        Q      (By Mr. Tucker) Did you on behalf of Walmart

        7   decide what videos to preserve in this case?

        8               MS. GUITERREZ:    Objection to form.

        9        A      Did I on behalf of Walmart decide what video

      10    to preserve?

      11         Q      (By Mr. Tucker) Correct.

      12         A      Yes.

      13         Q      You made the sole decision on which videos to

      14    preserve in this case?

      15         A      Yes.

      16         Q      Did anyone instruct you which videos to

      17    preserve?

      18                MS. GUITERREZ:    Objection to from.

      19         A      No.

      20         Q      (By Mr. Tucker) How did you know what videos

      21    to preserve?

      22         A      The preserve the best video available for any

      23    incident an hour before and hour after the incident.

      24         Q      Do you ever save more than one camera angle?

      25         A      Have I?
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 44 of
                                      259
                  Dixon, Virgil 02-26-2019             Page 44 of 201

        1        Q     Yeah.

        2        A     Yes, I have.

        3        Q     And I'm talking about for a specific case.

        4        A     I have.

        5        Q     How much -- how much video would fit on a CD?

        6        A     One twenty.

        7        Q     One twenty what?

        8        A     Hundred and twenty minutes, I'm sorry.

        9        Q     So, one camera angle for 120 minutes will fit

      10    onto CD?

      11               MS. GUITERREZ:     Objection to form.

      12         A     That's what we are required to provide is 120

      13    minutes for one camera.

      14         Q     (By Mr. Tucker) Maybe you're answering

      15    something a little bit different.       So, let's make sure

      16    we're clear on this.      When you preserve videos sometimes

      17    you preserve more than one camera angle, yes?

      18         A     Yes.

      19         Q     For example if there is a theft in the store

      20    you might preserve video of somebody walking through the

      21    store?

      22         A     That is correct.

      23               MS. GUITERREZ:     Objection to form.

      24         Q     (By Mr. Tucker) Okay.      How much video will fit

      25    onto the CDs or DVDs that you're saving to?
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 45 of
                                      259
                  Dixon, Virgil 02-26-2019             Page 45 of 201

        1              MS. GUITERREZ:     Objection to form.

        2        A     Hundred and twenty minutes.

        3        Q     (By Mr. Tucker) Only 120 minutes?

        4        A     Yes.

        5        Q     If you try to preserve 121 minutes it won't

        6   fit on a CD?

        7        A     It won't -- it won't preserve everything.

        8        Q     Okay.    Are there some cases where you have to

        9   preserve multiple CDs or DVDs?

      10         A     There has been some cases where I was

      11    requested to provide multiple CDs.

      12         Q     What do you mean by that?

      13         A     So, if I send a claim -- do a claim and I send

      14    an hour -- hour before and hour after the incident our

      15    claim adjuster may contact the store and ask for

      16    different cameras as well of the individual and ask us

      17    to send that as well.

      18               *Q      They would do that for slip and fall

      19    cases?

      20               MS. GUITERREZ:     I'm going to object and

      21         instruct him not to answer as to any specific

      22         communications with the claims management

      23         department, it's attorney client product.

      24         Q     (By Mr. Tucker) You're not going to answer

      25    that today?
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 46 of
                                      259
                  Dixon, Virgil 02-26-2019             Page 46 of 201

        1        A      No, sir.

        2        Q      Certify it to the Court.

        3               MS. GUITERREZ:    Can we take a quick break?

        4               MR. TUCKER:   Sure.

        5               MS. GUITERREZ:    Thanks.

        6               (Thereupon, a short discussion was held off

        7               record.)

        8               (Deposition resumed.)

        9               THE COURT REPORTER:     Okay. We're back on

      10         record.

      11         Q      (By Mr. Tucker) At the time of the slip and

      12    fall and shortly thereafter, did you review all the

      13    angles of all the cameras inside the vestibule?

      14         A      Yes.

      15         Q      How many of those camera angles showed the

      16    slip and fall?

      17         A      If I can recall, two.

      18         Q      Which two?

      19         A      Camera 3 and Camera 2.

      20         Q      Did you preserve the hour before and the hour

      21    after -- to the hour after the video of Camera 3?

      22         A      No.

      23         Q      Did you preserve the slip and fall itself from

      24    Camera 3?

      25         A      No.
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 47 of
                                      259
                  Dixon, Virgil 02-26-2019             Page 47 of 201

        1        Q     Could you have?

        2        A     Yes.

        3        Q     Why didn't you?

        4        A     Because that camera didn't show the complete

        5   fall during review.     First is Camera 2 show more of the

        6   fall and more of her entering the store and the

        7   mechanics of the fall.

        8        Q     Did you review Camera 2 and Camera 3 in

        9   detail?

      10         A     Yes.

      11         Q     Did Camera 2 show glare from the sun?

      12         A     I can't recall from two years ago.

      13         Q     Have you reviewed the footage in this case

      14    prior to your deposition today?

      15         A     Have I reviewed the footage from this case

      16    prior?

      17         Q     Have you reviewed any footage today?

      18         A     No.

      19         Q     Have you reviewed any in the last week?

      20         A     Yes.

      21         Q     Okay.   Where were you when you reviewed the

      22    footage?

      23         A     With my attorney.

      24         Q     And where were you?

      25         A     In the spark room at the store.
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 48 of
                                      259
                  Dixon, Virgil 02-26-2019             Page 48 of 201

        1              THE COURT REPORTER:     In the what room?

        2              THE WITNESS:     It's a room where we meet at, at

        3        the store.

        4        Q     (By Mr. Tucker) And when you reviewed that

        5   footage, did you see camera glare from Camera 2 that's

        6   all in Plaintiff's Exhibit 2?

        7              MS. GUITERREZ:     Objection to form.

        8        A     What?   I can't -- I don't recall.       I don't

        9   recall.

      10         Q     (By Mr. Tucker) You don't recall from the last

      11    week if the footage had glare?

      12               MS. GUITERREZ:     Objection to form.

      13         A     No, I can't recall.

      14         Q     (By Mr. Tucker) In Camera 2 on Plaintiff's

      15    Exhibit 2, did you see any substance on the floor of the

      16    vestibule during your investigation?

      17         A     No.

      18         Q     Would you agree that if one camera has glare

      19    from the sun and one does not that it would make sense

      20    to save the video that does not have glare?

      21               MS. GUITERREZ:     Objection to form.

      22         A     No, I don't agree.

      23         Q     (By Mr. Tucker) Why not?

      24         A     Because I did not see the difference in the

      25    glare and not having the glare showing the substance on
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 49 of
                                      259
                  Dixon, Virgil 02-26-2019             Page 49 of 201

        1   the floor.

        2          Q     Do you know what glare does to the portion of

        3   the video that has the glare?

        4          A     What does it do?

        5          Q     I'm asking you.

        6          A     No.

        7          Q     Do you know if washes out the video?

        8                MS. GUITERREZ:     Objection to form.

        9          A     No.

      10           Q     (By Mr. Tucker) I'll direct you over to the TV

      11    that we have here, and up here I have the video of --

      12    right now it's at 7:43:27 a.m., do you recognize this

      13    video?

      14           A     Yes.

      15           Q     The right door is open in the video?

      16           A     Yes.

      17           Q     And there is glare on the ground?

      18           A     Yes, I see glare.

      19           Q     And that's from the sun?

      20           A     Yes.

      21           Q     Can you see the tiles itself where the glare

      22    is?

      23           A     No.

      24           Q     But you can see the tiles all around it, can't

      25    you?
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 50 of
                                      259
                  Dixon, Virgil 02-26-2019             Page 50 of 201

        1              MS. GUITERREZ:     Objection to form.

        2        A     Yes.

        3        Q     (By Mr. Tucker) Would you agree that the sun

        4   is preventing us from being able to see the portion of

        5   the ground that has the glare?

        6        A     Yes.

        7        Q     We'll go off the record for a second.

        8              (Thereupon, a short discussion was held off

        9              record.)

      10               (Deposition resumed.)

      11               THE COURT REPORTER:     Back on record.

      12         Q     (By Mr. Tucker) All right.      I've now changed

      13    the time on here to 7:39:31 a.m. and now both doors are

      14    open, correct?

      15         A     Yes.

      16         Q     And there is glare from the sun coming from

      17    both doors?

      18         A     Yes.

      19         Q     And in fact we can't clearly see the ground in

      20    the area where there is glare because of the sun. Is

      21    that accurate?

      22         A     Yes.

      23         Q     Go back off the record for a second.

      24               (Thereupon, a short discussion was held off

      25               record.)
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 51 of
                                      259
                  Dixon, Virgil 02-26-2019             Page 51 of 201

        1              (Deposition resumed.)

        2        Q     (By Mr. Tucker) Does Walmart have a policy as

        3   to how to properly preserve video?

        4              MS. GUITERREZ:     Objection to form.

        5        A     The guideline I want to say is like a policy.

        6        Q     (By Mr. Tucker) What's the difference between

        7   a guideline and a policy?

        8        A     I mean that's the definition of it.

        9        Q     What do you mean?

      10         A     It says guideline.

      11         Q     Okay.   Is there a difference in your mind

      12    between a guideline and the policy?

      13         A     Not in my mind.

      14         Q     Does Walmart have a policy regarding

      15    preservation of video?

      16         A     A guide -- it's defined as a guideline.

      17         Q     Okay.   What does the guideline say?

      18         A     We preserve video an hour before the incident

      19    and an hour after.

      20         Q     Does it instruct you on which videos to

      21    preserve if there is multiple angles?

      22         A     Only the best -- best camera.

      23         Q     Does it say in the policy to record the best

      24    angle?

      25         A     No, not that I can recall.
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 52 of
                                      259
                  Dixon, Virgil 02-26-2019             Page 52 of 201

        1          Q   Does it give you any instruction on which

        2   videos to preserve?

        3          A   The nearest camera.

        4          Q   It says the nearest camera?

        5          A   Yeah, like nearest camera with the best shot.

        6          Q   Does it say both the nearest camera and the

        7   best shot or does it just say one or the other, what

        8   does it say?

        9          A   I mean the expectation is the best shot. So, I

      10    can't say exactly what it says verbatim.

      11           Q   So, is the best shot always the nearest

      12    camera?

      13           A   No.

      14           Q   Does the policy actually say the closest

      15    camera should be preserved?

      16           A   Not that I can recall.

      17           Q   I mean this is your job, what does the policy

      18    say?

      19               MS. GUITERREZ:     Objection to form.

      20           A   An hour before and hour after of the incident,

      21    that's what it says.

      22           Q   (By Mr. Tucker) And as a manager sitting here

      23    today whose job it is at Walmart to preserve video, does

      24    it say in terms of the best location, the closest

      25    camera, whatever it says, what else does it say besides
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 53 of
                                      259
                  Dixon, Virgil 02-26-2019             Page 53 of 201

        1   for the hour before and the hour after?

        2               MS. GUITERREZ:    Objection to form.     Asked and

        3        answered.

        4        A      An hour before and an hour after of the

        5   incident.

        6        Q      (By Mr. Tucker) What else does the policy say

        7   or the guideline say?

        8        A      That's all I can recall.

        9        Q      So, how do you know which cameras to preserve

      10    if you don't know Walmart's guidelines?

      11         A      I know which camera to preserve because I see

      12    the incident on that camera.

      13         Q      How do you know you're complying with

      14    Walmart's guidelines if you don't know what it says?

      15         A      It is -- I just told you the guideline.

      16         Q      Does the guideline say anything else besides

      17    for the hour before and the hour after?

      18                MS. GUITERREZ:    Objection to form.     Asked and

      19         answered.

      20         A      No.

      21         Q      (By Mr. Tucker) Does the guideline tell you

      22    which cameras to preserve?

      23         A      Which cameras to preserve?

      24         Q      Yeah.

      25         A      The camera of the incident.
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 54 of
                                      259
                  Dixon, Virgil 02-26-2019             Page 54 of 201

        1        Q      Does it actually say preserve the camera of

        2   the incident?

        3        A      Yes.

        4        Q      Does it say anything else?

        5        A      The hour before and the hour after the

        6   incident.

        7        Q      That's the entire line of their guidelines on

        8   that it's just one little hour --

        9        A      If it's not it --

      10         Q      Hold on.   Their guideline, all it says is one

      11    little line that says the hour before and the hour

      12    after?

      13                MS. GUITERREZ:    Objection, form.

      14         A      And it also says if the incident is not in

      15    camera view use the nearest camera to the location over-

      16    - over the area of the incident.

      17         Q      (By Mr. Tucker) So, it says use the closest

      18    camera?

      19         A      If it's not in camera view.      If the incident

      20    is not on camera we use the nearest closest camera to

      21    the incident.

      22         Q      Okay.   If it's not in camera view then use the

      23    one closest meaning that that one that you're preserving

      24    that's closest wouldn't capture the actual incident is

      25    what you're saying?
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 55 of
                                      259
                  Dixon, Virgil 02-26-2019             Page 55 of 201

        1        A     Correct.

        2        Q     Okay.   Does it say anything regarding multiple

        3   cameras that that both capture an incident?

        4        A     No, it does not.

        5        Q     So, Walmart doesn't have a guideline that

        6   you're aware of for capturing or preserving multiple

        7   cameras that capture an incident?

        8        A     No.

        9        Q     Walmart just leaves it up to you to determine

      10    which camera to preserve --

      11               MS. GUITERREZ:     Objection, form.

      12         Q     -- if there is multiple cameras that capture

      13    an incident?

      14               MS. GUITERREZ:     Objection, form.

      15         A     Yes.

      16         Q     (By Mr. Tucker) And to the best of your

      17    knowledge, Walmart leaves it up to you to determine

      18    which camera to preserve if there is multiple camera

      19    angles that captures an incident?

      20         A     Yes.

      21         Q     Have they ever specifically instructed you on

      22    which cameras to preserve when there is multiple cameras

      23    pointing at an incident?

      24               MS. GUITERREZ:     Objection, form.

      25         A     Repeat that question?
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 56 of
                                      259
                  Dixon, Virgil 02-26-2019             Page 56 of 201

        1        Q     (By Mr. Tucker) Has Walmart ever instructed

        2   you on what to do when there is multiple cameras

        3   pointing at an incident?

        4        A     No.

        5        Q     To the best of your knowledge is Walmart okay

        6   with you storing video on your cell phone?

        7        A     Yes.

        8        Q     Has Walmart ever instructed you to save video

        9   on your cell phone?

      10         A     No.

      11         Q     Has Walmart ever instructed you to record

      12    video from the screen onto you phone?

      13         A     No.

      14         Q     Has Walmart ever instructed you not to save

      15    video on your camera phone?

      16         A     No.

      17         Q     Why was video preserved from your cell phone

      18    in this case?

      19               MS. GUITERREZ:     Objection, form.

      20               MR. TUCKER:    What's wrong with the form?

      21               MS. GUITERREZ:     Because you're saying video

      22         preserved, that's not the video that was preserved

      23         in that case, that's not Walmart's official video.

      24         The official video that was preserved is the video

      25         that was produced hour before and hour after
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 57 of
                                      259
                  Dixon, Virgil 02-26-2019             Page 57 of 201

        1        directly from the CCTV.

        2              MS. TUCKER:    So, is it -- are you saying on

        3        the record then that videos one through six that

        4        were saved on Mr. Dixon's cell phone are not

        5        considered preserved videos?

        6              MS. GUITERREZ:     That's his personal cell

        7        phone.    Those are his personal videos.

        8              MR. TUCKER:    Is that a no? It wasn't

        9        preserved?

      10               MS. GUITERREZ:     They are his personal videos.

      11         He saved them onto his cell phone --

      12               MR. TUCKER:    But they weren't --

      13               MS. GUITERREZ:     They are saved on his cell

      14         phone, but if we're using the legal term preserve

      15         from the actual CCTV system, Walmart's official

      16         video that was preserved is the one hour before and

      17         the one hour after.

      18               MR. TUCKER:    So, no those aren't preserved

      19         videos?

      20               MS. GUITERREZ:     I don't understand what you're

      21         asking, at least make sense.

      22               MR. TUCKER:    Well, you're objecting saying

      23         that they are not preserved videos.

      24               MS. GUITERREZ:     Because there is a distinction

      25         between what's preserved, what's Walmart's actual
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 58 of
                                      259
                  Dixon, Virgil 02-26-2019             Page 58 of 201

        1        video that Walmart preserved versus what Mr. Virgil

        2        preserved on his own personal cell phone during his

        3        investigation.

        4        Q     (By Mr. Tucker) Okay. So, you worked for asset

        5   protection on December 24, 2016?

        6        A     Yes.

        7        Q     What day did you record the videos to your

        8   cell phone?

        9        A     I can't recall.

      10         Q     Is it the same cell phone that you have in

      11    there right now?

      12         A     It's not the same cell phone.

      13         Q     It's a different cell phone?

      14         A     Yes.

      15         Q     Whose cell phone was it?

      16         A     It's my cell phone.

      17         Q     So you still have the video in there?

      18         A     Yeah.

      19         Q     Can you open it up and show me the date that

      20    you saved those?

      21               MS. GUITERREZ:     I'm going to object to that,

      22         if he can't remember he can't remember.

      23               MR. TUCKER:    So, the camera is -- the phone is

      24         sitting right in front of you.

      25               THE WITNESS:     It's my phone.
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 59 of
                                      259
                  Dixon, Virgil 02-26-2019             Page 59 of 201

        1              MR. TUCKER:    Okay.   Let's go off the record

        2        for a second.

        3              (Thereupon, a short discussion was held off

        4              record.)

        5              (Deposition resumed.)

        6              MS. GUITERREZ:     Mr. Tucker has indicated that

        7        he is going to call Judge Seltzer over this issue

        8        which I don't think that it's worth bothering the

        9        judge over this.     So, in good faith I will allow

      10         Mr. Virgil to look at his phone and look at the

      11         date on his phone, but again I object strenuously

      12         to Mr. Tucker making Mr. Virgil perform activities

      13         when this is not a written examination, which is an

      14         oral deposition.     You can go ahead and look.        If

      15         you have them in your phone.

      16               THE WITNESS:     I have it.

      17               MS. GUITERREZ:     Let me see.    Can we take a

      18         break for a second?

      19               MR. TUCKER:    No, he needs to answer the

      20         question.    I mean you're going to walk out with the

      21         cell phone while --

      22               MS. GUITERREZ:     Okay.   Fine then.    Yeah,

      23         because I have a question for him about the video

      24         on his cell phone.

      25               MR. TUCKER:    No, you can't ask him a question
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 60 of
                                      259
                  Dixon, Virgil 02-26-2019             Page 60 of 201

        1        about the video while we're in the middle of a

        2        deposition.

        3              MS. GUITERREZ:     I know.   You spoke to your

        4        client in the middle of the deposition.

        5              MR. TUCKER:    What's the purpose -- What's the

        6        purpose of talking to him?

        7              MS. GUITERREZ:     He is my client, let me just

        8        ask him a question about it real quick.

        9              MR. TUCKER:    So, you're walking out in the

      10         middle of the question?

      11               MS. GUITERREZ:     Yes.

      12               (Thereupon, a short discussion was held off

      13               record.)

      14               (Deposition resumed.)

      15         Q     (By Mr. Tucker) And what was discussed just

      16    now with your attorney?

      17         A     The question was where were the other videos

      18    in my phone if it's like in a different time.

      19         Q     Okay.

      20               MS. GUITERREZ:     So, he only pulled like two of

      21         the other videos and I wanted to know where the

      22         other videos were.

      23               MR. TUCKER:    Okay.

      24         Q     (By Mr. Tucker) And you found all six?

      25         A     Yes.
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 61 of
                                      259
                  Dixon, Virgil 02-26-2019             Page 61 of 201

        1        Q       Can you show us the dates and times on those

        2   records -- on those videos?

        3                MS. GUITERREZ:   You can tell him.

        4        A       Three of them exterior were January 17, 04:58,

        5   5 o'clock, 5 o'clock.

        6        Q       (By Mr. Tucker) What about the other three?

        7        A       I'm swiping over now.    The other three was

        8   March 6, 09:26 a.m., 09:26 a.m., 09:37 a.m. same day

        9   March 6th.

      10         Q       So, they were stored on January 17th and three

      11    were stored on March 6th?

      12         A       Yes.

      13         Q       That means on March 17th at about 04:58 you

      14    took your cell phone out and you recorded the screen at

      15    Walmart?

      16         A       March 6, 2017.

      17         Q       March 6?

      18         A       Yes.

      19         Q       And then you also did the same thing on

      20    January 17th?

      21         A       Yes.

      22         Q       Why did you do that on two separate days?

      23         A       I can't exactly recall why -- I don't recall

      24    exactly why but I know I was, like, investigating

      25    different angles in the vestibule in March.
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 62 of
                                      259
                  Dixon, Virgil 02-26-2019             Page 62 of 201

        1                *Q      Did somebody ask you to look at the other

        2   angles?

        3                MS. GUITERREZ:     Objection, don't answer if

        4           it's anybody from Walmart or claims management that

        5           directed you to look at different angles.

        6                MR. TUCKER:     Certify the question to the Court

        7           and we'll order the transcript.

        8                MS. GUITERREZ:     If it wasn't anybody, you can

        9           say now, but I don't want you to disclose any

      10            conversation you may have had with someone from

      11            claims management or to anyone from home office at

      12            Walmart.

      13            A    I cannot recall.

      14            Q    (By Mr. Tucker) Did anybody instruct you to

      15    record using your cell phone?

      16                 MS. GUITERREZ:     Same objection.

      17            A    No.

      18            Q    (BY Mr. Tucker) Did you send that video to

      19    anyone using your cell phone?

      20                 MS. GUITERREZ:     Same objection.

      21            A    My attorney.

      22            Q    (By Mr. Tucker) Prior -- well I'm talking

      23    around the timeframe of 2016, and March 6th is that

      24    2016?

      25            A    2017.
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 63 of
                                      259
                  Dixon, Virgil 02-26-2019             Page 63 of 201

        1           Q   You recorded it off the screen in March 6,

        2   2017?

        3           A   Yes.

        4           Q   And that was January 17, 2017?

        5           A   Yes.

        6           Q   How long does a video stay on Walmart's system

        7   for?

        8           A   Tentatively 30 days.

        9           Q   Does that mean a video was preserved and then

      10    destroyed at some point?

      11                MS. GUITERREZ:    Objection to form.

      12            A   Preserved?

      13            Q   (By Mr. Tucker) Well, if you recorded on March

      14    6th that was more than 30 days after the slip and fall,

      15    yes?

      16            A   Yes.

      17            Q   How is it possible that you were able to use

      18    your cell phone to record the CCTV video screen when

      19    Walmart's video only preserves for 30 days?

      20            A   Potentially 30 days depending on the camera

      21    and how much retention is caught in a DVR.

      22            Q   So sometimes they last longer than 30 days?

      23            A   Yes.

      24            Q   Do you know the longest you've ever seen that

      25    a video has been stored on this camera system?
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 64 of
                                      259
                  Dixon, Virgil 02-26-2019             Page 64 of 201

        1           A   Ninety days, I can't exactly say.

        2           Q   On March 6, 2017 when you recorded video onto

        3   your cell phone, was that video that had been somehow

        4   saved or was that going back to the DVR or something

        5   else?

        6           A   That was from the -- that was from the DVR.

        7           Q   Was that video ever saved to anything other

        8   than the DVR?

        9           A   No.

      10            Q   And the DVR is where it would have saved

      11    originally on December 24, 2016?

      12            A   Yes.

      13            Q   Is there any way to store outside of a CD on

      14    any other media outside of a DVR or a CD?

      15            A   No.

      16            Q   Is there any way to hold footage in any way

      17    outside of the DVR?

      18            A   On a CD.

      19            Q   Is there any way to save it on a DVR to

      20    prevent it from deleting off of the DVR itself?

      21            A   Yes.

      22            Q   Was that done in this case to prevent it from

      23    deleting off of the DVR?

      24            A   No.

      25            Q   So, when you reviewed the video on March 6,
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 65 of
                                      259
                  Dixon, Virgil 02-26-2019             Page 65 of 201

        1   2017 that had not been saved to the DVR in a way to

        2   prevent it from being overwritten?

        3        A       No.

        4        Q       And this was about on March 6, 2017, that was

        5   about two and a half months after the slip and fall of

        6   Polly Bassett?

        7                MS. GUITERREZ:   Objection to form.

        8        A       Yes.

        9        Q       (By Mr. Tucker) How many DVRs are in the asset

      10    protection room?

      11         A       They are spread out throughout the store.

      12    There is two in -- there is two in the room -- in the

      13    room, the actual room, but there is more spreading

      14    throughout the store and in the ceiling.

      15         Q       The DVRs are spread out throughout the

      16    ceiling?

      17         A       Um-hum.

      18         Q       How many cameras are on the DVR for the

      19    vestibule?

      20         A       I'm not sure.

      21         Q       Do some DVRs have more cameras than others?

      22         A       Excuse me?

      23         Q       Do some DVRs have more cameras than others?

      24         A       Yes.

      25         Q       Is that why some will last longer than others
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 66 of
                                      259
                  Dixon, Virgil 02-26-2019             Page 66 of 201

        1   on the DVR?

        2        A      It's based -- the DVR is based off of

        3   retention on that individual camera, how much -- how

        4   much retention is in that area.

        5        Q      Is there a particular setting for the

        6   vestibule area as to what is being retained?

        7        A      I think -- I'm not sure.     The company sets it.

        8        Q      You have no idea?

        9        A      No.   I just know usually it's like 30 days. If

      10    we get anything after that is of low because it's a low

      11    functioning area.

      12         Q      What do you mean by low functioning?

      13         A      Like camera is not used a lot, a lot of

      14    traffic.

      15         Q      When you say not used a lot, I mean is every

      16    camera in there just recording 24/7?

      17         A      So, an example would be like a pharmacy shop

      18    where inside a pharmacy you only have, like, two or

      19    three people during the day, whereas more of a retention

      20    versus a registered shop where there are customers going

      21    through that line and there is someone standing in that

      22    register.

      23         Q      Are you saying that the amount of customers

      24    that walk through would affect the retention of that

      25    particular camera?
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 67 of
                                      259
                  Dixon, Virgil 02-26-2019             Page 67 of 201

        1         A    Potentially -- potentially in settings, but

        2   I'm not sure of the exact terminology that is used with

        3   the cameras and when it comes to retention and data

        4   storage on the DVR.

        5         Q    But it's your understanding based on your five

        6   years of experience as an asset protection manager that

        7   higher traffic areas cause less time for the

        8   preservation or the storage of those videos on the DVR?

        9         A    Yes, and based off of what the setting is for

      10    the cameras.

      11          Q    What's the option on the settings?

      12          A    I'm not sure.

      13          Q    You have no knowledge of it?

      14          A    No, sir.

      15          Q    Who would know that?

      16          A    That will home office IT.

      17          Q    Do you know a particular person at home office

      18    IT that would know that?

      19          A    No, sir.

      20          Q    Who do you work with at home office IT?

      21          A    We submit tickets.

      22          Q    Do you ever speak to anyone at home office IT?

      23          A    Where I just call, it depends on what the need

      24    is.   If it's the camera, we contact service provider

      25    called Sensormatic.
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 68 of
                                      259
                  Dixon, Virgil 02-26-2019             Page 68 of 201

        1              THE COURT REPORTER:     Wait, go back and say

        2        that again, if it's camera?

        3              THE WITNESS:    If it's the camera issue or

        4        something like that we will contact the camera

        5        provider called Sensormatic.

        6              THE COURT REPORTER:     Somatic?

        7              THE WITNESS:    Sensormatic.

        8              THE COURT REPORTER:     Sensormatic.     Thank you.

        9        Q     (By Mr. Tucker) Do you ever speak with anyone

      10    on the phone at home office IT?

      11         A     No.

      12         Q     Never?

      13         A     No.

      14         Q     Do you ever speak with anyone at Sensormatic?

      15         A     Yes, the operator.

      16         Q     Is Sensormatic the folks who manage your

      17    camera system in your store?

      18         A     Yes.

      19         Q     Do you know a Margaret Goldschmidt?

      20         A     No, I can't recall the name.

      21         Q     Is the reason that you recorded cell phone

      22    video because somebody asked you to?

      23         A     No.

      24         Q     Why did you record video onto your cell phone

      25    from Walmart?
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 69 of
                                      259
                  Dixon, Virgil 02-26-2019             Page 69 of 201

        1        A     I'm sure to investigate the matter and look

        2   into it.

        3        Q     Do you regularly record video onto your cell

        4   phone?

        5        A     Not every day, only need to base -- need

        6   basis.

        7        Q     Do you ever have the need basis outside of

        8   this case to save video onto your personal cell phone?

        9        A     I don't intention -- I don't intentionally

      10    save video.    I recorded something then I research it, I

      11    don't save it just intentionally.

      12         Q     Why would you not just save the video the way

      13    that Walmart would require you to?

      14               MS. GUITERREZ:     Objection to form.

      15         Q     (By Mr. Tucker) Okay.      Does Walmart want you

      16    to save video to your cell phone or to a CD?

      17               MS. GUITERREZ:     Objection to form.

      18         A     We save --

      19         Q     (By Mr. Tucker) How does Walmart want you to

      20    preserve videos?

      21         A     We could use the -- we could use our evidence

      22    management to preserve video or we use a CD to preserve

      23    video.

      24         Q     What's evidence management?

      25         A     It's a system that saves all video from the
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 70 of
                                      259
                  Dixon, Virgil 02-26-2019             Page 70 of 201

        1   hard drive.

        2          Q   It's a separate system outside of the DVR?

        3          A   Yes.

        4          Q   Was any of the video in this case saved to

        5   evidence management?

        6          A   No, not that I can recall.

        7          Q   When you were reviewing video on March 6,

        8   2017, was that video that was on evidence management?

        9          A   Not that I can recall.

      10           Q   Are you able to review video on a screen

      11    that's on evidence management?

      12           A   Yes.

      13           Q   How long will it stay on evidence management

      14    for?

      15           A   It will stay permanently unless the hard drive

      16    is changed permanently unless it's deleted or the hard

      17    drive is changed.

      18           Q   Do you ever delete video of the evidence

      19    management?

      20           A   No.

      21           Q   Once it's there it's there forever?

      22           A   It's there.

      23           Q   Was any video in this case saved to evidence

      24    management?

      25           A   The hour before and the hour after.
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 71 of
                                      259
                  Dixon, Virgil 02-26-2019             Page 71 of 201

        1        Q     And just Camera 2 from Exhibit 2?

        2        A     If I can recall, yes.

        3        Q     What do you mean if you recall?

        4        A     Because during a review I could have saved the

        5   clips from the different cameras.

        6        Q     It's possible that there is --

        7        A     Yes, it can be possible that I could have

        8   saved it, so I don't want to say I didn't.

        9        Q     Have you looked?

      10         A     Yes, I looked.

      11         Q     Did you find any?

      12         A     No.

      13         Q     Is there any way that if you would have saved

      14    it that you wouldn't find it?

      15         A     Is there any way that I would have?

      16         Q     Yeah, you said a second ago that you may have

      17    saved some of these other camera angles on evidence

      18    management and you know I've never seen evidence

      19    management, so I don't have an understanding how it

      20    works.   So, I am asking you to explain to me. First of

      21    all, how would you know, like, if you were looking for

      22    something would it go by date and time, how would you

      23    know what to look for, how is it organized on evidence

      24    management?

      25         A     It could be saved as the claim number by date
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 72 of
                                      259
                  Dixon, Virgil 02-26-2019             Page 72 of 201

        1   or by case.

        2        Q      Did you search by date, by case, by claim

        3   number for this case?

        4        A      Yes.

        5        Q      Okay. And what did you find when you did that?

        6        A      Nothing.

        7        Q      Nothing at all?    Not a single video?

        8        A      Not in reference to this accident -- the

        9   incident.

      10         Q      Well, there was video that was preserved, yes?

      11         A      Yes.

      12         Q      The hour before and the hour after?

      13         A      Yes.

      14         Q      Did you find that on evidence management?

      15         A      No.

      16         Q      Not even -- that one wasn't even on there?

      17         A      No.

      18         Q      Is there any policies or procedures regarding

      19    evidence management?

      20         A      Polices or procedures regarding evidence

      21    management?

      22         Q      Yes.

      23         A      That has only been used for business need not

      24    personal.

      25         Q      Does Walmart have any requirements to put
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 73 of
                                      259
                  Dixon, Virgil 02-26-2019             Page 73 of 201

        1   evidence or videos onto evidence management?

        2        A     Oh, for investigation needs -- investigation

        3   needs.

        4        Q     Is that yes?

        5        A     Yes.

        6        Q     They require investigations to store video

        7   onto evidence management?

        8              MS. GUITERREZ:     Objection to form.

        9        A     Just the resource.

      10         Q     (By Mr. Tucker) Do they require it?

      11         A     No.

      12         Q     Is there any policies or procedures that says

      13    evidence in a case should be saved to evidence

      14    management?

      15         A     No.

      16         Q     Is there any policies or procedures that says

      17    videos should be saved to evidence management?

      18         A     No.

      19         Q     How do you know when to save it to evidence

      20    management versus just a CD?

      21         A     If I'm doing investigation.

      22         Q     If you're doing an investigation then you're

      23    required to save it to evidence management?

      24               MS. GUITERREZ:     Objection to form.

      25         A     I'm not required.     It's a resource.
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 74 of
                                      259
                  Dixon, Virgil 02-26-2019             Page 74 of 201

        1        Q     (By Mr. Tucker) How do you know when to save

        2   it to evidence management versus saving it to a CD?

        3              MS. GUITERREZ:     Objection to form.

        4        A     It's a resource like a footnote that I

        5   normally go back to if I'm in a middle of investigation

        6   or looking over stuff.

        7        Q     (By Mr. Tucker) How do you choose to save it

        8   to evidence management versus a CD?

        9        A     If it's something that's tangible that

      10    supports whatever I'm looking for I save it.

      11         Q     Can you save video directly from the DVR to

      12    the CD?

      13         A     Yes.

      14         Q     Is there any way to tell the difference

      15    between a video that's saved from evidence management

      16    versus from the DVR itself?

      17         A     No.

      18         Q     Is there any difference in evidence management

      19    versus the DVR?    Are they different computer screens?

      20         A     No, it's the same computer screen.

      21         Q     Just a different program?

      22         A     Yes.

      23         Q     So, if you are in a computer you would just

      24    move it into evidence management?       How would you save it

      25    from the DVR to evidence management?
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 75 of
                                      259
                  Dixon, Virgil 02-26-2019             Page 75 of 201

        1        A     It automatically -- it automatically saves.

        2   You just save -- you could just save it as so you know

        3   how to go back to it and you're able to identify.

        4        Q     I'm not sure I'm following you.       It doesn't do

        5   it automatically, right?

        6        A     So, if I'm burning any video from the

        7   investigation, I have to burn a video and create that

        8   file -- generate that file to the CD.        So, once I do

        9   that, it automatically exports to the evidence

      10    management system.

      11         Q     So, correct me if I'm wrong, is the only way

      12    that video gets from the DVR to the evidence management

      13    is when you go burn a CD off the DVR it automatically

      14    moves that over to evidence management at the same time?

      15         A     Yes.

      16         Q     Is there ever a time that it goes to evidence

      17    management when you don't burn a CD?

      18         A     If I export it.     If it's exported over.

      19         Q     Do you ever do that?      Do you ever export it

      20    without burning a CD?

      21         A     Yes.

      22         Q     Why?

      23         A     For investigation purposes.

      24         Q     If you're investigating then you'll move video

      25    over to the evidence management?
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 76 of
                                      259
                  Dixon, Virgil 02-26-2019             Page 76 of 201

        1        A      If I'm investigating something then I move

        2   video over to evidence management.

        3        Q      Okay.   And you were investigating this case

        4   that occurred on December 24, 2016, correct?

        5        A      Yes.

        6        Q      But you testified that there is no video on

        7   evidence management, why?

        8        A      Because I researched and I looked.

        9        Q      But you just said a moment ago when you're

      10    investigating you move it over to evidence management?

      11         A      Yes.

      12         Q      So, then why didn't you move video over to

      13    evidence management in this case?

      14         A      Because the hard drive could have been

      15    changed, the hard drive could have crashed.

      16         Q      I'm not following you.     What does that have to

      17    do with my question?

      18         A      Because the evidence management system is on

      19    the hard drive.     So, everything on the hard drive you

      20    will lose all your files.

      21         Q      Is evidence management stored locally on the

      22    computer?

      23         A      Yes.

      24         Q      And is it backed up in any way?

      25         A      No.
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 77 of
                                      259
                  Dixon, Virgil 02-26-2019             Page 77 of 201

        1           Q   Okay.   And you testified a moment ago you've

        2   said it a few times now that you move video to evidence

        3   management when you're investigating?

        4           A   Yes.

        5           Q   And you can export it to evidence management

        6   from the DVR?

        7           A   Yes.

        8           Q   Why was that not done in this case?

        9           A   I cant answer that question.

      10            Q   But it wasn't done, right?

      11            A   No, I can't recall it being done.

      12            Q   If it was done, would you have found it?

      13            A   Potentially.

      14            Q   Did you look in this case to try to find video

      15    in evidence management?

      16            A   Yes.

      17            Q   Did you find any?

      18            A   No.

      19            Q   Did anyone else look that you're aware of?

      20            A   No.

      21            Q   Did somebody ask you to look?

      22            A   Yes.

      23            Q   Did one of the managers in Walmart ask you to

      24    look?

      25            A   No.
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 78 of
                                      259
                  Dixon, Virgil 02-26-2019             Page 78 of 201

        1           Q   But we can agree that on two separate

        2   occasions following this incident that we know of March

        3   6 and January 17, you were investigating the slip and

        4   fall?

        5           A   Yes.

        6           Q   In fact almost two and a half months after the

        7   slip and fall you were investigating?

        8           A   Follow up, yes.

        9           Q   And you didn't save anything or export it over

      10    to evidence management?

      11            A   Not that I can recall.

      12            Q   And in fact it's more than just recalling this

      13    you actually searched for this case for video and you

      14    didn't find any, correct?

      15                MS. GUITERREZ:    Objection to form.

      16            A   Correct.

      17            Q   (By Mr. Tucker) So, we know that there wasn't

      18    any video that you moved over or anybody else did to

      19    evidence management?

      20                MS. GUITERREZ:    Objection to form.

      21            A   Repeat that.

      22            Q   (By Mr. Tucker) Is there any possibility on

      23    this earth that you saved or anybody at Walmart saved

      24    that video to evidence management and we haven't

      25    received it in this case?
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 79 of
                                      259
                  Dixon, Virgil 02-26-2019             Page 79 of 201

        1        A     No.

        2        Q     So, we can be sure that Walmart has given us

        3   all the video that would have been on evidence

        4   management?

        5        A     Yes.

        6        Q     So, we know with 100% certainty that a video

        7   was not saved to evidence management.        Is that fair?

        8        A     I want to say 100%.

        9        Q     Is there any percentage that there is a video

      10    that exists on that evidence management that has not

      11    been given to us in this case?

      12         A     There is no video on evidence management that

      13    has not been given.

      14         Q     So, that's 100%, right?

      15         A     Yes.

      16         Q     When you recorded the video from your cell

      17    phone, did it show the entire screen?

      18         A     Of the --

      19         Q     Of the video that was preserved or that was

      20    stored on the DVR?

      21         A     Did it show -- what do you mean the entire?

      22         Q     I got on the screen here video five and on the

      23    top right we can see a portion of the screen that we're

      24    looking at, right?

      25         A     Okay.
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 80 of
                                      259
                  Dixon, Virgil 02-26-2019             Page 80 of 201

        1        Q     Is that a yes?

        2        A     Yes.

        3        Q     And on the bottom here we don't see the full

        4   screen of what you were looking at.       Is that correct?

        5        A     Correct.

        6        Q     In fact your video doesn't save the entire

        7   video.   Is that accurate?

        8              MS. GUITERREZ:     Objection to form.

        9        A     My video?     What do you mean my video?

      10         Q     (By Mr. Tucker) This is your video from your

      11    cell phone, yes?

      12         A     Yes.

      13         Q     Video five.

      14         A     Yes.

      15         Q     And it doesn't show the bottom left hand

      16    portion of the screen from the DVR?

      17         A     From the monitor?

      18         Q     The monitor.

      19               MS. GUITERREZ:     Objection to form.

      20         A     Correct.

      21         Q     (By Mr. Tucker) Correct, it doesn't show,

      22    right?

      23         A     Yes.

      24         Q     Okay.   And in fact there is also lines running

      25    through this that did not exist on the actual video.          Is
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 81 of
                                      259
                  Dixon, Virgil 02-26-2019             Page 81 of 201

        1   that accurate?

        2              MS. GUITERREZ:     Objection.

        3        A     I'm not sure.     I'm not looking at the actual

        4   video.

        5        Q     (By Mr. Tucker) I mean you see those lines

        6   running through the videos and I'm clicking on Video 4

        7   right now and these lines are all going through the

        8   video.

        9        A     What lines?

      10         Q     You don't see lines?        You don't see the -- you

      11    don't see all of these little boxes here that are --

      12         A     You mean tile?

      13         Q     I'm not talking about the tile.        I'm talking

      14    about the video itself has like lines running all

      15    through it.      You don't see that?

      16         A     I'm not trying to be sarcastic, I got to get

      17    my eyes checked sir.

      18         Q     Is that a no?

      19         A     No.

      20         Q     You don't see the changing in the color and

      21    the little lines running all through this video?

      22         A     It looks like video to me.

      23         Q     Would you say the quality of this video is the

      24    same or less than the actual video that was stored on

      25    the DVR?
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 82 of
                                      259
                  Dixon, Virgil 02-26-2019             Page 82 of 201

        1               MS. GUITERREZ:    Objection to form.

        2        A      Repeat that.

        3        Q      (By Mr. Tucker) Would you say the quality of

        4   this video, Video 4 ---

        5        A      Um-hum.-.

        6        Q      --- that you've given to us on this case is of

        7   the same or lesser quality than the original that was

        8   stored on the DVR?

        9               MS. GUITERREZ:    Objection, form.

      10         A      I can't recall because I'm not looking at the

      11    original.

      12         Q      (By Mr. Tucker) You can't say whether or not

      13    this is better or worse?

      14         A      Yeah.

      15         Q      But you can read it doesn't show the whole

      16    thing, right?

      17         A      It doesn't show the whole monitor, yes.

      18         Q      So, that alone wouldn't be better, right?

      19                MS. GUITERREZ:    Objection, form.

      20         A      It depends what you're looking for.

      21         Q      (By Mr. Tucker) It wouldn't be the same as

      22    with what was on the DVR, correct?

      23         A      Correct.

      24         Q      It's less than what was on the DVR in terms of

      25    the screen area, yes?
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 83 of
                                      259
                  Dixon, Virgil 02-26-2019             Page 83 of 201

        1        A     Yes.

        2        Q     In fact, videos one through six are all the

        3   same in terms of having less area than the actual video

        4   on the DVR.     Is that fair?

        5        A     Can you repeat that?

        6        Q     Yeah.     The screen that you would have seen on

        7   your DVR from your DVR ---

        8        A     Um-hum.

        9        Q     --- would have shown more area than any video

      10    of the videos that one through six that you've given us

      11    in this case.      Is that accurate?

      12         A     That's correct, yes.

      13         Q     Like Video 1 is just a tiny little portion

      14    here, right?

      15         A     Yes.

      16         Q     And I just clicked on Video 4.          Does Video 4

      17    that you've given have the same glare that you said

      18    existed in the other video?

      19               MS. GUITERREZ:       Objection, form.

      20         A     No, it's a different angle.

      21         Q     (By Mr. Tucker) Yeah, you see me scroll to the

      22    whole thing right, you see any of that sun glare?

      23         A     Yes, sun at the top.

      24         Q     The top where?       All up here?

      25         A     Near the vendor area, the machines.
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 84 of
                                      259
                  Dixon, Virgil 02-26-2019             Page 84 of 201

        1        Q     So, on the left hand side there is like a

        2   little bit of glare?

        3        A     Yes.

        4              MS. GUITERREZ:     Objection to form.

        5        Q     (By Mr. Tucker) Is it anywhere near the glare

        6   that we see in the other video the hour before and the

        7   hour after that was produced?

        8        A     I only need to see the hour before and hour

        9   after.

      10         Q     You want to see it again? Would that help you?

      11         A     Yes.

      12               MS. GUITERREZ:     And I'm going to object to you

      13         only showing him the portion where the door is open

      14         because it does capture the entire time before and

      15         after the incident.

      16         Q     (By Mr. Tucker) I mean there is significantly

      17    more glare in this video than on the other ones that

      18    you've recorded.    Is that accurate?

      19               MS. GUITERREZ:     Objection.   It's not showing

      20         the complete picture of the vestibule.         Same

      21         objection.

      22         Q     (By Mr. Tucker) You agree or disagree?

      23               MS. GUITERREZ:     Showing at 7:47:44 a.m.

      24               where both doors are open.

      25               MR. TUCKER:    I'm not showing you more than
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 85 of
                                      259
                  Dixon, Virgil 02-26-2019             Page 85 of 201

        1        that.     Right, I'm scrolling through this thing.

        2        A       What is the question?

        3        Q       (By Mr. Tucker) Would you say there is the

        4   same, more, or less glare in the video as you recorded,

        5   first as the ones that was produced to us of the DVR

        6   that's pointing out -- towards the outside?

        7                MS. GUITERREZ:   Same objection.    If you want

        8        to show him the shot where both of the doors are

        9        closed.

      10                 MR. TUCKER:   Ma'am.

      11         A       It's different areas is what I'm seeing.

      12         Q       (By Mr. Tucker) Do you see more or less glare?

      13         A       It's a different -- it's like different area.

      14         Q       I'm just asking you a simple question.      Do you

      15    see more or less glare?

      16                 MS. GUITERREZ:   And for the record, he is

      17         referring to 7:47:44 a.m. screenshot whether there

      18         is more or less glare there.

      19         A       More.

      20                 MR. TUCKER:   And it's not -- I'm scrolling

      21         through this now, it's not just --

      22                 MS. GUITERREZ:   You have been scrolling --

      23                 MR. TUCKER:   Excuse me, excuse me.

      24                 MS. GUITERREZ:   -- and not giving him a chance

      25         to see any shots where both of the doors are
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 86 of
                                      259
                  Dixon, Virgil 02-26-2019             Page 86 of 201

        1        closed.

        2        Q     (By Mr. Tucker) Okay.      I mean it's pretty

        3   clear that it's not just at that timestamp, right?          I

        4   mean there's a lot of glare throughout this video

        5              MS. GUITERREZ:     Objection to form.

        6        Q     (By Mr. Tucker) The actual one that was

        7   produced before and the hour after?

        8        A     It changes with the doors -- when the doors

        9   are open and close.

      10         Q     Okay.   Changes, but you can agree that there

      11    is more, right?

      12               MS. GUITERREZ:     Objection, form.

      13         Q     (By Mr. Tucker) I mean we can see that people

      14    are coming in and out of this one, do you see the angle

      15    here on this video, on Video 5 as I scroll through?

      16         A     It's not the same glare.

      17         Q     It's not the same glare and we know that those

      18    people are walking in the store, correct?

      19         A     Yes.

      20         Q     And we don't see that glare when those doors

      21    are opening in this video, did we?

      22         A     It's a different angle.

      23         Q     It's a different angle and so because it's a

      24    different angle we're not getting that glare.         Do you

      25    agree?
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 87 of
                                      259
                  Dixon, Virgil 02-26-2019             Page 87 of 201

        1              MS. GUITERREZ:     Objection to form.

        2          A   Yes.

        3          Q   (By Mr. Tucker) And we're not getting the sun

        4   glare in Video 5 that you recorded on your cell phone,

        5   yes?

        6          A   Yes.

        7          Q   And if you had given us the original off of

        8   that camera, which -- do you agree that that's Camera 3

        9   on Plaintiff's Exhibit 2?

      10           A   What do you mean original?

      11           Q   The one that's saved to a CD from the DVR, the

      12    one that's not saved from your cell phone?

      13           A   That's Camera 2 that's saved to the CD.

      14           Q   Okay.   The one that was saved to the CD that

      15    was produced to us, but you're looking at the screen

      16    here at Video 5 and that's Camera 3, correct?

      17           A   Correct.

      18           Q   And Camera 5, it's not pointing towards the

      19    outdoors but it's pointing towards the indoors doesn't

      20    have the glare from the sun like the other one does.          Is

      21    that accurate?

      22               MS. GUITERREZ:     Objection to form.

      23           A   What's Camera 5?

      24           Q   (By Mr. Tucker) I'm sorry?

      25           A   What is Camera 5?
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 88 of
                                      259
                  Dixon, Virgil 02-26-2019             Page 88 of 201

        1        Q     No, Video 5.

        2        A     This is Video 5?

        3        Q     This is what's been produced to us from your

        4   cell phone.

        5        A     This is Video 5?

        6        Q     Correct.

        7        A     Correct.

        8              MS. GUITERREZ:     Can we take a break?

        9              MR. TUCKER:    Sure.

      10               (Thereupon, a short discussion was held off

      11               record.)

      12               (Deposition resumed.)

      13         Q     (By Mr. Tucker) Camera 3 on Exhibit 2, did you

      14    ever store video from the hour before to the hour after

      15    the slip and fall?

      16         A     No.

      17         Q     Did you ever store outside of your cell phone

      18    any video from Camera 3?

      19         A     No.

      20         Q     Could you have?

      21         A     Yes.

      22         Q     Could you have saved the hour before to the

      23    after from Camera 3?

      24         A     Yes.

      25         Q     But you did not?
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 89 of
                                      259
                  Dixon, Virgil 02-26-2019             Page 89 of 201

        1        A     No.

        2        Q     Camera 1 on Exhibit 2, did that -- was there

        3   video that existed the hour before to the hour after the

        4   slip and fall?

        5        A     Yes.

        6        Q     Did you save it?

        7        A     No.

        8        Q     Could you have?

        9        A     Yes.

      10         Q     Camera 4, did a video exist from the hour

      11    before to the hour after the slip and fall?

      12         A     Yes.

      13         Q     Did you save it?

      14         A     No.

      15         Q     Could you have?

      16         A     Yes.

      17         Q     Did Camera 3 on Exhibit 2 show the slip and

      18    fall of Polly Bassett?

      19         A     Yes.

      20         Q     Did it show folks from Walmart cleaning the

      21    floor of the vestibule?

      22         A     If I can recall, yes.

      23         Q     Did Camera 4 show anybody cleaning the floor

      24    of the vestibule?

      25         A     I'm not sure.
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 90 of
                                      259
                  Dixon, Virgil 02-26-2019             Page 90 of 201

        1        Q     Okay.    When we eventually leave here today and

        2   we send you a discovery request asking for a screenshot

        3   from the cameras one through four, will you understand

        4   what I'm asking for?

        5              MS. GUITERREZ:     Objection to form.     He's not

        6        party to this lawsuit.

        7        Q     (By Mr. Tucker) Would anybody else that you're

        8   aware of be the one to save a screenshot in this case?

        9        A     Repeat that.

      10         Q     Well, you are the asset protection manager in

      11    this store, right?

      12         A     Yes.

      13         Q     And you have been handling all the discovery

      14    relating to these videos in this case?

      15         A     Yes.

      16         Q     So, if we send a request to Walmart are you

      17    going to be the one who ends up saving video if we're

      18    requesting video?

      19               MS. GUITERREZ:     Objection, form.

      20         A     I can be me on asset protection or associate.

      21         Q     (By Mr. Tucker) Okay.      But if we send to

      22    Walmart and you're helping Walmart decipher what we're

      23    asking for and we ask for cameras one through four a

      24    screenshot of what they show presently because you said

      25    they haven't changed.
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 91 of
                                      259
                  Dixon, Virgil 02-26-2019             Page 91 of 201

        1        A       Yes.

        2        Q       You would understand what I'm asking for?

        3        A       Yes.

        4        Q       Is this a door for -- what is the door for? Is

        5   it a door?

        6        A       That's like an electrical room I guess, yes

        7   it's a door.

        8        Q       Does anyone ever go in there?

        9        A       It's a door.     Yeah.

      10         Q       What do they go in there for?

      11         A       It's an electrical room.    You go in there to

      12    check it, if an electrician need to get in there, we let

      13    him in.

      14         Q       Is anything stored in there?

      15         A       We could have our maintenance cart in there at

      16    times if it's not on the side.

      17         Q       Anything else?

      18         A       Our mats could be in there.

      19         Q       How often are the mats in there?

      20         A       They could either be in there or on the side,

      21    if they are not on the side they are in there.

      22         Q       The side of what?

      23         A       Huh?

      24         Q       The side of what?

      25         A       The other income.
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 92 of
                                      259
                  Dixon, Virgil 02-26-2019             Page 92 of 201

        1        Q     They are left in the area on Exhibit 2 that

        2   says other income?

        3        A     Yes.

        4        Q     Where in the other income area are they left?

        5        A     At the entrance.

        6        Q     Are they left on the floor itself?

        7        A     No, in a maintenance cart the inclement

        8   weather cart with a mop -- a maintenance cart with a

        9   mop, bucket.

      10         Q     Do you ever get involved in inclement weather

      11    situations?

      12         A     Yes.

      13         Q     How?

      14         A     Notifying the front end that it's raining

      15    outside, go to find cart pushers to any inclement

      16    weather, ensuring that the front doors are covered.

      17         Q     Do you ever use the CCTV videos to determine

      18    that there is inclement weather?

      19         A     No.

      20         Q     Never?

      21         A     No.

      22         Q     How do you determine whether there is

      23    inclement weather?

      24         A     In my eyesight.

      25         Q     By going outside?
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 93 of
                                      259
                  Dixon, Virgil 02-26-2019             Page 93 of 201

        1        A       Yes or hearing -- or hearing the storm or

        2   thunder, lightning and thunder or seeing the storm, or

        3   seeing it.

        4        Q       Can you hear the rain on the roof?

        5        A       Yeah, if it's raining real hard.

        6        Q       We'll go off the record for one second.

        7                (Thereupon, a short discussion was held off

        8                record.)

        9                (Deposition resumed.)

      10         Q       (By Mr. Tucker) You testified earlier that you

      11    use the CCTV video for asset protection which includes

      12    theft, right?

      13         A       Yes.

      14         Q       Do you use the camera to find theft of, like,

      15    big TVs?

      16         A       Yes.

      17         Q       Do you use the cameras to find theft of food?

      18         A       Yes.

      19         Q       What about the jewelry?

      20         A       Yes.

      21         Q       And jewelry can be really small?

      22         A       Of jewelry?

      23         Q       Jewelries.

      24         A       Yeah, break in.

      25         Q       Break in?
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 94 of
                                      259
                  Dixon, Virgil 02-26-2019             Page 94 of 201

        1        A     Yes.

        2        Q     But I mean like little -- I mean if somebody

        3   took some jewelry and stuck in their pocket, would you

        4   use it for that?

        5        A     Yes.

        6        Q     And we can agree that if somebody is stealing

        7   jewelry, typically small items?

        8              MS. GUITERREZ:     Objection to form.

        9        A     Yes.

      10         Q     (By Mr. Tucker) You can disagree, I mean I'm

      11    not making you answer that, do you agree that typically

      12    jewelry is small?

      13               MS. GUITERREZ:     Objection to form.

      14         A     Yes.

      15         Q     (By Mr. Tucker) Does Walmart have any really

      16    big jewelry?

      17         A     What's your definition of big?

      18         Q     Well, you tell me, I want your definition.

      19         A     It can be a whole rack full of --

      20         Q     Okay.     Somebody might well find a stack of

      21    whole rack?

      22         A     Yes.

      23         Q     Okay.     Did you ever catch somebody just

      24    stealing one little piece of jewelry?

      25         A     Have I?
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 95 of
                                      259
                  Dixon, Virgil 02-26-2019             Page 95 of 201

        1        Q       Yeah.

        2        A       No.

        3        Q       Has anybody in your asset protection team?

        4        A       Not that I can recall.

        5        Q       Do you ever see anyone take small items from

        6   the store?

        7        A       Yes.

        8        Q       Do you ever personally use the CCTV video to

        9   determine that somebody stole a small item from the

      10    store?

      11         A       We use it to determine if someone took

      12    something without running a proper payment.

      13         Q       I mean have you ever seen someone take

      14    something as small as a ring?

      15         A       I can't recall.

      16         Q       You can't recall if somebody has ever taken

      17    something as small as a ring?

      18         A       I can't recall.

      19         Q       You can't recall if somebody has ever taken

      20    something as small as a ring?

      21         A       No.

      22         Q       Can you recall any small item that you recall

      23    that somebody had stolen that you saw on the CCTV video?

      24         A       That I saw on the CCTV?

      25         Q       Yeah.
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 96 of
                                      259
                  Dixon, Virgil 02-26-2019             Page 96 of 201

        1           A   Not the size of a ring.

        2           Q   What's the smallest thing that you remember

        3   that you saw somebody steal and you saw it based on the

        4   CCTV video?

        5           A   Money.

        6           Q   Money?

        7           A   Yeah.

        8           Q   Was it folded up or was it the full size of a

        9   bill?

      10            A   Balled up.

      11            Q   Like?    Like balled up real small?

      12            A   Yes, balled up in your hand.

      13            Q   Okay.    And you were able to see that on the

      14    video?

      15            A   Yes.

      16            Q   Okay.    I'm going to direct you now over to the

      17    camera over here, as we know you can see really small

      18    balls of money being stolen.      All right and this is

      19    6:58:10 a.m. the power director says 16:13:00, right?

      20    Is this water in the parking lot?

      21            A   I'm not sure.

      22            Q   You can't see -- you can see little balls of

      23    money and you can't tell me if that's water in the

      24    parking lot?

      25            A   It's closer camera.
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 97 of
                                      259
                  Dixon, Virgil 02-26-2019             Page 97 of 201

        1        Q     It's closer camera?

        2        A     Yeah.

        3        Q     How close is the camera to the balls of money

        4   you saw?

        5        A     It can be 10 feet to 15 feet.

        6        Q     Did you save -- did you save that video in the

        7   case where you saw someone ball up money and steal it?

        8        A     Yes, it was -- it was preserved.

        9        Q     What case was it?

      10         A     It was a case -- I don't know the exact

      11    number, but it's a case on a different store.

      12         Q     Is that something you can get if we requested?

      13         A     Yes.    You can have -- yes.

      14         Q     You will be able to find it?

      15         A     Yes, it's preserved great.

      16         Q     And you can't say whether there was any water

      17    at 6:58:10 a.m.?

      18         A     Not for sure.

      19         Q     Do you think there is water in this video?

      20         A     I don't want to assume or guess.

      21         Q     Well, I'm just asking your opinion.

      22         A     No.

      23         Q     No, you don't think that's water?

      24         A     I don't want to guess.      So, I don't know if

      25    it's water, if it's not or if it's a glare.
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 98 of
                                      259
                  Dixon, Virgil 02-26-2019             Page 98 of 201

        1        Q     Speaking of glare kind of in the middle bottom

        2   of the screen, what is this?

        3              MS. GUITERREZ:     For the record, he has the

        4        video stop at 6:58:10 a.m.

        5        A     That could be -- what's the question again?

        6        Q     (By Mr. Tucker) Do you know what that is?

        7        A     I don't know exactly what that is.

        8        Q     Do you think you know what it is?

        9        A     It could be the camera.      It could be dirt, it

      10    could be dust.

      11         Q     Is it fog?

      12         A     They don't seem like it's fog to me.

      13         Q     Doesn't look foggy to you?        Does that exist

      14    for the entire video?

      15         A     I'm not sure.

      16         Q     Can you tell if it exists for the whole video?

      17         A     It seems like it comes and goes.

      18               MS. GUITERREZ:     For the record, he was

      19         scrolling quickly the entire two hours of the

      20         video.

      21               MR. TUCKER:     That's correct.

      22         Q     (By Mr. Tucker) And I stopped the video at

      23    06:53:44 a.m. the video that's been produced to us in

      24    this case and the door slightly open and is there any --

      25    can you see any water in the parking lot?
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 99 of
                                      259
                  Dixon, Virgil 02-26-2019             Page 99 of 201

        1               MS. GUITERREZ:    Objection, form.

        2        A      I'm not sure what it is in the parking lot.

        3        Q      (By Mr. Tucker) Is there any reason that you

        4   could see somebody's tiny little balled money that was

        5   wadded up and you can't tell us what's in the parking

        6   lot here?

        7               MS. GUITERREZ:    Objection, form.

        8        A      If -- for camera distance.

        9        Q      (By Mr. Tucker) Do you ever find somebody

      10    stealing that was at a big distance from one of your

      11    cameras?

      12         A      Find someone stealing from a big distance?

      13         Q      Yeah, I mean is there ever a time where

      14    somebody is arrested for shoplifting or they've stolen

      15    something and you use the cameras that are at a

      16    significant distance from the person?

      17         A      No.

      18         Q      I'm sorry?

      19         A      No.

      20         Q      Never?

      21         A      No.

      22         Q      What did you do on Christmas Eve,

      23    December 24, 2016?

      24         A      I know I worked that day, I can't recall what

      25    I did that morning.
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 100 of
                                       259
                  Dixon, Virgil 02-26-2019             Page 100 of 201

        1         Q     What about that night?

        2         A     That night I worked.

        3         Q     You worked at night?

        4         A     Yes, I close -- we close the store.

        5         Q     What time did you work until?

        6         A     Probably I got home like 10:00 -- no later

        7   than 11:00 p.m.

        8         Q     So, you didn't get home at 11:00 p.m. on

        9   Christmas Eve?

       10         A     Yes, no later.

       11         Q     Did you spend your time with your family on

       12   Christmas Eve on December 24, 2016?

       13         A     Yes, my wife.

       14         Q     Anybody else?

       15         A     My kids were asleep, that was it.

       16         Q     You didn't see your kids on Christmas Eve?

       17         A     I can't recall.

       18         Q     You just said that you worked until 11:00,

       19   you're not talking about Christmas Eve morning right? I

       20   mean I'm talking about Christmas Eve.

       21         A     Yes, Christmas Eve.

       22         Q     You got home you said they were sleeping?

       23         A     I can't recall if they were sleeping or they

       24   were watching TV.

       25         Q     How old are your children?
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 101 of
                                       259
                  Dixon, Virgil 02-26-2019             Page 101 of 201

        1         A     Eleven and nine, and a 16-year-old.

        2         Q     Eleven, nine and 16?

        3               MS. GUITERREZ:    Is that a yes?

        4         A     Yes.

        5         Q     (By Mr. Tucker) You don't recall if you spent

        6   Christmas Eve with them three years ago?

        7         A     I didn't spend Christmas Eve with them.

        8         Q     You did not spend Christmas Eve with them?

        9         A     No, they were sleeping in the bed.       I want to

       10   say sleep, sleep and they were in their room.

       11         Q     Is that because Walmart made you work until

       12   11 o'clock at night?

       13               MS. GUITERREZ:    Objection, form.

       14         A     Well, because that's my household expectation

       15   to get ready for Santa the next day.

       16         Q     (By Mr. Tucker) Is that why you weren't there

       17   for Christmas Eve because you were working?

       18         A     Excuse me?

       19         Q     Is that why you weren't there because you were

       20   working for Walmart?

       21         A     Yes.

       22         Q     Do you recall anything from December 24, 2016

       23   Christmas Eve?

       24         A     I worked, I know I worked because I work every

       25   Christmas Eve.     I can't -- I can't recall the
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 102 of
                                       259
                  Dixon, Virgil 02-26-2019             Page 102 of 201

        1   particulars, put together my kids toys when I got home.

        2         Q      Did you do any last minute shopping at

        3   Walmart?

        4         A      I'm sure I did, I do every Christmas Eve.

        5         Q      Do you remember doing it?

        6         A      Yes, I do it every Christmas Eve.

        7         Q      No, but I'm talking about December 24, 2016.

        8   Do you specifically remember going shopping for any

        9   gifts for last minute gifts?

       10         A      I don't want to say gifts, but items.       They

       11   weren't like gifts for my kids, they were like items for

       12   the house.     So, some food or something like that.

       13         Q      Okay.   I guess maybe my question was a little

       14   different than what you said, I'm just asking if on

       15   December 24, 2016 prior to going home to your family you

       16   did any last minute Christmas shopping at Walmart?

       17         A      No.

       18         Q      Do you recall whether or not it had rained at

       19   any time on December 24, 2016?

       20         A      Did it rain?

       21         Q      Did it rain?

       22         A      No, I can't recall.

       23         Q      What about on December 23rd, 2016?

       24         A      I cannot recall.

       25         Q      You said that some of your folks are in plain
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 103 of
                                       259
                  Dixon, Virgil 02-26-2019             Page 103 of 201

        1   clothes?

        2         A     The asset protection associates?

        3         Q     Correct.

        4         A     Yes.

        5         Q     Are any of the asset protection associates in

        6   plain clothes, do they ever walk through the vestibule

        7   that we can see in the hour before to the hour after on

        8   December 24, 2016 on that video that was produced?

        9         A     No.

       10         Q     Never see them?

       11         A     No.

       12         Q     Are those folks used to increase floor care

       13   coverage?

       14         A     To increase?

       15         Q     Do you know what it means to increase floor

       16   care coverage?

       17         A     No.

       18         Q     Never heard that term before?

       19         A     No.

       20         Q     Who runs the safety meetings at Walmart?

       21         A     The store manager.

       22         Q     Who is that?

       23         A     Clive Provost-Heron.

       24         Q     Do you ever --

       25         A     Clive Provost-Heron.
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 104 of
                                       259
                  Dixon, Virgil 02-26-2019             Page 104 of 201

        1         Q     Do you ever run the safety meetings at

        2   Walmart?

        3         A     I attend them.

        4         Q     Do you ever run them?

        5         A     Yes, I have run them before.

        6         Q     How often do you run the safety meetings at

        7   Walmart?

        8         A     Occasionally if the store manager is not

        9   there.

       10         Q     Why would you occasionally run the meetings of

       11   Walmart for store safety?

       12         A     If the store manager is not there I will run

       13   the safety meetings.

       14         Q     So, you're second in line for store safety at

       15   Walmart?

       16               MS. GUITERREZ:     Objection to form.

       17         A     Second in line that's --

       18         Q     (Mr. Tucker) I mean if store manager is

       19   probably top of the pyramid for store safety, would you

       20   agree or disagree?

       21               MS. GUITERREZ:     Objection to form.

       22         A     All associates are at the top of the pyramid

       23   for store safety.

       24               THE COURT REPORTER:     Who is?

       25               THE WITNESS:     All associates.
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 105 of
                                       259
                  Dixon, Virgil 02-26-2019             Page 105 of 201

        1         Q     (By Mr. Tucker) They're above the store

        2   manager?

        3         A     When it comes to safety we all are equal.

        4         Q     Who is in charge of Walmart for that store?

        5         A     The store manager.     Store manager.

        6         Q     He is on top, yeah?

        7         A     For that store?

        8         Q     Yeah.

        9         A     Who is in charge of the store?

       10         Q     Yeah.

       11         A     The store manager.

       12         Q     What's his name?

       13         A     Clive Provost-Heron.

       14         Q     Is there anyone -- who is next in line under

       15   Clive?

       16         A     The co-manager.

       17         Q     Do they still have co-managers?

       18         A     Yes, some stores do.

       19         Q     Does 1387 still have co-managers?

       20         A     Yes.

       21         Q     It hasn't been discontinued?

       22         A     No.

       23         Q     So, if -- who are the store -- co store

       24   managers on the day of the slip and fall for --

       25         A     Co-manager Gracie and co-manager Marie.
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 106 of
                                       259
                  Dixon, Virgil 02-26-2019             Page 106 of 201

        1         Q     Do you know why Gracie left the store?

        2         A     It was closer distance to her home.

        3         Q     Do you know she was demoted?

        4               MS. GUITERREZ:    Objection to form, misstates

        5         the testimony.

        6               MR. TUCKER:    I'm not stating anything.

        7         Q     (By Mr. Tucker) I'm asking you if you know if

        8   she was demoted?

        9         A     No, I don't.

       10         Q     If she testified that that store 1387 no

       11   longer has co-managers, would that be false?

       12               MS. GUITERREZ:    Objection to form, that's not

       13         what she testified.

       14         A     Yes, that would be false.

       15               MS. GUITERREZ:    And that she's at a different

       16         store.

       17               MR. TUCKER:    You're not testifying here today.

       18               MS. GUITERREZ:    Well, I'm just letting you

       19         know because you're mistaken about what Gracie's

       20         testimony was.

       21               MR. TUCKER:    In saying she's demoted from

       22         another store.

       23               MS. GUITERREZ:    Yeah, she was at another store

       24         when they got rid of the co-manager position.

       25         Q     (By Mr. Tucker) What are the specific policies
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 107 of
                                       259
                  Dixon, Virgil 02-26-2019             Page 107 of 201

        1   in regards to video preservation for Walmart?         If I was-

        2   - If I was requesting that, what would I request from

        3   you -- from Walmart?

        4               MS. GUITERREZ:    Objection to form.

        5         A     What do you mean?     Can you repeat that

        6   question?

        7         Q     (By Mr. Tucker) Yeah, sure.      You've testified

        8   here today that there was some policies in place

        9   regarding video preservation, yes?

       10         A     Yes.

       11         Q     Okay.   If I was to send a request for

       12   production in this to Walmart, what would I ask for so

       13   that they know what I'm asking for?

       14         A     I don't understand the question.

       15         Q     You said there is some written policies

       16   regarding video preservation --

       17         A     Okay.

       18         Q     -- for Walmart, right?

       19         A     Yes.

       20         Q     I want them, how would I ask for them?        What

       21   would I call them?

       22               MS. GUITERREZ:    Objection to form.

       23         A     Video, CD, the video for the incident.

       24         Q     (By Mr. Tucker) No, no, I'm talking about the

       25   policy itself.      I want the policies, how do I ask for
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 108 of
                                       259
                  Dixon, Virgil 02-26-2019             Page 108 of 201

        1   them?

        2           A   Oh, the guidelines?

        3           Q   The guideline, yeah.

        4           A   Accident file guidelines.

        5           Q   Accident what?

        6           A   Accident file guidelines.

        7           Q   You call them accident file guidelines?

        8           A   Yes.

        9           Q   Are there any other video preservation type

       10   guidelines other than the accident file guidelines?

       11           A   No.

       12           Q   That's it?   That's the whole thing?

       13           A   Yes.

       14           Q   Do you ever do training on accident file

       15   guidelines?

       16           A   Yes.

       17           Q   Do you do it on the wire?

       18           A   Yes.

       19           Q   Do you do any training that's not on the wire

       20   for accident file guidelines?

       21           A   What do you mean by training that's not on

       22   wire?

       23           Q   Is the training that you've done relating to

       24   video preservation in the accident file guidelines

       25   that's solely done on the wire?
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 109 of
                                       259
                  Dixon, Virgil 02-26-2019             Page 109 of 201

        1         A      Yes.

        2         Q      You've never done any training off the wire

        3   for anything?

        4         A      No.

        5         Q      Do they ever fly you anywhere to do training?

        6         A      No.

        7         Q      Is all your training done at Walmart?

        8         A      Yes.

        9         Q      At 1387?

       10         A      Yes.

       11         Q      Why did you record video to your cell phone in

       12   this case?

       13         A      To investigate the incident and follow up.

       14         Q      Why would you store to your cell phone by

       15   taking a video as opposed to putting it on a CD or the

       16   evidence management system?

       17         A      I cannot recall why for all the video.

       18         Q      Do you know if there was video -- strike that-

       19   - did you watch video of my client after she left the

       20   vestibule and walking in the store itself?

       21         A      No.

       22         Q      You never saw her after she slipped and fell

       23   shopping in the store?

       24         A      No.

       25         Q      Do you know if there is video of Ms. Bassett
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 110 of
                                       259
                  Dixon, Virgil 02-26-2019             Page 110 of 201

        1   shopping in the store following the slip and fall?

        2         A      No, it's not preserved.

        3         Q      Do you know that whether some existed of her

        4   being in the store from the camera other than the

        5   vestibule area?

        6         A      I'm sure it was because she was in the store

        7   during that time that is not preserved.        It wouldn't be

        8   preserved.

        9         Q      And just so we're clear I'm talking about

       10   Exhibit 1 now because Exhibit 1 shows the map of the

       11   store, yes?

       12         A      Yes.

       13         Q      Outside of the vestibule which we have at

       14   Exhibit 2 blown up, would there have been other cameras

       15   inside of Exhibit 1 that would have captured Ms. Bassett

       16   but were not preserved in this case?

       17                MS. GUITERREZ:   Objection to form.

       18         A      Were there other cameras inside the store that

       19   would have caught her but not -- it was not preserved

       20   for this case?

       21         Q      (By Mr. Tucker) That would have captured video

       22   of her but were not preserved?

       23                MS. GUITERREZ:   Objection to form.

       24         A      Yes.

       25         Q      (By Mr. Tucker) Have you ever used store
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 111 of
                                       259
                  Dixon, Virgil 02-26-2019             Page 111 of 201

        1   credit card receipts to try and identify a person?

        2         A     Yes.

        3         Q     Is that something that Walmart is able to do?

        4         A     Yes.

        5         Q     Would Walmart be able to use a combination of

        6   the store video and credit card receipts to determine

        7   people who approached Polly Bassett just after the slip

        8   and fall?

        9         A     No.

       10         Q     Why not?

       11         A     We can't identify nobody by name.

       12         Q     Why not?

       13         A     The information is confidential in our system,

       14   they don't capture that.

       15         Q     I just asked you a second ago if you're able

       16   to identify a person based on the credit cards they use

       17   and you said, "yes".

       18         A     Their physical -- their look identifies like

       19   this is that person who was at this register at this

       20   specific time and using this particular transaction,

       21   debit card or credit card, but like their name, no we

       22   can't identify no.

       23         Q     You can't go back and look and say okay this

       24   person used this credit card at this register --

       25         A     You can say this --
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 112 of
                                       259
                  Dixon, Virgil 02-26-2019             Page 112 of 201

        1         Q     -- based on the credit card transactions

        2   themselves?

        3         A     We cannot identify if, like, it was John Doe

        4   at that register.     We can just say this is the person,

        5   not by name.

        6         Q     Do you know if in this case any other

        7   witnesses before or after were identified?

        8         A     No.

        9         Q     Did you see on the video where folks walked up

       10   to Polly Bassett following the slip and fall?

       11         A     Yes.   I saw.

       12         Q     When I say folks I'm talking about customers

       13   in this instance?

       14         A     Yes.

       15         Q     Did anybody that you know of identify those

       16   persons?

       17         A     No.

       18         Q     And have you been able to identify the source

       19   of the liquid that Polly Bassett slipped on?

       20               MS. GUITERREZ:    Objection to form.

       21         A     No, I wasn't there when she slipped.

       22         Q     (By Mr. Tucker) Have you reviewed the CCTV

       23   footage in an attempt to identify the source of the

       24   liquid?

       25         A     I reviewed it to identify if there was a
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 113 of
                                       259
                  Dixon, Virgil 02-26-2019             Page 113 of 201

        1   source.

        2         Q     And that was back around the time that the

        3   slip and fall happened?

        4         A     Yes.

        5         Q     Were you able to identify the source?

        6         A     No.

        7         Q     Have you identified any other customers that

        8   were the source of the liquid that Polly Bassett slipped

        9   on?

       10         A     I was unable to identify any source.

       11         Q     Is that a no to my question?

       12         A     No.

       13         Q     Where do you park when you go to work?

       14         A     I park the center of the store in the front

       15   parking lot.       On the center of the store the front

       16   parking lot.

       17         Q     Which exit do you typically leave out of?

       18         A     Grocery.

       19         Q     The other side?

       20         A     Yes.

       21         Q     How come?

       22         A     It's the nearest to the AP office.

       23         Q     And you said that sometimes you run the safety

       24   meetings?

       25         A     Yes.
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 114 of
                                       259
                  Dixon, Virgil 02-26-2019             Page 114 of 201

        1         Q      Who do you run the safety meetings with?

        2         A      With department.

        3         Q      Who do you talk to when you're running safety

        4   meetings?

        5         A      Associates, department managers, assistant

        6   managers or even COs.

        7                THE COURT REPORTER:    What was the last thing,

        8         assistant manager?

        9                THE WITNESS:   Assistant managers or even co-

       10         managers.

       11         Q      (By Mr. Tucker) Are you right under co-

       12   manager?

       13         A      I report directly to the store manager.

       14         Q      Does that mean that you're directly under the

       15   store manager?

       16         A      I report directly to the store manager?

       17         Q      Yeah.

       18         A      With a downline to the market asset protection

       19   so the co-managers don't report to me or the assistant

       20   manager don't report to me, I just report to him in the

       21   market asset protection manager.

       22         Q      Is there an asset protection manager that's

       23   above you?

       24         A      Yes.

       25         Q      Who is above you?
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 115 of
                                       259
                  Dixon, Virgil 02-26-2019             Page 115 of 201

        1           A   Jose Torres.

        2           Q   How do you spell the last name?

        3           A   T-O-R-R-E-S.

        4           Q   Was he working for Walmart on December 24,

        5   2016?

        6           A   Yes, but he was not my market manager --

        7   market asset protection manager at that time, but he was

        8   with the company.

        9           Q   Did he jump you?

       10           A   No, he was in a different area, different

       11   market.

       12           Q   And then they moved him above you?

       13           A   They did a realignment, then I fell under him.

       14           Q   Okay.   Prior to Jose Torres being placed

       15   between you and the -- well it sounds like -- explain

       16   this to me, how did it come to be that when you're the

       17   top person at asset management and then Jose Torres

       18   jumped you in that line or how did it work, give me some

       19   understanding?

       20           A   Okay.   So, the source of the structure is the

       21   market team, then the market team will have like eight

       22   to 10 stores under them, then you have the store manager

       23   over a store, individual store, then you have the co-

       24   manager and assistant managers and department managers

       25   and the zone supervisors.
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 116 of
                                       259
                  Dixon, Virgil 02-26-2019             Page 116 of 201

        1         Q      Okay.   Is Jose Torres limited to the store

        2   that you are at?

        3         A      What do you mean limited?

        4         Q      Is he -- does he work for multiple stores or

        5   one store?

        6         A      Yeah, he has multiple stores.

        7         Q      Okay.   Do you work for multiple stores or one

        8   store?

        9         A      One store.

       10         Q      Are you the highest guy in asset protection at

       11   your store?

       12         A      Yes.

       13         Q      Okay. So, in terms of asset protection at

       14   1387, the buck stops with you?

       15         A      Yes.

       16         Q      Okay.   And when you run these safety meetings

       17   what you do?

       18         A      We talk about the company provided topic

       19   during the meeting, we run different exercises during

       20   the meeting, we recognize associates for doing things

       21   that prevented -- a petition preventing the incident.

       22         Q      When you say that you go over and you say

       23   command or award.      What was the terminology used?

       24         A      We acknowledge associates -- -

       25         Q      You acknowledge, okay.
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 117 of
                                       259
                  Dixon, Virgil 02-26-2019             Page 117 of 201

        1           A   --- what they were doing.

        2           Q   Would that occur based on looking at the CCTV

        3   footage?

        4           A   No, that's something that occurs from

        5   observation for management or other associates.

        6           Q   And that observation would not occur ever

        7   based on the CCTV footage?

        8               MS. GUITERREZ:    Objection.

        9           A   It could -- it could have been observed in the

       10   CCTV.

       11           Q   (By Mr. Tucker) Are you aware of any meeting

       12   where somebody was acknowledged for preventing a safety-

       13   related issue that was captured or determined by the

       14   CCTV footage?

       15           A   Yes.

       16           Q   Can you give me an example?

       17           A   We had an associate from a different

       18   department that guarded a spill in a totally different

       19   department and she waited there until someone came to

       20   clean up the area.

       21           Q   And that was determined based on the camera

       22   footage?

       23           A   Yes.

       24           Q   Have you ever trained anyone to utilize

       25   maintenance associates to increase floor care coverage
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 118 of
                                       259
                  Dixon, Virgil 02-26-2019             Page 118 of 201

        1   during times of increased customer traffic?

        2         A     Have -- repeat the question?

        3         Q     Sure.   Have you ever trained or spoken about

        4   utilizing maintenance associates to increase floor care

        5   coverage during times of increased customer traffic

        6   during your safety meetings?

        7         A     Yes, I would say like -- I wouldn't say it

        8   will be just particularly maintenance, it would be just

        9   associates in general.

       10         Q     What does it mean to utilize maintenance

       11   associates to increase floor care coverage during times

       12   of increased customer traffic?

       13         A     All associates to increase maintenance floor

       14   support during high customer volume.

       15         Q     Does that include Christmas Eve day?

       16         A     Yes.

       17         Q     And morning of Christmas Eve day?

       18         A     Well, it really doesn't matter what time of

       19   day or night or evening it is, we are always to look out

       20   for safe --

       21         Q     Yeah, but I'm asking whether in terms of

       22   increased customer traffic on specifically the morning

       23   of December 24, 2016 before Polly Bassett slipped and

       24   fell whether you were aware of anybody utilizing

       25   maintenance associates to increase floor care coverage?
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 119 of
                                       259
                  Dixon, Virgil 02-26-2019             Page 119 of 201

        1         A     No, I'm not.

        2         Q     And in your review and investigation of this

        3   case, did you find based on the CCTV footage that any

        4   maintenance associates would utilize to increase floor

        5   care coverage in the vestibule?

        6         A     During CCTV review, no.

        7         Q     Have you ever -- when you're running the

        8   safety meetings, have you ever told managers and

        9   associates that they need to be alert and looking for

       10   hazards when in the store?

       11               MS. GUITERREZ:    Objection, form.

       12         A     Repeat the question.

       13         Q     (By Mr. Tucker) Sure.     When you're running the

       14   safety meetings, have you ever said to your associates

       15   and your managers that are there that they need to be

       16   alert and looking for substances on the floor of the

       17   store?

       18               MS. GUITERREZ:    Objection, form.

       19         A     We need to be alert, I don't understand the

       20   question.

       21         Q     (By Mr. Tucker) Okay.     Does floor safety at

       22   Walmart require associates be alert looking for hazards?

       23         A     Yes, if they were to clock.

       24         Q     Okay.   It's interesting that you -- without

       25   missing anything about being on the clock you mentioned
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 120 of
                                       259
                  Dixon, Virgil 02-26-2019             Page 120 of 201

        1   that, is there any reason sitting here today that

        2   without me saying anything about the clock you brought

        3   that up?

        4               MS. GUITERREZ:    Objection, form.

        5         Argumentative.    You can answer.

        6         A     Because when you say require associates,

        7   requires associates because associates are always in the

        8   store.

        9         Q     (By Mr. Tucker) So, at your training meetings,

       10   do you ever train the employees that they don't have to

       11   look for substances when they're off the clock?

       12         A     No, we don't mention that.

       13         Q     Have you ever told any employees that they

       14   don't have to be alert when they're not on the clock?

       15         A     No.

       16         Q     So, why are you telling me today, you know,

       17   you never told an employee that has worked under you in

       18   your five years there and all of a sudden today you

       19   decided to bring that up, why?

       20               MS. GUITERREZ:    Objection, form.

       21         Argumentative.

       22         A     Because we don't have associates off the clock

       23   on our spills voluntarily and we have to remind them to

       24   do it timely -- time adjustment based on the fact that

       25   they're off the clock and they were doing something for
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 121 of
                                       259
                  Dixon, Virgil 02-26-2019             Page 121 of 201

        1   the company.

        2         Q     (By Mr. Tucker) Can you give me an example of

        3   an employee who did a time adjustment because they were

        4   guarding a spill off the clock?

        5         A     I can't give you an exact example.       I know

        6   that is what we do.

        7         Q     When did somebody do a time adjustment for

        8   guarding a spill?

        9         A     I'm not exactly when -- I'm not sure when

       10   someone did it exactly, I can't provide that

       11   information, but I know that if an associate guards a

       12   spill or responds to a spill off the clock that we

       13   advise them to do a time adjustment based on that.

       14         Q     But you're actually aware of associates who

       15   have done a time adjustment for guarding a spill?

       16         A     I have not had -- I have not informed an

       17   associate to do, but I know that is information that we

       18   provide in the safety meeting.

       19         Q     Are of aware of an employee who has done a

       20   time adjustment for guarding a spill?

       21         A     No.

       22         Q     Then how do you know that that has occurred?

       23               MS. GUITERREZ:    Objection, form.

       24         A     Because that is information that we provide

       25   during our safety meeting.
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 122 of
                                       259
                  Dixon, Virgil 02-26-2019             Page 122 of 201

        1         Q      (By Mr. Tucker) So, you provide information

        2   regarding employees changing their time at a safety

        3   meeting but you're not aware of anyone who has ever done

        4   it?

        5         A      There's a meeting, it's an informational

        6   session.

        7         Q      Have you ever given a safety meeting where you

        8   have discussed an employee who has changed their time --

        9   adjusted their time because they guarded a spill?

       10         A      No.

       11         Q      Okay.   Have you ever been in a meeting where

       12   somebody else has said that an employee has adjusted

       13   their time due to guarding a spill?

       14         A      No.

       15         Q      So, I'm at a loss here.    Why then was the

       16   first thing you brought up, I didn't even ask you about

       17   that, why then did you just bring up employees off the

       18   clock?     You're not aware -- you're not aware of anyone

       19   who has done it, you've never heard anyone at a meeting

       20   say it.     So, why are we talking about that right now?

       21                MS. GUITERREZ:   Objection, form.

       22         Argumentative.     You asked him a question and he

       23         answered the question.

       24         Q      (By Mr. Tucker) Please answer the question.

       25         A      Because that's the things that we discussed
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 123 of
                                       259
                  Dixon, Virgil 02-26-2019             Page 123 of 201

        1   during our meeting.     You asked me about do I lead the

        2   meetings.    That's what we cover during the meeting.

        3           Q   So, you've covered during the meeting time

        4   adjustments for employees who are off the clock and see

        5   a spill?

        6           A   If you guard a spill while you're in the store

        7   and you're not on the clock -- if you guard a spill

        8   while you're not on the clock you need to complete your

        9   time adjustment.

       10           Q   Have you ever told employees that during a

       11   meeting that you were running for safety?

       12           A   Yes, that's what I recall.

       13           Q   When was the last time you did that?

       14           A   I can't recall, it was -- I'm sure it was this

       15   year.

       16           Q   Was it before or after December 24, 2016?

       17           A   Yes.

       18           Q   Who are some of the employees -- how many

       19   employees go to these meetings?

       20           A   It can be different employees depending on the

       21   meeting on different days.

       22           Q   Who -- give me the names of the employees that

       23   you recall that were at the meeting when you said that

       24   employees can adjust their time for guarding a spill

       25   throughout the clock?
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 124 of
                                       259
                  Dixon, Virgil 02-26-2019             Page 124 of 201

        1           A    I can't recall.

        2           Q    You can't recall a single employee?

        3           A    Not a single because that's like -- it's

        4   something I don't say at every meeting.

        5           Q    In which meetings do you say that?

        6           A    I can't recall.

        7           Q    When do you say it at meetings?

        8           A    When?

        9           Q    Yeah.

       10           A    During the meeting.

       11           Q    When?

       12           A    I can't recall the exact meeting.

       13           Q    Why do you say that at meetings?

       14           A    It depends on the conversation, it depends on

       15   what happened during that week, it could be the recap

       16   what we're talking about or it could be just a talk --

       17   recap on safety or incidents that occurred in the store,

       18   it depends.

       19           Q    If an employee adjusts their time based on - -

       20   well first of all, how is time adjusted for employees?

       21           A    They have to complete a form and give it to

       22   personnel.

       23           Q    Would it say why they are completing that

       24   form?

       25           A    They could describe -- they could say that,
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 125 of
                                       259
                  Dixon, Virgil 02-26-2019             Page 125 of 201

        1   they could have said that, it is the line that -- where

        2   they could be explaining why.

        3         Q     Do they always have to explain it?

        4         A     They don't always have to explain it, they

        5   could tell the manager, the manager will sign it off.

        6         Q     But the form is always filled out?

        7         A     Yes, for the time adjustment to occur.

        8         Q     So, if somebody adjusted their time regarding

        9   a spill, it would be written on the form?

       10         A     Potentially it could be.

       11         Q     Do you think if we request all the time

       12   adjustments, we'd see any that have a spill that

       13   somebody guarded?

       14         A     I don't know.

       15         Q     I mean as a manager of Walmart that does asset

       16   protection and runs the meetings on safety, if I request

       17   these time adjustment sheets, it is going to show me a

       18   single time adjustment for somebody guarding a spill?

       19               MS. GUITERREZ:    Objection to form.

       20         A     I don't know because I've never seen the forms

       21   after completing.

       22         Q     (By Mr. Tucker) Never see them yourself?

       23         A     Yeah, I've seen the forms before.

       24         Q     Do you ever see them for time adjustment for

       25   somebody guarding a spill?
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 126 of
                                       259
                  Dixon, Virgil 02-26-2019             Page 126 of 201

        1         A      No.

        2         Q      And yet you talk about it at your safety

        3   meeting?

        4         A      Yes.

        5         Q      How did you come to learn of an employee

        6   adjusting their time for guarding a spill?

        7         A      Whenever an employee does it off the clock in

        8   relation to Walmart they have to complete their time

        9   adjustment.

       10         Q      Are managers off the clock?

       11         A      If we're on vacation.

       12         Q      If they're at the store?

       13         A      If we're in the store we are in the store on

       14   the clock.

       15         Q      What about the parking lot?

       16         A      The parking lot too.

       17         Q      How many times have you told employees that

       18   they can adjust their time for guarding a spill?

       19         A      I can't recall.

       20         Q      More than five?

       21         A      Repeat that question because -- repeat the

       22   question?

       23                MR. TUCKER:   Read it back.

       24                THE COURT REPORTER:     How many times have you

       25         told an employee that they can adjust their time
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 127 of
                                       259
                  Dixon, Virgil 02-26-2019             Page 127 of 201

        1         for a spill?

        2         A     For a spill?

        3         Q     (Mr. Tucker) For guarding a spill.

        4         A     I cannot recall.

        5         Q     More than five?

        6         A     Yes.

        7         Q     More than 10?

        8         A     I wouldn't say more than 10.

        9         Q     You wouldn't say it?

       10         A     Probably.

       11         Q     Probably more than 10?

       12         A     I wouldn't say more than 10.

       13               THE COURT REPORT:     I would or wouldn't?

       14               THE WITNESS:     I would not.

       15         Q     (By Mr. Tucker) So, you think in your five

       16   years as a manager at Walmart no more than 10 times

       17   you've said the words essentially that they can adjust

       18   their time for guarding a spill?

       19         A     I don't want to guess.

       20         Q     Is that fair to say or is it not fair to say?

       21               MS. GUITERREZ:     Objection, form.

       22         A     Repeat.

       23         Q     (By Mr. Tucker) Is it fair, unfair to say that

       24   less than 10 times over your five years as a manager for

       25   Walmart that you have said out loud essentially that
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 128 of
                                       259
                  Dixon, Virgil 02-26-2019             Page 128 of 201

        1   employees can adjust their time for guarding a spill?

        2               MS. GUITERREZ:     Objection to form.

        3           A   I cannot recall sir if I said it more than 10

        4   or not.

        5           Q   (By Mr. Tucker)     Am I in the ballpark?     I mean

        6   you think --

        7           A   I don't know, it's not something that I say it

        8   at every meeting or every time I'm talking and I hold

        9   the meeting every time there is a safety meeting, so.

       10           Q   Do you have any written bullet points that you

       11   use or any kind of written materials you use for the

       12   safety meetings?

       13           A   It's provided on a wire and we have to use

       14   that.

       15           Q   You stick to the wire?

       16           A   Yes, the topics.

       17           Q   Is there anywhere on what you use to give the

       18   safety meetings that ever have said that employee can

       19   adjust their time to guard a spill?

       20           A   I cannot recall.

       21           Q   Is there any materials that Walmart has

       22   provided you to give the safety meetings that says an

       23   employee can adjust their time for any safety-related

       24   issues?

       25           A   I can't -- I can't recall.
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 129 of
                                       259
                  Dixon, Virgil 02-26-2019             Page 129 of 201

        1          Q    Are you saying that it might exist?

        2          A    I'm sure it exists.     Any time you do something

        3   off the clock, you must -- for Walmart or the business

        4   you have to complete your time adjustment, but you just

        5   say particularly for guarding a spill that's the

        6   business of Walmart to provide a safe shopping

        7   experience.

        8          Q    But what I'm asking you and you said that

        9   there was materials on the wire that you used to give

       10   the safety meetings and I want to know if those

       11   materials from the wire that you used at the safety

       12   meetings at all talk about adjusting time for safety-

       13   related issues?

       14               MS. GUITERREZ:    Objection to form.

       15          A    Each topic is a different topic each week.

       16          Q    (By Mr. Tucker) If I ask you to produce them,

       17   do you think you'd be able to produce me a single

       18   document that says that employees can adjust their time

       19   for safety-related issues?

       20               MS. GUITERREZ:    Objection to form.

       21          A    I don't want to guess, I have to research and

       22   see.

       23          Q    (By Mr.   Tucker) Well, I'm going to ask for

       24   what should I ask for so that we know I'm talking about

       25   the same thing.
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 130 of
                                       259
                  Dixon, Virgil 02-26-2019             Page 130 of 201

        1           A   Time adjustment guidelines.

        2           Q   Are there actual guidelines for time

        3   adjustment?

        4           A   Yes.

        5           Q   What about your safety meetings, what would I

        6   ask for to get all the notes you used during your safety

        7   meetings?

        8           A   Just the topics.

        9           Q   Do they ever change?

       10           A   Yes, every week.

       11           Q   How do you know which one to use week by week?

       12           A   It's by week, they have to tell you for the

       13   week.

       14           Q   So, management somewhere at the top puts out

       15   some kind of materials to use for that week on safety?

       16           A   Home office.

       17           Q   Home office?

       18           A   Yes.

       19           Q   What would I call it if I was requesting all

       20   the ones that they've ever sent to you guys to use for

       21   your safety meetings?      What would I ask for?

       22           A   Safety topics.

       23           Q   So, you use the safety topics at your

       24   meetings-- your safety meetings every week?

       25           A   Yes.
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 131 of
                                       259
                  Dixon, Virgil 02-26-2019             Page 131 of 201

        1         Q     And that's all it's called, the safety topics?

        2         A     Yes.

        3         Q     Okay.   So, if I ask for safety topics you

        4   would know what I was asking for, whatever Walmart's

        5   home office gives you for the safety meetings?

        6         A     Yes.

        7         Q     Based on your experience as a manager for

        8   Walmart and running safety meetings for Walmart, is the

        9   vestibule an area that has lots of slip and falls?

       10               MS. GUITERREZ:    Objection, form.

       11         A     No.

       12         Q     (By Mr. Tucker) Are you aware of any slip and

       13   falls that occurred in the vestibule of Walmart?

       14         A     Yes.

       15         Q     Outside of this one?

       16         A     Yes.

       17         Q     What slip and falls are you aware of?

       18         A     I can't provide the name I mean.

       19         Q     The same store?

       20         A     Our other stores.

       21         Q     No, I'm asking specifically 1387.

       22         A     Yeah, same store.

       23         Q     Do you know when?

       24         A     No, I don't know the exact date.

       25         Q     Do you know if it was before or after the slip
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 132 of
                                       259
                  Dixon, Virgil 02-26-2019             Page 132 of 201

        1   and fall of Polly Bassett?

        2         A     It could have been after.

        3         Q     It could have been before as well?

        4         A     Yes.

        5         Q     In the same vestibule, GM?

        6         A     Yes.

        7         Q     Do you know if it was a slip on water?

        8         A     I can't recall, I don't want to guess what it

        9   actually was.

       10         Q     Slip on a substance?

       11         A     No, I actually think that it was just the

       12   gentleman that fell.

       13         Q     You don't know why?

       14         A     No.

       15         Q     Have you sat for a deposition in that case?

       16         A     No.

       17         Q     Do you know if that case is in litigation?

       18         A     No, I do not know.

       19         Q     Would you say it was within a year or two of

       20   the slip and fall of Polly Bassett?

       21         A     I'm not sure.

       22         Q     Well, Polly's case happened in 2016, right?

       23         A     Yes.

       24         Q     You've been there five years?

       25         A     I'm not sure.
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 133 of
                                       259
                  Dixon, Virgil 02-26-2019             Page 133 of 201

        1         Q     Outside of Camera 2 on Exhibit 2, was there

        2   any other cameras inside the vestibule that would have

        3   shown the fall but were not preserved?

        4               MS. GUITERREZ:    Objection to form.

        5         A     Yes.

        6         Q     (By Mr. Tucker) What steps did Walmart take to

        7   comply with Exhibit 3?

        8               MS. GUITERREZ:    Objection, form.     Asked and

        9         answered.

       10         A     What is on Exhibit 3?

       11         Q     (By Mr. Tucker) The preservation letter.

       12         A     You'd have to ask the claim adjuster.

       13         Q     Why would I have to ask the claim adjuster?

       14         A     Because they provide that information.

       15         Q     And this preservation request requested 24

       16   hours proceeding the fall, did you see that when you're

       17   looking at the video, 24 hours?

       18         A     Which number, 24 hours?

       19         Q     I mean there's a bunch in here, but you know

       20   they ask for the 24 hours to be preserved.

       21         A     No.

       22         Q     Is there a reason why the video was not

       23   preserved for longer than an hour before?

       24         A     Because we're required to preserve an hour

       25   before and hour after.
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 134 of
                                       259
                  Dixon, Virgil 02-26-2019             Page 134 of 201

        1         Q     Required by who?

        2         A     Walmart.

        3         Q     Could you have preserved more?

        4         A     Yes, if I have been directed to.

        5         Q     Directed by who?

        6         A     Walmart.

        7         Q     Who at Walmart?

        8         A     Claim adjuster.

        9         Q     Do you know who in this case?

       10         A     That you've mentioned it, Jenny if I can

       11   recall.

       12         Q     If this letter requested all video be

       13   preserved, is there any reason that Walmart or really

       14   you in this case will only preserve an hour before to an

       15   hour after the slip and fall?

       16               MS. GUITERREZ:     Objection, form.

       17         A     Is there any reason why not?

       18         Q     (By Mr. Tucker) Is there any reason that you

       19   only preserve an hour before to an hour after when this

       20   letter dated January 9th requested for 24 hours?

       21               MS. GUITERREZ:     Objection to form.    Asked and

       22         answered.

       23         A     Because we are required by Walmart to preserve

       24   an hour before and hour after the incident.

       25         Q     (By Mr. Tucker) And if Walmart had asked you
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 135 of
                                       259
                  Dixon, Virgil 02-26-2019             Page 135 of 201

        1   to save more you would have?

        2         A     Yes.

        3         Q     And you could have?

        4         A     Yes.

        5         Q     Would it have been a burden for you to save

        6   more than an hour before and hour after?

        7               MS. GUITERREZ:    Objection, form.

        8         A     No.

        9         Q     (By Mr. Tucker) Would have been easy to do?

       10               MS. GUITERREZ:    Objection to form.

       11         A     And it would have been my job and request.

       12         Q     (By Mr. Tucker) Would it have been expensive

       13   to save more than an hour before to an hour after?

       14               MS. GUITERREZ:    Objection to form.

       15         A     Why would you say expensive?

       16         Q     (By Mr. Tucker) I'm asking you, would it be

       17   expensive to save more than an hour before to an hour

       18   after the slip and fall?

       19               MS. GUITERREZ:    Objection to form.

       20         A     It depends on -- no I don't, in my opinion no.

       21         Q     (By Mr. Tucker) What's that?

       22         A     No.

       23         Q     Would it have been expensive to save the 24

       24   hours preceding the slip and fall?

       25               MS. GUITERREZ:    Objection, form.
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 136 of
                                       259
                  Dixon, Virgil 02-26-2019             Page 136 of 201

        1         A     That's a yes or no question?

        2         Q     (By Mr. Tucker) Yes.

        3         A     No.

        4         Q     Would it have been expensive to save video

        5   cameras one, two, three and four that we can see in

        6   Exhibit 2 if you preserve the hour before to the hour

        7   after, those four cameras?

        8         A     No.

        9         Q     And based on earlier we agreed you could have

       10   saved the hour before to the hour after of all four of

       11   those?

       12         A     Yes.

       13         Q     Tell me all the steps that Walmart took to

       14   stop the overwrite process on a DVR in this case?

       15         A     What is overwrite process?

       16         Q     Well, the video overwrites itself, yes? Video

       17   saves in a different, you know, on the DVR, deletes the

       18   old video, yes?

       19         A     Yes.

       20         Q     What steps did Walmart take to stop that

       21   overwriting process in this case?

       22         A     There is no steps.     We -- I don't understand

       23   the question.

       24         Q     Did Walmart take any steps that you're aware

       25   of to stop the overwrite process of video on the DVR
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 137 of
                                       259
                  Dixon, Virgil 02-26-2019             Page 137 of 201

        1   that had cameras one, two, three and four?

        2               MS. GUITERREZ:    Objection, form.

        3         A     That's like an IT question.      I don't have

        4   control of them.

        5         Q     (By Mr. Tucker) Do you know if cameras one,

        6   two, three and four were all the same DVR?

        7         A     I'm not sure.

        8         Q     Well, can you access it from -- how would you

        9   access video off the DVR?      Do you have to select which

       10   DVR you're looking at?

       11         A     No, you just select the camera.

       12         Q     You can't tell the difference between one DVR

       13   and another?

       14         A     Yeah, you can look at the properties on the

       15   camera, and the properties would tell you what DVR is

       16   connected to the camera.

       17         Q     So, if we requested the properties of a camera

       18   you'd be able to tell me which DVR it was?

       19         A     Yes.

       20         Q     We can go off the record for a second.

       21               (Thereupon, a short discussion was held off

       22               record.)

       23               (Deposition resumed.)

       24         Q     (By Mr. Tucker) Have you even seen water being

       25   stored in the vestibule GM?
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 138 of
                                       259
                  Dixon, Virgil 02-26-2019             Page 138 of 201

        1           A   Yes.

        2           Q   Where?

        3           A   In a shopping cart back here in the south

        4   corner.

        5           Q   Can you hold that up to the video camera to

        6   show the video?      It's in the top right of the cart area?

        7           A   Yes.

        8           Q   Is that stored anywhere else?

        9           A   It's stored in the back room.

       10           Q   Who stocks the cart storage area with water?

       11           A   It could be the sales floor associate,

       12   manager.

       13           Q   Have you ever seen a manager do it?

       14           A   A cart pusher.

       15           Q   Have you ever seen --

       16           A   I've done it.

       17           Q   You've done it?

       18           A   Yes.

       19           Q   Did you do it on December 24, 2016?

       20           A   No.

       21           Q   What about December 23rd, 2016?

       22           A   No.

       23           Q   So, in fact not only have you seen it, but

       24   you've actually stocked it yourself with water in that

       25   area?
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 139 of
                                       259
                  Dixon, Virgil 02-26-2019             Page 139 of 201

        1         A      I've provided for that area.

        2         Q      Right.    You've taken water and stuck it into

        3   the cart in the cart storage area, yes?

        4         A      I gave it to one of the cart pushers to take

        5   over for their water.

        6         Q      So, you've given it to folks to put it into

        7   the cart in the cart storage area?

        8         A      Yes.

        9         Q      And you knew when you gave it to him they were

       10   going to put it in the cart storage area?

       11         A      Yes, that was the direction.

       12         Q      Is there any Walmart guidelines on giving

       13   water to employees?

       14         A      Yes, during summer months when it's hot anyone

       15   who is working outside --

       16                THE COURT REPORTER:    I'm sorry, I can't hear

       17         you.

       18                THE WITNESS:    Oh, I'm sorry.

       19                THE COURT REPORTER:    It's okay.

       20         A      During the summer when it's hot year round,

       21   anyone is working outside.

       22         Q      (By Mr. Tucker) Do you know what the name of

       23   that guideline is?

       24         A      Heat.    I think it's heat.

       25         Q      Heat guideline?
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 140 of
                                       259
                  Dixon, Virgil 02-26-2019             Page 140 of 201

        1           A   It's one of the safety -- safety topics that

        2   deals with the heat, heat exhaustion.

        3           Q   If I ask for a heat guidelines, you know what

        4   I was talking about?

        5           A   Yes.

        6           Q   Is there any guidelines that advise where

        7   water should be stored for the cart pushers?

        8           A   No, it's not available.

        9           Q   Is there any guidelines that suggest or advise

       10   them to go to the break room to drink water?

       11           A   No.

       12           Q   There is a cart pusher in the video in the

       13   hour before and the hour after?

       14           A   Yes.

       15           Q   Do you know his name?

       16           A   Albert.

       17           Q   Do you ever speak with him regarding this

       18   case?

       19           A   Probably to get -- request a statement or if

       20   he'd provide statement, I'm not sure.

       21           Q   Do you know what he said?

       22           A   No.

       23           Q   Do you ever ask him about the water he was

       24   holding?

       25           A   No.
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 141 of
                                       259
                  Dixon, Virgil 02-26-2019             Page 141 of 201

        1         Q     Do you know he was holding water?

        2         A     No, from the video I saw water.

        3         Q     From the video you know he is holding water?

        4         A     Yes.

        5         Q     Four bottles?

        6         A     Yes.

        7         Q     Do you see anybody else -- well strike that --

        8   would you agree or disagree having watched the video as

        9   the asset protection manager for Walmart that Albert

       10   comes in close proximity to where the Plaintiff fell as

       11   he walks holding four bottles of water?

       12               MS. GUITERREZ:    Objection, form.

       13         A     Yes.

       14         Q     (By Mr. Tucker) Yes, he comes in close

       15   proximity where the Plaintiff falls?

       16         A     He is in the area.

       17         Q     Okay.   Do you see anybody else in the hour

       18   before the Plaintiff falls with any substance at all?

       19               MS. GUITERREZ:    Objection, form.

       20         A     No.

       21         Q     (By Mr. Tucker) Do you deal with Workers' Comp

       22   at all?

       23         A     Yes.

       24         Q     Are you aware of any Workers' Comp claim at

       25   Walmart?
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 142 of
                                       259
                  Dixon, Virgil 02-26-2019             Page 142 of 201

        1          A     What do you mean a Workers' --

        2          Q     Well, are you aware of any employees that have

        3   been hurt and have made a Workers' Comp claim?

        4          A     Yes, we have -- we have a Workers' Comp claim.

        5          Q     Do you handle the Workers' Comp issues?

        6          A     We provide video.

        7          Q     Is it fair to say then that you're involved

        8   in--

        9          A     Yes.

       10          Q     -- a lot of Workers' Comp claims at Walmart?

       11          A     Providing video

       12                MS. GUITERREZ:     Objection to form

       13          A     Providing video.

       14          Q     (By Mr. Tucker) Reviewing the video?

       15          A     Yes.

       16          Q     Do you ever make an opinion as to what's on

       17   the video?

       18          A     No.

       19          Q     You just hand it off to somebody?

       20          A     We provide it to claims department.

       21          Q     Claims department.     Do you ever -- do they

       22   tell you what to look for?        Did they ever say like hey

       23   someone is in the break room and they fell or a box

       24   dropped on their head anything along those lines?

       25          A     We provide video the hour before and the hour
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 143 of
                                       259
                  Dixon, Virgil 02-26-2019             Page 143 of 201

        1   after the incident that occurred.

        2         Q     Are you aware of anyone at Walmart who has

        3   made a Workers' Comp claim who is off the clock?

        4         A     Not that I can recall.

        5         Q     Is it something that you once recalled and now

        6   you don't remember?

        7               MS. GUITERREZ:    Objection to form.

        8         A     What was the question?

        9         Q     (By Mr. Tucker) You said you don't recall

       10   whether or not there is an employee off the clock who

       11   has made a Workers' Comp claim.

       12         A     No, I don't recall.

       13         Q     Injured off the clock?

       14         A     No.

       15         Q     But on the property?

       16         A     No, I don't recall.

       17         Q     Okay.   Is there something that can help you

       18   remember whether or not that has occurred, whether

       19   you've pulled video for a case where somebody has made a

       20   Workers' Comp claim when they're off the clock?          What I

       21   mean they were injured off the clock but on the

       22   property.

       23         A     Just a review of the files.

       24         Q     Is that something you'd be able to tell me if

       25   I asked?
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 144 of
                                       259
                  Dixon, Virgil 02-26-2019             Page 144 of 201

        1               MS. GUITERREZ:     Objection to form.

        2         A     Excuse me?

        3         Q     (By Mr. Tucker) If I asked Walmart and you

        4   submit these videos, if I asked Walmart and then your

        5   manager for Walmart if I ask them whether there were

        6   cases in that store where somebody has made a Workers'

        7   Comp claim for an incident that occurred on the property

        8   but off the clock, would you be able to look that up and

        9   tell me?

       10               MS. GUITERREZ:     Objection, form.

       11         A     Yes.    Review of the -- review of each.

       12         Q     (By Mr. Tucker) But it would be possible to

       13   do?

       14         A     Yes, review every file.

       15         Q     All right.     That's all I've got.

       16                            CROSS EXAMINATION

       17   BY MS. GUITERREZ:

       18         Q     Okay Mr. Dixon, I just have a few follow up

       19   questions for you.       If an employee files a Workers' Comp

       20   claim, are you involved at all in the decision whether

       21   or not they are actually entitled to Worker' Comp?

       22         A     No.

       23         Q     Okay.    And just because an employee files a

       24   claim that doesn't mean that they are actually entitled

       25   to Workers' Comp.      Is that correct?
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 145 of
                                       259
                  Dixon, Virgil 02-26-2019             Page 145 of 201

        1         A     Yes.

        2         Q     For example if an employee is at a store on

        3   his day off and he is even on the clock, he gets

        4   injured, files a Workers' Comp claim that doesn't

        5   necessarily mean that he is going to be entitled

        6   Workers' Compensation, correct?

        7         A     Correct.

        8         Q     Similarly if an employee from your store goes

        9   to a different Walmart store and is not working at that

       10   Walmart store and not scheduled to work gets injured,

       11   files a Workers' Comp claim, that store that's not the

       12   store that he works at has to pull that video that

       13   doesn't necessarily mean that he is actually entitled to

       14   Workers' Comp.     Is that correct?

       15         A     Correct.

       16         Q     And Mr. Dixon, looking at Plaintiff's Exhibit

       17   Number 3, when you pulled the footage from the actual

       18   CCTV system the hour before and the hour after, were you

       19   doing that to comply with Walmart's policy?

       20         A     Yes.

       21         Q     And was that the reasonable thing for you to

       22   do to comply with Walmart's policy?

       23         A     Yes.

       24         Q     Do you know if there was a substance on the

       25   floor on the date of Ms. Bassett's incident that
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 146 of
                                       259
                  Dixon, Virgil 02-26-2019             Page 146 of 201

        1   actually caused her to slip?

        2         A      No.

        3         Q      Assume there was a substance on the floor, do

        4   you have any idea where that substance came from?

        5         A      No.

        6         Q      And Mr. Tucker had asked you about some water

        7   bottles that Mr. Scarlet was seen carrying.         Do you

        8   remember that?

        9         A      Yes.

       10         Q      Are those water bottles kept on ice?

       11         A      No.

       12         Q      Do those water bottles have any condensation

       13   on them?

       14         A      Room temperature, no.      Room temperature.

       15         Q      If those water bottles were leaking, would

       16   they be placed in a shopping cart?

       17         A      No.

       18                MR. TUCKER:   Objection.

       19         Q      (By Ms. Guiterrez) And Mr. Tucker discussed

       20   with you the fact that footage from only one camera was

       21   saved directly from the CCTV system the hour before and

       22   the after.     Okay.   You did not intentionally not save

       23   footage because you didn't want Ms. Bassett or her

       24   attorney to have that footage, correct?

       25                MR. TUCKER:   Objection.
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 147 of
                                       259
                  Dixon, Virgil 02-26-2019             Page 147 of 201

        1         A     Correct.

        2         Q     (By Ms. Guiterrez) Okay.      And in fact you

        3   actually saved the footage that you thought was the most

        4   helpful and that showed the best view of the incident,

        5   correct?

        6               MR. TUCKER:    Objection, form.

        7         A     Correct.

        8         Q     (By Ms. Guiterrez) And let me rephrase that

        9   because there was an objection.       Mr. Dixon, did you

       10   intentionally not save footage because you didn't want

       11   Ms. Bassett or her attorney to have that footage?

       12         A     No, I did not.

       13         Q     And Mr. Dixon, did you save the footage in

       14   this case that you thought was the most helpful and

       15   actually showed the best view of the incident?

       16               MR. TUCKER:    Objection, form.

       17         A     Yes.

       18         Q     (By Ms. Guiterrez) And Mr. Dixon, did you in

       19   fact save a camera footage from an angle that caught the

       20   entire incident the hour before and the hour after?

       21         A     Yes.

       22         Q     And Mr. Dixon, did you save footage in this

       23   case that caught the incident in its entirety?

       24               MR. TUCKER:    Objection, form.

       25         A     Yes.
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 148 of
                                       259
                  Dixon, Virgil 02-26-2019             Page 148 of 201

        1         Q     (By Ms. Guiterrez) And Mr. Dixon, you

        2   testified that you reviewed the footage from all camera

        3   angles on the date of the incident, correct?

        4         A     Yes.

        5         Q     Okay.   And did you look for a substance on the

        6   floor in each of those camera angles?

        7         A     Yes.

        8         Q     Did you see anything on the floor in any of

        9   those camera angles?

       10         A     No.

       11         Q     And if you would have seen something on the

       12   floor in any of those camera angles, would you have

       13   saved that camera angle if it showed something different

       14   from Number 2?

       15         A     Yes.

       16         Q     And Mr. Dixon just to be clear this is not a

       17   case where you did not save any footage at all, correct?

       18               MR. TUCKER:    Objection, form.

       19         A     Correct.

       20         Q     (By Ms. Guiterrez) Okay.      And just to be clear

       21   this is not a case where you purposefully decided not to

       22   save any footage, correct?

       23               MR. TUCKER:    Objection, form.

       24         A     Correct.

       25         Q     (By Ms. Guiterrez) And in fact, what this is
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 149 of
                                       259
                  Dixon, Virgil 02-26-2019             Page 149 of 201

        1   is a case where you did save footage the hour before and

        2   the hour after capturing the entire incident.         Is that

        3   correct?

        4               MR. TUCKER:    Objection, form.

        5         A     Correct.

        6         Q     (By Ms. Guiterrez) Okay.      Mr. Dixon, what

        7   footage did you save in this case?

        8         A     Camera 2 one hour before and one hour after

        9   the incident.

       10         Q     Okay.   And did that capture the incident?

       11         A     Yes.

       12         Q     And did that capture every person that was in

       13   the area of the incident for the hour before

       14   Ms. Bassett's incident?

       15               MR. TUCKER:    Objection, form.

       16         A     Yes.

       17         Q     (By Ms. Guiterrez) Mr. Dixon, you testified

       18   earlier that the CD that you burned the items onto holds

       19   I think 120 minutes?

       20         A     Yes.

       21         Q     Okay.   So, if you were -- if you had to save

       22   24 hours of footage from four cameras you would have to

       23   burn that onto approximately, so that's 24 divided by 2,

       24   one second my math's really bad.       So, Mr. Dixon taking

       25   into consideration that those CDs only hold 120 minutes,
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 150 of
                                       259
                  Dixon, Virgil 02-26-2019             Page 150 of 201

        1   which is two hours.       For each camera, you would have to

        2   burn 12 CDs.       Is that correct?

        3           A   Yes.

        4           Q   Okay.     And then -- so the total number of CDs

        5   that you would burn would be 12 x 4 cameras which is 48.

        6   Is that correct?

        7           A   Yes.

        8           Q   How long would that take you to burn 48 CDs?

        9           A   I don't know.

       10           Q   Would it take you half a day, all day?

       11               MR. TUCKER:     Objection, form.

       12           Q   (By Ms. Guiterrez) If you don't know that's

       13   fine.

       14           A   I don't know.

       15           Q   Okay.     That's fine.    And Mr. Tucker had asked

       16   you about high traffic times.         You testified that

       17   Christmas Eve is a busy day?

       18           A   Yes.

       19           Q   Is 7:42 a.m. on Christmas Eve a busy or high

       20   traffic time?

       21           A   No.

       22           Q   In your experience, what time does the store

       23   start getting busy on Christmas Eve?

       24           A   Late morning after 11:00 -- 11:00 a.m.

       25               throughout the day.
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 151 of
                                       259
                  Dixon, Virgil 02-26-2019             Page 151 of 201

        1         Q     And do you know how many customers visits the

        2   store on a daily basis?

        3         A     No.

        4         Q     Is it somewhere around 3,000 to 4,000 on a

        5   daily basis?

        6               MR. TUCKER:     Objection, form.

        7         Q     (By Ms. Guiterrez) Do you know?

        8         A     I'm not sure.

        9         Q     And Mr. Dixon, did you purposefully not save

       10   footage directly from the CCTV camera system for cameras

       11   one, four and three because you didn't want someone to

       12   see it?

       13               MR. TUCKER:     Objection, form.

       14         A     No.

       15         Q     (By Ms. Guiterrez) And what was the reason why

       16   you didn't save the footage from one, four, three?

       17         A     Because two showed the -- was the best camera

       18   for that incident.     It showed the incident in its

       19   entirety and the mechanics of the fall.

       20         Q     And you had discussed with Mr. Tucker how the

       21   retention period or the automatic overwrite period for

       22   the CCTV camera system can change based on the settings

       23   of the camera.     Can it also change based on customer

       24   traffic and what that camera is picking up?

       25         A     Yes.
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 152 of
                                       259
                  Dixon, Virgil 02-26-2019             Page 152 of 201

        1         Q     Mr. Dixon, have you ever purposefully not

        2   retained footage because it showed something bad for

        3   Walmart in a slip and fall?

        4               MR. TUCKER:    Objection, form

        5         A     No.

        6         Q     (By Ms. Guiterrez) So, even if footage shows

        7   something that you believe would make Walmart liable for

        8   a claim, you would still retain that footage, correct?

        9         A     Yes.

       10         Q     And Mr. Dixon, Mr. Tucker had showed you some

       11   still shots of the vestibule area where the doors were

       12   opened.   Do you remember that?

       13         A     Yes.

       14         Q     Okay. And for the record I am showing

       15   Mr. Dixon a still shot from the CCTV footage at

       16   7:40:02 a.m. Okay. And Mr. Dixon, here do you see that

       17   glare that Mr. Tucker was referring to during his

       18   questioning?

       19         A     Yes.

       20               MR. TUCKER:    Objection.

       21         Q     (By Ms. Guiterrez) And did Mr. Tucker ever ask

       22   you about the glare when the doors were closed?

       23         A     No.

       24         Q     Mr. Dixon, looking at the still shot from

       25   7:40:15 a.m., looking at the left -- the furthest left
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 153 of
                                       259
                  Dixon, Virgil 02-26-2019             Page 153 of 201

        1   door that's closed compared to the right door that's

        2   open.       Do you see that?

        3           A      Yes.

        4           Q      Okay.   And the left door that's closed, is

        5   that glare now gone?

        6           A      Yes.

        7           Q      And the right door that's open, is that glare

        8   still there?

        9           A      Yes.

       10           Q      And can you see the floor on the left side

       11   with that door closed?

       12           A      Yes.

       13           Q      Do you see anything on that floor?

       14           A      No.

       15           Q      Is it fair to say glare changes with the doors

       16   closing and opening?

       17           A      Yes.

       18           Q      And again looking at still shot at

       19   7:41:32 a.m., are both doors closed here?

       20           A      Yes.

       21           Q      Are you able to see the tile here?

       22           A      Yes.

       23           Q      And in fact Mr. Dixon, when you reviewed the

       24   footage, you did look for anything on the floor in all

       25   three camera angles, correct?
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 154 of
                                       259
                  Dixon, Virgil 02-26-2019             Page 154 of 201

        1               MR. TUCKER:    Objection, form.

        2         A     Yes.

        3         Q     (By Ms. Guiterrez) Mr. Dixon, did you look for

        4   anything on the floor when you reviewed all four camera

        5   angles?

        6         A     Yes.

        7         Q     Did you see anything on the floor?

        8         A     No.

        9         Q     And is it fair to say that the glare in --

       10   that we see in Camera 2 when the doors are open had no

       11   effect on whether or not you can really see anything on

       12   the floor because you couldn't see it in any of the

       13   camera angles?

       14               MR. TUCKER:    Objection, form.

       15         Q     (By Ms. Guiterrez) Is that fair to say?

       16         A     Yes.

       17               MS. GUITERREZ:    And I'm not sure which video

       18         you have this labeled as?

       19               MR. TUCKER:    I mean I have been labeled them

       20         how you gave them to me.        You have video one

       21         through six.

       22               MS. GUITERREZ:    Okay.     I just don't have it in

       23         my system just so we can stay consistent for the

       24         deposition.

       25               MR. TUCKER:    I don't know what your video --
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 155 of
                                       259
                  Dixon, Virgil 02-26-2019             Page 155 of 201

        1               MS. GUITERREZ:     It's on here.     It's on here.

        2         There is only -- there is only one.

        3               MR. TUCKER:    I mean I'm not even testifying, I

        4         mean it may be Video 6, but I mean I'd be guessing,

        5         I can't tell you what your videos --

        6               MS. GUITERREZ:     There is only one video from

        7         this angle.

        8               MR. TUCKER:    I don't think that that's

        9         accurate, but.

       10               MS. GUITERREZ:     It is accurate.     Okay.   I'm

       11         just going to use this one and I'll just e-mail it

       12         to the Court Reporter so she can make it an exhibit

       13         if we can't figure out what the video number is.

       14               MR. TUCKER:    It's your video.

       15               MS. GUITERREZ:     Well, you have it on your

       16         computer and I just asked you the professional

       17         courtesy of what the picture is.

       18               MR. TUCKER:      I told you it could be Video 6,

       19         but I'm --

       20               MS. GUITERREZ:     If you want to pull it so you

       21         can confirm and we'll just play it from your

       22         computer that way we're just consistent.

       23               MR. TUCKER:    I'm using the computer, I'll pull

       24         it up and you can figure out if yours is -

       25               MS. GUITERREZ:     So, this is Video 6 right?
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 156 of
                                       259
                  Dixon, Virgil 02-26-2019             Page 156 of 201

        1                MR. TUCKER:   How do you not have this?      I mean

        2         yours -- if it's not titled that way, then it's not

        3         the same.

        4                MS. GUITERREZ:     Okay.   Then can you just play

        5         it just real quick?       Can you pause it?

        6         Q      (By Ms. Guiterrez) Mr. Dixon looking at

        7   Video 6, do you see anything on the floor, any

        8   substance?

        9         A      No.

       10         Q      And Mr. Dixon --

       11                MR. TUCKER:   Hold on. Hold on. I can't let you

       12         use my computer because I'm trying to take notes.

       13                MS. GUITERREZ:     No, no, I'm done. Go ahead.

       14         That's fine.

       15         Q      (By Ms. Guiterrez) And Mr. Dixon, in your

       16   experience in looking at CCTV footage, if there was just

       17   small clear drops of water on the floor, would you

       18   expect it -- would you expect to be able to see it on

       19   the CCTV footage?

       20                MR. TUCKER:   Objection.

       21         A      No.

       22         Q      (By Ms. Guiterrez) Would you expect to be able

       23   to see it on the CCTV footage from any of the cameras in

       24   the vestibule, one, two, three or four?

       25         A      No.
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 157 of
                                       259
                  Dixon, Virgil 02-26-2019             Page 157 of 201

        1               MR. TUCKER:    Objection.

        2         Q     (By Ms. Guiterrez) In your experience as an

        3   asset protection manager for five years at the store,

        4   are you typically able to see clear substances on the

        5   floor from the CCTV footage?

        6         A     No.

        7         Q     And in fact, did you see any substances on the

        8   floor from CCTV footage that you reviewed?

        9               MR. TUCKER:    Objection.

       10         A     No.

       11         Q     (By Ms. Guiterrez) Did you see any substance

       12   on the floor from the CCTV footage that you reviewed

       13   from Camera 1?

       14         A     No.

       15         Q     Did you see any substance on the floor from

       16   the CCTV footage you reviewed from Camera 2?

       17         A     No.

       18         Q     Did you see any substance on the floor from

       19   the CCTV camera footage you reviewed from Camera 3?

       20         A     No.

       21         Q     Did you see any substance on the floor from

       22   the CCTV footage that you reviewed from Camera 4?

       23         A     No.

       24         Q     In your mind was there any reason to preserve

       25   footage from Camera 3?
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 158 of
                                       259
                  Dixon, Virgil 02-26-2019             Page 158 of 201

        1         A      No.

        2         Q      Why not?

        3         A      Because Camera 2 showed -- was the best camera

        4   for an hour before and hour after.

        5         Q      Okay.   And three didn't show anything

        6   additional like any substance on the floor, correct?

        7         A      No.

        8         Q      Correct?

        9         A      Correct.

       10                MR. TUCKER:    Objection.

       11         Q      (By Ms. Guiterrez) Did three show anything

       12   additional like any substance on the floor?

       13         A      No, it did not.

       14         Q      Did Camera 4 show anything additional like any

       15   substance on the floor?

       16         A      No.

       17                MR. TUCKER:    Objection, form.

       18         Q      (By Ms. Guiterrez) Did Camera 1 show anything

       19   additional like any substance on the floor?

       20         A      No, it did not.

       21         Q      Are mats ever used in the vestibule?

       22         A      Yes.

       23         Q      In what circumstances are mats used in the

       24   vestibule?

       25         A      During rain.
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 159 of
                                       259
                  Dixon, Virgil 02-26-2019             Page 159 of 201

        1         Q      If it's not raining, are mats in the

        2   vestibule?

        3         A      No.

        4         Q      And Mr. Tucker had spoken with you about

        5   seeing someone have a small bunch of money that they

        6   stole.    Do you remember that testimony?

        7         A      Yes.

        8         Q      Is there a difference between being able to

        9   see a small substance on the floor versus being able to

       10   see someone physically take something and stuff it

       11   either in their pocket or in their purse?

       12                MR. TUCKER:   Objection.

       13         A      Yes.

       14         Q      (By Ms. Guiterrez) Is it easier to see someone

       15   physically take something even if it's a small item and

       16   stuff in their pocket or in their purse?

       17                MR. TUCKER:   Objection, form.

       18         A      Yes.

       19         Q      (By Ms. Guiterrez) So, you can't really

       20   compare the two, can you?

       21                MR. TUCKER:   Objection, form.

       22         A      Repeat please.

       23         Q      (By Ms. Guiterrez) So, you can't really

       24   compare the fact to have seen a small substance on the

       25   floor versus being able to see someone steal something
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 160 of
                                       259
                  Dixon, Virgil 02-26-2019             Page 160 of 201

        1   from the store?

        2               MR. TUCKER:     Objection, form.

        3         A     That's correct.

        4         Q     (By Ms.     Guiterrez) Okay.   It's like comparing

        5   apples to oranges?

        6               MR. TUCKER:     Objection, form.

        7         Q     (By Ms. Guiterrez) Is that a yes?

        8         A     Yes.

        9         Q     And Mr. Dixon, you reviewed the CCTV footage

       10   in this case?

       11         A     Repeat.

       12         Q     Did you review the CCTV footage in this case?

       13         A     Yes.

       14         Q     From your review of the CCTV footage, did it

       15   appear to be raining?

       16               MR. TUCKER:     Objection, form

       17         A     No.

       18         Q     (By Ms. Guiterrez) And why not?

       19         A     Because I didn't see no -- I would have saw

       20   customers coming in -- I didn't see rain when the doors

       21   were opening and closing and no customers were coming in

       22   with their umbrellas or anything.

       23         Q     Okay.     Did any customers come in looking wet?

       24         A     No.

       25         Q     Did any customers wait inside for someone to
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 161 of
                                       259
                  Dixon, Virgil 02-26-2019             Page 161 of 201

        1   pick them up at the door to avoid the rain?

        2         A      No.

        3         Q      Are there any customers seen running into the

        4   store to avoid rain?

        5                MR. TUCKER:     Objection.

        6         A      No.

        7         Q      (By Ms. Guiterrez) Mr. Dixon, how many cameras

        8   are in the store at Coral Springs?

        9         A      I'm not sure the exact number.

       10         Q      Is it more than 100?

       11         A      Yes.

       12         Q      Do you need to take a break?

       13         A      No, I'm good.

       14         Q      So, there is more than 100 CCTV cameras at the

       15   store in Coral Springs?

       16         A      Yes.

       17         Q      So, when Mr. Tucker asked you if you reviewed

       18   cameras every day, that doesn't necessarily mean that

       19   you're reviewing specifically the four cameras in the GM

       20   vestibule.     Is that correct?

       21         A      That's correct.

       22         Q      And Mr. Dixon, Mr. Tucker had asked you about

       23   increasing floor care coverage during high traffic time,

       24   does Walmart typically have more employees working at

       25   the store on days that are routinely high traffic or
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 162 of
                                       259
                  Dixon, Virgil 02-26-2019             Page 162 of 201

        1   busy days?

        2           A    Yes, based on customer count.

        3           Q    Okay.    So, based on customer count that

        4   determines the number of employees that are working on

        5   any given day.       Is that correct?

        6           A    Yes.

        7           Q    And if customer count is typically higher in

        8   the afternoon, are there going to be more employees

        9   working in the afternoon as opposed in the morning?

       10           A    Yes.

       11           Q    Let's take a quick break.

       12                (Thereupon, a short discussion was held off

       13                record.)

       14                (Deposition resumed.)

       15           Q    (By Ms. Guiterrez) Mr. Dixon, are you aware of

       16   any roof leaks in the GM vestibule?

       17           A    No.

       18           Q    And Mr. Dixon, if an employee is not on the

       19   clock and they fail to do something, can you reprimand

       20   them?

       21           A    No.

       22           Q    And if an employee is not clocked in, are they

       23   off duty and specifically talking about hourly

       24   associate.     So, if an hourly employee is not clocked in,

       25   are they off duty?
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 163 of
                                       259
                  Dixon, Virgil 02-26-2019             Page 163 of 201

        1         A      Yes.

        2         Q      And if an employee is not clocked in, are they

        3   being paid?

        4         A      No.

        5         Q      And if an employee is not clocked in and not

        6   getting paid, is that employee working?

        7         A      No.

        8         Q      And if an employee is not clocked in and not

        9   getting paid, is that employee actively doing things in

       10   furtherance of the store?

       11                MR. TUCKER:   Objection.

       12         A      No.

       13         Q      (By Ms.   Guiterrez) If an employee is off duty

       14   and not being paid, is that employee in the store pretty

       15   much as any other customer?

       16         A      Yes.

       17                MR. TUCKER:   Objection.

       18         Q      (By Ms. Guiterrez) And if an employee is in

       19   the store, is not on duty, is not on the clock, are they

       20   required to be actively looking for items and hazards on

       21   the floor?

       22         A      No.

       23         Q      And in fact if there is an employee -- an

       24   hourly associate who is not on duty, not on the clock,

       25   can you go up to them and tell them hey I need you to go
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 164 of
                                       259
                  Dixon, Virgil 02-26-2019             Page 164 of 201

        1   check this customer out?

        2         A     No.

        3               MR. TUCKER:    Objection.

        4         Q     (By Ms. Guiterrez) If an employee is not on

        5   duty and not on the clock, can you tell them hey go

        6   assist this customer?

        7         A     No.

        8         Q     And if an employee is not on duty and not on

        9   the clock, can you tell them hey go stock this

       10   merchandize?

       11         A     No.

       12         Q     Would you have to tell them to go clock in

       13   first before they begin any work?

       14         A     Yes.

       15         Q     Is the best indicator of when an employee

       16   worked on a certain day when they punched in on the

       17   clock?

       18         A     Yes.

       19         Q     And if an employee did not punch in they

       20   wouldn't be working, correct?

       21               MR. TUCKER:    Objection, form.

       22         A     Correct.

       23         Q     (By Ms. Guiterrez) And would an employee's

       24   timesheet for December 24, 2016 showing when they

       25   actually punched in or punched out be the most
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 165 of
                                       259
                  Dixon, Virgil 02-26-2019             Page 165 of 201

        1   definitive indicator of when that employee worked on

        2   that day?

        3               MR. TUCKER:    Objection, form.

        4         A     Yes.

        5         Q     (By Ms. Guiterrez) Would you rely upon the

        6   timesheet as the best document to show when an employee

        7   was working on December 24, 2016?

        8               MS. TUCKER:    Objection, form.

        9         A     Yes.

       10         Q     (By Ms. Guiterrez) And Mr. Dixon, Mr. Tucker

       11   had asked you some questions about the cart storage area

       12   seen in Exhibit 2, and he had asked you if there is any

       13   camera that shows the cart storage area.         Do you

       14   remember that?

       15         A     Yes.

       16         Q     And you testified it depends on how many carts

       17   there are, how full it is.      Do you remember that?

       18         A     Yes.

       19         Q     Okay. So, looking at the timestamp

       20   6:42:05 a.m. from the CCTV footage preserved in this

       21   case. Is that what you meant when you said it would

       22   depend on how many carts are there?

       23         A     Yes.

       24         Q     Okay.   So, here the cart storage area appears

       25   to be full.    Is that correct?
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 166 of
                                       259
                  Dixon, Virgil 02-26-2019             Page 166 of 201

        1         A     Yes.

        2         Q     Okay.   Which is why you can see some of the

        3   cart storage?

        4         A     Yes.

        5         Q     Okay.   And is there any camera that actually

        6   faces down the corridor for the remaining area of the

        7   cart storage?

        8               MR. TUCKER:    Objection, form.

        9         A     No.

       10         Q     (By Ms. Guiterrez) So, this cart storage backs

       11   up, there is like two almost like garage doors to the

       12   far right of it?

       13         A     Yes.

       14         Q     Okay.   Is there any camera that faces down if

       15   we're walking into the vestibule that faces down to the

       16   right and shows the entire cart storage area with the

       17   two garage doors?

       18         A     No.

       19         Q     And looking at it again, stopping the CCTV

       20   footage at 6:42:05 a.m., is there any camera in the

       21   vestibule area that captures more to the left than shown

       22   in this camera angle from Camera 2 specifically into the

       23   cart storage area?

       24         A     No, you mean like down?

       25         Q     Yes.
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 167 of
                                       259
                  Dixon, Virgil 02-26-2019             Page 167 of 201

        1         A     No.

        2         Q     For the record, he was pointing to the cart

        3   storage area shown on Exhibit 2.       And Mr. Dixon, Mr.

        4   Tucker had asked you some questions about the timesheet

        5   adjustments and specifically for guarding spill.          If an

        6   employee clocks out and they somehow get stuck helping

        7   out a customer for a long period of time in that

        8   instance, should they fill out the timesheet adjustment?

        9         A     Yes.

       10         Q     So, there is other instances where a timesheet

       11   adjustment would be appropriate?

       12         A     Yes.

       13         Q     But there is no requirement that employees

       14   engaged in Walmart duties are not off the clock, right?

       15               MR. TUCKER:    Objection, form.

       16         A     No.

       17         Q     (By Ms. Guiterrez) Okay.      And you testified

       18   earlier that evidence management is a tool that you can

       19   use during your investigation.       Do you remember that?

       20   It was a resource that you can use during investigation.

       21         A     Yes.

       22         Q     Okay.   And in this instance you didn't locate

       23   any footage on evidence management, correct?

       24         A     Correct.

       25               MR. TUCKER:    Say that again?    What was the
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 168 of
                                       259
                  Dixon, Virgil 02-26-2019             Page 168 of 201

        1         question?

        2               MS. GUITERREZ:     I said in this instance he

        3         didn't locate any video footage on evidence

        4         management.

        5               MR. TUCKER:    Didn't locate evidence?

        6               MS. GUITERREZ:     Any video on evidence

        7         management.

        8               MR. TUCKER:    On the system.    Gotcha, okay.

        9               MS. GUITERREZ:     Yes.

       10         Q     (By Ms. Guiterrez) Is it possible that in this

       11   circumstance you just used your cell phone as part of

       12   your investigation instead of evidence management?

       13         A     Yes.

       14         Q     And those videos on your cell phone, those are

       15   not official Walmart videos, correct?

       16         A     No.

       17         Q     Is that correct?

       18         A     Yes.

       19         Q     Okay.   And those videos are just your personal

       20   videos you used during the course of your investigation

       21   saved on your personal cell phone?

       22         A     Yes.

       23         Q     During the course of your investigation, did

       24   an issue arise as to whether there was even something on

       25   the floor in the first instance?
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 169 of
                                       259
                  Dixon, Virgil 02-26-2019             Page 169 of 201

        1         A     Repeat the question?

        2         Q     Sure. During the course of your investigation,

        3   did a question or an issue arise as to whether there was

        4   anything on the floor where

        5   Ms. Bassett slipped in the first instance?

        6         A     Was there a question?

        7         Q     Yes.

        8               MR. TUCKER:    Objection, form.

        9         A     Yes.

       10         Q     (By Ms. Guiterrez) Okay.      And what was that

       11   question?

       12         A     That there was water on the floor.

       13         Q     Okay.   And did you become aware that there may

       14   not have been water on the floor where Ms. Bassett

       15   slipped?

       16         A     Yes.

       17         Q     Okay.   And after becoming aware of that, did

       18   you do anything to determine whether or not there was

       19   water on the floor where Ms. Bassett slipped?

       20         A     Yes.

       21         Q     What did you do?

       22         A     I looked at the video to see where she walked

       23   in and where fell at and versus the area that or stated

       24   that she is saying water was -- water was -- drops of

       25   water.
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 170 of
                                       259
                  Dixon, Virgil 02-26-2019             Page 170 of 201

        1         Q      And did you look at the video from all cameras

        2   angles?

        3         A      Yes.

        4         Q      Okay.   And was that to see if you could see

        5   anything on the floor?

        6         A      To see if she -- to actually see if she fell

        7   in the area that she identified that water -- there was

        8   water.

        9         Q      Okay.

       10         A      But I was not able to identify anything on the

       11   floor.

       12         Q      Okay.   And Mr. Tucker asked had asked you some

       13   questions about whether or not there was any footage of

       14   Ms. Bassett after the incident walking around shopping

       15   in the store, do you remember that?

       16         A      Yes.

       17         Q      If Ms. Bassett after the incident left through

       18   the same vestibule within the hour after the incident,

       19   would you be able to see her on this footage?

       20         A      Yes.

       21         Q      So, it's possible that there is footage of

       22   Ms. Bassett after the incident?

       23         A      If she left within an hour using the same

       24   door, yes.

       25         Q      I have no further questions.
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 171 of
                                       259
                  Dixon, Virgil 02-26-2019             Page 171 of 201

        1                         RE-DIRECT EXAMINATION

        2   BY MR. TUCKER:

        3         Q     Before we took a break the last time, I saw

        4   you were using your phone and you were texting someone,

        5   who were you texting with?

        6         A     My store manager.

        7         Q     Just your store manager?

        8         A     The other assistant managers and my store

        9   manager.

       10         Q     What was being said?

       11               MS. GUITERREZ:    I'm going to object, you're

       12         not entitled to --

       13               MR. TUCKER:    In the middle of his testimony he

       14         is texting with people.

       15               MS. GUITERREZ:    You can ask him if he's

       16         talking about --

       17               MR. TUCKER:    Are you telling me that that's

       18         not relevant?

       19               MS. GUITERREZ:    No, you can ask him if he was

       20         talking about the deposition or about the incident,

       21         you can ask him about the incident --

       22               MR. TUCKER:    No, in the middle of testifying,

       23         it wasn't even a break.      It was right in the middle

       24         of testifying.

       25               MS. GUITERREZ:    Okay.   I am telling you can
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 172 of
                                       259
                  Dixon, Virgil 02-26-2019             Page 172 of 201

        1           ask him if he was texting about his testimony or --

        2                   MR. TUCKER:   No, you can't tell.

        3           Q       (By Mr. Tucker) Sir, what did you guys discuss

        4   in the middle of your testimony?         Please read it into

        5   the record.

        6                   MS. GUITERREZ:   He is a Walmart asset

        7           protection manager.      If he has to discuss business

        8           with the Walmart store during his testimony, that's

        9           fine.     What you can ask him is whether or not he

       10           was texting specifically about this deposition and

       11           about his testimony here today.

       12           Q       (By Mr. Tucker) Sir, were you texting in

       13   middle of your testimony?

       14           A       When I was talking with Annalisa?

       15           Q       While you were on the record in this case.

       16           A       Yes.

       17           Q       What was said in the middle of your testimony

       18   on the record in this case?

       19                   MR. TUCKER: Are you telling him not to answer?

       20                   MS. GUITERREZ:   Yes, I'm telling him not to

       21           answer.

       22           Q       (By Mr. Tucker) Were you talking about this

       23   case?

       24           A       No.

       25           Q       What were you talking about?
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 173 of
                                       259
                  Dixon, Virgil 02-26-2019             Page 173 of 201

        1         A     Compliance.

        2         Q     Compliance with what?

        3         A     At my store.

        4         Q     What about compliance in the store?

        5         A     Read it.

        6         Q     Can I see it?

        7               MS. GUITERREZ:     No, no, absolutely not.

        8               MR. TUCKER:     We're going to get the judge on

        9         the phone.

       10               MS. GUITERREZ:     That's fine.

       11               MR. TUCKER:     You're in the middle of a

       12         deposition and you're texting in the middle of a

       13         deposition while he is testifying lying under oath.

       14               MS. GUITERREZ:     I'm texting?

       15               MR. TUCKER:     No, I'm --

       16               MS. GUITERREZ:     You just said you're texting,

       17         I was not texting.

       18               MR. TUCKER:     You're the one talking about -

       19         we're talking about the deponent in this case.         I

       20         don't care if you're texting, you can text all day

       21         long, I don't care what you do.         You're not being--

       22         you're not under oath.

       23               MS. GUITERREZ:     Okay.     That's what I'm saying,

       24         you can ask him if he was texting someone about his

       25         testimony here today but you're not entitled to his
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 174 of
                                       259
                  Dixon, Virgil 02-26-2019             Page 174 of 201

        1         private conversations on his cell phone.

        2               MR. TUCKER:    They are not private in the

        3         middle of a deposition.

        4               MS. GUITERREZ:    And if I'm taking a break to

        5         think over my notes and there is a period of

        6         silence and he has a text message --

        7               MR. TUCKER:    This was not during a break. This

        8         was in the middle of asking him questions.

        9               MS. GUITERREZ:    I did not see that.

       10               MR. TUCKER:    Well, I did.

       11               MS. GUITERREZ:    Okay.   I didn't see that.

       12               MR. TUCKER:    And he's on video looking down at

       13         his phone.

       14               MS. GUITERREZ:    That's fine, I did not see

       15         that, there was no objection while it was being

       16         done and now you're objecting to it after the fact.

       17               MR. TUCKER:    Just because there is no

       18         objection, doesn't mean that he doesn't have to

       19         testify to it.

       20         Q     (By Mr. Tucker) Sir, what was said?

       21               MS. GUITERREZ:    You can generally tell him

       22         what you were talking about, but he is not entitled

       23         to your private conversation.

       24         Q     (By Mr. Tucker) No, I want to know exactly

       25   what you said and if your attorney is telling you not to
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 175 of
                                       259
                  Dixon, Virgil 02-26-2019             Page 175 of 201

        1   tell us --

        2                  MS. GUITERREZ:     No, I'm telling him not to

        3           answer because you're not entitled --

        4                  MR. TUCKER:   I mean we're going to move to

        5           sanctions on this.       We are absolutely.   You are in

        6           the middle of testifying.       I can't even believe you

        7           would argue that he wouldn't have to tell us what

        8           he said in the middle of testimony as he's looking

        9           at his phone.

       10                  MS. GUITERREZ:     Yes, that's what I'm saying,

       11           if it had to do with his testimony.

       12           Q      (By Mr. Tucker) No, I want to know exactly

       13   what you said, sir.

       14           A      But I don't know what I said exactly at that

       15   time.       I mean I don't know if I've been recorded at that

       16   time.

       17                  MS. GUITERREZ:     That's a thing you didn't

       18           object to it as it was happening, so he doesn't

       19           know, we took many breaks during this deposition.

       20           Q      (By Mr. Tucker) Sir, you were testifying and

       21   you were using your phone and texting folks and I want

       22   to know what was said.

       23           A      Okay, my manager --

       24           Q      Can I see that?     Can I see your screen?

       25                  MS. GUITERREZ:     No, he is not entitled.
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 176 of
                                       259
                  Dixon, Virgil 02-26-2019             Page 176 of 201

        1               MR. TUCKER:    I'm going to call the judge --

        2               MS. GUITERREZ:     That's fine.

        3               MR. TUCKER:    -- because I don't believe that

        4         you're showing me, that's not the screen.

        5         Q     (By Mr. Tucker)     That's not the screen that

        6   you had.

        7         A     Several screens.

        8         Q     Yeah, well I know what a screen looks like and

        9   that wasn't it.

       10               MS. GUITERREZ:     Yeah, let's call the judge.

       11               MR. TUCKER:    Let's call the judge.

       12               (Thereupon, a short discussion was held off

       13               record.)

       14               (Deposition resumed.)

       15               MS. GUITERREZ:     And for the record, I am

       16         permitting the witness to testify as to anything

       17         that was said generally and he can testify

       18         specifically as to anything he was texting

       19         specifically about this deposition, but if he

       20         wasn't talking to someone specific about this

       21         deposition and about his testimony here today, then

       22         you're not entitled to that information.

       23               MR. TUCKER:    It was during our deposition.

       24         Q     (By Mr. Tucker) And sir, I will tell you that

       25   I am making a motion on the record that you are required
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 177 of
                                       259
                  Dixon, Virgil 02-26-2019             Page 177 of 201

        1   to preserve that, you may not delete that and we're

        2   going to seek an order from the Court and you're going

        3   to give us a screenshot of it and I have a picture of

        4   it.

        5               So, I know exactly what it looks like.        So,

        6   you're going to give it to us if the Court rules a

        7   screenshot of it.     So, move on from that.

        8               MS. GUITERREZ:    And I just want to be very

        9         clear that I am allowing him to testify generally

       10         as to what he was texting and to who he was

       11         texting, but I object to production of those

       12         specific text messages.

       13               MR. TUCKER:    This isn't production, this was

       14         something he did in the middle of a deposition.

       15               MS. GUITERREZ:    That is a production.

       16         Q     (By Mr. Tucker) Sir, what were you talking

       17   about in those photos?

       18               MS. GUITERREZ:    Do you want to move sanction,

       19         how about we move for sanctions on your deposition

       20         when you met with your client in the middle of

       21         deposition and then refused to let her testify as

       22         to what you two spoke about.

       23               MR. TUCKER:    You mean what you did today?

       24               MS. GUITERREZ:    I didn't do anything, I didn't

       25         speak to him.
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 178 of
                                       259
                  Dixon, Virgil 02-26-2019             Page 178 of 201

        1                MR. TUCKER:   You didn't walk out and speak

        2           with him?

        3                MS. GUITERREZ:     No, we didn't speak on breaks.

        4           Absolutely not.

        5                MR. TUCKER:   No, but you walked out in the

        6           middle of a question.

        7                MS. GUITERREZ:     Yeah. And then he testified --

        8                MR. TUCKER:   You walked out --

        9                MS. GUITERREZ:     And then he testified as to

       10           what we spoke about because I know the rules and I

       11           know that if I speak to him in the middle of a

       12           deposition that he has to tell you what was said.

       13           Q    (By Mr. Tucker) Okay.     How long would it take

       14   you to move video into evidence management?

       15           A    Depends, few minutes, no more than five

       16   minutes.

       17           Q    A few button clicks?

       18           A    No, because it's downloading, so it depends on

       19   how much video it is.

       20           Q    Okay.   So, we're talking about 48 CDs, it'd be

       21   very easy to move stuff over to evidence management?

       22                MS. GUITERREZ:     Objection to form.

       23           Q    (By Mr. Tucker) Yes, no?

       24           A    We're talking about hours, how many hours was

       25   that?
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 179 of
                                       259
                  Dixon, Virgil 02-26-2019             Page 179 of 201

        1          Q    She was talking about -- she mentioned some 48

        2   CDs.

        3          A    It will be two hours per 48 CDs, you know, 96

        4   that would -- that could take awhile.

        5          Q    But moving it to evidence management would be

        6   much quicker, would you agree?

        7          A    Still the same process and downloading.

        8          Q    Is it quicker?

        9          A    It's the same, we burn the CD, and still

       10   downloading.

       11          Q    It's the same, moving it from evidence

       12   management -- to evidence management versus putting it

       13   on a CD?

       14          A    Yes, the same. So, it can take the same amount

       15   of time.

       16          Q    Have you ever seen water on the floor of the

       17   CCTC -- strike that -- Have you ever seen water on the

       18   floor of the vestibule looking at the CCTV video?

       19          A    I cannot recall that.

       20          Q    I think you said earlier you can't see water

       21   in the vestibule on the CCTV footage?

       22          A    When that question was asked it was more of on

       23   the sales floor, but --

       24          Q    But you did testify that you can't see water

       25   in the CCTV footage for the floors in the store.          Is
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 180 of
                                       259
                  Dixon, Virgil 02-26-2019             Page 180 of 201

        1   that accurate?

        2         A      Yes.

        3         Q      If it's not raining, are mats used in the

        4   vestibule?

        5         A      Excuse me?

        6         Q      If it's not raining, are mats used in the

        7   vestibule?

        8         A      No.

        9         Q      What about if there is water in the parking

       10   lot, but it's not actually coming down?

       11         A      No.

       12         Q      You would actually pick up the mats even if

       13   there was water on the ground in the parking lot as long

       14   as the water is not coming from the sky?

       15         A      Yes.

       16         Q      Why?

       17         A      Because it's not raining, it's not inclement

       18   weather situation.

       19         Q      So, water on the ground outside is not

       20   considered inclement weather unless it's coming down

       21   from the sky?

       22         A      That's correct.

       23         Q      You started to mention that when the doors

       24   open, you've seen rain droplets on the CCTV camera. Is

       25   that accurate?
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 181 of
                                       259
                  Dixon, Virgil 02-26-2019             Page 181 of 201

        1          A    You can see rain.

        2          Q    And droplets are really small?

        3          A    Inclement weather is like a storm.

        4          Q    Okay.

        5          A    A sprinkle, no.

        6          Q    And drops of water form puddles?

        7          A    Excuse me?

        8          Q    Do drops of water form puddles?

        9          A    Potentially, yes.

       10          Q    Is there any other way to form puddles?

       11          A    Rain, heavy duty rain.

       12          Q    Okay.    Is there a reason that you can see

       13   teeny-tiny little water droplets, but you could not

       14   identify whether or not there are puddles in the parking

       15   lot?

       16          A    When I said that I could see teeny -- when I

       17   said see that --

       18               MS. GUITERREZ:    Objection to form.

       19          Q    (By Mr. Tucker) You testified that when the

       20   doors are opened you can see rain drops.

       21          A    Rain, inclement weather.

       22          Q    Right.

       23          A    Storm.

       24          Q    And those raindrops can form puddles, yes?

       25          A    Yes.
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 182 of
                                       259
                  Dixon, Virgil 02-26-2019             Page 182 of 201

        1         Q     But you weren't able to testify whether there

        2   was water in the parking lot?

        3         A     That's a different camera.

        4         Q     Okay.   Based on the --

        5         A     It's the distance.     That's like out in the

        6   parking lot and I'm like from the camera inside of a

        7   building versus like using that same camera seeing rain

        8   hit the crosswalk.

        9         Q     Which cameras can you use to see rain outside

       10   of Walmart?

       11         A     Exterior -- exterior cameras.

       12         Q     You wouldn't be able to see them on the

       13   vestibule cameras?

       14         A     Yeah, when the doors are open.

       15         Q     When the doors are open?

       16         A     The entry -- the entry cameras will reveal

       17   that when the doors open and close.

       18         Q     The camera that you produced the video from in

       19   this case, would you be able to see raindrops from that

       20   camera, Camera 2?

       21         A     Yes, if it's raining.

       22         Q     Okay.   Why would you be able to see droplets

       23   from that camera but from the exact same camera you

       24   can't tell me if there is water on the ground of the

       25   Walmart parking lot?
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 183 of
                                       259
                  Dixon, Virgil 02-26-2019             Page 183 of 201

        1           A   Because it's the distance.      I can't say for a

        2   fact that that's water on the ground, I can't say for a

        3   fact that that's a glare on the ground, I can't say for

        4   a fact that's from the change in the sunlight -- the

        5   sunrise.

        6           Q   So, you could see little droplets because

        7   they're closer, but you can't see a --

        8           A   I can see rain.

        9           Q   -- big puddle that's far away?

       10           A   I can rain.

       11           Q   You can see rain okay.     You testified that

       12   employees that are off the clock are pretty much like

       13   any other customer, yeah?

       14           A   Yes.

       15           Q   Are any other customers going in there to

       16   work?

       17           A   No.

       18           Q   Do you know who Ms. Lamage is?

       19           A   Yes.

       20           Q   And did you see her on the camera footage?

       21           A   Yes.

       22           Q   And she walks to the vestibule about 30

       23   seconds before she clocks in?

       24               MS. GUITERREZ:    Objection to form.

       25           A   I don't know if that's the time she actually
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 184 of
                                       259
                  Dixon, Virgil 02-26-2019             Page 184 of 201

        1   was clocking in.

        2           Q     (By Mr. Tucker) Well, I mean there is an

        3   exhibit attached to her deposition that Walmart's

        4   counsel brought to the deposition and handed to the

        5   witness that shows about 30 seconds after she walks

        6   through she is clocked in.

        7           A      Okay.

        8           Q     Is she going there for any other reason but to

        9   work?

       10                  MS. GUITERREZ:   Objection to form.

       11           A      To work, that's what the clock say.

       12           Q     (By Mr. Tucker) I mean is that just like any

       13   other customer?        Does any other customer walk in and 30

       14   seconds later they are clocked in to work?

       15                  MS. GUITERREZ:   Objection to form.

       16           A      The customer doesn't work, no.    The customer

       17   doesn't work for Walmart.

       18           Q     (By Mr. Tucker) Is that like any other

       19   customer?

       20           A      No.

       21           Q     You were asked whether or not there was a

       22   camera that shows the entire cart area and you said,

       23   "no".       I asked you earlier whether there was any that

       24   shows a partial cart area and you couldn't answer.

       25                 Can you explain the discrepancy on why you
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 185 of
                                       259
                  Dixon, Virgil 02-26-2019             Page 185 of 201

        1   can't tell us here today whether or not we can see the

        2   cart area?     I mean I asked you all sorts of questions

        3   about the cart area, I said, "Can you see the wall, can

        4   you see the cart area," right?       I mean I asked you those

        5   questions.

        6                MS. GUITERREZ:   Objection to form.

        7         Argumentative, misstates prior questioning and --

        8         Q      (By Mr. Tucker) Well, let me ask it again then

        9   or a different way.      Is there any camera, one, two,

       10   three or four that shows the wall that divides the cart

       11   area and the other income area?

       12         A      I cannot answer that question from the -- from

       13   this angle what I've seen in live.

       14         Q      Okay.   One, two, three or four, is there any

       15   camera that shows a partial view of the cart area that's

       16   not shown on the videos produced to us here today or

       17   produced in this case earlier?

       18         A      Yeah, it just shows the camera -- the shopping

       19   carts in the cart storage.

       20         Q      The outside of the two videos which comes from

       21   Cameras 2 and 3, is there any other cameras that would

       22   show further towards the area of the cart storage area?

       23         A      I don't know if one would show any of the top

       24   of that storage area.

       25         Q      Is it possible Cameras 1 and 4 show more
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 186 of
                                       259
                  Dixon, Virgil 02-26-2019             Page 186 of 201

        1   towards the cart area than Cameras 2 and 3?

        2           A   No, I know four doesn't, but I'm not sure

        3   about what does one show, I know one doesn't show the

        4   entire cart storage.

        5           Q   Since you're testifying now that four

        6   definitely doesn't, what does four show that you know

        7   definitely doesn't?

        8           A   Four would show the customers exiting the

        9   store.

       10           Q   Okay.     And where does it stop at?

       11           A   I'm not sure, but I know it doesn't show up in

       12   here.

       13           Q   If you're looking at that sheet of paper it's

       14   angled more towards the right?

       15           A   More towards the left.

       16           Q   Is it angled more towards Camera 2 or

       17   Camera 1?

       18           A   It's more towards Camera 1.

       19           Q   So, Camera 1 will be more centered on the

       20   image than would two?

       21               MS.     GUITERREZ:   Objection to form.

       22           A   Excuse me?

       23           Q   (By Mr. Tucker) If we pulled up the video of

       24   it, can you see both Camera 1 and Camera 2 and Camera

       25   4's view?
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 187 of
                                       259
                  Dixon, Virgil 02-26-2019             Page 187 of 201

        1         A     On live?

        2         Q     Yeah.

        3         A     Yeah, you can see everything.

        4         Q     You can see both cameras?      One and two?

        5         A     Yeah, you can just see the different angles --

        6         Q     No, I'm saying if you're looking at the live

        7   view of Camera 4, can you see Camera 1 on the wall and

        8   can you see Camera 2 on the wall?

        9         A     I'm not sure.

       10         Q     And you can't -- can you tell us which one

       11   would be more centered in the live view of Camera 4?

       12   Camera 1 or Camera 2?

       13         A     Camera 1.

       14         Q     Will be more centered?

       15         A     Yes.

       16         Q     Hourly employees, can they work more than 32

       17   hours a week?

       18         A     Yes.

       19         Q     All employees?

       20         A     Yes, unless they are under some type of

       21   restriction.

       22         Q     What about Ms. Lamage, was she allowed to work

       23   more than part time?

       24         A     I'm not sure.

       25         Q     What's part time for Walmart?
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 188 of
                                       259
                  Dixon, Virgil 02-26-2019             Page 188 of 201

        1         A     Thirty-three hours or less.

        2         Q     Is Ms. Lamage allowed to work more than 33

        3   hours?

        4         A     I'm not sure if she's full time or part time.

        5         Q     You said that you became aware that there may

        6   not have been water on the floor?

        7         A     Yes.

        8         Q     How did you become aware of that?

        9         A     Repeat the question.

       10         Q     You stated as I understand it that you may

       11   have become aware there was not water on the floor, did

       12   you ever become aware there was not water that caused

       13   the fall of Polly Bassett?

       14         A     In the area that she fell -- per the area that

       15   she stated no water was there.

       16         Q     What did she state?

       17         A     She stated that water was more up from -- well

       18   actually she didn't state that, but she stated to co-

       19   manager Marie that water was in one location, but video

       20   CCTV video revealed she fell in a different location.

       21         Q     So, she never -- she never told you this?

       22         A     Who is that?

       23         Q     She never told you this?      Polly Bassett.

       24         A     No, I don't know.

       25         Q     How do you know where she pointed to on the
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 189 of
                                       259
                  Dixon, Virgil 02-26-2019             Page 189 of 201

        1   ground?     Did she point to the ground and say water was

        2   here?

        3           A   I don't know, I'm going off of the information

        4   from a witness.

        5           Q   Did you ever look at her clothes to see if

        6   they were wet?

        7           A   I wasn't there.

        8           Q   So, you have no idea -- well is there anything

        9   in writing where it says the water was right here?

       10           A   No.

       11           Q   Is there any pictures where she's like take a

       12   picture of that that's right there?

       13           A   I can't recall.

       14           Q   You can't recall or you don't know?

       15           A   I don't know.

       16           Q   Have you been told it's your job to try to

       17   hurt personal injury cases?

       18           A   Repeat the question?

       19           Q   Yeah, have you ever been told it's your job to

       20   try to hurt personal injury cases?        To try to prove that

       21   something didn't happen?

       22               MS. GUITERREZ:    objection to form.

       23           A   No, sir.

       24           Q   (By Mr. Tucker) You testified something along

       25   the lines that if -- that you would retain a footage
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 190 of
                                       259
                  Dixon, Virgil 02-26-2019             Page 190 of 201

        1   even if you're sure that Walmart was liable?

        2         A     Repeat that.

        3         Q     Yeah, I think the attorney for Walmart asked

        4   you a question and you answered her question essentially

        5   saying that you would retain footage even if it showed

        6   that Walmart was liable.      Is that fair?

        7         A     Yes.

        8         Q     Okay.   Tell me all the cases where you have

        9   retained footage where Walmart was liable?

       10               MS. GUITERREZ:    Objection to form.

       11         A     I can't answer that question off my memory.

       12         Q     (By Mr. Tucker) Would you be able to get it

       13   for me if I asked?

       14         A     I don't know, the case is -- that's something

       15   that you have to get from Walmart legal.

       16         Q     Well, now you're causing a little bit of

       17   confusion here because you testified that you would

       18   retain footage even if it showed Walmart was liable.

       19         A     So, if we did something that caused the

       20   customer to be hurt that was my answer, I wouldn't

       21   retain -- I wouldn't keep that from Walmart showing that

       22   we caused this customer hurt that was the answer I was

       23   giving.

       24         Q     Have you ever made a determination that

       25   Walmart was responsible for a slip and fall?
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 191 of
                                       259
                  Dixon, Virgil 02-26-2019             Page 191 of 201

        1               MS. GUITERREZ:    Objection to form.

        2         A     No.

        3         Q     (By Mr. Tucker) Why not?

        4         A     Because I don't make that decision, I provide

        5   video evidence and the case file to CMR.

        6         Q     Miriam Lamage clocks in about 30 seconds after

        7   she walks to the vestibule, would Walmart adjust her

        8   time by 30 seconds --

        9               THE COURT REPORTER:     Will Walmart?

       10               MR. TUCKER:    Adjust her time by 30 seconds?

       11               MS. GUITERREZ:    Objection to form.

       12         Q     (By Mr. Tucker) If she had stopped and guarded

       13   the area?

       14               MS. GUITERREZ:    Objection to form.

       15         A     If she had stopped to guard?      Yes.   They would

       16   adjust about whatever time it could be adjusted.

       17         Q     (By Mr. Tucker) Whatever time she stopped and

       18   guarded it, Walmart will adjust it and start -- start

       19   her clock for that day?

       20               MS. GUITERREZ:    Objection to form.

       21         A     They already entered it in the system that she

       22   clocked in is what time she started.

       23         Q     (By Mr. Tucker) And if she had stopped and

       24   guarded, Walmart would have adjusted that time?

       25               MS. GUITERREZ:    Objection to form.
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 192 of
                                       259
                  Dixon, Virgil 02-26-2019             Page 192 of 201

        1         A     Yes.

        2         Q     (By Mr. Tucker) And you would have as the

        3   manager adjusted that time?

        4               MS. GUITERREZ:     Objection to form.

        5         Q     (By Mr. Tucker) Would you have?

        6         A     I could have, but it would be a personnel or

        7   the manager that was there to sign off.

        8         Q     All right.     You testified that at 7:40:15 a.m.

        9   there was -- the glare is gone that's what I have

       10   written down that you said the glare was gone for the

       11   door that's closed, is there any glare here on the

       12   bottom right hand side of the screen?

       13         A     No.

       14         Q     Is there glare in front of the door that's

       15   closed?

       16         A     A little.

       17         Q     You testified it was gone and now you're

       18   saying there is a little?

       19               MS. GUITERREZ:     Objection to form.

       20         A     What I saw at that time it was gone, but that

       21   wasn't there.

       22         Q     (By Mr. Tucker) We're gong to save this, what

       23   exhibit are we on?       Is it four?

       24               THE COURT REPORTER:        Hang on, I'll tell you.

       25               (Thereupon, Plaintiff's Exhibit 4 was entered
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 193 of
                                       259
                  Dixon, Virgil 02-26-2019             Page 193 of 201

        1               into the record.)

        2         Q     (By Mr. Tucker) We'll save this as Exhibit 4.

        3   It's the exact same time that you testified for the

        4   defense attorney in this case that the glare was gone.

        5               MS. GUITERREZ:    Objection to form.

        6         Q     (By Mr. Tucker) And I just want to make sure

        7   we're clear --

        8         A     Can you open -- can you run the video?

        9         Q     Was she running the video -- I think she had

       10   it paused at 7:40:15 a.m. when she asked you that.

       11         A     Well, she showed the door opened and closed.

       12         Q     No, sir, she showed it to you closed.

       13               THE COURT REPORTER:     I showed it to him open

       14         first and then I showed it to him closed.

       15         Q     (By Mr. Tucker) Yeah, at 7:40:15 she showed it

       16   to you closed and she asked you, she wasn't playing the

       17   video.    We'll mark Exhibit 5.

       18               (Thereupon, Plaintiff's Exhibit 5 was entered

       19               into the record.)

       20         Q     (By Mr. Tucker) Which is 7:41:32 she also

       21   showed you this timestamp, correct?

       22         A     I'm not sure if that's the exact timestamp.

       23         Q     Okay.   Well, I will tell you that she did and

       24   in Exhibit 5 is there glare on the ground?

       25         A     Yes.
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 194 of
                                       259
                  Dixon, Virgil 02-26-2019             Page 194 of 201

        1               MS. GUITERREZ:     Objection to form.

        2           Q   Nothing further.

        3                        RE-CROSS EXAMINATION

        4   BY MS. GUITERREZ:

        5           Q   Looking at this exhibit, do you remember what

        6   the glare looked like when the doors were open?

        7           A   It was more --

        8               MR. TUCKER:    Objection.

        9           A   It was more of a glare.

       10           Q   (By Ms. Guiterrez) Okay.      Could you see the

       11   tile when the doors were open?

       12           A   When the doors are open?

       13           Q   Yes.

       14           A   No.

       15           Q   When the doors are closed, can you see the

       16   tile?

       17           A   Yes.

       18           Q   So, is the glare when the doors are closed

       19   versus when they are open significantly different?

       20           A   Yes.

       21           Q   It's fair to say that most of the glare is

       22   gone when the doors are closed as seen in 7:41:32?

       23           A   Yes.

       24           Q   And Mr. Tucker asked you that if Miriam would

       25   have stayed with the spill if she would have had her
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 195 of
                                       259
                  Dixon, Virgil 02-26-2019             Page 195 of 201

        1   timesheet adjusted.       Do you remember that?

        2         A     Yes.

        3         Q     Is Miriam required to guard a spill if she

        4   hadn't clocked in yet?

        5         A     No.

        6         Q     And if a customer just out of the good will of

        7   their heart sees something on the floor decides to guard

        8   the spill or stay with the spill until Walmart employees

        9   walk by are you going to pay that customer?

       10         A     No.

       11         Q     Okay. And are you required to pay that

       12   customer?

       13         A     No.

       14         Q     Okay.   So, if Ms. Lamage just out of the

       15   goodness of her heart as any -- as you would hope that

       16   any reasonably prudent citizen would act decides to

       17   guard that spill, are you required to pay her for

       18   guarding the spill if she does not actually request time

       19   sheet adjustment?

       20               MR. TUCKER:     Objection, form.   You can answer.

       21         A     No.

       22         Q     (By Ms. Guiterrez) And Mr. Tucker had asked

       23   you about being able to see rain outside versus on the

       24   floor in the store.       Do you remember?

       25               MR. TUCKER:     Objection.
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 196 of
                                       259
                  Dixon, Virgil 02-26-2019             Page 196 of 201

        1         A     Yes.

        2         Q     (By Ms. Guiterrez) Does rain on the CCTV

        3   footage if it's raining hard look significantly

        4   different than just small raindrops on the floor?

        5         A     Yes.

        6         Q     Or just small drops of water on the floor?

        7         A     Yes.

        8         Q     And in fact if there is rain storming down

        9   outside, can you typically see customers with umbrellas?

       10         A     Yes.

       11         Q     Can you typically see customers coming in wet?

       12         A     Yes.

       13         Q     And can you typically see customers running in

       14   to get out of the rain?

       15         A     Yes.

       16         Q     Mr. Dixon, when Mr. Tucker accused you of

       17   texting in the middle of your deposition testimony, were

       18   you texting anyone about your deposition testimony here

       19   today?

       20         A     No.

       21         Q     Were you texting anyone about any question

       22   that had been asked to you here today?

       23         A     No.

       24         Q     Were you texting anybody about this deposition

       25   at all today?
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 197 of
                                       259
                  Dixon, Virgil 02-26-2019             Page 197 of 201

        1          A    No.

        2          Q    And just generally speaking, what were you

        3   texting and to who?

        4          A    I was texting, I responded to one text about

        5   compliance dealing with one of the other assistant

        6   managers in the store, he asked what type of leather

        7   gloves to order and I responded saying the PPE, which is

        8   protective equipment. The other text was from my store

        9   he was, like, we had an audit today and I save you but--

       10               THE COURT REPORTER:     We had what today?

       11               THE WITNESS:    An audit, a compliance audit

       12          today.

       13          A    And I was like, "How was it?"      He was like,

       14   "Everything is good until we got to the hazmat station,"

       15   but he said but we got a green and I was like, "Great."

       16   Then my store manager text me, was like, "Give me a call

       17   when you are done."     And that's when I was like, "Yeah

       18   I'm still here, my leg is cramping", and that was it.

       19   And then when I went out, I called him back -- called

       20   him.

       21          Q    (By Ms. Guiterrez) Okay.      So, you have been

       22   here for now -- it's 04:30 p.m., your deposition started

       23   today at noon, correct?

       24          A    Yes.

       25          Q    So, you have been out of your store for four
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 198 of
                                       259
                  Dixon, Virgil 02-26-2019             Page 198 of 201

        1   and a half hours?

        2         A     Yes.

        3         Q     Fair to say business still continues at the

        4   store even if you're not there?

        5         A     Correct.

        6         Q     Okay.     So, you were texting today it was to

        7   answer questions because you have been out of the store

        8   for four and a half hours and people are asking you

        9   questions regarding work?

       10               MR. TUCKER:     Objection to form.

       11         A     Yes.

       12         Q     (By Ms. Guiterrez) And Mr. Dixon, the video

       13   camera angle that you saved the one hour before and the

       14   one hour after, did you save that because that was the

       15   angle that showed the best and most complete picture of

       16   what happened on December 24, 2016?

       17         A     Yes.

       18         Q     I have no further questions.

       19                      FURTHER RE-DIRECT EXAMINATION

       20   BY MR. TUCKER:

       21         Q     And we can agree that you don't remember what

       22   Camera 4 shows?

       23               MS. GUITERREZ:     Objection to form.

       24         A     Yes.

       25         Q     (By Mr. Tucker) You don't even know -- you
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 199 of
                                       259
                  Dixon, Virgil 02-26-2019             Page 199 of 201

        1   don't even know camera angle, correct?

        2         A      Yeah, I know the camera angle but I don't know

        3   if it shows that cart storage -- how much of -- any of

        4   that cart storage area.

        5         Q      Okay.     Thank you.

        6                       FURTHER RE-CROSS EXAMINATION

        7   BY MS. GUITERREZ:

        8         Q      Okay.     Just one follow up question.   Even

        9   though sitting here today you do not remember precisely

       10   what Camera 4 shows, you know based on your review on

       11   the day of the incident that the camera angle that you

       12   did show was the one that had the best and most complete

       13   picture of what happened?

       14                MR. TUCKER:     Objection to form.

       15         A      Yes.

       16         Q      (By Ms. Guitterez) I have no further

       17   questions.

       18                MS. GUITTEREZ:     We will waive.

       19                THE COURT REPORTER:     Waive?

       20                MS. GUITTEREZ:     Yes, thank you.

       21                (Deposition concluded at 4:36 p.m.)

       22                (Reading and signing of the deposition by the

       23                witness has been waived.)

       24

       25
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 200 of
                                       259
                  Dixon, Virgil 02-26-2019             Page 200 of 201

        1                      CERTIFICATE OF REPORTER

        2   STATE OF FLORIDA

        3   COUNTY OF BROWARD

        4

        5         I, BRANDY SPOUTZ, Court Reporter and Notary Public

        6   for the State of Florida, do hereby certify that I was

        7   authorized to and did digitally report and transcribe

        8   the foregoing proceedings, and that the transcript is a

        9   true and complete record of my notes.

       10         I further certify that I am not a relative,

       11   employee, attorney or counsel of any of the parties, nor

       12   am I a relative or employee of any of the parties'

       13   attorneys or counsel connected with the action, nor am I

       14   financially interested in the action.

       15
                  Witness my hand this 29th day of July, 2019.
       16

       17

       18

       19

       20
            ____________________________________
       21   BRANDY SPOUTZ, COURT REPORTER
            NOTARY PUBLIC, STATE OF FLORIDA
       22

       23

       24

       25
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 201 of
                                       259
                  Dixon, Virgil 02-26-2019             Page 201 of 201

        1                        CERTIFICATE OF OATH

        2   STATE OF FLORIDA

        3   COUNTY OF BROWARD

        4

        5         I, BRANDY SPOUTZ, the undersigned authority,

        6   certify that VIRGIL DIXON personally appeared before me

        7   and was duly sworn on the 26th day of February, 2019.

        8
                  Witness my hand this 29th day of July, 2019.
        9

       10

       11

       12

       13

       14

       15
            ____________________________________
       16   BRANDY SPOUTZ, COURT REPORTER
            NOTARY PUBLIC, STATE OF FLORIDA
       17   Commission No.: GG292082
            Commission Exp: 09/05/2022
       18

       19

       20

       21

       22

       23

       24

       25
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 202 of
                                       259
                   Dixon, Virgil 02-26-2019          Page 1 of 58

         0              13 10:24               148:14                36:2,16 58:5
  0:18-CV-61984-          11:6,13 12:12        149:8,23              64:11 76:4
    FAM 1:2               13:2                 154:10 157:16         99:23 100:12
                        1387 6:2               158:3 165:12          101:22
  018-CV 5:8                                   166:22 167:3          102:7,15,19
                          11:1,3 32:22
  04:30 197:22                                 182:20 185:21         103:8 115:4
                          39:15 41:22
  04:58 61:4,13                                186:1,16,24           118:23 123:16
                          42:3,13,23
                                               187:8,12              133:15,17,18,
  06:53:44 98:23          105:19 106:10
                                              20 4:16                20 134:20
                          109:9 116:14
  09/05/2022                                                         135:23 138:19
                          131:21              200 1:18 2:4
    201:17                                                           149:22,23
                        144 3:5                 5:9                  164:24 165:7
  09:26 61:8
                        15 97:5               2006 6:24              198:16
  09:37 61:8
                        150 2:8               201 6:13             24/7 66:16

         1              16 101:2              2013 10:24           26 1:17 4:3,4
  1 4:3 26:15,17                                11:6,13 12:12        5:2,4
                        16:13:00 96:19
    34:2 35:11,12                               13:2               26th 201:7
                        16-year-old
    83:13 89:2                                2016 13:6,22         29th 200:15
                          101:1
    110:10,15                                   14:5,7 21:14         201:8
    157:13 158:18       17 61:4 63:4            22:2 25:24
    185:25                78:3                  36:2,16 58:5              3
    186:17,18,19,       171 3:6                 62:23,24
                                                                   3 4:5
    24                                          64:11 76:4
    187:7,12,13         17th                                         29:8,11,15,22
                                                99:23 100:12
                          61:10,13,20                                30:8 34:1
  10 7:10 97:5                                  101:22
                        193 4:6                                      36:19 37:8,9
    115:22                                      102:7,15,19,2
                                                                     46:19,21,24
    127:7,8,11,12       194 3:8                 3 103:8 115:5
                                                                     47:8 87:8,16
    ,16,24 128:3                                118:23 123:16
                        195 4:7                                      88:13,18,23
                                                132:22
  10:00 100:6                                                        89:17
                        198 3:9                 138:19,21
                                                                     133:7,10
  100 161:10,14         199 3:11
                                                164:24 165:7
                                                                     145:17
  100% 79:6,8,14                                198:16
                        1999 12:15                                   157:19,25
                                              2017 36:23             185:21 186:1
  11 101:12
                                                37:20 39:6
  11:00                        2                                   3,000 151:4
                                                61:16 62:25
    100:7,8,18          2 2:8 4:4               63:2,4 64:2        30
    150:24                26:16,17,24           65:1,4 70:8          63:8,14,19,20
  12 6:24                 28:1 29:1                                  ,22 66:9
                                              2019 1:17
                          33:17,25                                   183:22
    150:2,5                                     5:2,4 200:15
                          46:19                                      184:5,13
  12:00 1:17 5:5          47:5,8,11             201:7,8
                                                                     191:6,8,10
  120 44:9,12             48:5,6,14,15        23rd 102:23
                                                                   305-379-3686
    45:3                  71:1 87:9,13          138:21
                                                                     2:9
    149:19,25             88:13 89:2,17       24 13:6,22
                          92:1 110:14                              32 187:16
  121 45:5                                      14:5,7 21:14
                          133:1 136:6           22:2 25:24
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 203 of
                                       259
                   Dixon, Virgil 02-26-2019          Page 2 of 58
  33 188:2                156:7                166:20 192:8          129:12,24
  33068 6:14            6:42:05 165:20         193:10                130:5 138:21
                          166:20              AA 12:1                140:4,23
  33131 2:9                                                          146:6 150:16
                        6:58:10 96:19         able 13:12             152:22 159:4
  33301 1:19 2:4
                          97:17 98:4            18:8 21:22,25        161:22 162:23
    5:10
                        61984-FAM 5:8           22:14                165:11 167:4
  37 4:5                                        28:19,23,25          170:13
                        62 4:17                 29:10,15 34:1        171:16,20,21
           4            6th 1:18 2:4            35:4,5,7,11          172:1,10,11,2
  4 4:6                   5:9 61:9,11           39:11 40:6           2,25
    34:2,14,15            62:23 63:14           50:4 63:17           173:4,18,19,2
    35:7 81:6                                   70:10 75:3           4 174:22
    82:4 83:16                7                 96:13 97:14          176:19,20,21
    89:10,23            7:39:31 50:13           111:3,5,15           177:17,19,22
    150:5 157:22                                112:18 113:5         178:10,20,24
    158:14 185:25       7:40:02 152:16          129:17 137:18        179:1 180:9
    187:7,11            7:40:15 152:25          143:24 144:8         183:22 184:5
    192:25 193:2          192:8                 153:21               185:3 186:3
    198:22 199:10         193:10,15             156:18,22            187:22
                                                157:4                191:6,16
  4,000 151:4           7:41:32 153:19
                                                159:8,9,25           195:23
  4:36 1:17               193:20 194:22
                                                170:10,19            196:18,21,24
    199:21              7:42 150:19             182:1,12,19,2        197:4
  405 1:18 2:4          7:43:27 49:12           2 190:12
                                                                   above
    5:10                                        195:23
                        7:47:44 84:23                                24:10,22,25
  45 4:16                 85:17               about 13:9             25:1,10 105:1
                                                14:24,25 15:1        114:23,25
  48 150:5,8
                                                22:5,13 23:7         115:12
    178:20                     9
                                                24:22 26:8
    179:1,3             9 36:23 37:20                              absolutely
                                                30:6,7 31:17
  4's 186:25              39:6                  34:2,14 37:2         173:7 175:5
                        954-204-0444            41:13,14 44:3        178:4
         5                2:5                   59:23 60:1,8       access 19:20
  5 4:7 61:5            96 179:3                61:6,13              21:5 39:11,17
    86:15                                       65:4,5               40:3 137:8,9
                        9th 134:20              81:13,14
    87:4,16,18,23                                                  accessed 40:8
    ,25 88:1,2,5                                93:19
                               A                100:1,19,20        accident 7:25
    193:17,18,24
                        a.m 49:12               102:7,23             29:24 72:8
                          50:13 61:8            106:19 107:24        108:4,5,6,7,1
         6                                                           0,14,20,24
                          84:23 85:17           110:9 112:12
  6 3:3 4:17
                          96:19 97:17           116:18 118:3       According 7:25
    61:8,16,17                                  119:25 120:2
                          98:4,23                                  accurate 50:21
    63:1 64:2,25                                122:16,20
                          150:19,24
    65:4 70:7                                                        80:7 81:1
                          152:16,25             123:1 124:16
    78:3                                                             83:11 84:18
                          153:19 165:20         126:2,15
    155:4,18,25                                                      87:21
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 204 of
                                       259
                   Dixon, Virgil 02-26-2019          Page 3 of 58
    155:9,10            address 6:12           57:17 63:14           ILTONMILLERLA
    180:1,25            adjust 123:24          65:5 66:10            W.COM 2:10
  accurately                                   70:25 72:12
                          126:18,25                                ahead 59:14
    27:22                                      78:6
                          127:17                                     156:13
    35:9,12,14                                 84:7,9,15
                          128:1,19,23                              aisles 17:1
                                               86:7 88:14,23
  accused 196:16          129:18
                                               89:3,11 103:7       Albert 140:16
                          191:7,10,16,1
  acknowledge                                  109:19,22             141:9
                          8
    116:24,25                                  111:7 112:7
                        adjusted               123:16 125:21       alert
  acknowledged            122:9,12                                   119:9,16,19,2
                                               131:25 132:2
    117:12                124:20 125:8                               2 120:14
                                               133:25
  act 195:16              191:16,24            134:15,19,24        all 5:17
  action                  192:3 195:1          135:6,13,18           7:4,11,22
    200:13,14           adjuster               136:7,10              8:7,15,22
                          38:7,17,19           140:13 143:1          9:19,24 14:20
  actively                                     145:18 146:22
                          39:1,2,9                                   19:23 20:1
    163:9,20                                   147:20                23:9 26:19
                          45:15
  activities              133:12,13            149:2,8               33:14 34:4
    59:12                 134:8                150:24 158:4          39:9 40:14
  actual 54:24                                 169:17                46:12,13 48:6
                        adjusting
                                               170:14,17,18,         49:24 50:12
    57:15,25              126:6 129:12         22 174:16             53:8 54:10
    65:13 80:25
                        adjustment             184:5 191:6           60:24 69:25
    81:3,24 83:3
                          120:24               198:14                71:21 72:7
    86:6 130:2
                          121:3,7,13,15       afternoon              76:20 79:3
    145:17
                          ,20 123:9             14:11 162:8,9        81:7,11,14,21
  actually 13:19          125:7,17,18,2                              83:2,24 90:13
    17:15 18:4            4 126:9 129:4       again 16:12            96:18
    21:20 29:14           130:1,3               59:11 68:2           104:22,25
    35:2 36:19            167:8,11              84:10 98:5           105:3
    52:14 54:1            195:19                153:18 166:19        109:7,17
    78:13 121:14                                167:25 185:8         118:13 120:18
                        adjustments
    132:9,11                                  ago 37:22              124:20 125:11
                          123:4 125:12
    138:24                                      47:12 71:16          129:12
                          167:5
    144:21,24                                   76:9 77:1            130:6,19
    145:13 146:1        adjusts 124:19                               131:1 134:12
                                                101:6 111:15
    147:3,15            advise 121:13                                136:10,13
    164:25 166:5                              agree 10:5
                          140:6,9                                    137:6
    170:6                                       48:18,22 50:3
                        affect 66:24                                 141:18,22
    180:10,12                                   78:1 84:22
                                                                     144:15,20
    183:25 188:18       after 6:5 39:5          86:10,25 87:8
                                                                     148:2,17
    195:18                40:15,18              94:6,11
                                                                     150:10 153:24
                          41:10 43:23           104:20 141:8
  add 33:23                                                          154:4 170:1
                          45:14 46:21           179:6 198:21
                                                                     173:20 185:2
  additional              51:19 52:20         agreed 136:9           187:19 190:8
    158:6,12,14,1         53:1,4,17           AGUTIERREZ@HAM         192:8 196:25
    9                     54:5,12 56:25
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 205 of
                                       259
                   Dixon, Virgil 02-26-2019          Page 4 of 58
  allow 59:9              61:25 62:2,5         38:5,10 43:22         168:3,6
  allowed 187:22          71:17                45:21                 170:13 181:10
                          148:3,6,9,12         47:17,19              183:13,15
    188:2
                          153:25               48:15 52:1            184:8,12,13,1
  allowing 177:9          154:5,13             62:9                  8,23
  almost 78:6             170:2 187:5          64:13,14,16,1         185:9,14,21,2
    166:11              Annalisa 2:7           9 70:4,23             3 189:11
                          3:5,8,11 5:24        71:11,13,15           192:11
  alone 82:18
                          172:14               72:18,25              195:15,16
  along 142:24                                 73:12,16              196:21 199:3
    189:24              another 35:6           74:14,18 75:6         200:11,12
                          106:22,23            76:24 77:17
  already 17:13                                                    anybody 14:12
                          137:13               78:14,18,22
    29:15 191:21                                                     19:20 21:13
                        answer                 79:9 83:9,22          39:11 40:3
  also 5:15,18                                 85:25 88:18
                          9:7,10,17,24                               42:2
    15:23 17:24           10:4 16:17           92:15 94:15
    24:17 25:3                                                       62:4,8,14
                          27:12 31:9           95:22 97:16           78:18,23
    28:1 54:14                                 98:24,25 99:3
                          32:9,24 33:2                               89:23 90:7
    61:19 80:24           34:25 35:4           102:2,8,16,19
    151:23 193:20                                                    95:3 100:14
                          38:8 45:21,24        103:5                 112:15 118:24
  always 10:25            59:19 62:3           108:9,19              141:7,17
    11:10 52:11           77:9 94:11           109:2 112:6           196:24
    118:19 120:7          120:5 122:24         113:7,10
    125:3,4,6                                  117:11 119:3        anymore 39:3
                          172:19,21
  am 8:25 9:3             175:3 184:24         120:1,13            anyone 19:12
                          185:12               125:12                38:5 42:5
    71:20 128:5
                          190:11,20,22         128:10,11,21,         43:16
    152:14 171:25
                          195:20 198:7         23 129:2              62:11,19
    176:15,25
                                               131:12 133:2          67:22 68:9,14
    177:9               answered 8:6
                                               134:13,17,18          77:19 91:8
    200:10,12,13          53:3,19
                                               136:24 139:12         95:5 105:14
  amount 22:20            122:23 133:9
                                               140:6,9               117:24
    66:23 179:14          134:22 190:4
                                               141:18,24             122:3,18,19
  angle 30:10           answering 8:10         142:2                 139:14,21
    43:24 44:9,17         44:14                146:4,12              143:2
    51:24 83:20         answers                148:8,12,17,2         196:18,21
    86:14,22,23,2         8:13,17,18           2 154:12
                                                                   anything 12:21
    4 147:19              9:1,3                156:7,23
                                                                     14:23 17:13
    148:13 155:7                               157:7,11,15,1
                        any 10:16 13:3                               19:2
    166:22 185:13                              8,21,24
                          16:14 17:5,22                              20:11,19,22
    198:13,15                                  158:6,12,14,1
                          18:21 22:7                                 23:9 27:1,2
    199:1,2,11                                 9 160:23,25
                          24:10,12                                   29:10 38:11
                                               161:3
  angled                  25:14,19,23                                40:23 53:16
                                               162:5,16
    186:14,16             28:4,13,15                                 54:4 55:2
                                               163:15 164:13
  angles 24:5             29:3,11 30:1                               64:7 66:10
                                               165:12
                          34:16,19                                   78:9 91:14,17
    46:13,15                                   166:5,14,20
                          36:13,15                                   101:22 106:6
    51:21 55:19                                167:23
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 206 of
                                       259
                   Dixon, Virgil 02-26-2019          Page 5 of 58
    109:3 119:25          28:2,5,10,11,       arrested 99:14         107:13 118:21
    120:2 142:24          12,13,18,25         ask 10:2               129:8
    148:8                 29:3,5,24                                  131:4,21
                                                45:15,16
    153:13,24             31:14 33:16                                135:16 174:8
                                                59:25 60:8
    154:4,7,11            34:16,20                                   198:8
                                                62:1 77:21,23
    156:7                 35:24                                    asleep 100:15
                                                90:23
    158:5,11,14,1         36:3,5,8
                                                107:12,20,25       asset
    8 160:22              50:20 54:16
                                                122:16               11:9,10,14,16
    169:4,18              66:4,6,11
                                                129:16,23,24         ,19,20
    170:5,10              82:25
                                                130:6,21             14:12,13,15,2
    176:16,18             83:3,9,25
                                                131:3                4 15:1 17:24
    177:24 189:8          85:13 92:1,4
                                                133:12,13,20         18:4,6,17,21
  anywhere 30:7           110:5 115:10
                                                140:3,23             19:22
    84:5 109:5            117:20 131:9
                                                144:5 152:21         20:7,12,17
    128:17 138:8          138:6,10,25
                                                171:15,19,21         21:3,6,9,19
                          139:1,3,7,10
  AP 113:22                                     172:1,9              22:1 28:16
                          141:16 149:13
                                                173:24 185:8         29:4 30:23
  appear 160:15           152:11
                          165:11,13,24        asked 17:14            31:1
  APPEARANCES                                   24:22 53:2,18        32:2,13,17,19
                          166:6,16,21,2
    2:1                                         68:22 111:15         58:4 65:9
                          3 167:3
  appeared 201:6          169:23 170:7          122:22 123:1         67:6 90:10,20
                          184:22,24             133:8                93:11 95:3
  appears 165:24
                          185:2,3,4,11,         134:21,25            103:2,5
  apples 160:5            15,22,24              143:25               114:18,21,22
  applied 11:18           186:1 188:14          144:3,4 146:6        115:7,17
                          191:13 199:4          150:15 155:16        116:10,13
  apply 12:18                                                        125:15 141:9
                                                161:17,22
                        areas 34:8,9
  appreciate                                    165:11,12            157:3 172:6
                          67:7 85:11
    31:9 38:8                                   167:4 170:12       assigned 38:18
                        aren't 22:5             179:22
  apprehend                                                        assist 14:20
                          57:18                 184:21,23
    14:19                                                            164:6
                        argue 175:7             185:2,4
  approached                                    190:3,13           assistant
    111:7               Argumentative           193:10,16            31:13
  appropriate             120:5,21              194:24 195:22        114:5,8,9,19
    167:11                122:22 185:7          196:22 197:6         115:24 171:8
  approximate           arise 168:24          asking 8:9             197:5
    27:10                 169:3                 9:15 14:4          associate
  approximately         Arkansas                27:18,19             17:22
                          39:21,23,25           31:10 32:2           18:13,15
    5:5 149:23
                          40:1                  38:9 49:5            90:20 117:17
  area 16:19                                    57:21 71:20          121:11,17
                        around
    18:11,12,13                                 85:14                138:11 162:24
                          37:20,25
    20:1 26:21                                  90:2,4,23            163:24
                          49:24 62:23
    27:10,15,19,2                               91:2 97:21
                          113:2 151:4                              associates
    3                                           102:14 106:7
                          170:14                                     14:22 103:2,5
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 207 of
                                       259
                   Dixon, Virgil 02-26-2019          Page 6 of 58
    104:22,25             77:19 90:8          base 69:5              57:24 59:23
    114:5                 117:11 118:24       based 19:15            66:10 68:22
    116:20,24             121:14,19                                  71:4
                                                23:16 26:2,3
    117:5,25              122:3,18                                   76:8,14,18
                                                27:16
    118:4,9,11,13         131:12,17                                  82:10 84:14
                                                29:24,25
    ,25                   136:24 141:24                              86:23 90:24
                                                30:21 32:12
    119:4,9,14,22         142:2 143:2                                101:11,14,17,
                                                33:14 36:10
    120:6,7,22            162:15                                     19,24 106:19
                                                66:2 67:5,9
    121:14                169:13,17                                  110:6,10
                                                96:3 111:16
  assume 10:6             188:5,8,11,12                              120:6,7,22
                                                112:1
    97:20 146:3         away 183:9                                   121:3,24
                                                117:2,7,21
                                                                     122:9,25
  attached 184:3        awhile 179:4            119:3 120:24
                                                                     124:3 125:20
                                                121:13 124:19
  attempt 112:23                                                     126:21
                                                131:7 136:9
                              B                                      133:14,24
  attend 104:3                                  151:22,23
                        B.S 12:3                                     134:23 144:23
  attorney 45:23                                162:2,3 182:4
                        Bachelor                                     146:23
                                                199:10
    47:23 60:16                                                      147:9,10
                          12:1,3              basing 22:14
    62:21 146:24                                                     151:11,17
    147:11 174:25       back 13:20            basis 42:13            152:2 154:12
    190:3 193:4           22:3,8,11,14,         69:6,7               156:12 158:3
    200:11                18,22 23:2,10         151:2,5              160:19 174:17
  attorneys               25:24                                      175:3 176:3
                          35:3,6,11,15        Bassett 1:5
    38:18 200:13                                                     178:10,18
                          46:9 50:11,23         5:7,23 8:1           180:17
  audit 31:25             64:4 68:1             41:11 65:6           183:1,6
    197:9,11              74:5 75:3             89:18 109:25         190:17 191:4
  auditing 19:3           111:23 113:2          110:15 111:7         198:7,14
                          126:23                112:10,19
  authority                                     113:8 118:23       become 41:21
                          138:3,9
    201:5                                       132:1,20             169:13
                          197:19
  authorized                                    146:23 147:11        188:8,11,12
                        backed 76:24
    200:7                                       169:5,14,19        becoming
                        backs 166:10            170:14,17,22         169:17
  automatic
                        bad 149:24              188:13,23
    151:21                                                         bed 101:9
                          152:2               Bassett's
  automatically                                                    before 7:5
                        balanced                145:25 149:14
    75:1,5,9,13                                                      11:20 12:11
                          31:6,8              Baton 12:6             37:1,4
  available
    43:22 140:8         ball 97:7             became 188:5           40:15,18
                                                                     41:10 43:23
  AVENUE 2:8            balled                because 13:24
                                                                     45:14 46:20
                          96:10,11,12           15:13 18:7
  average 42:10                                                      51:18 52:20
                          99:4                  21:17 22:6
                                                                     53:1,4,17
  avoid 161:1,4         ballpark 128:5          26:11 30:2,3
                                                                     54:5,11 56:25
  award 116:23                                  32:9 47:4
                        balls 96:18,22                               57:16 70:25
                                                48:24 50:20
  aware 19:12             97:3                                       72:12
                                                53:11 56:21
    41:21 55:6                                                       84:6,8,14
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 208 of
                                       259
                   Dixon, Virgil 02-26-2019          Page 7 of 58
    86:7 88:14,22         34:23 51:6,12        174:4,7               108:7 130:19
    89:3,11               57:25 74:15         breaks 175:19          176:1,10,11
    103:7,18              115:15 137:12         178:3                197:16
    104:5 112:7           159:8                                    called 6:5
    118:23 123:16                             bring 35:15
                        big 31:5 93:15                               12:7 14:13
    125:23 131:25                               120:19 122:17
                          94:16,17                                   67:25 68:5
    132:3                 99:10,12            broom 16:23            131:1 197:19
    133:23,25             183:9               brooms 17:5          came 15:21
    134:14,19,24
    135:6,13,17         bill 96:9             brought 35:6           35:3 117:19
    136:6,10            BIRTHISEL 2:8           120:2 122:16         146:4
    140:13 141:18                               184:4              camera 20:12
                        bit 14:3 38:9
    142:25 145:18                             BROWARD 200:3          24:5,6 27:15
                          44:15 84:2
    146:21 147:20                               201:3                29:14,21
                          190:16
    149:1,8,13                                                       30:2,22
    158:4 164:13        BLOW 4:4              buck 116:14
                                                                     33:21,25
    171:3 183:23        blown 110:14          bucket 92:9            34:2,14,15,16
    198:13 201:6                              building 182:7         35:5,7,11,12
                        blowup 26:20
  begin 164:13                                                       42:16 43:24
                        both 34:12            bullet 128:10          44:9,13,17
  behalf 1:16             50:13,17 52:6       bunch 133:19           46:15,19,21,2
    2:2,6 5:22,24         55:3 84:24                                 4 47:4,5,8,11
                                                159:5
    6:1 43:2,6,9          85:8,25                                    48:5,14,18
                                              burden 135:5
  behind 33:21            153:19 186:24                              51:22
                          187:4               burn                   52:3,4,5,6,12
  believe 22:7
                                                75:7,13,17           ,15,25
    152:7 175:6         bothering 59:8
                                                149:23               53:11,12,25
    176:3               bottles                 150:2,5,8            54:1,15,18,19
  Bentonville             141:5,11              179:9                ,20,22
    39:21,23,24           146:7,10,12,1                              55:10,18
                                              burned 149:18
                          5                                          56:15 58:23
  besides
                                              burning
    20:11,19,22         bottom 80:3,15                               63:20,25
                                                75:6,20
    52:25 53:16           98:1 192:12                                66:3,13,16,25
                                              business 72:23         67:24
  best 41:24            box 142:23
                                                129:3,6 172:7        68:2,3,4,17
    42:1,4 43:22        boxes 81:11             198:3                71:1,17
    51:22,23
                        Brandy 1:24           busy 14:1,4            87:8,13,16,18
    52:5,7,9,11,2
                          5:11,19               23:16,18,19          ,23,25
    4 55:16 56:5
                          200:5,21              150:17,19,23         88:13,18,23
    147:4,15
                          201:5,16              162:1                89:2,10,17,23
    151:17 158:3
                                                                     93:14
    164:15 165:6        break 10:16,17        button 178:17          96:17,25
    198:15 199:12         46:3 59:18
                                                                     97:1,3 98:9
  better                  88:8 93:24,25              C               99:8 110:4
    82:13,18              140:10 142:23       call 14:14             117:21 133:1
                          161:12 162:11
  between 10:8                                  32:5 59:7            137:11,15,16,
                          171:3,23
    13:16 15:7                                  67:23 107:21         17 138:5
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 209 of
                                       259
                   Dixon, Virgil 02-26-2019          Page 8 of 58
    146:20 147:19         90:3,23 93:17        138:5                 64:1 68:20
    148:2,6,9,12,         99:11,15             143:4,17              77:11
    13 149:8              110:14,18            151:22,23             82:10,12
    150:1                 133:2 136:5,7        153:10                95:15,16,18,1
    151:10,17,22,         137:1,5              154:11,23             9 96:22,23
    23,24 153:25          149:22 150:5         155:12,21,24          97:16 99:5,24
    154:4,10,13           151:10 156:23        156:4,5               100:17,23
    157:13,16,19,         161:7,14,18,1        159:20 162:19         101:25 102:22
    22,25                 9 170:1              163:25                111:11,22,23
    158:3,14,18           182:9,11,13,1        164:5,9 166:2         121:5,10
    165:13                6 185:21,25          167:18,20             123:14
    166:5,14,20,2         186:1 187:4          171:15,19,21,         124:1,2,6,12
    2 180:24            can 6:9,15 9:8         25 172:9              126:19 128:25
    182:3,6,7,18,         12:9 13:18           173:6,20,24           131:18 132:8
    20,23 183:20          15:16 16:16          174:21 175:24         137:12 139:16
    184:22                19:20 22:17          176:17 179:14         155:5,13
    185:9,15,18           28:15 29:3,6         181:1,12,20,2         156:11
    186:16,17,18,         33:15,25             4 182:9               159:19,23
    19,24                 39:17 46:3,17        183:8,10,11           172:2 175:6
    187:7,8,11,12         49:21,24             184:25                179:20,24
    ,13 198:13,22         51:25 52:16          185:1,3               182:24
    199:1,2,10,11         53:8 58:19           186:24                183:1,2,3,7
  cameras 13:10           59:14,17             187:3,4,5,7,8         185:1 187:10
    18:11                 61:1,3 62:8          ,10,16 193:8          189:13,14
    20:2,3,16             70:6,9 71:2,7        194:15 195:20         190:11
    24:3,8,10,12,         74:11 77:5           196:9,11,13         capture 54:24
    17,21                 78:1,11              198:21                55:3,7,12
    25:10,17,21,2         79:2,23 82:15       cannot 32:9            84:14 111:14
    3 26:24               83:5 86:10,13         33:2,5 34:3          149:10,12
    27:11,20,23           88:8 89:22            62:13 102:24       captured
    28:4,13,15,24         90:20 93:4,21         109:17 112:3         110:15,21
    ,25 29:11             94:6,10,19            127:4                117:13
    30:12                 95:4,22               128:3,20
    31:22,25 32:3         96:17,22              179:19 185:12      captures 55:19
    33:4,11,16            97:5,12,13                                 166:21
                                              cant 77:9
    34:19,22              98:16,25                                 capturing 55:6
    36:9,11,12,13         103:7 107:5         can't 7:8
                                                                     149:2
    ,15 39:17             111:25 112:4          21:15,18,20
                                                22:16 23:4,12      card
    41:17                 117:16 120:5
                                                27:14,16             111:1,6,21,24
    42:7,12,15,17         121:2
                                                32:24 33:10          112:1
    ,22,23 45:16          123:20,24
    46:13                 126:18,25             37:13,21,23        cards 111:16
    53:9,22,23            127:17                38:13,21 42:4
                                                                   care 103:12,16
    55:3,7,12,22          128:1,18,23           47:12 48:8,13
                                                                     117:25
    56:2                  129:18 134:10         49:24 50:19
                                                                     118:4,11,25
    65:18,21,23           136:5                 52:10 58:9,22
                                                                     119:5 161:23
    67:3,10 71:5          137:8,14,20           59:25 61:23
                                                                     173:20,21
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 210 of
                                       259
                   Dixon, Virgil 02-26-2019          Page 9 of 58
  carrying 146:7          136:14,21            119:3,6               109:11,14
  cart                    140:18 143:19        145:18 146:21         168:11,14,21
                          147:14,23            151:10,22             174:1
    28:2,5,11,13,
                          148:17,21            152:15              center
    18,25 29:3
                          149:1,7              156:16,19,23          113:14,15
    34:20,22,23
                          160:10,12            157:5,8,12,16
    91:15                                                          centered
                          165:21               ,19,22
    92:7,8,15                                                        186:19
                          172:15,18,23         160:9,12,14
    138:3,6,10,14                                                    187:11,14
                          173:19 182:19        161:14 165:20
    139:3,4,7,10
                          185:17 190:14        166:19              certain
    140:7,12
                          191:5 193:4          179:18,21,25          18:12,13 19:4
    146:16
                        cases 7:20             180:24 188:20         41:16,17
    165:11,13,24
                          22:21                196:2                 164:16
    166:3,7,10,16
    ,23 167:2             45:8,10,19          CD 41:2              certainty 79:6
    184:22,24             144:6                 44:5,10 45:6
                                                                   CERTIFICATE
    185:2,3,4,10,         189:17,20             64:13,14,18
                                                                     200:1 201:1
    15,19,22              190:8                 69:16,22
    186:1,4                                     73:20              CERTIFIED 4:14
                        Catalina
    199:3,4               6:13,21               74:2,8,12          certify 46:2
  carts 29:5,6                                  75:8,13,17,20        62:6 200:6,10
                        C-A-T-A-L-I-N-          87:11,13,14
    33:16,19 34:1                                                    201:6
                          A 6:21                107:23 109:15
    165:16,22                                                      chance 85:24
                        catch 94:23             149:18
    185:19
                                                179:9,13           change 12:20
  case 1:2 5:8          caught 63:21
                                              CDs 44:25              130:9
    8:3 23:14,22          110:19
                                                45:9,11              151:22,23
    26:6 29:9             147:19,23
                                                149:25               183:4
    38:18 39:7          cause 67:7
                                                150:2,4,8          changed 25:23
    40:4,12,14,21
                        caused 146:1            178:20               35:21 36:6,9
    ,25 41:4
                          188:12                179:2,3              50:12
    43:3,7,14
                          190:19,22           ceiling                70:16,17
    44:3 47:13,15
    56:18,23            causing 190:16          65:14,16             76:15 90:25
    64:22 69:8                                                       122:8
                        CCTC 28:24            cell 41:13
    70:4,23               179:17                56:6,9,17          changes
    72:1,2,3                                    57:4,6,11,13         86:8,10
    73:13 76:3,13       CCTV 13:9,14                                 153:15
                          18:17,21              58:2,8,10,12,
    77:8,14                                     13,15,16           changing 81:20
    78:13,25              19:13,15,20
                          20:16 23:13           59:21,24             122:2
    79:11 82:6                                  61:14
    83:11 90:8,14         28:24 30:17                              charge 105:4,9
                          31:1,11 32:3          62:15,19
    97:7,9,10,11                                63:18 64:3         check 21:22
    98:24 109:12          42:7 57:1,15
                                                68:21,24             91:12 164:1
    110:16,20             63:18 92:17
                          93:11                 69:3,8,16          checked 81:17
    112:6 119:3                                 79:16 80:11
    132:15,17,22          95:8,23,24                               children
                          96:4 112:22           87:4,12
    134:9,14                                                         100:25
                          117:2,7,10,14         88:4,17
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 211 of
                                       259
                  Dixon, Virgil 02-26-2019          Page 10 of 58
  choose 74:7             86:3 110:9          closed 85:9            180:10,14,20
  Christmas               148:16,20             86:1 152:22          196:11
                          156:17 157:4          153:1,4,11,19      command 116:23
    13:24 14:5
                          177:9 193:7           192:11,15
    99:22                                                          Commission
    100:9,12,16,1       clearly 50:19           193:11,12,14,
                                                16                   201:17
    9,20,21             clicked 83:16
    101:6,7,8,17,                               194:15,18,22       communications
    23,25               clicking 81:6         closer 96:25           45:22
    102:4,6,16          clicks 178:17           97:1 106:2         Comp 141:21,24
    118:15,17           client 45:23            183:7                142:3,4,5,10
    150:17,19,23                              closest                143:3,11,20
                          60:4,7 109:19
  Circle 6:13,22          177:20                52:14,24             144:7,19,21,2
                                                54:17,20,23,2        5 145:4,11,14
  circled               clips 71:5
    29:14,21                                    4                  company 16:6
                        Clive                                        66:7 115:8
  circles                                     closing 153:16
                          103:23,25                                  116:18 121:1
    27:9,10                                     160:21
                          105:13,15
                                              clothes 18:9         compare
  circling 28:9         clock                                        159:20,24
                                                103:1,6 189:5
  circumstance            119:23,25
                                              CMR 39:2 191:5       compared 153:1
    168:11                120:2,11,14,2
                          2,25 121:4,12       co 105:23            comparing
  circumstances           122:18                                     160:4
    158:23                                      114:9,11
                          123:4,7,8,25          115:23 188:18      Compensation
  citizen 195:16          126:7,10,14                                145:6
                          129:3               color 81:20
  claim                                                            complete
                          143:3,10,13,2       co-manager
    38:7,17,19                                                       8:12,17
                          0,21 144:8            105:16,25
    39:1,2,8,9                                                       9:1,3,7,10,17
                          145:3 162:19          106:24
    45:13,15                                                         47:4 84:20
                          163:19,24           co-managers
    71:25 72:2                                                       123:8 124:21
                          164:5,9,12,17
    133:12,13                                   105:17,19            126:8 129:4
                          167:14 183:12
    134:8 141:24                                106:11 114:19        198:15 199:12
                          184:11 191:19
    142:3,4                                   combination            200:9
    143:3,11,20         clocked
                                                111:5              completing
    144:7,20,24           162:22,24
    145:4,11              163:2,5,8           come 15:15             124:23 125:21
    152:8                 184:6,14              35:11 113:21       compliance
                          191:22 195:4          115:16 126:5         19:14,15
  claims 45:22
                                                160:23               173:1,2,4
    62:4,11             clocking 184:1
    142:10,20,21                              comes 15:13            197:5,11
                        clocks 167:6
                                                67:3 98:17         comply
  clean 16:11,13          183:23 191:6
                                                105:3                38:6,11,15
    117:20              close 14:2              141:10,14            133:7
  cleaning                86:9 97:3             185:20               145:19,22
    89:20,23              100:4               coming 50:16
                          141:10,14                                complying
  clear 16:21                                   86:14                53:13
                          182:17
    17:4 44:16                                  160:20,21
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 212 of
                                       259
                  Dixon, Virgil 02-26-2019          Page 11 of 58
  computer 20:18        conversations          75:2 76:14,15       courtesy
    74:19,20,23           174:1                88:20,22              155:17
    76:22               Coral 161:8,15         89:8,15             cover
    155:16,22,23                               91:15,18,20
                        corner 138:4                                 34:8,10,11
    156:12                                     98:5,9,10
                                                                     123:2
  computers             Corporate              99:4 117:9
                                               124:15,16,25        coverage
    20:23                 29:9,12,22
                                               125:1,2,5,10          36:2,5,8
  concluded             correct 5:16                                 103:13,16
                                               132:2,3 134:3
    199:21                17:12,14             135:3 136:9           117:25
                          24:24 29:19          138:11 155:18         118:5,11,25
  condensation
                          43:11 44:22          170:4 179:4           119:5 161:23
    146:12                50:14 55:1           181:13,16           covered 92:16
  conducting              75:11 76:4           183:6 191:16          123:3
    16:7                  78:14,16             192:6 194:10
  cones 17:6              80:4,5,20,21                             covers
                          82:22,23            couldn't               35:24,25
  confidential            83:12 86:18           154:12 184:24
                                                                   cramping
    111:13                87:16,17            counsel 2:1            197:18
  confirm 155:21          88:6,7 98:21          5:12,20 184:4
                          103:3 144:25                             crashed 76:15
  confusion                                     200:11,13
                          145:6,7,14,15                            create 75:7
    190:17                                    count
                          146:24
  connected                                     162:2,3,7          creates 15:18
                          147:1,5,7
    137:16 200:13         148:3,17,19,2       counters 16:19       credit
  consider                2,24 149:3,5        COUNTY 200:3           111:1,6,16,21
    32:13,16              150:2,6 152:8         201:3                ,24 112:1
                          153:25                                   CROSS 3:4
  consideration           158:6,8,9           course 13:5
    149:25                                      168:20,23            144:16
                          160:3
  considered              161:20,21             169:2              crosswalk
    57:5 180:20           162:5               Court 1:1,24           182:8

  consistent              164:20,22             5:3,10,11,16,      CTV 31:22
    154:23 155:22         165:25                18,19 8:16         current 5:9
                          167:23,24             9:22 26:3            6:12
  contact 45:15           168:15,17             31:7 32:25
    67:24 68:4            180:22 193:21         46:2,9 48:1        customer
  container               197:23 198:5          50:11 62:6           118:1,5,12,14
    15:19                 199:1                 68:1,6,8             ,22 151:23
                                                104:24 114:7         162:2,3,7
  contains 20:15        corridor 166:6
                                                126:24 127:13        163:15
  continues             COs 114:6               139:16,19            164:1,6 167:7
    198:3               could 17:1              155:12               183:13
                          22:3,8,11             177:2,6 191:9        184:13,16,19
  control 137:4
                          34:25 35:15           192:24 193:13        190:20,22
  conversation                                                       195:6,9,12
                          38:23 47:1            197:10 199:19
    9:21 62:10                                  200:5,21
                          69:21                                    customers
    124:14 174:23                               201:16
                          71:4,7,25                                  14:21 23:20
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 213 of
                                       259
                  Dixon, Virgil 02-26-2019          Page 12 of 58
    66:20,23            dealing 11:18          11:23,25              154:24 162:14
    112:12 113:7          13:15 18:24         degrees 12:5           171:20 172:10
    151:1                 197:5                                      173:12,13
    160:20,21,23,                             delete 70:18           174:3 175:19
                        deals 140:2             177:1
    25 161:3                                                         176:14,19,21,
    183:15 186:8        debit 111:21          deleted 70:16          23
    196:9,11,13         December                                     177:14,19,21
                                              deletes 136:17
                          13:6,22                                    178:12
         D                14:5,7 21:14        deleting               184:3,4
  daily 42:23             22:2 25:24            64:20,23             196:17,18,24
    151:2,5               36:2,16 58:5        demoted                197:22
                          64:11 76:4            106:3,8,21           199:21,22
  data 67:3
                          99:23 100:12        department           describe
  date 10:23,24           101:22                                     124:25
    11:4 37:24                                  14:13,15 15:1
                          102:7,15,19,2
    58:19 59:11                                 17:21              DESCRIPTION
                          3 103:8 115:4
    71:22,25 72:2                               31:17,19 38:5        4:2
                          118:23 123:16
    131:24 145:25                               45:23 114:2,5      destroyed
                          138:19,21
    148:3                                       115:24
                          164:24 165:7                               63:10
                                                117:18,19
  dated 36:22             198:16                                   detail 47:9
                                                142:20,21
    39:6 134:20         decide 12:18                               deter 14:19
                                              depend 23:19
  dates 61:1              43:3,7,9                                   15:11 17:14
                                                165:22
  day 13:23,24          decided 120:19                             determination
                                              depending
    14:1,2,4,5            148:21                                     190:24
                                                63:20 123:20
    23:16,18,19,2       decides                                    determine
                                              depends 23:19
    0 35:6                195:7,16
                                                29:7 30:22           21:25 22:8,15
    42:15,17 58:7
                        decipher 90:22          32:10,18,23          24:3 55:9,17
    61:8 66:19
                        decision 43:13          34:3 42:8            92:17,22
    69:5 99:24
                                                67:23 82:20          95:9,11 111:6
    101:15 105:24         144:20 191:4
                                                124:14,18            169:18
    118:15,17,19        Defendant 1:9
    145:3                                       135:20 165:16      determined
                          2:6                   178:15,18
    150:10,17,25                                                     117:13,21
    161:18 162:5        defense 193:4         deponent             determines
    164:16 165:2        define 28:7             173:19               162:4
    173:20 191:19       defined 28:12         deposition           deters 15:24
    199:11 200:15                               1:15 5:1,6
                          51:16
    201:7,8                                                        didn't 15:20
                        definitely              7:4,19
  days 30:15                                    10:15,19             43:5 47:3,4
                          186:6,7                                    71:8 76:12
    42:6,15 61:22                               29:9,12,22
    63:8,14,19,20       definition              46:8 47:14           78:9,14
    ,22 64:1 66:9         51:8 94:17,18         50:10 51:1           100:8,16
    123:21 161:25                               59:5,14              101:7 122:16
                        definitive
    162:1                                       60:2,4,14            146:23 147:10
                          165:1
                                                88:12 93:9           151:11,16
  deal 141:21           degree                                       158:5
                                                132:15 137:23
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 214 of
                                       259
                  Dixon, Virgil 02-26-2019          Page 13 of 58
    160:19,20           directly 57:1          147:9,13,18,2         29:17 36:7
    167:22                74:11                2 148:1,16            42:4
    168:3,5               114:13,14,16         149:6,17,24           48:8,10,22
    174:11 175:17         146:21 151:10        151:9                 53:10,14
    177:24              director 96:19         152:1,10,15,1         57:20 59:8
    178:1,3                                    6,24 153:23           61:23 62:3,9
    188:18 189:21       dirt 98:9              154:3                 69:9,11
  difference            disagree 84:22         156:6,10,15           71:8,19 75:17
    10:8 13:16            94:10 104:20         160:9                 80:3
    48:24 51:6,11         141:8                161:7,22              81:10,11,15,2
    74:14,18                                   162:15,18             0 86:20
                        disclose 62:9
    137:12 159:8                               165:10 167:3          97:10,20,23,2
                        discontinued           196:16 198:12         4 98:7,12
  different 9:15          105:21               201:6                 101:5 102:10
    10:13 14:3                                                       106:9 107:14
                        discovery             D-I-X-O-N 6:11
    15:13 16:8                                                       111:14
    17:22 31:10           90:2,13             Dixon's 57:4           114:19,20
    38:9,22 44:15       discrepancy           document               119:19
    45:16 58:13           184:25                129:18 165:6         120:10,12,14,
    60:18 61:25         discuss                                      22 124:4
    62:5 71:5                                 Doe 112:3
                          172:3,7                                    125:4,14,20
    74:19,21                                  doesn't 16:22          127:19 128:7
    83:20               discussed
                                                30:4 55:5            129:21 131:24
    85:11,13              60:15
                                                75:4                 132:8,13
    86:22,23,24           122:8,25
                                                80:6,15,21           135:20 136:22
    97:11 102:14          146:19 151:20
                                                82:15,17             137:3
    106:15 115:10       discussion              87:19 98:13          143:6,9,12,16
    116:19                46:6 50:8,24          118:18 144:24        150:9,12,14
    117:17,18             59:3 60:12            145:4,13             154:22,25
    123:20,21             88:10 93:7            161:18 174:18        155:8
    129:15 136:17         137:21 162:12         175:18               173:20,21
    145:9 148:13          176:12                184:16,17            175:14,15
    182:3 185:9                                 186:2,3,6,7,1        176:3 183:25
                        distance
    187:5 188:20                                1                    185:23 188:24
                          99:8,10,12,16
    194:19 196:4                                                     189:3,14,15
                          106:2 182:5         done 64:22
  difficult 9:22          183:1                 77:8,10,11,12        190:14 191:4
                                                108:23,25            198:21,25
  digitally             distinction
                                                109:2,7              199:1,2
    200:7                 57:24
                                                121:15,19          door 24:10,25
  direct 3:3 6:7        DISTRICT 1:1            122:3,19             25:1 49:15
    49:10 96:16         divided 149:23          138:16,17            84:13
  directed 62:5                                 156:13 174:16        91:4,5,7,9
                        divides 185:10
    134:4,5                                     197:17               98:24
                        Dixon 1:15 3:2                               153:1,4,7,11
  direction 34:4                              don't 6:24 8:4
                          5:1,7                                      161:1 170:24
    35:7,12                                     9:23
                          6:1,4,11                                   192:11,14
    139:11                                      10:1,11,15
                          144:18 145:16                              193:11
                                                20:14 23:4
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 215 of
                                       259
                  Dixon, Virgil 02-26-2019          Page 14 of 58
  doors 24:13,23          47:5 48:16                                 120:17
    25:4,9,10             58:2 66:19                 E               121:3,19
    34:12                 71:4 110:7          each 9:20              122:8,12
    50:13,17              116:19                24:6,19              124:2,19
    84:24 85:8,25         118:1,5,6,11,         129:15 144:11        126:5,7,25
    86:8,20 92:16         14 119:6              148:6 150:1          128:18,23
    152:11,22             121:25              earlier 36:8           143:10
    153:15,19             123:1,2,3,10          93:10 136:9          144:19,23
    154:10 160:20         124:10,15             149:18 167:18        145:2,8
    166:11,17             130:6                 179:20 184:23        162:18,22,24
    180:23 181:20         139:14,20             185:17               163:2,5,6,8,9
    182:14,15,17          152:17 158:25                              ,13,14,18,23
    194:6,11,12,1         161:23              early 14:11            164:4,8,15,19
    5,18,22               167:19,20           earth 78:23            165:1,6 167:6
  down 8:16 9:22          168:20,23                                  200:11,12
                                              easier 159:14
                          169:2 172:8                              employees
    17:1                                      East 1:8 5:8
                          174:7 175:19                               18:18,22
    166:6,14,15,2
                          176:23              easy 135:9             38:10
    4 174:12
    180:10,20           dust 98:10              178:21               120:10,13
    192:10 196:8        duties 167:14         effect 154:11          122:2,17
  downline                                                           123:4,10,18,1
                        duty 162:23,25        eight 115:21
                                                                     9,20,22,24
    114:18                163:13,19,24        either 91:20           124:20 126:17
  downloading             164:5,8               159:11               128:1 129:18
    178:18                181:11                                     139:13 142:2
                                              electrical
    179:7,10            DVDs 44:25                                   161:24
                                                91:6,11
  drawn 27:9              45:9                                       162:4,8
                                              electrician            167:13 183:12
  drink 10:18           DVR 63:21               91:12                187:16,19
    140:10                64:4,6,8,10,1
                                              elements 14:20         195:8
  drive                   4,17,19,20,23
                          65:1,18             Eleven 101:1,2       employee's
    70:1,15,17                                                       164:23
                          66:1,2 67:4,8       else 12:21
    76:14,15,19
                          70:2                  14:23 19:2         employment
  droplets                74:11,16,19,2         20:11,19,22          42:20
    180:24                5 75:12,13            39:15 52:25        enable 18:11
    181:2,13              77:6 79:20            53:6,16 54:4
    182:22 183:6          80:16 81:25                              end 92:14
                                                64:5 77:19
  dropped 142:24          82:8,22,24            78:18 90:7         ends 90:17
                          83:4,7 85:5           91:17 100:14
  drops 156:17                                                     enforcement
                          87:11                 122:12 138:8
    169:24                                                           12:1
                          136:14,17,25          141:7,17
    181:6,8,20
                          137:6,9,10,12                            engaged 167:14
    196:6                                     e-mail 155:11
                          ,15,18
                                                                   ensure 16:19
  due 122:13            DVRs                  employee
                                                                     18:22
  duly 6:6 201:7          65:9,15,21,23         22:1,9,15,18         31:21,24
                                                23:3,11
  during 42:20                                                     ensuring 16:6
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 216 of
                                       259
                  Dixon, Virgil 02-26-2019          Page 15 of 58
    17:2 19:16          etc 8:19               178:14,21             133:1,7,10
    92:16               Eve 13:24 14:5         179:5,11,12           136:6 145:16
  entered 26:18                                191:5                 155:12 165:12
                          99:22
    37:9 191:21                               exact 22:19            167:3 184:3
                          100:9,12,16,1
    192:25 193:18                               23:4 27:16,18        192:23,25
                          9,20,21
                                                37:5,23 67:2         193:2,17,18,2
  entering 47:6           101:6,7,8,17,
                                                97:10 121:5          4 194:5
                          23,25 102:4,6
  entire 26:20            118:15,17             124:12 131:24      EXHIBITS 4:1
    54:7 79:17,21         150:17,19,23          161:9 182:23       exist 80:25
    80:6 84:14                                  193:3,22
    98:14,19            evening 118:19                               89:10 98:13
                                              exactly 22:16          129:1
    147:20 149:2        eventually
    166:16 184:22                               38:21 52:10        existed 83:18
                          90:1
    186:4                                       61:23,24 64:1        89:3 110:3
                        every 18:15             98:7 121:9,10
  entirety                42:15,16,17           174:24             exists 79:10
    147:23 151:19         66:15 69:5            175:12,14            98:16 129:2
  entitled 8:25           101:24                177:5              exit 34:15
    9:3 144:21,24         102:4,6 124:4                              113:17
                                              examination
    145:5,13              128:8,9
                                                3:1,3,4,6,7,9      exiting 186:8
    171:12 173:25         130:10,24
                                                ,10 6:7 27:3
    174:22                144:14 149:12                            Exp 201:17
                                                59:13 144:16
    175:3,25              161:18                                   expect
                                                171:1 194:3
    176:22              everyday 30:12          198:19 199:6         156:18,22
  entrance 92:5         everything            example 44:19        expectation
  entry 33:21             45:7 76:19            66:17 117:16         52:9 101:14
    34:11 182:16          187:3 197:14          121:2,5 145:2      expensive
  environment           evidence              excuse 37:16           135:12,15,17,
    18:7                  69:21,24              65:22 85:23          23 136:4
                          70:5,8,11,13,         101:18 144:2       experience 8:8
  equal 105:3             18,23                 180:5 181:7          14:21 16:2
  equipment               71:17,18,23           186:22               17:17,20,21,2
    19:16,17              72:14,19,20
                                              exercises              5
    197:8                 73:1,7,13,17,
                                                116:19               18:4,5,15,16,
  ESQUIRE 2:3,7           19,23
                                              exhaustion             19 22:17 67:6
                          74:2,8,15,18,
    3:3,5,6,8,9,1                                                    129:7 131:7
                          24,25                 140:2
    1                                                                150:22 156:16
                          75:9,12,14,16       exhibit 4:2
  essentially                                                        157:2
                          ,25                   26:17,24 28:1
    127:17,25             76:2,7,10,13,                            explain 71:20
                                                29:1,8,11,15,
    190:4                 18,21                                      115:15
                                                21 30:8 33:17
  estimate 7:9            77:2,5,15                                  125:3,4
                                                36:19 37:8,9
    10:9 33:6             78:10,19,24                                184:25
                                                48:6,15 71:1
                          79:3,7,10,12          87:9 88:13         explaining
  estimating
                          109:16                89:2,17 92:1         125:2
    10:13                 167:18,23             110:10,14,15       export
                          168:3,5,6,12
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 217 of
                                       259
                  Dixon, Virgil 02-26-2019          Page 16 of 58
    75:18,19 77:5         89:4,11,18           14,20,24              48:15 49:1
    78:9                  105:24 110:1         144:14 191:5          89:21,23 92:6
  exported 75:18          111:8 112:10        files 76:20            103:12,15
                          113:3                 143:23               117:25
  exports 75:9            132:1,20                                   118:4,11,13,2
                                                144:19,23
  exterior 24:25          133:3,16              145:4,11             5 119:4,16,21
    61:4 182:11           134:15                                     138:11 145:25
                          135:18,24           fill 167:8             146:3
  eyes 28:22,23
                          151:19 152:3        filled 125:6           148:6,8,12
    81:17
                          188:13 190:25                              153:10,13,24
  eyesight 92:24                              financially
                        falls                                        154:4,7,12
                                                200:14
                          131:9,13,17                                156:7,17
         F                                    find 71:11,14          157:5,8,12,15
                          141:15,18
  faces                                         72:5,14              ,18,21
                        false                   77:14,17             158:6,12,15,1
    166:6,14,15
                          106:11,14             78:14 92:15          9 159:9,25
  fact 50:19                                    93:14,17
                        familiar 25:21                               161:23 163:21
    78:6,12                                     94:20 97:14          168:25
    80:6,24 83:2        family 100:11
                                                99:9,12 119:3        169:4,12,14,1
    120:24 138:23         102:15
                                              fine 27:2              9 170:5,11
    146:20              far 22:4,8
                                                59:22                179:16,18,23
    147:2,19              166:12 183:9          150:13,15            188:6,11
    148:25 153:23
                        February 1:17           156:14 172:9         195:7,24
    157:7 159:24
                          5:2,4 201:7           173:10 174:14        196:4,6
    163:23 174:16
    183:2,3,4           feed                    176:2              floors 179:25
    196:8                 13:14,16,17,1       first 6:5,9,10       Florida
  fail 162:19             8,19                  20:1 37:11           1:1,19,25
                        feel 10:18              47:5 71:20           2:4,9 6:14
  fair                                          85:5 122:16          7:18 12:11,14
    10:2,5,13,14        feet 97:5               124:20 164:13        200:2,6,21
    26:21 30:25         fell 14:8               168:25 169:5         201:2,16
    79:7 83:4                                   193:14
                          109:22 115:13                            fly 109:5
    127:20,23
                          118:24 132:12       fit 44:5,9,24
    142:7 153:15                                                   fog 98:11,12
                          141:10 142:23         45:6
    154:9,15
                          169:23 170:6                             foggy 98:13
    190:6 194:21                              five 10:22
                          188:14,20                                folded 96:8
    198:3                                       32:14
                        few 77:2                33:7,10,14
  faith 59:9                                                       folks 68:16
                          144:18                42:15 67:5
  fall 13:6 22:2                                                     89:20 102:25
                          178:15,17             79:22 80:13          103:12
    37:15,18 38:1       field 12:19             120:18 126:20        112:9,12
    39:5 41:11                                  127:5,15,24
                        figure                                       139:6 175:21
    45:18                                       132:24 157:3
    46:12,16,23           155:13,24                                follow 15:10
                                                178:15
    47:5,6,7            file 38:24                                   18:1 78:8
    63:14 65:5                                floor 16:20,24         109:13 144:18
                          75:8
    78:4,7 88:15                                17:2,3 19:18         199:8
                          108:4,6,7,10,
                                                21:11 26:6
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 218 of
                                       259
                  Dixon, Virgil 02-26-2019          Page 17 of 58
  following               34:5,7               150:11              frequent 9:21
    18:22 39:5            35:8,13,17           151:6,13            frequently
    75:4 76:16            38:2,12,16           152:4
                                                                     21:1,2
    78:2 110:1            40:17,22             154:1,14
    112:10                41:1,8 42:25         158:17              from 4:5 12:5
                          43:4,8               159:17,21             22:10,17
  follows 6:6
                          44:11,23 45:1        160:2,6,16            25:23 28:24
  food 93:17              48:7,12,21           164:21                29:5,9,11,22
    102:12                49:8 50:1            165:3,8 166:8         36:22 40:3
  footage                 51:4 52:19           167:15 169:8          41:18 42:2
    47:13,15,17,2         53:2,18 54:13        178:22                43:18 46:23
    2 48:5,11             55:11,14,24          181:6,8,10,18         47:11,12,15
    64:16 112:23          56:19,20             ,24 183:24            48:5,10,19
    117:3,7,14,22         63:11 65:7           184:10,15             49:19 50:4,16
    119:3 145:17          69:14,17             185:6 186:21          56:12,17
    146:20,23,24          73:8,24 74:3         189:22 190:10         57:1,15
    147:3,10,11,1         78:15,20             191:1,11,14,2         62:4,10,11
    3,19,22               80:8,19              0,25 192:4,19         64:6,20,22
    148:2,17,22           82:1,9,19            193:5 194:1           65:2 68:25
    149:1,7,22            83:19 84:4           195:20                69:25 71:1,5
    151:10,16             86:5,12              198:10,23             74:11,15,16,2
    152:2,6,8,15          87:1,22              199:14                5 75:6,12
    153:24                90:5,19                                    77:6 79:16
                                              forms
    156:16,19,23          94:8,13                                    80:10,16,17
                                                125:20,23
    157:5,8,12,16         99:1,7 101:13                              83:7
                          104:16,21           Fort 1:19 2:4          87:11,12,20
    ,19,22,25
                          106:4,12              5:10                 88:3,14,18,23
    160:9,12,14
    165:20 166:20         107:4,22            found 60:24            89:10,20 90:3
    167:23 168:3          110:17,23             77:12                95:5,9
    170:13,19,21          112:20                                     99:10,12,16
                                              four 24:9,22           101:22 106:21
    179:21,25             119:11,18
                                                25:12,17,19,2        107:2,3 110:4
    183:20 189:25         120:4,20
                                                0 27:9,10,22         117:4,17
    190:5,9,18            121:23 122:21
                                                28:4,13 34:6         129:11 137:8
    196:3                 124:21,24
                                                90:3,23              141:2,3
                          125:6,9,19
  footnote 74:4                                 136:5,7,10           145:8,17
                          127:21 128:2
  foregoing                                     137:1,6              146:4,20,21
                          129:14,20
                                                141:5,11             147:19
    200:8                 131:10
                                                149:22               148:2,14
  foreign 16:21           133:4,8
                                                151:11,16            149:22
                          134:16,21
  forever 70:21                                 154:4 156:24         151:10,16
                          135:7,10,14,1
                                                161:19               152:15,24
  form 16:16              9,25 137:2
                                                185:10,14            155:6,21
    20:9 23:25            141:12,19
                                                186:2,5,6,8          156:23
    27:25 28:20           142:12 143:7
                                                192:23 197:25        157:5,8,12,13
    31:3,12,23            144:1,10
                                                198:8                ,15,16,18,19,
    32:7,21               147:6,16,24
    33:9,18               148:18,23           free 10:18             21,22,25
                          149:4,15                                   160:1,14
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 219 of
                                       259
                  Dixon, Virgil 02-26-2019          Page 18 of 58
    165:20 166:22       generally             glare 4:6,7            27:2 29:8,23
    170:1 177:2,7         174:21 176:17         47:11                33:22 35:25
    179:11                177:9 197:2           48:5,11,18,20        36:18,19 42:9
    180:14,21           generate 75:8           ,25                  45:20,24
    182:6,18,19,2                               49:2,3,17,18,        58:21 59:7,20
    3 183:4             gentleman               21 50:5,16,20        64:4 66:20
    185:12,20             132:12                83:17,22             81:7 84:12
    188:17 189:4        get 9:22,23             84:2,5,17            90:17 92:25
    190:15,21             11:16 12:5            85:4,12,15,18        96:16
    197:8                 14:10 20:21           86:4,16,17,20        102:8,15
  front 58:24             42:21 66:10           ,24 87:4,20          125:17 129:23
    92:14,16              81:16 91:12           97:25 98:1           139:10 145:5
    113:14,15             92:10 97:12           152:17,22            155:11 162:8
    192:14                100:8 101:15          153:5,7,15           171:11 173:8
                          130:6 140:19          154:9 183:3          175:4 176:1
  full 8:25                                     192:9,10,11,1        177:2,6
                          167:6 173:8
    9:3,7,10,16,2                               4 193:4,24           183:15 184:8
                          190:12,15
    3 20:21 29:7                                194:6,9,18,21        189:3 195:9
                          196:14
    33:19 34:3
                        gets 75:12            gloves 197:7         Goldschmidt
    80:3 94:19
    96:8                  145:3,10            GM 4:4 24:7,8          68:19
    165:17,25           getting 86:24           26:7,9,21,24       gone 4:6 153:5
    188:4                 87:3 150:23           27:21 33:4           192:9,10,17,2
  functioning             163:6,9               34:1 36:15           0 193:4
    31:24                                       132:5 137:25         194:22
                        GG292082
    66:11,12                                    161:19 162:16      gong 192:22
                          201:17
  further 3:9,10                              go 8:7 13:20         good 59:9
                        gifts
    170:25 185:22                               19:25 20:25          161:13 195:6
                          102:9,10,11
    194:2                                       21:3                 197:14
                        give 8:18 9:24          22:3,8,11,14
    198:18,19                                                      goodness
                          52:1 115:18           23:2 50:7,23
    199:6,16                                                         195:15
                          117:16                59:1,14 68:1
    200:10
                          121:2,5               71:22 74:5         Gotcha 168:8
  furtherance             123:22 124:21         75:3,13
    163:10                                                         Gracie 105:25
                          128:17,22             91:8,10,11
                                                                     106:1
  furthest                129:9 177:3,6         92:15 93:6
    152:25                197:16                111:23 113:13      Gracie's
                        given                   116:22 123:19        106:19
         G                79:2,11,13            137:20 140:10      great 97:15
  garage                  82:6 83:10,17         156:13 163:25        197:15
    166:11,17             87:7 122:7            164:5,9,12
                                                                   green 197:15
  gave 139:4,9            139:6 162:5         goes 38:7
                                                                   Grocery 113:18
    154:20              gives 131:5             75:16 98:17
                                                145:8              ground 8:7
  general               giving 9:10,16                               49:17 50:5,19
                          85:24 139:12        going 8:9 9:12
    27:19,22                                                         180:13,19
    32:19 118:9           190:23                14:2 22:18
                                                26:15,20,25          182:24
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 220 of
                                       259
                  Dixon, Virgil 02-26-2019          Page 19 of 58
    183:2,3 189:1         23:25 26:25          119:11,18             181:18 183:24
    193:24                27:6,25 28:20        120:4,20              184:10,15
  guard 17:3              31:3,12,23           121:23 122:21         185:6 186:21
    123:6,7               32:7,21              125:19 127:21         189:22 190:10
    128:19 191:15         33:9,18              128:2                 191:1,11,14,2
    195:3,7,17            34:5,7               129:14,20             0,25 192:4,19
                          35:8,13,17           131:10                193:5
  guarded 117:18          36:21                133:4,8               194:1,4,10
    122:9 125:13          38:2,12,16           134:16,21             195:22 196:2
    191:12,18,24          40:17,22             135:7,10,14,1         197:21
  guarding                41:1,8 42:25         9,25 137:2            198:12,23
    121:4,8,15,20         43:4,8,18            141:12,19             199:7
    122:13 123:24         44:11,23             142:12 143:7        Guitterez
    125:18,25             45:1,20              144:1,10,17           199:16,18,20
    126:6,18              46:3,5               146:19
                          48:7,12,21           147:2,8,18          Gutierrez 2:7
    127:3,18
    128:1 129:5           49:8 50:1            148:1,20,25           3:5,8,11 5:24
    167:5 195:18          51:4 52:19           149:6,17              6:15,18,20
                          53:2,18 54:13        150:12              guy 116:10
  guards 121:11
                          55:11,14,24          151:7,15
  guess 8:6                                                        guys 130:20
                          56:19,21             152:6,21
    10:9,11 36:7                                                     172:3
                          57:6,10,13,20        154:3,15,17,2
    91:6 97:20,24         ,24 58:21            2
    102:13 127:19         59:6,17,22           155:1,6,10,15              H
    129:21 132:8          60:3,7,11,20         ,20,25              had 7:4,19
  guessing 23:12          61:3                 156:4,6,13,15         11:5 12:14
                          62:3,8,16,20         ,22 157:2,11          21:25 23:2
    29:23 30:3
                          63:11 65:7           158:11,18             48:11 62:10
    155:4
                          69:14,17             159:14,19,23          64:3 65:1
  guide 51:16             73:8,24 74:3         160:4,7,18            87:7 95:23
  guideline               78:15,20             161:7 162:15          102:18 117:17
    51:5,7,10,12,         80:8,19 81:2         163:13,18             121:16 134:25
    16,17                 82:1,9,19            164:4,23              137:1 146:6
    53:7,15,16,21         83:19                165:5,10              149:21 150:15
    54:10 55:5            84:4,12,19,23        166:10 167:17         151:20 152:10
    108:3                 85:7,16,22,24        168:2,6,9,10          154:10 159:4
    139:23,25             86:5,12              169:10                161:22
                          87:1,22 88:8         171:11,15,19,         165:11,12
  guidelines
                          90:5,19              25 172:6,20           167:4 170:12
    16:5,14 18:23                                                    175:11 176:6
    53:10,14 54:7         94:8,13              173:7,10,14,1
                          98:3,18              6,23                  191:12,15,23
    108:2,4,6,7,1                                                    193:9 194:25
    0,15,20,24            99:1,7               174:4,9,11,14
                          101:3,13             ,21                   195:22 196:22
    130:1,2                                                          197:9,10
    139:12                104:16,21            175:2,10,17,2
                          106:4,12,15,1        5 176:2,10,15         199:12
    140:3,6,9
                          8,23 107:4,22        177:8,15,18,2       hadn't 195:4
  Guiterrez               110:17,23            4
    16:16 20:9                                                     half 65:5 78:6
                          112:20 117:8         178:3,7,9,22
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 221 of
                                       259
                  Dixon, Virgil 02-26-2019          Page 20 of 58
    150:10                199:23               117:9,24            haven't 38:24
    198:1,8             hasn't 35:21           118:2,3               78:24 90:25
  HAMILTON 2:8            36:6,9 40:22         119:7,8,14          having 6:5
                          105:21               120:10,13,14,
  hand 80:15                                                         17:5 48:25
                                               22,23
    84:1 96:12          have 6:23                                    83:3 141:8
                                               121:15,16
    142:19 192:12         7:4,9 8:8,17         122:7,8,11          hazards
    200:15 201:8          10:21,25             123:10 124:21         119:10,22
  handed 184:4            11:3,5,10,23         125:1,3,4,12          163:20
                          15:8 16:6            126:8,17,24         hazmat 197:14
  handle 142:5            19:6 21:5            127:25
  handling 90:13          22:17 24:2                               he 27:2 40:22
                                               128:10,13,18
                          25:23 30:3,11        129:4,21              57:11 58:22
  Hang 192:24                                                        59:7,19
                          31:24 33:6           130:12
  happen 189:21           35:1,2               132:2,3,15            60:7,20 85:16
  happened 8:1            36:13,15 37:4        133:2,12,13           98:3,18 105:6
                          38:22,23             134:3,4               115:4,6,7,9,1
    13:20 113:3
                          41:21 43:25          135:1,3,5,9,1         0 116:4,6
    124:15 132:22
                          44:2,4 45:8                                122:22
    198:16 199:13                              1,12,23
                          47:1,13,15,17        136:4,9               140:21,23
  happening               ,19 48:20                                  141:1,3,11,14
    175:18                                     137:3,9,24
                          49:11 51:2,14        138:13,15,23          ,16
  hard                    55:5,21              142:2,3,4             145:3,5,12,13
    70:1,15,16            58:10,17             144:18                165:12 167:2
    76:14,15,19           59:15,16,23          146:4,12,24           168:2
    93:5 196:3            62:10 64:10          147:11                171:13,19
                          65:21,23             148:11,12             172:1,6,7,9
  has 19:20
                          66:8,18 67:13        149:22 150:1          173:13,24
    20:12,18                                                         174:6,18,22
                          69:7                 152:1
    25:17 28:12                                                      175:7,8,18,25
                          71:4,7,9,13,1        154:18,19,20,
    41:25 42:2                                                       176:17,18,19
                          5,16,19 72:25        22 155:15
    45:10 48:18                                                      177:10,14
                          75:7                 156:1
    49:3 50:5                                                        178:7,9,12
                          76:14,15,16          159:5,24
    56:1,8,11,14                                                     197:6,9,13,15
                          77:12 79:3           160:19 161:24
    59:6 63:25
                          83:6,9,17            164:12 169:14       head 8:19
    72:23
                          85:22 87:20          170:25 174:18         142:24
    79:2,10,13
                          88:20,22             175:7 177:3
    81:14                                                          hear 43:5 93:4
                          89:8,15 90:13        179:16,17
    95:3,16,19                                                       139:16
                          91:15                188:6,11
    98:3 106:11
                          94:15,25             189:8,16,19         heard 17:12
    116:6 120:17
                          95:13 97:13          190:8,15,24           103:18 122:19
    121:19,22
                          104:5                191:24              hearing 93:1
    122:3,8,12,19
                          105:17,19            192:2,5,6,9
    128:21 131:9                                                   heart 195:7,15
                          110:13,14,15,        194:25
    143:2,11,18,1
                          19,21,25             197:21,25           heat 139:24,25
    9 144:6
                          112:18,22            198:7,18              140:2,3
    145:12 172:7
                          113:7                199:16
    174:6 178:12                                                   heavy 181:11
                          115:21,22,23
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 222 of
                                       259
                  Dixon, Virgil 02-26-2019          Page 21 of 58
  he'd 140:20             190:17 192:11        171:13                134:14,15,19,
  held 46:6               196:18,22            172:1,8,11            24
                          197:18,22            173:24,25             135:6,13,17
    50:8,24 59:3
                          199:9                174:1,13              136:6,10
    60:12 88:10
                        hereby 200:6           175:9,11              140:13 141:17
    93:7 137:21
                                               176:21                142:25 145:18
    162:12 176:12       he's 36:21
                                              hit 182:8              146:21 147:20
  help 84:10              90:5 171:15                                149:1,2,8,13
    143:17                174:12 175:8        hold 54:10             158:4
  helpful               hey 142:22              64:16 128:8          170:18,23
                          163:25                138:5 149:25         198:13,14
    147:4,14
                          164:5,9               156:11
  helping 90:22                                                    hourly
                        high 118:14           holding 140:24         162:23,24
    167:6
                          150:16,19             141:1,3,11           163:24 187:16
  her 47:6 106:2
                          161:23,25           holds 149:18         hours 98:19
    109:22
    110:3,19,22         higher 67:7           home                   133:16,17,18,
    146:1,23              162:7                 39:16,17,19          20 134:20
    147:11 170:19                               40:3                 135:24 149:22
                        highest 116:10
    177:21 183:20                               41:19,21,24          150:1 178:24
    184:3 189:5         him 26:25               62:11                179:3 187:17
    190:4                 27:1,4 36:22          67:16,17,20,2        188:1,3
    191:7,10,19           45:21                 2 68:10              198:1,8
    194:25                59:23,25              100:6,8,22         house 102:12
    195:15,17             60:6,8 61:3           102:1,15
                          84:13 85:8,24                            household
  here 5:4,6                                    106:2
                          91:13 114:20          130:16,17            101:14
    7:22,24 8:2           115:12,13             131:5              Huh 91:23
    11:1 13:6             122:22 139:9
    26:8,9 27:8                               hope 195:15          Hundred 44:8
                          140:17,23
    28:11 33:21           171:15,19,21        hot 139:14,20          45:2
    49:11 50:13           172:1,9,19,20                            hurt 142:3
    52:22 79:22                               hour 40:15,18
                          173:24                41:10 43:23          189:17,20
    80:3 81:11            174:8,21                                   190:20,22
    83:14,24                                    45:14
                          175:2                 46:20,21
    86:15 87:16           177:9,25              51:18,19                 I
    90:1 96:17            178:2,11              52:20              ice 146:10
    99:6 106:17           193:13,14
    107:8 120:1                                 53:1,4,17          I'd 26:23
                          197:19,20             54:5,8,11
    122:15 133:19                                                    155:4
    138:3 152:16        hired 11:13             56:25
                          12:11                 57:16,17           idea 8:5 66:8
    153:19,21                                                        146:4 189:8
    155:1 165:24        his                     70:25 72:12
    172:11 173:25         57:6,7,10,11,         84:6,7,8 86:7      identified
    176:21                13 58:2               88:14,22             112:7 113:7
    185:1,16              59:10,11,24           89:3,10,11           170:7
    186:12                105:12 140:15         103:7              identifies
    189:2,9               145:3 152:17          133:23,24,25
                                                                     111:18
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 223 of
                                       259
                  Dixon, Virgil 02-26-2019          Page 22 of 58
  identify 75:3           99:2,18              147:4,15,20,2       indoors 87:19
    111:1,11,16,2         100:20               3 148:3             information
    2                     102:4,7,14           149:2,9,10,13
                                                                     42:22 111:13
    112:3,15,18,2         106:6,7,18           ,14 151:18
                                                                     121:11,17,24
    3,25 113:5,10         107:13,24            170:14,17,18,
                                                                     122:1 133:14
    170:10 181:14         110:6,9              22 171:20,21
                                                                     176:22 189:3
  I'll 9:23 17:3          112:12 118:21        199:11
                          119:1 121:9                              informational
    27:7 33:23                                incidents
                          122:15 123:14                              122:5
    49:10                                       124:17
                          128:8                                    informed
    155:11,23                                 inclement
                          129:2,8,23,24                              121:16
    192:24                                      92:7,10,15,18
                          131:21
  I'm 9:12,15                                   ,23 180:17,20      injured
                          132:21,25
    14:3 15:1,10          135:16 137:7          181:3,21             143:13,21
    17:25                 139:16,18                                  145:4,10
                                              include 17:9
    22:3,4,19             140:20 151:8          118:15             injury
    26:11,15,25           154:17                                     189:17,20
    27:12,18,19                               includes 15:23
                          155:3,10,19,2                            inside 24:15
    28:7,10,11                                  17:4 93:11
                          3 156:12,13                                25:6,15 27:11
    29:8,23               161:9,13            income
                                                                     28:6,7,16
    30:3,6,7              171:11 172:20         34:17,20,23
                                                                     29:4 33:4
    31:10 32:2,8          173:14,15,23          91:25 92:2,4
                                                                     46:13 66:18
    33:22                 174:4                 185:11
                                                                     110:15,18
    34:13,21,24           175:2,10            increase               133:2 160:25
    36:4,18,19            176:1 182:6           103:12,14,15         182:6
    37:23                 186:2,11              117:25             inspecting
    38:3,9,24             187:6,9,24            118:4,11,13,2
    39:4 40:5             188:4 189:3                                19:17
                                                5 119:4
    41:20                 193:22 197:18                            instance 23:1
    42:11,14,15                               increased
                        image 29:16,18                               112:13
    43:1 44:3,8                                 118:1,5,12,22
                          186:20                                     167:8,22
    45:20 49:5                                increasing             168:2,25
    58:21 61:7          important 9:19          161:23               169:5
    62:22 65:20         incident 23:5         INDEX 3:1            instances
    66:7 67:2,12          24:1 30:1
    69:1 73:21,25                               4:1,14               167:10
                          43:23 45:14
    74:5,10               51:18 52:20         indicate 27:10       instead 168:12
    75:4,6,11             53:5,12,25          indicated 59:6       instruct 43:16
    76:1,16               54:2,6,14,16,       indicator              45:21 51:20
    81:3,6,13,16          19,21,24              164:15 165:1         62:14
    82:10                 55:3,7,13,19,
    84:12,25                                  individual           instructed
                          23 56:3 72:9
    85:1,11,14,20                               30:5,7 45:16         55:21
                          78:2 84:15
    87:24 89:25                                 66:3 115:23          56:1,8,11,14
                          107:23 109:13
    90:4 91:2             116:21 134:24                            instructing
                                              individuals
    94:10                 143:1 144:7                                27:4
                                                14:19
    96:16,21              145:25                                   instruction
    97:21 98:15
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 224 of
                                       259
                  Dixon, Virgil 02-26-2019          Page 23 of 58
    52:1                  142:7 144:20         84:19                 37:20 39:6
  intention 69:9        isn't 177:13           85:11,13,20,2         61:4,10,20
                                               1                     63:4 78:3
  intentionally         issue 19:8             86:2,3,16,17,         134:20
    69:9,11               59:7 68:3            22,23               Jenny
    146:22 147:10         117:13 168:24        87:18,19
                          169:3                                      38:19,21,25
  interested                                   91:7,9,11,16          40:8 134:10
    200:14              issues                 92:14 93:5
                                               96:25               Jewelries
  interesting             19:10,13
                          128:24               97:1,11,15,25         93:23
    119:24
                          129:13,19            98:12 110:2         jewelry
  interior 25:1           142:5                113:22 119:24         93:19,21,22
  into 11:16                                   122:5 124:3           94:3,7,12,16,
                        it'd 178:20
    15:22 19:25                                128:7,13              24
                        item 23:6              130:12 131:1
    26:18 37:10                                                    job 11:18
    69:2 74:24            95:9,22              138:6,9
                          159:15                                     18:2,14
    139:2,6                                    139:14,19,20,
                                                                     19:3,4 21:12
    149:25 161:3        items 94:7             24 140:1,8
                                                                     30:23
    166:15,22             95:5                 155:1,14
                                                                     31:4,5,6,7,11
    172:4 178:14          102:10,11            156:2
                                                                     ,13 52:17,23
    193:1,19              149:18 163:20        159:1,15
                                                                     135:11
                                               160:4 170:21
  introduce             its 18:18                                    189:16,19
                                               178:18
    5:12,20               147:23 151:18        179:9,11            John 112:3
  investigate           it's 9:19,21           180:3,6,10,17       Jose
    69:1 109:13           14:2,4,19            ,20 182:5,21          115:1,14,17
  investigating           15:7 17:15           183:1                 116:1
    61:24 75:24           18:15 20:17          186:13,18
                                               189:16,19           judge 59:7,9
    76:1,3,10             22:19
                          27:3,18,19           193:3 194:21          173:8
    77:3 78:3,7                                                      176:1,10,11
                          29:23,25             196:3 197:22
  investigation           31:19 32:4,9                             July 10:24
                                              itself 46:23
    22:10,13,16,1         42:21 45:23                                11:6,13 12:12
                                                49:21 64:20
    7,23 23:10            48:2 49:12                                 13:2 200:15
                                                74:16 81:14
    48:16 58:3            51:16                                      201:8
                                                92:6 107:25
    73:2,21,22            54:8,9,19,22          109:20 136:16      jump 115:9
    74:5 75:7,23          58:12,13,16,2
    119:2                 5 59:8 60:18        I've 26:19           jumped 115:18
    167:19,20             62:4                  27:9 37:1          just 9:14,15
    168:12,20,23          66:2,9,10             50:12 71:18
                                                                     14:4 15:4
    169:2                 67:5,24               125:20,23
                                                                     16:19
  investigations          68:2,3 69:25          138:16 139:1
                                                                     17:1,4,6,15
                          70:2,16,21,22         144:15 175:15
    23:7 30:22                                                       19:6 20:21,23
                          71:6 73:25            185:13
    73:6                                                             27:19
                          74:4,9,20                                  28:10,11 30:6
  investigative
                          75:18 78:12               J                31:10 32:2
    13:14,17,19
                          82:24 83:20         January 36:23          33:15,23
  involved 92:10
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 225 of
                                       259
                  Dixon, Virgil 02-26-2019          Page 24 of 58
    38:8,9 52:7           8:4 9:8,12,13        177:5               learn 13:12
    53:15 54:8            10:23 17:13          178:10,11             126:5
    55:9 60:7,15          20:11 21:17          179:3               least 57:21
    66:9,16 67:23         22:24 30:4           183:18,25
    69:11,12 71:1         35:23                185:23              leather 197:6
    73:9,20               40:8,20,24           186:2,3,6,11        leave 12:19
    74:21,23 75:2         41:3 42:12           188:24,25             90:1 113:17
    76:9 78:12            43:20 49:2,7         189:3,14,15
                                                                   leaves 55:9,17
    83:13,16              53:9,10,11,13        190:14 198:25
    85:14,21 86:3         ,14 60:3,21          199:1,2,10          left
    94:23 97:21           61:24 63:24         knowledge              29:10,11,16,1
    100:18 102:14         66:9                  36:16 41:24          7 30:4,7
    106:18 110:9          67:15,17,18           42:1,4 55:17         80:15 84:1
    111:7,15              68:19                 56:5 67:13           92:1,4,6
    112:4 114:20          71:18,21,23                                106:1 109:19
    118:8 122:17          73:19 74:1                                 152:25
                                                    L
    124:16 129:4          75:2 78:2,17                               153:4,10
    130:8 132:11          79:6 86:17          L.P 1:8                166:21
    137:11 142:19         96:17               labeled                170:17,23
    143:23                97:10,24              154:18,19            186:15
    144:18,23             98:6,7,8            Lamage 183:18        leg 197:18
    148:16,20             99:24 101:24
                                                187:22 188:2       legal 8:23
    154:22,23             103:15
                                                191:6 195:14         57:14 190:15
    155:11,16,21,         106:1,3,7,19
    22 156:4,5,16         107:13              last 6:9,10          less 67:7
    168:11,19             109:18,25             47:19 48:10          81:24 82:24
    171:7 173:16          110:3                 63:22 65:25          83:3
    174:17 177:8          112:6,15              102:2,9,16           85:4,12,15,18
    184:12 185:18         120:16                114:7 115:2          127:24 188:1
    187:5 193:6           121:5,11,17,2         123:13 171:3
                                                                   lesser 82:7
    195:6,14              2 125:14,20         Late 150:24
    196:4,6 197:2         128:7                                    let's 8:7 20:1
                                              later 100:6,10         33:22 44:15
    199:8                 129:10,24
                                                184:14               59:1 162:11
  juvenile 7:17           130:11
                          131:4,23,24,2       Lauderdale             176:10,11
    11:22
                          5                     1:19 2:4 5:10      letter 4:5
                          132:7,13,17,1         6:14                 36:22
        K
                          8 133:19            law 2:3 12:1           37:2,5,6,12
  keep 190:21             134:9 136:17
                                              Lawlor 4:5             38:4,6,7,10,1
  kept 146:10             137:5 139:22                               1,15 39:6
                          140:3,15,21           36:22
  kids 100:15,16                                                     133:11
                          141:1,3             lawsuit 90:6           134:12,20
    102:1,11
                          145:24              lead 123:1
  kind 98:1                                                        letters 37:1
                          150:9,12,14
    128:11 130:15         151:1,7             leading 13:5         letting 106:18
  knew 139:9              154:25 174:24       leaking 146:15       liable 152:7
                          175:12,14,15,                              190:1,6,9,18
  know 6:24 7:22                              leaks 162:16
                          19,22 176:8
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 226 of
                                       259
                  Dixon, Virgil 02-26-2019          Page 25 of 58
  lifting 19:15           27:16 39:19          152:24,25             18:12 91:15
  lightning 93:2          52:24 54:15          153:18                92:7,8 117:25
                          188:19,20            156:6,16              118:4,8,10,13
  limited                                      160:23 163:20         ,25 119:4
                        long 6:23
    116:1,3                                    165:19 166:19
                          10:16,21 11:3                            major 30:25
  line 54:7,11            12:14,16 63:6        174:12 175:8          31:11,19
    66:21                 70:13 150:8          179:18 186:13         32:2,4,10,16,
    104:14,17             167:7 173:21         187:6 194:5           19
    105:14 115:18         178:13 180:13       looks 81:22          make 18:18
    125:1                                       176:8 177:5
                        longer 63:22                                 19:6 44:15
  LINE(S 4:15             65:25 106:11        lose 76:20             48:19 57:21
  lines 80:24             133:23              loss                   142:16 152:7
    81:5,7,9,10,1       longest 63:24           14:15,17,18          155:12 191:4
    4,21 142:24                                 15:2,11              193:6
                        look 22:22
    189:25                                      17:11,19           making 59:12
                          23:2,10,18
  liquid                  26:10,11              122:15               94:11 176:25
    112:19,24             30:12,15,17,2       lot 18:8 23:20       manage 68:16
    113:8                 1 35:1,2              33:12,15           management
  litigation              42:22                 66:13,15 86:4        19:22,23,25
    132:17                59:10,14              96:20,24             45:22 62:4,11
                          62:1,5 69:1           98:25 99:2,6         69:22,24
  little 9:14
                          71:23                 113:15,16            70:5,8,11,13,
    14:3 31:10
                          77:14,19,21,2         126:15,16            19,24
    38:9 44:15
                          4 98:13               142:10               71:18,19,24
    54:8,11
                          111:18,23             180:10,13            72:14,19,21
    81:11,21
                          118:19 120:11         181:15               73:1,7,14,17,
    83:13 84:2
                          137:14 142:22         182:2,6,25           20,23
    94:2,24 96:22
                          144:8 148:5         lots 131:9             74:2,8,15,18,
    99:4 102:13
                          153:24 154:3                               24,25
    181:13 183:6                              loud 127:25
                          170:1 189:5                                75:10,12,14,1
    190:16
                          196:3               Louisiana 12:6         7,25
    192:16,18
                        looked 33:4,11        low 66:10,12           76:2,7,10,13,
  live
                          35:3 38:24                                 18,21
    13:14,16,18                               LP 5:8
                          71:9,10 76:8                               77:3,5,15
    30:3,11               169:22 194:6        lying 173:13           78:10,19,24
    185:13                                                           79:4,7,10,12
    187:1,6,11          looking 21:21
                          26:12 28:17               M                109:16 115:17
  lived 6:23                                  Ma'am 85:10            117:5 130:14
                          30:3 71:21
  locally 76:21           74:6,10 79:24                              167:18,23
                                              machines 83:25
                          80:4 81:3                                  168:4,7,12
  locate 167:22                               made 43:13             178:14,21
    168:3,5               82:10,20
                                                101:11 142:3         179:5,12
                          87:15 117:2
  located 28:14                                 143:3,11,19        manager
                          119:9,16,22
    39:20                                       144:6 190:24
                          133:17 137:10                              11:9,11,14,17
  location 5:9            145:16              maintenance            31:13
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 227 of
                                       259
                  Dixon, Virgil 02-26-2019          Page 26 of 58
    32:12,13              70:7 78:2            35:7,12,16            154:19
    52:22 67:6          Margaret 68:19         36:5,8 37:16          155:3,4 156:1
    90:10 103:21                               58:19 59:17           161:18 166:24
    104:8,12,18         Marie 105:25           60:7 65:22            174:18
    105:2,5,11            188:19               71:20 75:11           175:4,15
    114:8,12,13,1       mark 26:15,23          81:22 83:21           177:23
    5,16,20,21,22         36:18,19 37:8        85:23 90:20           184:2,12
    115:6,7,22,24         193:17               94:18 96:23           185:2,4
    125:5,15                                   98:12 101:18        meaning 54:23
                        marked 26:19
    127:16,24                                  114:19,20
    131:7               market                 115:16,18           means 61:13
    138:12,13             114:18,21            117:16                103:15
    141:9 144:5           115:6,7,11,21        120:2,16            meant 165:21
    157:3               mat 26:6               121:2
                                                                   mechanics 47:7
    171:6,7,9                                  123:1,22
                        materials                                    151:19
    172:7 175:23                               125:17 129:17
    188:19                128:11,21            136:13 137:18       media 64:14
    192:3,7               129:9,11             143:24              meet 48:2
    197:16                130:15               144:2,9 147:8
                        math's 149:24          154:20 171:17       meeting
  managers 19:16                                                     116:19,20
    20:25 77:23         mats 91:18,19          176:4 180:5
                                               181:7 182:24          117:11
    105:24                158:21,23                                  121:18,25
    114:5,6,9,10                               185:8 186:22
                          159:1                                      122:3,5,7,11,
    115:24                                     190:8,13
                          180:3,6,12                                 19
    119:8,15                                   197:16 201:6
                        MATT@TUCKERUP.                               123:1,2,3,11,
    126:10 171:8                              mean 7:16              21,23
                          COM 2:5
    197:6                                       16:4,23 24:21        124:4,10,12
                        matter 5:7              25:10 28:8
  many 7:7 24:8                                                      126:3 128:8,9
                          29:25 69:1            35:14,21 37:3
    33:3,10                                                        meetings
                          118:18                39:14 45:12
    40:20,24 41:3                                                    103:20
    42:6 46:15          Matthew 2:3             51:8,9
                                                52:9,17 59:20        104:1,6,10,13
    65:9,18               3:3,6,9 5:22                               113:24
    123:18                                      63:9 66:12,15
                        may 15:19                                    114:1,4
    126:17,24                                   71:3 79:21
                          18:8,10,11            80:9 81:5,12         116:16 118:6
    151:1 161:7           45:15 62:10                                119:8,14
    165:16,22                                   84:16
                          71:16 155:4           86:2,4,13            120:9
    175:19 178:24         169:13 177:1                               123:2,19
                                                87:10 94:2,10
  map 4:3 26:20           188:5,10              95:13 99:13          124:5,7,13
    28:2 110:10         maybe 44:14             100:20 104:18        125:16
                          102:13                107:5 108:21         128:12,18,22
  maps 26:11
                                                114:14 116:3         129:10,12
  March                 me 6:18 9:23                                 130:5,7,21,24
                          10:2,5 13:9           118:10 125:15
    61:8,9,11,13,                                                    131:5,8
                          17:1,12,14            128:5 131:18
    16,17,25
                          20:10,21              133:19 142:1       memory 190:11
    62:23 63:1,13
                          22:13 26:2,3          143:21 144:24      mention 120:12
    64:2,25 65:4
                          28:7 33:23            145:5,13
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 228 of
                                       259
                  Dixon, Virgil 02-26-2019          Page 27 of 58
    180:23              misstates              135:1,6,13,17         116:4,6,7
  mentioned 16:1          106:4 185:7          161:10,14,24        Murphey 4:5
    119:25 134:10       mistaken               162:8 166:21          36:22
    179:1                                      178:15 179:22
                          106:19                                   must 129:3
                                               185:25
  Merch 13:13,15        Mitigate 15:6          186:14,15,16,       my 8:13
  merchandise           mitigating             18,19                 9:1,4,11,14,2
    19:5                  15:5,7,10            187:11,14,16,         3 10:1 11:4
                          17:16 19:8           23 188:2,17           14:3,25 20:21
  merchandize
                                               194:7,9               22:17 26:4,11
    164:10              moment 76:9
                                              morning                31:6,7,9,13
  message 174:6           77:1
                                                21:18,19             32:1 36:10
  messages              money 12:22,23                               38:8 42:1,4
                                                99:25 100:19
    177:12                96:5,6,18,23          118:17,22            43:1 47:23
                          97:3,7 99:4           150:24 162:9         51:13
  met 177:20              159:5                                      58:16,25
  MIAMI 2:9                                   most 30:15
                        monitor 18:2                                 60:7,18 62:21
                                                147:3,14             76:17 80:9
  middle                  80:17,18              164:25 194:21
    60:1,4,10             82:17                                      81:17 92:24
                                                198:15 199:12        100:13,15
    74:5 98:1           monitors
    171:13,22,23                              motion 176:25          101:14
                          20:18,22
    172:4,13,17                               mounted 27:23          102:1,11,13
                          21:21
    173:11,12                                                        109:19 113:11
                        months 22:11          move 74:24             115:6
    174:3,8
                          65:5 78:6             75:24                135:11,20
    175:6,8
                          139:14                76:1,10,12           149:24 154:23
    177:14,20
                                                77:2 175:4           156:12
    178:6,11            mop 92:8,9
                                                177:7,18,19          171:6,8 173:3
    196:17              mops 17:5               178:14,21            174:5 175:23
  might 44:20                                                        190:11,20
                        moral 8:22            moved 78:18
    94:20 129:1                                                      197:8,16,18
                        more 6:15               115:12
  MILLER 2:8                                                         200:9,15
                          12:25               moves 75:14
  mind 51:11,13                                                      201:8
                          17:13,14 18:6       moving 6:25
    157:24                19:8 25:19            179:5,11                  N
  minor 32:5,10           30:4
                          35:9,12,14          much 13:11,13        name 6:9,10
  minute                  43:24 44:17           15:4 16:5            68:20 105:12
    102:2,9,16            47:5,6 63:14          18:15                111:11,21
  minutes                 65:13,21,23           23:21,23 29:6        112:5 115:2
    44:8,9,13             66:19 78:12           44:5,24 63:21        131:18 139:22
    45:2,3,5              83:9 84:17,25         66:3,4 163:15        140:15
    149:19,25             85:4,12,15,18         178:19 179:6       names 123:22
    178:15,16             ,19 86:11             183:12 199:3
                                                                   near 37:14,17
  Miriam 191:6            126:20              multiple 24:3
                                                                     83:25 84:5
                          127:5,7,8,11,         45:9,11 51:21
    194:24 195:3
                          12,16 128:3           55:2,6,12,18,      nearest
  missing 119:25          134:3                 22 56:2              52:3,4,5,6,11
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 229 of
                                       259
                  Dixon, Virgil 02-26-2019          Page 28 of 58
    54:15,20              18:6,20,24           9 105:22              172:2,24
    113:22                19:1,11,19           106:9,10              173:7,15
  neat 16:20              21:2,24              107:24 108:11         174:15,17,24
                          23:4,8,17            109:4,6,21,24         175:2,12,25
  necessarily             24:22                110:2                 178:3,5,15,18
    16:23                 25:16,25             111:9,21,22           ,23 180:8,11
    145:5,13              29:13,20             112:8,17,21           181:5 183:17
    161:18                30:2,9,14,16         113:6,11,12           184:16,20,23
  need 8:12,18            31:16                115:10 117:4          186:2 187:6
    9:24 10:16,18         32:4,6,25            119:1,6               188:15,24
    30:19,20,21           33:1 34:18           120:12,15             189:8,10,23
    32:18,23              35:22 36:17          121:21                191:2 192:13
    36:13                 40:7,10 41:23        122:10,14             193:12 194:14
    42:21,22              43:19                126:1 127:16          195:5,10,13,2
    67:23 69:5,7          46:1,22,25           131:11,21,24          1 196:20,23
    72:23 84:8            47:18                132:11,14,16,         197:1 198:18
    91:12                 48:13,17,22          18 133:21             199:16 201:17
    119:9,15,19           49:6,9,23            135:8,20,22         nobody 111:11
    123:8 161:12          51:25 52:13          136:1,3,8,22
                          53:20 55:4,8         137:11              nods 8:19
    163:25
                          56:4,10,13,16        138:20,22           noon 197:23
  needed 12:20
                          57:8,18              140:8,11,22,2
  needs 59:19                                                      nor 200:11,13
                          59:19,25             5 141:2,20
    73:2,3                62:17                142:18              normal 9:20
  never 15:17,21          64:9,15,24           143:12,14,16        normally 74:5
    41:25 68:12           65:3 66:8,9          144:22
                          67:13,14,19          146:2,5,11,14       North 6:13
    71:18 92:20
    99:20                 68:11,13,20,2        ,17 147:12          not 8:18
    103:10,18             3 70:6,20            148:10 150:21         9:6,10,16,20
    109:2,22              71:12                151:3,14              14:9 15:10
    120:17 122:19         72:15,17             152:5,23              17:25 18:14
    125:20,22             73:11,15,18          153:14                19:10,18
    188:21,23             74:17,20             154:8,10              21:2,6,9,16,2
                          76:6,25              156:9,13,21,2         5
  next 101:15             77:11,18,20,2        5                     22:3,4,8,10,1
    105:14                5 79:1,12            157:6,10,14,1         1,14,19
  nice 16:20              81:18,19             7,20,23               27:2,3,4,18
  night                   83:20                158:1,7,13,16         28:7
                          88:1,16,19           ,20 159:3             29:2,15,23
    100:1,2,3
                          89:1,7,14            160:17,19,21,         30:6 32:4
    101:12 118:19
                          92:7,19,21           24 161:2,6,13         34:13,18,21,2
  nine 101:1,2            95:2,21              162:17,21             4 36:4,6,19
  Ninety 64:1             97:22,23             163:4,7,12,22         38:3,24
                          99:17,19,21          164:2,7,11            39:3,4,15
  no 1:2 7:1
                          100:6,10             166:9,18,24           40:5 41:20
    8:5,18
                          101:9                167:1,13,16           42:15
    16:18,20
                          102:7,17,22          168:16 170:25         45:21,24
    17:5,22
                          103:9,11,17,1        171:19,22
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 230 of
                                       259
                  Dixon, Virgil 02-26-2019          Page 29 of 58
    48:19,20,23,2         138:23               200:9                 32:7,21
    4,25 51:13,25         140:8,20            nothing 16:20          33:9,18
    52:16                 143:4,10,18           17:2 72:6,7          34:5,7
    54:9,14,19,20         144:21                194:2                35:8,13,17
    ,22 55:4              145:9,10,11                                38:2,12,16
    56:14,22,23           146:22              notify 18:12           40:17,22
    57:4,23 58:12         147:10,12           Notifying              41:1,8 42:25
    59:13 65:1,20         148:16,17,21          92:14                43:4,8,18
    66:7,13,15            151:8,9 152:1                              44:11,23 45:1
                                              now 5:3 49:12
    67:2,12               154:11,17                                  48:7,12,21
                                                50:12,13
    69:5,12               155:3 156:1,2                              49:8 50:1
                                                58:11 60:16
    70:6,9                158:2,13,20                                51:4 52:19
                                                61:7 62:9
    72:7,8,16,23          159:1 160:18                               53:2,18 54:13
                                                77:2 81:7
    73:25 75:4            161:9                                      55:11,14,24
                                                85:21 96:16
    76:16 77:8            162:18,22,24                               56:19
                                                110:10 122:20
    78:11                 163:2,5,8,14,                              62:3,16,20
                                                143:5 153:5
    79:7,10,13            19,24                                      63:11 65:7
                                                174:16 186:5
    80:25                 164:4,5,8,19                               69:14,17
                                                190:16 192:17
    81:3,13,16            167:14 168:15                              73:8,24 74:3
                                                197:22
    82:10,12              169:14,18                                  78:15,20
    84:19,25              170:10,13           number 5:8             80:8,19 81:2
    85:20,21,24           171:12,18             33:22,23             82:1,9,19
    86:3,16,17,24         172:9,19,20           34:9,11 39:10        83:19
    87:3,12,18            173:7,17,21,2         71:25 72:3           84:4,19,21
    88:25 89:25           2,25                  97:11 133:18         85:7 86:5,12
    90:5 91:16,21         174:2,7,9,14,         145:17 148:14        87:1,22
    94:11 95:4            22,25                 150:4 155:13         90:5,19
    96:1,21               175:2,3,25            161:9 162:4          94:8,13
    97:18,25              176:4,5,22          numbers 33:23          99:1,7 101:13
    98:15 99:2            177:1 178:4                                104:16,21
    100:19 101:8          180:3,6,10,14                              106:4,12
                                                     O
    102:18                ,17,19                                     107:4,22
                                              oath 8:10
    104:8,12              181:13,14                                  110:17,23
                                                173:13,22
    106:6,12,17           184:21                                     112:20 117:8
                                                201:1
    108:19,21             185:1,16                                   119:11,18
    110:2,7,16,19         186:2,11            object 26:25           120:4,20
    ,22 111:10,12         187:9,24              45:20 58:21          121:23 122:21
    112:5 115:6           188:4,6,11,12         59:11 84:12          125:19 127:21
    117:6 119:1           191:3 193:22          171:11 175:18        128:2
    120:14                195:18 198:4          177:11               129:14,20
    121:9,16              199:9 200:10        objecting              131:10
    122:3,18            Notary 1:25             57:22 174:16         133:4,8
    123:7,8 124:3         200:5,21                                   134:16,21
    127:14,20                                 objection              135:7,10,14,1
                          201:16                16:16 20:9
    128:4,7                                                          9,25 137:2
    132:18,21,25        notes 130:6             23:25 27:25          141:12,19
    133:3,22              156:12 174:5          28:20                142:12 143:7
    134:17 137:7                                31:3,12,23           144:1,10
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 231 of
                                       259
                  Dixon, Virgil 02-26-2019          Page 30 of 58
    146:18,25             143:1,18             56:23,24              150:4,15
    147:6,9,16,24         144:7                57:15 168:15          152:14,16
    148:18,23           occurs 117:4          often 30:17,20         153:4 154:22
    149:4,15                                    42:12 91:19          155:10 156:4
    150:11              o'clock 61:5                                 158:5
                          101:12                104:6
    151:6,13                                                         160:4,23
    152:4,20            off 27:12,16          Oh 73:2 108:2          162:3
    154:1,14              46:6                  139:18               165:19,24
    156:20                50:7,8,23,24        okay 5:3 8:2           166:2,5,14
    157:1,9               59:1,3 60:12          9:14,18,24,25        167:17,22
    158:10,17             63:1 64:20,23         10:11,12,19          168:8,19
    159:12,17,21          66:2 67:9             11:3 14:17           169:10,13,17
    160:2,6,16            75:13 87:7            15:23 16:1,14        170:4,9,12
    161:5                 88:10 93:6,7          17:19                171:25 173:23
    163:11,17             109:2                 19:10,18             174:11 175:23
    164:3,21              120:11,22,25          21:22 22:7           178:13,20
    165:3,8 166:8         121:4,12              24:17                181:4,12
    167:15 169:8          122:17 123:4          25:3,14,21           182:4,22
    174:15,18             125:5                 26:13,15,23          183:11 184:7
    178:22 181:18         126:7,10              27:14 29:8           185:14 186:10
    183:24                129:3                 44:24 45:8           190:8 193:23
    184:10,15             137:9,20,21           46:9 47:21           194:10
    185:6 186:21          142:19                51:11,17             195:11,14
    189:22 190:10         143:3,10,13,2         54:22 55:2           197:21 198:6
    191:1,11,14,2         0,21 144:8            56:5 58:4            199:5,8
    0,25 192:4,19         145:3                 59:1,22            old 100:25
    193:5 194:1,8         162:12,23,25          60:19,23             136:18
    195:20,25             163:13 167:14         69:15 72:5
    198:10,23                                                      on 1:16 2:2,6
                          176:12 183:12         76:3 77:1
    199:14                189:3 190:11          79:25 80:24          5:3,22,24
                          192:7                 86:2,10 87:14        6:1,25
  objects 16:21
                                                90:1,21              11:6,13 12:12
  obligation            office 20:17                                 13:2,22
                          21:20 28:17           94:20,23
    8:23                                        96:13,16             14:4,7 16:20
                          29:4                                       17:2,3 18:10
  observation                                   102:13
                          39:16,17,20                                19:15,18
    117:5,6               40:3                  107:11,17
                                                111:23               20:13
  observed 117:9          41:19,21,24                                21:11,13,23
                          43:1 62:11            115:14,20
  occasionally                                  116:1,7,13,16        22:14
    104:8,10              67:16,17,20,2                              23:16,19
                          2 68:10               ,25 119:21,24
                                                122:11 131:3         24:15,19
  occasions 78:2          113:22
                                                139:19 141:17        25:9,13,14
  occur 117:2,6           130:16,17                                  26:2,3,23
                          131:5                 143:17
    125:7                                                            27:8,19
                                                144:18,23
  occurred 76:4         officer 7:17            146:22 147:2         28:11,13,23,2
    121:22 124:17         11:22 12:16           148:5,20             4
    131:13                                      149:6,10,21          29:1,4,14,18,
                        official
                                                                     21,24,25
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 232 of
                                       259
                  Dixon, Virgil 02-26-2019          Page 31 of 58
    30:21,22              100:8,11,12,1        163:19,20,24          90:3,8,17,23
    32:10,12,18,2         6                    164:4,5,8,16          93:6 94:24
    3 33:14 34:3          102:14,19,23         165:1,7,16,22         99:10
    36:2,10,16            103:7,8              167:3,23              116:5,7,9
    41:2,13,16            105:6,24             168:3,6,8,14,         130:11 131:15
    42:8,9,10,13,         108:14,17,19,        21,24                 136:5
    14                    21,25 109:15         169:4,12,14,1         137:1,5,12
    43:2,6,9,13           111:16               9 170:5,10,19         139:4 140:1
    44:5,16 45:6          112:1,9,19           172:15,18             146:20
    46:9                  113:9,15             173:8                 149:8,24
    48:14,15,25           115:4                174:1,12              151:11,16
    49:17                 117:2,7,21           175:5 176:25          154:20
    50:11,13              118:22               177:7,19              155:2,6,11
    51:20 52:1            119:3,16,25          178:3,18              156:24 173:18
    53:12                 120:14,23,24         179:13,16,17,         185:9,14,23
    54:7,10,20            121:13               21,22                 186:3
    55:21                 123:7,8,20,21        180:13,19,24          187:4,10
    56:2,6,9,15           124:14,17,19         182:4,12,24           188:19
    57:2,4,13             125:9,16             183:2,3,20            197:4,5
    58:2,5                126:11,13            184:25 185:16         198:13,14
    59:11,24              128:13,17            186:19                199:8,12
    61:1,2,10,11,         129:9 130:15         187:1,7,8           ones 38:22
    13,19,22              131:7                188:6,11,25           84:17 85:5
    63:6,13,20,25         132:7,10             192:11,23,24          130:20
    64:2,11,13,18         133:1,10             193:24
    ,19,25                135:20               195:7,23            only
    65:4,18               136:9,14,17,2        196:2,4,6             9:6,8,9,16
    66:1,3                5 137:14             198:16 199:10         20:7 45:3
    67:4,5,8,11,2         138:19 139:12        201:7                 51:22 60:20
    3 68:10               142:16,24                                  63:19 66:18
                                              once 70:21
    70:7,8,10,11,         143:15,21                                  69:5 72:23
                                                75:8 143:5           75:11 84:8,13
    13 71:17,23           144:7
    72:14,16              145:2,3,24,25       one 6:15 9:19          134:14,19
    76:4,6,18,19,         146:3,10,13           24:3,18,25           138:23 146:20
    21 78:1,22            148:3,5,8,11          25:1,3 26:19         149:25
    79:3,10,12,20         150:19,23             28:24 30:25          155:2,6
    ,22 80:3,25           151:2,4,22,23         34:6,9,11          onto 44:10,25
    81:6,24               153:10,13,24          41:5,6 43:24         56:12 57:11
    82:6,8,22,24          154:4,7,11            44:6,7,9,13,1        64:2 68:24
    83:4,6,16             155:1,15              7 48:18,19           69:3,8 73:1,7
    84:1,17 86:15         156:7,11,17,1         52:7                 149:18,23
    87:4,9 88:13          8,23                  54:8,10,23
                                                57:3,16,17         open 49:15
    89:2,17 90:20         157:4,7,12,15
                                                72:16 77:23          50:14 58:19
    91:16,20,21           ,18,21
                                                83:2,10              84:13,24 86:9
    92:1,6 93:4           158:6,12,15,1
                                                86:6,14              98:24 153:2,7
    95:23,24              9 159:9,24
                                                87:11,12,14,2        154:10 180:24
    96:3,13 97:11         161:25
                                                0                    182:14,15,17
    99:22                 162:2,3,4,18
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 233 of
                                       259
                  Dixon, Virgil 02-26-2019          Page 32 of 58
    193:8,13              112:6                139:15,21             96:20,24
    194:6,11,12,1         113:7,19             180:19 182:9          98:25 99:2,5
    9                     117:5 131:20         185:20 195:23         113:15,16
  opened 152:12           133:2 163:15         196:9                 126:15,16
    181:20 193:11         167:10 171:8        over 8:7 9:20          180:9,13
                          181:10                13:5 33:7            181:14
  opening 86:21           183:13,15                                  182:2,6,25
    153:16 160:21                               38:17 49:10
                          184:8,13,18           54:15,16           part 9:6,9,16
  operated                185:11,21             59:7,9 61:7          16:25 17:15
    36:13,16              197:5,8               74:6                 28:21
  operates 31:1         others 18:2             75:14,18,25          31:4,5,11,19
                          30:1                  76:2,10,12           32:2,4,5,16,1
  operator 68:15
                          65:21,23,25           78:9,18              9 168:11
  opinion 97:21                                 96:16,17             187:23,25
                        our 5:9 31:4
    135:20 142:16                               115:23 116:22        188:4
                          38:7,17 39:8
  opposed 109:15          45:14 69:21           127:24 139:5       partial 26:5
    162:9                 91:15,18              174:5 178:21         184:24 185:15
  option 67:11            111:13 120:23       overwrite            particular
                          121:25 123:1          136:14,15,25         16:14,18 37:2
  oral 59:14              131:20 176:23         151:21               66:5,25 67:17
  oranges 160:5         out 6:18 20:21        overwrites             111:20
  order 7:25              27:1 49:7             136:16             particularly
    8:17 62:7             59:20 60:9          overwriting            118:8 129:5
    177:2 197:7           61:14                 136:21
                          65:11,15 85:6                            particulars
  organized                                   overwritten            102:1
    71:23                 86:14 113:17
                          118:19 125:6          65:2               parties
  original                127:25 130:14       own 7:2 58:2           200:11,12
    82:7,11               155:13,24
    87:7,10                                                        party 90:6
                          164:1,25                   P
  originally              167:6,7,8                                past 22:11
                                              p.m 1:17 5:5
    64:11                 178:1,5,8                                path 16:21
                                                100:7,8
                          182:5
  other 9:20                                    197:22 199:21      pause 156:5
                          195:6,14
    17:22 18:2                                PAGE 3:2 4:2         paused 193:10
                          196:14
    22:21 24:21
                          197:19,25           PAGE(S 4:15          pay 12:25
    29:11
                          198:7                                      195:9,11,17
    34:17,20,23                               paid 15:21
    40:16 52:7          outdoors 87:19          163:3,6,9,14       payment 95:12
    60:17,21,22         outside               paper 27:13          people 66:19
    61:6,7 62:1           25:1,13               186:13
    64:7,14 71:17                                                    86:13,18
                          64:13,14,17                                111:7 171:14
    83:18 84:6,17                             paperwork
                          69:7 70:2                                  198:8
    87:20 91:25                                 15:16
                          85:6 88:17
    92:2,4                92:15,25            park 113:13,14       per 179:3
    108:9,10              110:13 131:15                              188:14
                                              parking
    110:4,14,18           133:1
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 234 of
                                       259
                  Dixon, Virgil 02-26-2019          Page 33 of 58
  percentage              79:17 80:11          156:4                 106:24
    79:9                  87:4,12             playing 193:16       positioning
  perform 59:12           88:4,17                                    26:1
                          109:11,14           please 5:12,20
  period 151:21           168:11,14,21          6:9 10:1           possibility
    167:7 174:5           171:4 173:9           33:23 122:24         78:22
  permanently             174:1,13              159:22 172:4       possible 63:17
    70:15,16              175:9,21            Plus 40:16             71:6,7 144:12
  permitting            photos 177:17         pocket 94:3            168:10 170:21
                                                159:11,16            185:25
    176:16              physical
                          111:18              point 27:1           potentially
  person 17:6
                                                30:10 34:4           14:11 37:19
    67:17 99:16         physically
                                                63:10 189:1          63:20 67:1
    111:1,16,19,2         15:8 17:6                                  77:13 125:10
    4 112:4               159:10,15           pointed 188:25         181:9
    115:17 149:12
                        pick 161:1            pointing 29:2        power 19:15
  personal                180:12                55:23 56:3           96:19
    57:6,7,10                                   85:6 87:18,19
                        picking 151:24                             PPE 197:7
    58:2 69:8                                   167:2
    72:24               picture 27:17                              preceding
    168:19,21             30:5 84:20          points 128:10
                                                                     135:24
    189:17,20             155:17 177:3        Polices 72:20
                          189:12 198:15                            precisely
  personally                                  policies 72:18         199:9
                          199:13
    95:8 201:6                                  73:12,16
                        pictures                                   present 35:18
  personnel                                     106:25
                          189:11                107:8,15,25        presently
    124:22 192:6
                        piece 94:24           policy 19:7            90:24
  persons 112:16
                        place 107:8             51:2,5,7,12,1      preservation
  petition                                      4,23 52:14,17        51:15 67:8
    116:21              placed 115:14
                                                53:6 107:25          107:1,9,16
  pharmacy                146:16                145:19,22            108:9,24
    66:17,18            plain 18:9            Polly 1:5              133:11,15
  phone 41:13             102:25 103:6          5:7,23 41:11       preserve 24:3
    56:6,9,12,15,       Plaintiff               65:6 89:18           39:7,8 41:18
    17                    1:6,16 2:2            111:7                43:3,7,10,14,
    57:4,7,11,14          5:23 14:8             112:10,19            17,21,22
    58:2,8,10,12,         141:10,15,18          113:8 118:23         44:16,17,20
    13,15,16,23,2       Plaintiff's             132:1,20             45:5,7,9
    5                     26:15,16,17           188:13,23            46:20,23
    59:10,11,15,2         28:1 33:17          Polly's 132:22         51:3,18,21
    1,24 60:18            37:9 48:6,14                               52:2,23
    61:14                                     portion 49:2           53:9,11,22,23
                          87:9 145:16           50:4 79:23
    62:15,19              192:25 193:18                              54:1
    63:18 64:3                                  80:16 83:13          55:10,18,22
    68:10,21,24         Planning 6:25           84:13                57:14
    69:4,8,16           play 155:21           position 32:12         69:20,22
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 235 of
                                       259
                  Dixon, Virgil 02-26-2019          Page 34 of 58
    133:24                62:22 102:15         32:20               provided 26:6
    134:14,19,23          115:14 185:7        proper 95:12           116:18
    136:6 157:24        private                                      128:13,22
    177:1                                     properly 51:3          139:1
                          174:1,2,23
  preserved                                   properties           provider 67:24
                        probably 7:10
    40:11,14,15,1                               137:14,15,17         68:5
                          100:6 104:19
    8,25                  127:10,11           property             providing
    41:4,6,25             140:19                143:15,22            14:21 17:17
    52:15                                       144:7
                        probation                                    18:3,18
    56:17,22,24
                          7:13,15,16,17       protection             142:11,13
    57:5,9,16,18,
                          ,19 11:22             11:9,10,14,17      Provost-Heron
    23,25 58:1,2
                          12:16,19              ,19,20               103:23,25
    63:9,12 72:10
                                                14:13,15,24          105:13
    79:19 97:8,15       procedure 19:7
                                                15:2 17:24
    110:2,7,8,16,                                                  proximity
                        procedures              18:4,6,17,21
    19,22                                                            141:10,15
                          72:18,20              19:22
    133:3,20,23
                          73:12,16              20:8,12,18         prudent 195:16
    134:3,13
                        proceeding              21:4,6,9,19        Public 1:25
    165:20
                          133:16                22:1 28:17
  preserves                                                          200:5,21
                                                29:4 30:23
    63:19               proceedings                                  201:16
                                                31:1 32:13
                          200:8                 58:5 65:10         puddle 183:9
  preserving
    54:23 55:6          process                 67:6 90:10,20      puddles
                          136:14,15,21,         93:11 95:3           181:6,8,10,14
  pretty
                          25 179:7              103:2,5              ,24
    13:11,13 15:4                               114:18,21,22
    16:5 18:15          produce                                    pull 145:12
                                                115:7
    86:2 163:14           129:16,17                                  155:20,23
                                                116:10,13
    183:12              produced                125:16 141:9       pulled 60:20
  prevent                 40:11,20,23           157:3 172:7          143:19 145:17
    64:20,22 65:2         56:25 84:7          protection's           186:23
  prevented               85:5 86:7                                punch 164:19
                                                32:2,17
                          87:15 88:3
    116:21                                    protective           punched
                          98:23 103:8
  preventing              182:18                197:8                164:16,25
    50:4 116:21           185:16,17           prove 189:20         purchase 15:8
    117:12
                        product 45:23         provide              purpose 60:5,6
  prevention
                        production              17:19,21,25        purposefully
    14:16,17,18                                 18:5,7,14,16
                          107:12                                     148:21 151:9
    15:2,11                                     44:12 45:11
                          177:11,13,15                               152:1
    17:12,19                                    121:10,18,24
                        professional                               purposes 75:23
  previous 13:20                                122:1 129:6
                          155:16
    22:10                                       131:18 133:14      purse
                        program 74:21           140:20               159:11,16
  Price 5:11,19
                        projection              142:6,20,25        pusher 138:14
  prior 47:14,16                                191:4
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 236 of
                                       259
                  Dixon, Virgil 02-26-2019          Page 35 of 58
    140:12                152:18 185:7        real 60:8 93:5         124:1,2,6,12
  pushers 92:15         questions 4:14          96:11 156:5          126:19 127:4
    139:4 140:7           8:9,13              realignment            128:3,20,25
                          9:1,4,11                                   132:8 134:11
  put 72:25                                     115:13
                          144:19 165:11                              143:4,9,12,16
    102:1                                     really 9:19            179:19
    139:6,10              167:4
                                                93:21 94:15          189:13,14
                          170:13,25
  puts 130:14                                   96:17 118:18
                          174:8 185:2,5                            recalled 143:5
                                                134:13 149:24
  putting 109:15          198:7,9,18                               recalling
                                                154:11
    179:12                199:17                                     78:12
                                                159:19,23
  pyramid               quick 46:3              181:2              recap
    104:19,22             60:8 156:5          reason 22:7            124:15,17
                          162:11
                                                30:2 36:14         receipts
         Q              quicker                 68:21 99:3           111:1,6
  quality 81:23           179:6,8               120:1 133:22
    82:3,7                                      134:13,17,18       receive 13:3,7
                        quickly 98:19
  question 8:6                                  151:15 157:24      received 13:11
    9:14,17,23                                  181:12 184:8         15:17,18
                              R
    10:1,4,6 14:3                             reasonable             78:25
                        rack 94:19,21
    20:14,21                                    145:21             receiving 19:5
                        rain 93:4
    27:12 31:10                               reasonably             39:6
    32:1,9 33:2           102:20,21
                          158:25 160:20         195:16             recognize
    35:4 37:2
                          161:1,4             recall 7:8             36:20,24 37:3
    38:8 42:11
                          180:24                21:15,18,20          49:12 116:20
    55:25
    59:20,23,25           181:1,11,20,2         22:18 23:4         record
    60:8,10,17            1 182:7,9             33:5,10,25           5:4,13,21
    62:6 76:17            183:8,10,11           34:3                 26:18 36:21
    77:9 85:2,14          195:23                37:13,21,23          37:10 41:15
    98:5 102:13           196:2,8,14            38:13,21 42:5        46:7,10
    107:6,14            raindrops               46:17 47:12          50:7,9,11,23,
    113:11 118:2          181:24 182:19         48:8,9,10,13         25 51:23
    119:12,20             196:4                 51:25 52:16          56:11 57:3
    122:22,23,24                                53:8 58:9            58:7 59:1,4
                        rained 102:18
    126:21,22                                   61:23 62:13          60:13 62:15
    136:1,23            raining 92:14           68:20 70:6,9         63:18 68:24
    137:3 143:8           93:5 159:1            71:2,3 77:11         69:3 85:16
    168:1                 160:15                78:11 82:10          88:11 93:6,8
    169:1,3,6,11          180:3,6,17            89:22                98:3,18
    178:6 179:22          182:21 196:3          95:4,15,16,18        109:11
    185:12 188:9        read 82:15              ,19,22 99:24         137:20,22
    189:18                126:23 172:4          100:17,23            152:14 162:13
    190:4,11              173:5                 101:5,22,25          167:2
    196:21 199:8                                102:18,22,24         172:5,15,18
                        Reading 199:22          109:17               176:13,15,25
  questioning
                        ready 101:15            123:12,14,23         193:1,19
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 237 of
                                       259
                  Dixon, Virgil 02-26-2019          Page 36 of 58
    200:9                 171:18               48:1 50:11            72:25
  recorded 61:14        rely 165:5             68:1,6,8            requires 120:7
    63:1,13 64:2                               104:24 114:7
                        remaining              126:24              research 69:10
    68:21 69:10           166:6                                      129:21
    79:16 84:18                                139:16,19
    85:4 87:4           remember 22:21         155:12 191:9        researched
    175:15                23:1,6,9             192:24 193:13         76:8
                          58:22 96:2           197:10 199:19
  recording                                                        resolutions
                          102:5,8              200:1,5,21
    66:16                                                            36:10,12
                          143:6,18             201:16
  records 61:2            146:8 152:12                             resource
                                              Reporting
                          159:6                                      73:9,25 74:4
  RE-CROSS                                      5:12,19
                          165:14,17                                  167:20
    3:7,10 194:3                              reports
    199:6                 167:19 170:15                            respond
                          194:5                 20:20,23
                                                                     18:12,13
  RE-DIRECT               195:1,24            reprimand              38:18
    3:6,9 171:1           198:21 199:9          162:19
    198:19                                                         responded
                        remind 120:23         Rep's 29:12,22         197:4,7
  reference 72:8
                        remotely              request              responds
  referring               39:11,12,15           90:2,16              121:12
    85:17 152:17          42:2                  107:2,11
                                                                   response 32:10
  refused 177:21        Rep 29:9                125:11,16
                                                133:15 135:11      responsible
  regarding 13:7        repeat 9:2              140:19 195:18        190:25
    23:9 51:14            11:7 55:25
    55:2 72:18,20                             requested            restriction
                          78:21 82:2
    107:9,16                                    45:11 97:12          187:21
                          83:5 90:9
    122:2 125:8           107:5 118:2           133:15             resumed 46:8
    140:17 198:9          119:12 126:21         134:12,20            50:10 51:1
                          127:22 159:22         137:17               59:5 60:14
  regards 107:1
                          160:11 169:1        requesting             88:12 93:9
  register 66:22
                          188:9 189:18          90:18 107:2          137:23 162:14
    111:19,24                                                        176:14
                          190:2                 130:19
    112:4
                        rephrase 10:2         require 69:13        retain 152:8
  registered
                          147:8                 73:6,10              189:25
    66:20                                                            190:5,18,21
                        report                  119:22 120:6
  regularly 69:3                                                   retained 66:6
                          114:13,16,19,       required 44:12
  related 19:4            20 127:13             73:23,25             152:2 190:9
    117:13 129:13         200:7                 133:24             retention
  relating 90:14        REPORTED 1:24           134:1,23             22:6,19 63:21
    108:23                                      163:20 176:25        66:3,4,19,24
                        Reporter 1:24           195:3,11,17
  relation 126:8                                                     67:3 151:21
                          5:3,11,16,18
                                              requirement          reveal 182:16
  relative                8:16 9:22
                          26:3 31:7             16:9 167:13
    200:10,12                                                      revealed
                          32:25 46:9          requirements           188:20
  relevant
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 238 of
                                       259
                  Dixon, Virgil 02-26-2019          Page 37 of 58
  review                  114:11 122:20        116:16,19             128:23 129:19
    18:17,21              132:22 138:6         193:8               said 20:23
    19:2,6,15             139:2 144:15        running 13:18          22:23 30:23
    23:21 24:2,5          153:1,7               80:24                33:15 35:21
    42:7,12,14,23         155:25                81:6,14,21           71:16 76:9
    46:12 47:5,8          166:12,16             95:12 114:3          77:2 83:17
    70:10 71:4            167:14 171:23         119:7,13             90:24
    119:2,6               181:22 185:4          123:11 131:8         100:18,22
    143:23                186:14                161:3 193:9          102:14,25
    144:11,14             189:9,12              196:13               107:15 111:17
    160:12,14             192:8,12                                   113:23 119:14
    199:10                                    runs 41:10
                        ring                                         122:12 123:23
                                                103:20 125:16
  reviewed 23:13          95:14,17,20                                125:1
    24:1,6                96:1                                       127:17,25
                                                     S
    47:13,15,17,1       role 11:5,8,16                               128:3,18
                                              safe 14:21             129:8 140:21
    9,21 48:4             14:17,25
    64:25                                       16:1                 143:9 165:21
                          17:11,20              17:17,19,21,2
    112:22,25             18:14                                      168:2 171:10
    148:2 153:23                                5                    172:17 173:16
                          32:3,4,17             18:3,5,7,14,1
    154:4                                                            174:20,25
    157:8,12,16,1       roof 93:4               6,19 118:20          175:8,13,14,2
    9,22 160:9            162:16                129:6                2 176:17
    161:17              room                  safety                 178:12 179:20
  reviewing               20:5,7,11,12,         16:7,9,15,18,        181:16,17
                          15 47:25              22,25 17:4           184:22 185:3
    42:17 70:7
                          48:1,2                18:24                188:5 192:10
    142:14 161:19
                          65:10,12,13           19:10,13,14          197:15
  reviews 19:13           91:6,11               103:20             salary
  rid 106:24              101:10 138:9          104:1,6,11,13        19:22,23,25
                          140:10 142:23         ,14,19,23            20:25
  right 5:17
                          146:14                105:3 113:23
    6:20 7:4,22                                                    sales 138:11
                        Rouge 12:6              114:1,3
    8:7,15,22                                                        179:23
                                                116:16 117:12
    9:19 15:3           round 139:20            118:6              same 11:5
    22:24 26:9,19
                        rounded 31:6,8          119:8,14,21          15:3,11 26:1
    28:9 35:21
                                                121:18,25            35:23 36:1
    49:12,15            routinely
                                                122:2,7              58:10,12
    50:12                 161:25                123:11 124:17        61:8,19
    58:11,24 75:5       routines 21:12          125:16 126:2         62:16,20
    77:10
                        Rucker 20:10            128:9,12,18,2        74:20 75:14
    79:14,23,24
                                                2                    81:24 82:7,21
    80:22 81:7          rules 8:7 9:20          129:10,11,12         83:3,17 84:20
    82:16,18              177:6 178:10          130:5,6,15,21        85:4,7
    83:14,22 85:1
                        run                     ,22,23,24            86:16,17
    86:3,11 90:11
                          104:1,4,5,6,1         131:1,3,5,8          129:25
    93:12
                          0,12 113:23           140:1                131:19,22
    96:18,19
                          114:1               safety-related         132:5 137:6
    100:19 107:18
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 239 of
                                       259
                  Dixon, Virgil 02-26-2019          Page 38 of 58
    156:3                 4 88:22              142:7,22              20:2,12
    170:18,23             136:10 146:21        153:15                21:7,10,13
    179:7,9,11,14         147:3 148:13         154:9,15              28:17 29:4
    182:7,23              168:21 198:13        167:25                74:19 176:7
    193:3               saves 69:25            183:1,2,3           screenshot
  sanction                75:1 136:17          184:11 189:1          85:17
    177:18                                     194:21 198:3          90:2,8,24
                        saving 41:22
  sanctions                                   saying 9:23            177:3,7
                          44:25 74:2
    175:5 177:19          90:17                 40:19 54:25        scroll 83:21
                                                56:21 57:2,22        86:15
  Santa 6:13,21         saw 23:16               66:23 106:21
    101:15                37:22,23,25           120:2 129:1        scrolling
  S-A-N-T-A 6:21          38:4,9                169:24 173:23        85:1,20,22
                          95:23,24 96:3         175:10 187:6         98:19
  sarcastic               97:4,7 109:22         190:5 192:18       SE 1:18 2:4,8
    81:16                 112:11 141:2          197:7
  sat 132:15              160:19 171:3                             search 72:2
                                              says 28:2,11
                          192:20                                   searched 78:13
  save 43:24                                    34:16 51:10
    48:20 56:8,14       say 6:15                52:4,10,21,25      second 50:7,23
    64:19                 15:17,20              53:14                59:2,18 71:16
    69:8,10,11,12         16:12 17:11           54:10,11,14,1        93:6
    ,16,18                19:14 22:16           7 73:12,16           104:14,17
    73:19,23              27:16 28:21           92:2 96:19           111:15 137:20
    74:1,7,10,11,         30:25 33:3,12         128:22 129:18        149:24
    24 75:2 78:9          35:14,15              189:9              seconds 183:23
    80:6 89:6,13          37:22 42:6
                                              Scarlet 146:7          184:5,14
    90:8 97:6             51:5,17,23
                                                                     191:6,8,10
    135:1,5,13,17         52:6,7,8,10,1       schedule 22:12
    ,23 136:4             4,18,24,25                               see 10:17
                                              scheduled
    146:22                53:6,7,16                                  13:19,20
                                                22:12 145:10
    147:10,13,19,         54:1,4 55:2                                18:10,11
                          62:9 64:1           Science 12:1,3         22:11,18
    22 148:17,22
    149:1,7,21            66:15 68:1          scratch 20:1           23:2,10
    151:9,16              71:8 79:8                                  28:15,18,21,2
                                              screen 20:16
    192:22 193:2          81:23 82:3,12                              3,25
                                                28:23 29:10          29:3,5,6,10,1
    197:9 198:14          85:3 97:16
                                                35:16 41:16          5,17 30:11
                          101:10 102:10
  saved                                         56:12 61:14
                          111:23,25                                  34:1 35:5
    57:4,11,13                                  63:1,18 70:10        37:11
                          112:4,12
    58:20                                       74:20                48:5,15,24
                          116:22 118:7
    64:4,7,10                                   79:17,22,23          49:18,21,24
                          120:6 122:20
    65:1 70:4,23                                80:4,16 82:25        50:4,19 53:11
                          124:4,5,7,13,
    71:4,8,13,17,                               83:6 87:15           59:17 79:23
                          23,25
    25 73:13,17                                 98:2 175:24          80:3
                          127:8,9,12,20
    74:15 78:23                                 176:4,5,8            81:5,10,11,15
                          ,23 128:7
    79:7                                        192:12               ,20 83:21,22
                          129:5 132:19
    87:11,12,13,1                             screens                84:6,8,10
                          135:15
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 240 of
                                       259
                  Dixon, Virgil 02-26-2019          Page 39 of 58
    85:12,15,25         seen 37:1,4            151:22                109:23 110:1
    86:13,14,20           63:24 71:18         Seven 12:17            129:6 138:3
    95:5                  83:6 95:13                                 146:16 170:14
    96:13,17,22           125:20,23           several 7:12           185:18
    98:25 99:4            137:24                17:1 38:22
                                                                   short 46:6
    100:16                138:13,15,23          176:7
                                                                     50:8,24 59:3
    103:7,10              146:7 148:11        shakes 8:19            60:12 88:10
    112:9 123:4           159:24 161:3                               93:7 137:21
                                              she 39:1
    125:12,22,24          165:12                                     162:12 176:12
                                                106:3,8,10,13
    129:22 133:16         179:16,17
                                                ,23 109:19,22      shortly 46:12
    136:5                 180:24 185:13
                                                110:6 112:21
    141:7,17              194:22                                   shot 35:16
                                                117:19 155:12
    148:8 151:12        sees 195:7                                   52:5,7,9,11
                                                169:22,24
    152:16                                                           85:8
                        segments 41:16          170:6,7,23
    153:2,10,13,2                                                    152:15,24
                                                179:1
    1                   select                                       153:18
                                                183:22,23,25
    154:7,10,11,1         137:9,11              184:5,6,8          shots 85:25
    2 156:7,18,23
                        Seltzer 59:7            187:22               152:11
    157:4,7,11,15
                        send 39:8               188:14,15,16,      should 52:15
    ,18,21
                                                17,18,20,21,2        73:13,17
    159:9,10,14,2         45:13,17
                                                3,25 189:1           129:24 140:7
    5 160:19,20           62:18
                                                191:7,12,15,1        167:8
    166:2 169:22          90:2,16,21
                                                7,21,22,23
    170:4,6,19            107:11                                   show 15:20
                                                193:9,10,11,1
    173:6               sense 48:19                                  26:7 27:22
                                                2,15,16,20,23
    174:9,11,14           57:21                                      28:4
                                                194:25
    175:24                                                           29:8,22,24
                        Sensormatic             195:3,18
    179:20,24                                                        30:4 33:16,19
    181:1,12,16,1         67:25               sheet 186:13
                                                                     34:12,14,15,1
    7,20                  68:5,7,8,14,1         195:19               6,19,22
    182:9,12,19,2         6
                                              sheets 125:17          35:23,25
    2                   sent 38:17                                   36:1,18
    183:6,7,8,11,                             she's 39:3
                          130:20                                     47:4,5,11
    20 185:1,3,4                                106:15,21
                        separate 20:5           188:4 189:11         58:19 61:1
    186:24                                                           79:17,21
                          61:22 70:2
    187:3,4,5,7,8                             shop 31:19             80:15,21
                          78:1
    189:5                                       66:17,20             82:15,17 85:8
    194:10,15           separates
                                              shoplifting            89:17,20,23
    195:23                34:20                                      90:24 125:17
                                                14:20 99:14
    196:9,11,13         service 67:24                                138:6
                                              shopping 14:21
  seeing 85:11          session 122:6                                158:5,11,14,1
                                                16:1
    93:2,3 159:5                                                     8 165:6
                        sets 66:7               17:17,20,21,2
    182:7                                                            185:22,23,25
                                                5
  seek 177:2            setting 66:5                                 186:3,6,8,11
                                                18:3,5,7,15,1
                          67:9                                       199:12
  seem 98:12                                    6,19 29:5,6
                        settings                34:1               showed 15:20
  seems 98:17             67:1,11               102:2,8,16           36:2 46:15
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 241 of
                                       259
                  Dixon, Virgil 02-26-2019          Page 40 of 58
    147:4,15              196:3                37:14,17 38:1         146:6 152:10
    148:13              signing 199:22         39:5 41:10            165:11 166:2
    151:17,18                                  45:18                 167:4 170:12
    152:2,10            silence 174:6          46:11,16,23           179:1 187:20
    158:3               Similarly              63:14 65:5          somebody 34:25
    190:5,18              145:8                78:3,7 88:15          44:20 62:1
    193:11,12,13,                              89:4,11,17            68:22 77:21
                        simple 85:14
    14,15,21                                   105:24 110:1          94:2,6,20,23
    198:15              since 6:24             111:7 112:10          95:9,16,19,23
  showing 36:21           11:4 12:15           113:3                 96:3 99:9,14
                          36:16 186:5          131:9,12,17,2
    48:25                                                            117:12 121:7
    84:13,19,23,2       single 72:7            5 132:7,10,20         122:12
    5 152:14              124:2,3              134:15                125:8,13,18,2
    164:24 176:4          125:18 129:17        135:18,24             5 142:19
    190:21                                     146:1 152:3           143:19 144:6
                        sir 30:11 32:1         190:25
  shown 28:13             41:3 43:5                                somebody's
                          46:1 67:14,19       slipped 109:22
    83:9 133:3                                                       99:4
    166:21 167:3          81:17 128:3           112:19,21
                                                113:8 118:23       somehow 64:3
    185:16                172:3,12
                                                169:5,15,19          167:6
                          174:20
  shows 28:2                                                       someone 21:18
                          175:13,20           small 93:21
    35:16 110:10                                                     62:10 66:21
                          176:24 177:16         94:7,12
    152:6 165:13                                                     95:11,13 97:7
                          189:23 193:12         95:5,9,14,17,
    166:16                                                           99:12 117:19
    184:5,22,24         sitting 28:16           20,22
                                                96:11,17             121:10 142:23
    185:10,15,18          52:22 58:24
                                                156:17               151:11
    198:22                120:1 199:9
                                                159:5,9,15,24        159:5,10,14,2
    199:3,10            situation                                    5 160:25
                                                181:2 196:4,6
  shrink                  32:11 180:18                               171:4 173:24
                                              smallest 96:2
    15:5,7,11,13,       situations                                   176:20
    18,23 17:16           92:11               sociology            something
    19:8                                        12:2,4               13:20 17:3
                        six 22:11
  side 24:19              24:21 25:10         sole 43:13             18:11 19:4
    84:1                  57:3 60:24          solely 108:25          21:22
    91:16,20,21,2         83:2,10                                    42:17,19,21
    2,24 113:19                               Somatic 68:6           44:15 64:4
                          154:21
    153:10 192:12                             some 8:7,8             68:4 69:10
                        size 96:1,8                                  71:22 74:9
  sides 24:12                                   40:16 45:8,10
    25:3,9              sky 180:14,21           63:10                76:1
                        sleep 101:10            65:21,23,25          95:12,14,17,2
  sign 125:5                                                         0 97:12 99:15
                                                71:17 94:3
    192:7               sleeping                102:12,25            102:12 111:3
  significant             100:22,23             105:18               117:4 120:25
    99:16                 101:9                 107:8,15             124:4 128:7
                        slightly 98:24          110:3 115:18         129:2
  significantly
                                                123:18 130:15        143:5,17,24
    84:16 194:19        slip 22:2
                                                                     148:11,13
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 242 of
                                       259
                  Dixon, Virgil 02-26-2019          Page 41 of 58
    152:2,7               44:3 45:21          sprinkle 181:5       stick 128:15
    159:10,15,25          106:25 111:20       stack 94:20          still 58:17
    162:19 168:24         176:20 177:12
                                              standing 66:21         105:17,19
    177:14              specifically                                 152:8,11,15,2
    189:21,24             55:21 102:8         start 10:23,24         4 153:8,18
    190:14,19             118:22 131:21         11:4 150:23          179:7,9
    195:7                 161:19 162:23         191:18               197:18 198:3
  sometimes               166:22 167:5        started 13:2         stock 164:9
    44:16 63:22           172:10                180:23 191:22
    113:23                176:18,19                                stocked 138:24
                                                197:22
  somewhere             spell 6:9,18          starts 41:10         stocks 138:10
    39:15 130:14          12:9 115:2                               stole 95:9
                                              state 1:25
    151:4               spend 100:11                                 159:6
                                                7:12,17
  sorry 32:8              101:7,8               188:16,18          stolen 23:6
    42:11 44:8          spent 101:5             200:2,6,21           95:23 96:18
    87:24 99:18                                 201:2,16             99:14
    139:16,18           spill 117:18
                          121:4,8,12,15       stated 15:4          stop 17:3 98:4
  sorts 185:2                                   169:23               136:14,20,25
                          ,20 122:9,13
  sounds 8:8              123:5,6,7,24          188:10,15,17,        186:10
    15:2 17:15            125:9,12,18,2         18                 stopped 98:22
    115:15                5 126:6,18          statement              191:12,15,17,
  source                  127:1,2,3,18          140:19,20            23
    112:18,23             128:1,19
                                              statements           stopping
    113:1,5,8,10          129:5 167:5
                          194:25                39:9                 166:19
    115:20
                          195:3,8,17,18       STATES 1:1           stops 116:14
  south
                        spills 19:18          stating 106:6        storage
    6:13,16,17
    138:3                 120:23              station 197:14         28:2,5,11,13,
                        spoke 60:3                                   18,25 29:3
  S-O-U-T-H 6:19                              stay 63:6              33:16
                          177:22 178:10         70:13,15
  Southeast 5:9                                                      34:20,22,23
                        spoken 118:3            154:23 195:8         67:4,8 138:10
  Southern 1:1            159:4               stayed 194:25          139:3,7,10
    12:6,8
                        spot 27:16,18                                165:11,13,24
  S-O-U-T-H-E-R-                              staying 16:5
                                                                     166:3,7,10,16
                        SPOUTZ 1:24           steal 96:3
    N 12:10                                                          ,23 167:3
                          200:5,21              97:7 159:25
  spark 47:25                                                        185:19,22,24
                          201:5,16
                                              stealing               186:4 199:3,4
  speak 67:22           spread                  94:6,24            store 4:3 6:2
    68:9,14               65:11,15              99:10,12             10:25
    140:17 177:25
                        spreading             steps 38:5,14          13:7,9,13,15
    178:1,3,11
                          65:13                 39:6 133:6           14:2 15:9,22
  speaking 98:1                                                      16:7 17:7,23
                        Springs                 136:13,20,22,
    197:2                                                            18:16 24:18
                          161:8,15              24
  specific 23:1                                                      25:2,9
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 243 of
                                       259
                  Dixon, Virgil 02-26-2019          Page 42 of 58
    26:11,12,20           79:20 81:24         sudden 120:18          129:2
    34:11,15 42:3         82:8 91:14          suggest 140:9          132:21,25
    44:19,21              137:25                                     137:7 140:20
    45:15 47:6,25         138:8,9 140:7       Suite 1:18 2:4         151:8 154:17
    48:3 64:13                                  5:10                 161:9 169:2
                        stores 1:8 5:8
    65:11,14              105:18 115:22       summer                 186:2,11
    68:17 73:6            116:4,6,7             139:14,20            187:9,24
    86:18                 131:20                                     188:4 190:1
                                              sun 47:11
    88:14,17                                                         193:6,22
    90:11 95:6,10       storing 56:6            48:19 49:19
                                                50:3,16,20         sweep
    97:11 100:4         storm 93:1,2                                 16:18,22,25
    103:21                                      83:22,23
                          181:3,23                                   17:4
    104:8,11,12,1                               87:3,20
                        storming 196:8                             sweeping 16:23
    4,18,19,23                                sunlight 183:4
    105:1,4,5,7,9       Street 1:18                                sweeps
                                              sunrise 183:5
    ,11,23                2:4 5:10                                   16:7,10,15
    106:1,10,16,2                             supervisors
                        strenuously                                swiping 61:7
    2,23                                        115:25
                          59:11
    109:14,20,23                              supplies 16:6        sworn 6:6
    110:1,4,6,11,       strike 109:18                                201:7
                                                17:5
    18,25 111:6           141:7 179:17
                                              support 18:6         system
    113:14,15           structure                                    13:12,15 18:7
                                                118:14
    114:13,15,16          115:20                                     57:15 63:6,25
    115:22,23                                 supports 74:10
                        stuck 94:3                                   68:17 69:25
    116:1,5,8,9,1                             supposed               70:2 75:10
                          139:2 167:6
    1 119:10,17                                 18:3,4               76:18 109:16
    120:8 123:6         stuff 15:16
                                              sure 15:10             111:13 145:18
    124:17                74:6
                                                17:25 18:18          146:21
    126:12,13             159:10,16
                                                19:6                 151:10,22
    131:19,22             178:21
                                                22:3,4,5,19          154:23 168:8
    144:6               subject 32:10                                191:21
    145:2,8,9,10,                               28:7
                        submit 67:21            34:13,21,24
    11,12 150:22
                          144:4                 36:4 37:23,25             T
    151:2 157:3
                        substance               38:3,24 39:4       take 10:17
    160:1
                          48:15,25              40:5 41:20           38:5 39:7
    161:4,8,15,25
                          132:10 141:18         42:14 43:1           46:3 59:17
    163:10,14,19
                          145:24                44:15 46:4           88:8 95:5,13
    170:15
                          146:3,4 148:5         65:20 66:7           133:6
    171:6,7,8
                          156:8                 67:2,12 69:1         136:20,24
    172:8 173:3,4
                          157:11,15,18,         75:4 79:2            139:4
    179:25 186:9
                          21                    81:3 88:9            150:8,10
    195:24
                          158:6,12,15,1         89:25 96:21          156:12
    197:6,8,16,25
                          9 159:9,24            97:18 98:15          159:10,15
    198:4,7
                                                99:2 102:4           161:12 162:11
  stored 42:2           substances              107:7 110:6          178:13
    61:10,11              119:16 120:11         118:3 119:13         179:4,14
    63:25 76:21           157:4,7               121:9 123:14         189:11
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 244 of
                                       259
                  Dixon, Virgil 02-26-2019          Page 43 of 58
  taken 1:16              61:3 74:14           193:3                 127:5,7,8,11,
    7:5,19 38:14          94:18 96:23         testify 174:19         12,16,24
    95:16,19              98:16 99:5            176:16,17            128:3 133:23
    139:2                 125:5 130:12          177:9,21             135:6,13,17
  taking 8:16             136:13                179:24 182:1         161:10,14
                          137:12,15,18                               166:21 178:15
    16:23 109:15                              testifying
                          142:22 143:24                              186:1,20
    149:24 174:4                                106:17 155:3
                          144:9 155:5                                187:16,23
  talk 9:20               163:25                171:22,24            188:2 196:4
    114:3 116:18          164:5,9,12            173:13
                                                                   thank 10:20
    124:16 126:2          172:2 174:21          175:6,20
                                                186:5                68:8 199:5,20
    129:12                175:1,7
                          176:24 178:12       testimony            Thanks 46:5
  talking
    14:24,25 15:1         182:24 185:1          106:5,20           that 6:15 7:25
    23:7 26:8             187:10 190:8          159:6 171:13         8:3,10,12,20,
    30:6,7 44:3           192:24 193:23         172:1,4,8,11,        25
    60:6 62:22          telling                 13,17 173:25         9:2,6,9,15,20
    81:13                 9:6,9,16              175:8,11             ,24
    100:19,20             120:16                176:21               10:2,5,6,15,2
    102:7 107:24          171:17,25             196:17,18            5 11:1,5,16
    110:9 112:12          172:19,20           text 173:20            12:9,22
    122:20 124:16         174:25 175:2          174:6 177:12         13:6,12,20,23
    128:8 129:24                                197:4,8,16           ,24 14:1,9
                        temperature
    140:4 162:23                                                     15:7,8,16,19,
                          146:14              texting                20
    171:16,20
    172:14,22,25        Tentatively             171:4,5,14           16:4,6,7,19,2
    173:18,19             63:8                  172:1,10,12          5
    174:22 176:20                               173:12,14,16,        17:2,9,11,22
                        term 57:14
    177:16                                      17,20,24             18:18,22
                          103:18                175:21 176:18
    178:20,24                                                        19:5,8,12,16
    179:1               terminology             177:10,11            20:1,7,12,15,
                          67:2 116:23           196:17,18,21,        17
  tangible 74:9                                 24 197:3,4
                        terms 35:24                                  21:18,19,22
  task 19:4               36:2 52:24            198:6                22:4,5,8
  team 95:3               82:24 83:3          than 10:13             23:1,2,6,7,11
    115:21                116:13 118:21         17:13,22             24:6,21
                                                25:19 43:24          25:10,14
  teeny 181:16          testified 6:6
                                                44:17                26:6,7,21
  teeny-tiny              76:6 77:1
                                                63:14,22 64:8        27:5,12
                          93:10
    181:13                                      65:21,23,25          28:9,12,14
                          106:10,13
  tell 8:23                                     78:12 81:24          29:5,15,24
                          107:7 148:2
    9:8,12 13:9                                 82:7,24              30:2,5,12,15,
                          149:17 150:16
    20:10 22:13                                 83:3,9               25
                          165:16 167:17
    27:7,14                                     84:17,25             31:1,14,21,24
                          178:7,9
    33:15,23                                    100:7 102:14         32:1,9,16,18,
                          181:19 183:11
    35:7,12 36:8                                108:10 110:4         24,25 33:2,21
                          189:24 190:17
    40:6 53:21                                  126:20               34:4,16,19,25
                          192:8,17
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 245 of
                                       259
                  Dixon, Virgil 02-26-2019          Page 44 of 58
    35:4,5,16,24          81:1,11,15,18        124:5,13,15,1         159:5,6 160:7
    36:1,5,8 37:3         ,24                  7,23,25               161:18,20,25
    38:7,10,17            82:2,6,7,18          125:1,12,15           162:3,4,5
    40:19 41:9            83:4,5,6,10,1        126:17,21,25          163:6,9,14
    42:5,6 43:5           1,17,22              127:17,20,23,         165:1,2,13,14
    44:22,25              84:6,7,10,17,        25                    ,17,21,25
    45:12,17,18,2         18 85:1,5            128:7,10,14,1         166:5,14,15,2
    5 47:4                86:3,6,10,13,        8,21,22               1
    48:4,18,19,20         17,20,24             129:1,8,9,11,         167:7,13,18,1
    49:3,11               87:4,8,14,21         18,24                 9,20,25
    50:3,5,21             89:2,3 90:7,9        130:15,20             168:10,17
    51:25 52:16           92:1,14,16,18        131:9,13              169:10,12,13,
    53:12                 93:10                132:11,12,15,         17,23,24
    54:8,11,23            94:4,6,11            17                    170:4,7,15,21
    55:3,5,7,12,1         95:4,9,22,23,        133:2,14,16           171:17
    9,25                  24 96:2,3,13         134:10,13,18          174:9,11,15,1
    56:22,23,24,2         97:6,12              135:21                8
    5                     98:5,6,7,13          136:5,13,20,2         175:7,14,15,2
    57:3,8,16,23          99:3,4,10,15,        4 137:1               4
    58:1,10,19,21         24,25                138:5,8,24            176:3,5,9,17,
    59:6,8                100:1,2,15,18        139:1,11,23           22,24,25
    61:13,22              101:3,11,16,1        140:1,6,9             177:1,7,9,15
    62:4,18,23            9 102:12,25          141:7,9               178:11,12,25
    63:4,9,14,17,         103:7,8,18,22        142:2,7               179:4,17,19,2
    24                    105:4,7              143:1,4,5,17,         2,24
    64:3,4,6,7,22         106:10,11,14,        18,24                 180:1,23,25
    65:1,4,25             15                   144:6,7,8,24,         181:12,16,17,
    66:3,4,10,21,         107:2,5,8,13         25                    19
    23,24                 108:23 109:18        145:4,5,9,11,         182:7,17,18,1
    67:2,6,15,16,         110:3,7,15,18        12,13,14,19,2         9,23
    18 68:2,4,21          ,21                  1,25                  183:2,3,11,12
    69:13,25              111:3,14,19          146:4,7,8,20,         184:3,5,12,18
    70:6,8,9              112:4,15,19          24                    ,22,23
    71:6,7,13,14,         113:2,7,8,11,        147:3,4,8,11,         185:10,12,15,
    15,16                 23 114:14            14,19,23              21,24
    72:5,10,14,16         115:7,16,18          148:2,13              186:5,6,13
    ,23                   116:2,21,22          149:2,10,12,1         188:5,8,10,12
    73:4,12,16            117:2,4,6,13,        8,23,25               ,14,17,18,19,
    74:4,9                18,21 118:15         150:2,5,6,8,1         22
    75:7,8,9,12,1         119:3,9,15,24        6 151:18,24           189:12,20,25
    4,16,19               120:1,3,10,12        152:7,8,12,16         190:1,2,5,6,1
    76:4,6,16             ,13,17,19,24         ,17                   1,15,17,19,20
    77:2,8,9,19           121:6,10,11,1        153:2,5,7,11,         ,21,22,24
    78:1,2,11,17,         2,13,17,22,24        13                    191:4,19,21,2
    18,21,23,24           122:12,17,20,        154:9,10,15           4
    79:2,3,6,7,9,         25                   155:8,22              192:3,7,8,10,
    10,12,19,23           123:10,11,13,        156:2                 20
    80:1,4,7,25           22,23                157:8,12,22           193:3,4,10,23
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 246 of
                                       259
                  Dixon, Virgil 02-26-2019          Page 45 of 58
    194:21,24             180:22               146:13                58:11,17
    195:1,9,11,15         182:3,5              154:19,20             64:13,16,19
    ,17 196:22            183:2,3,4,9,2        161:1 162:20          65:12,13
    197:18                5 184:11             163:25                66:5,16,20,21
    198:13,14,15,         185:15 189:12        164:5,9,12            70:21,22
    21                    190:14               182:12                71:6,13,15
    199:3,4,11,12         192:9,11,14         themselves             72:10,16,18
    200:6,8,10            193:22 197:17         5:13,20 112:2        73:12,16
    201:6               theft 14:19                                  74:14,18
                                              then 10:4              75:16 76:6
  that's 10:13            15:12,23,25           15:23 16:1           78:17,22
    16:25 20:24           17:14,15              28:7 54:22
    25:13,20              22:25 23:2                                 79:9,12 80:24
                                                57:3 59:22           84:1,16
    26:6,14               44:19                 61:19 63:9
    27:2,15,21            93:12,14,17                                85:3,17,18
                                                69:10 73:22          86:10 89:2
    29:1,14,21          their 18:14             75:24 76:1,12
    30:5 31:4                                                        91:8,10,11,12
                          21:12 32:4            115:12,13,17,        ,14,15,18,19,
    44:12 48:5            39:19 41:18           21,22,23
    49:19 51:8                                                       20,21
                          54:7,10 94:3          121:22               92:18,22
    52:21 53:8            101:10                122:15,17
    54:7,24                                                          97:16,19
                          111:18,21             142:7 144:4          98:24 99:3,13
    56:22,23 57:6         122:2,8,9,13          150:4 156:2,4
    70:11 74:9,15                                                    101:16,19
                          123:24 124:19         176:21 177:21        104:9,12
    79:14 83:12           125:8                 178:7,9 185:8
    85:6                                                             105:14
                          126:6,8,18,25         193:14               107:8,15
    87:8,11,12,13         127:18                197:16,19
    ,16 91:6                                                         108:9
                          128:1,19,23         there 5:15             109:18,25
    96:23 97:23           129:18 139:5
    98:21,23                                    6:23 10:17,18        110:14,18
                          142:24                13:16 14:12          112:21,25
    101:14 104:17         159:11,16
    106:12                                      15:19 16:14          114:22 117:19
                          160:22 195:7          17:2,13,14,16        119:15
    108:12,19,21,
    25 114:22           them 8:10 28:4          20:1,10,19,22        120:1,18
    117:4 122:25          30:15 32:5            ,25                  128:9,17,21
    123:2,12              33:22                 21:3,13,17,18        129:9 130:2
    124:3 129:5           41:14,15              22:7 23:1,21         132:24
    131:1 136:1           57:11 59:15           24:10,12,17,2        133:1,22
    137:3 144:15          61:4                  1,22                 134:13,17,18
    145:11 149:23         101:6,7,8             25:3,8,9,10,1        136:22 139:12
    150:12,15             103:10                2,13,14              140:6,9,12
    153:1,4,7             104:3,4,5             34:18,25             143:10,17
    155:8 156:14          107:20,21             40:20 42:15          144:5 145:24
    160:3 161:21          108:1,7               44:19 45:8,10        146:3 147:9
    171:17 172:8          115:22 120:23         49:17                153:8 155:2,6
    173:10,23             121:13                50:16,20             156:16 157:24
    174:14                125:22,24             51:11,21             159:8
    175:10,17             129:16 137:4          55:12,18,22          161:3,14
    176:2,4,5             140:10 144:5          56:2 57:24           162:8 163:23
                                                                     165:12,17,22
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 247 of
                                       259
                  Dixon, Virgil 02-26-2019          Page 46 of 58
    166:5,11,14,2         45:18 55:21          130:20                49:12 52:17
    0 167:10,13           57:10,12,13,2       thing 20:7             56:18
    168:24                3 61:10 63:22         35:23 36:1           59:7,9,13
    169:3,6,12,13         65:11 73:6,10         61:19 82:16          63:25 64:22
    ,18                   74:19                 83:22 85:1           65:4 69:8
    170:7,13,21           90:24,25              96:2 108:12          70:4,23
    174:5,15,17           91:10,20,21           114:7 122:16         72:3,8
    180:9,13              92:1,4,6              129:25 145:21        76:3,13
    181:10,12,14          98:12                 175:17               77:8,14
    182:1,24              100:22,23                                  78:2,12,13,23
    183:15                101:9,10            things 15:7,8          ,25 79:11
    184:2,8,21,23         102:10,11             16:8 17:12           80:10,25
    185:9,14,21           103:6 105:17          18:10 19:5           81:21,23
    188:5,11,12,1         106:24 107:13         116:20 122:25        82:4,6,13
    5                     109:5                 163:9                83:11 84:17
    189:7,8,11,12         111:14,16           think 8:2              85:1,21
    192:7,9,11,14         115:12,13             10:15                86:4,14,15,21
    ,18,21 193:24         117:1                 22:11,19             88:2,3,5
    196:8 198:4           119:9,15,23           40:19 59:8           90:6,8,11,14
  thereafter              120:10,13,25          66:7 97:19,23        91:4 96:18,20
    46:12                 121:3 122:9           98:8 125:11          97:19 98:2,24
                          124:21,23,25          127:15 128:6         107:12 109:12
  there's 23:20           125:1,2,3,4                                110:16,20
                                                129:17 132:11
    30:21 86:4            126:8,18,25           139:24 149:19        111:19,20,23,
    122:5 133:19          127:17                155:8 174:5          24,25
  Thereupon 6:3           130:9,12              179:20 190:3         112:4,6,13
    26:17 37:9            133:14,20             193:9                115:16 119:2
    46:6 50:8,24          139:9                                      123:14 131:15
                                              Thirty-three
    59:3 60:12            142:21,22,23                               133:15
                                                188:1
    88:10 93:7            143:21                                     134:9,12,14,1
    137:21 162:12         144:21,24           this 10:15             9 136:14,21
    176:12 192:25         146:16 159:5          22:14                140:17
    193:18                162:19,22,25          23:13,22             147:14,22
                          163:2,19              26:5,6,9             148:16,21,25
  these 28:4
                          164:13,16,19,         27:12 28:25          149:7 154:18
    30:12 36:9                                  29:9,10,14,16
                          24 167:6,8                                 155:7,11,25
    71:17 81:7,11                               ,18,24,25
                          174:2 184:14                               156:1
    90:14 116:16                                30:8 33:22
                          187:16,20                                  160:10,12
    123:19 125:17                               35:18
                          189:6                                      164:1,6,9
    144:4                                       36:20,24
                          191:15,21                                  165:20
  they 12:25              194:19                37:1,4,5,6,11        166:10,22
    15:2,16,17,19       they're 19:6            38:4,6,10,11,        167:22
    18:8,10,11                                  15 39:6,7            168:2,10
                          21:11 105:1
    19:2                                        40:4,12,14,21        170:19
                          120:11,14,25
    21:3,5,11,19,                               ,25 41:4             172:10,15,18,
                          126:12 143:20
    20 31:21,24                                 43:3,7,14            22 173:19
                          183:7
    33:19 34:4,8                                44:16                174:7
    38:18 40:6          they've 99:14           47:13,15             175:5,19
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 248 of
                                       259
                  Dixon, Virgil 02-26-2019          Page 47 of 58
    176:19,20             90:3,23 103:6        129:2,4,12,18         52:23 90:1
    177:13 182:19         154:21 170:17        130:1,2               106:17 107:8
    185:13,17             184:6                150:20,22             120:1,16,18
    188:21,23           throughout             161:23 167:7          172:11 173:25
    190:22 192:22         65:11,14,15          171:3                 176:21 177:23
    193:2,4,21            86:4 123:25          175:15,16             185:1,16
    194:5 196:24          150:25               179:15 183:25         196:19,22,25
    200:15 201:8                               187:23,25             197:9,10,12,2
                        thunder 93:2           188:4                 3 198:6 199:9
  those 22:21
    23:7,10 25:21       ticket                 191:8,10,16,1       together 102:1
    27:10,22,23           36:10,12             7,22,24
                                               192:3,20            told 36:5
    31:20 32:3          tickets 26:2                                 53:15 119:8
    40:11 46:15                                193:3 195:18
                          67:21                                      120:13,17
    57:7,18 58:20                             timeframe
                        tile 81:12,13                                123:10
    61:1,2 67:8                                 62:23                126:17,25
                          153:21
    81:5 86:17,20                             timely 120:24          155:18
                          194:11,16
    103:12 112:15                                                    188:21,23
    129:10              tiles 49:21,24        times 7:7
                                                33:3,10,14           189:16,19
    136:7,11            time 5:5 6:16
    142:24                                      61:1 77:2          took 61:14
                          9:24 10:16
    146:10,12,15                                91:16                94:3 95:11
                          13:5,21
    148:6,9,12                                  118:1,5,11           136:13 171:3
                          14:9,10
    149:25                                      126:17,24            175:19
                          22:1,6,20
    168:14,19                                   127:16,24          tool 167:18
                          23:11 32:18
    177:11,17                                   150:16
                          35:18                                    top 25:13,14
    181:24 185:4          37:14,17,25         timesheet
                                                                     79:23
  though 8:8,15           46:11 50:13           164:24 165:6         83:23,24
    199:9                 60:18 67:7            167:4,8,10           104:19,22
                          71:22                 195:1                105:6 115:17
  thought
                          75:14,16            timestamp 86:3         130:14 138:6
    147:3,14
                          84:14 99:13           165:19               185:23
  three 17:12,13          100:5,11              193:21,22          topic 116:18
    61:4,6,7,10           102:19 110:7
    66:19 101:6                               tiny 83:13             129:15
                          111:20 113:2
    136:5 137:1,6         115:7 118:18          99:4               topics 128:16
    151:11,16             120:24              titled 156:2           130:8,22,23
    153:25 156:24         121:3,7,13,15                              131:1,3 140:1
                                              today 5:4 7:22
    158:5,11              ,20                   8:13,23            Torres
    185:10,14             122:2,8,9,13          9:4,11,20            38:20,25 40:8
  through 17:6            123:3,9,13,24         10:6,11              115:1,14,17
    24:18 25:8            124:19,20             11:1,5 13:7          116:1
    44:20 57:3            125:7,8,11,17         25:23 26:8
                          ,18,24                                   T-O-R-R-E-S
    66:21,24                                    28:16
                          126:6,8,18,25                              115:3
    80:25                                       35:23,25
    81:6,7,15,21          127:18                45:25              total 26:12
    83:2,10               128:1,8,9,19,         47:14,17             150:4
    85:1,21 86:15         23
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 249 of
                                       259
                  Dixon, Virgil 02-26-2019          Page 48 of 58
  totally 117:18        Tucker 2:3             99:3,9                168:5,8 169:8
  touching 28:10          3:3,6,9              101:5,16              170:12
                          5:14,17,22           104:18 105:1          171:2,13,17,2
  towards 24:18           6:8,23 16:22         106:6,7,17,21         2
    30:10 85:6            24:2 26:5,19         ,25 107:7,24          172:2,3,12,19
    87:18,19              27:4,7,9             110:21,25             ,22
    185:22                28:1,22              112:22 114:11         173:8,11,15,1
    186:1,14,15,1         31:5,9,15            117:11                8
    6,18                  32:1,8,22            119:13,21             174:2,7,10,12
  toys 102:1              33:3,12,20           120:9 121:2           ,17,20,24
                          34:6,9               122:1,24              175:4,12,20
  traffic 66:14
                          35:9,15,19           125:22 126:23         176:1,3,5,11,
    67:7                                       127:3,15,23           23,24
                          36:25 37:11
    118:1,5,12,22                              128:5                 177:13,16,23
                          38:4,14,19
    150:16,20                                  129:16,23             178:1,5,8,13,
                          40:19,24
    151:24                                     131:12                23 181:19
                          41:3,9
    161:23,25                                  133:6,11              184:2,12,18
                          43:2,6,11,20
  train 120:10            44:14,24             134:18,25             185:8 186:23
  trained 117:24          45:3,24              135:9,12,16,2         189:24 190:12
    118:3                 46:4,11              1 136:2               191:3,10,12,1
                          48:4,10,14,23        137:5,24              7,23
  training                49:10 50:3,12        139:22                192:2,5,22
    13:3,7,9,11           51:2,6 52:22         141:14,21             193:2,6,15,20
    108:14,19,21,         53:6,21 54:17        142:14 143:9          194:8,24
    23 109:2,5,7          55:16 56:1,20        144:3,12              195:20,22,25
    120:9                 57:2,8,12,18,        146:6,18,19,2         196:16
  transaction             22 58:4,23           5 147:6,16,24         198:10,20,25
    111:20                59:1,6,12,19,        148:18,23             199:14
  transactions            25                   149:4,15            TV 49:10
                          60:5,9,15,23,        150:11,15             100:24
    112:1
                          24 61:6              151:6,13,20
  transcribe              62:6,14,18,22        152:4,10,17,2       TVs 93:15
    200:7                 63:13 65:9           0,21                twenty
  transcript              68:9 69:15,19        154:1,14,19,2         44:6,7,8 45:2
    8:17 62:7             73:10 74:1,7         5
                                                                   two 24:17
    200:8                 78:17,22             155:3,8,14,18
                                                                     25:8,9,10,13
                          80:10,21 81:5        ,23
  tried 22:17                                                        26:20
                          82:3,12,21           156:1,11,20
  true 200:9                                                         46:17,18
                          83:21                157:1,9
                                                                     47:12 60:20
  truth 8:23              84:5,16,22,25        158:10,17
                                                                     61:22 65:5,12
    9:6,10,12,16          85:3,10,12,20        159:4,12,17,2
                                                                     66:18 78:1,6
                          ,23 86:2,6,13        1 160:2,6,16
  try 45:5 77:14                                                     98:19 132:19
                          87:3,24              161:5,17,22
    111:1                                                            136:5 137:1,6
                          88:9,13              163:11,17
    189:16,20                                                        150:1 151:17
                          90:7,21 93:10        164:3,21
                                                                     156:24 159:20
  trying 15:11            94:10,15             165:3,8,10
                                                                     166:11,17
    81:16 156:12          98:6,21,22           166:8
                                                                     177:22 179:3
                                               167:4,15,25
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 250 of
                                       259
                  Dixon, Virgil 02-26-2019          Page 49 of 58
    185:9,14,20         unfair 127:23          2 63:17             version 26:4
    186:20 187:4        UNITED 1:1             69:21,22            versus 58:1
  type 108:9                                   92:17
                        Universal                                    66:20 73:20
    187:20 197:6                               93:11,14,17
                          5:11,19                                    74:2,8,16,19
                                               94:4 95:8,11
  typically                                                          159:9,25
                        University             99:15
    94:7,11                                                          169:23 179:12
                          12:6,8,10            111:5,16
    113:17 157:4                                                     182:7 194:19
                                               128:11,13,17
    161:24 162:7        unless                                       195:23
                                               130:11,15,20,
    196:9,11,13           70:15,16             23 155:11           vestibule 4:4
                          180:20 187:20        156:12                17:9
        U               until 100:5,18         167:19,20             24:7,8,18
  uh-huhs 8:19            101:11 117:19        182:9                 25:5,6,11,12,
                          195:8 197:14                               13,15,17
  umbrellas                                   used 20:17
                                                                     26:7,9,21,24
    160:22 196:9        up 4:4 13:5             66:13,15 67:2
                                                                     27:11,21
  Um-hum 23:24            15:20 29:24           72:23 103:12
                                                                     28:14 33:4
                          49:11 55:9,17         110:25 111:24
    32:15 33:20                                                      34:1,8
                          58:19 76:24           116:23
    65:17 82:5                                                       36:9,15 46:13
                          78:8 83:24            129:9,11
    83:8                                                             48:16 61:25
                          90:17                 130:6
  um-hums 8:19                                                       65:19 66:6
                          96:8,10,11,12         158:21,23
                                                                     84:20
  unable 27:12            97:7 99:5             168:11,20
                                                                     89:21,24
    113:10                109:13 110:14         180:3,6
                                                                     103:6 109:20
                          112:9 117:20        using 13:12
  under 8:10                                                         110:5,13
                          120:3,19              31:1,11,20
    38:11 105:14                                                     119:5
                          122:16,17             32:3 57:14
    114:11,14                                                        131:9,13
                          138:5                 62:15,19
    115:13,22                                                        132:5 133:2
                          144:8,18              111:20 155:23
    120:17                                                           137:25 152:11
                          151:24 155:24         170:23 171:4
    173:13,22                                                        156:24
                          161:1 163:25
    187:20                                      175:21 182:7         158:21,24
                          166:11 180:12
                                              usually 66:9           159:2 161:20
  undersigned             186:11,23
                                                                     162:16
    201:5                 188:17 199:8        utilize 117:24         166:15,21
  understand            upon 165:5              118:10 119:4         170:18
    8:10,12,20,22       us 33:15 45:16        utilizing              179:18,21
    ,25 9:9,15,18         50:4 61:1             118:4,24             180:4,7
    10:1,8 20:14          79:2,11 82:6                               182:13 183:22
    57:20 90:3            83:10 85:5                 V               191:7
    91:2 107:14           87:7,15 88:3        vacation             video 4:6,7
    119:19 136:22         98:23 99:5            126:11               5:4,6 13:10
    188:10                175:1,7             vendor 83:25           18:17,22
  understanding           177:3,6                                    19:6,13,21
    67:5 71:19            185:1,16            verbatim 52:10         20:2,3,12,16,
    115:19                187:10              verifying              18,22 21:7,9
  understood            use 13:13,14            19:16                23:13,21,23
    10:6                  54:15,17,20,2                              24:1 28:24
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 251 of
                                       259
                  Dixon, Virgil 02-26-2019          Page 50 of 58
    31:22 32:3            ,22,23 103:8         144:4 155:5         walking 17:1,6
    35:1 39:7,11          107:1,9,16,23        168:14,15,19,         24:18 25:8
    40:4,9,14,16          108:9,24             20 185:16,20          44:20 60:9
    41:4,6,9,18,2         109:11,15,17,       videotaped 5:1         86:18 109:20
    2,25 42:2,7           18,19,25              8:16                 166:15 170:14
    43:9,22               110:21 111:6                             walks 141:11
    44:5,20,24            112:9               view 26:5
                                                54:15,19,22          183:22 184:5
    46:21 48:20           133:17,22
                                                147:4,15             191:7
    49:3,7,11,13,         134:12
    15 51:3,15,18         136:4,16,18,2         185:15 186:25      wall 27:19
    52:23                 5 137:9               187:7,11             34:19,23 35:5
    56:6,8,12,15,         138:5,6             Virgil 1:15            185:3,10
    17,21,22,23,2         140:12                3:2 5:1,6            187:7,8
    4 57:16               141:2,3,8             6:1,4,10           Walmart 5:7,25
    58:1,17 59:23         142:6,11,13,1         31:13 58:1           6:2 7:11,12
    60:1 62:18            4,17,25               59:10,12             10:21
    63:6,9,18,19,         143:19 145:12         201:6                11:8,11,18,21
    25                    154:17,20,25                               12:18 13:2
                                              V-I-R-G-I-L
    64:2,3,7,25           155:4,6,13,14                              14:1,4,18
                                                6:10
    68:22,24              ,18,25 156:7                               16:9,15
    69:3,8,10,12,         168:3,6             visits 151:1           18:18,23
    16,22,23,25           169:22 170:1        visually 28:23         19:12 20:2
    70:4,7,8,10,1         174:12                                     28:12
    8,23 72:7,10          178:14,19           volume 118:14
                                                                     32:17,22
    73:6 74:11,15         179:18 182:18       voluntarily            39:3,7 41:18
    75:6,7,12,24          186:23                120:23               42:3,18,20
    76:2,6,12             188:19,20           vs 1:7 5:7             43:2,6,9
    77:2,14               191:5                                      51:2,14 52:23
    78:13,18,24           193:8,9,17                                 55:5,9,17
                                                    W
    79:3,6,9,12,1         198:12                                     56:1,5,8,11,1
    6,19,22                                   wadded 99:5
                        Videographer                                 4 58:1 61:15
    80:6,7,9,10,1         5:14,15,18          wait 68:1              62:4,12 68:25
    3,25                                        160:25               69:13,15,19
    81:4,6,8,14,2       videos 13:7
                                              waited 117:19          72:25 77:23
    1,22,23,24            30:17 31:2,11
                                                                     78:23 79:2
    82:4                  35:2                waive
                                                                     89:20
    83:3,9,13,16,         40:11,20,24           199:18,19            90:16,22
    18 84:6,17            41:13 42:7          waived 199:23          94:15
    85:4                  43:3,7,13,16,
                                              walk 16:8,19           101:11,20
    86:4,15,21            20 44:16
                                                18:8 59:20           102:3,16
    87:4,16               51:20 52:2
                                                66:24 103:6          103:20
    88:1,2,5,14,1         57:3,5,7,10,1
                                                178:1 184:13         104:2,7,11,15
    8 89:3,10             9,23 58:7
                                                195:9                105:4
    90:17,18              60:17,21,22
                                                                     107:1,3,12,18
    93:11 95:8,23         61:2 67:8           walked 112:9           109:7 111:3,5
    96:4,14               69:20 73:1,17         169:22               115:4 119:22
    97:6,19               81:6 83:2,10          178:5,8              125:15 126:8
    98:4,14,16,20         90:14 92:17
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 252 of
                                       259
                  Dixon, Virgil 02-26-2019          Page 51 of 58
    127:16,25             175:12,21            65:1 69:12            137:17,20
    128:21                177:8,18             71:13,15              142:4,6,20,25
    129:3,6               193:6                74:14 75:11           154:10,23
    131:8,13            wanted 28:18           76:24 155:22          155:13 171:3
    133:6                 60:21                156:2 181:10          175:5,19
    134:2,6,7,13,                              185:9                 177:19
    23,25               washes 49:7                                  178:3,10
                                              ways 15:13
    136:13,20,24        wasn't 21:17            31:1                 179:9 185:1
    139:12                32:1 57:8                                  186:23
    141:9,25                                  we 5:3,4,6             190:19,22
                          62:8 72:16
    142:10 143:2          77:10 78:17           8:12,18 9:20         192:23
    144:3,4,5             112:21 171:23         10:11 13:12          197:9,10,14,1
    145:9,10              176:9,20              15:8,17,21           5 198:21
    152:3,7               189:7 192:21          16:6,7,11            199:18
    161:24 167:14         193:16                17:13 19:5,14
                                                                   weather
    168:15                                      29:17 35:1,6
                        watch 21:9              36:13                92:8,10,16,18
    172:6,8                                                          ,23 180:18,20
                          109:19                38:17,21 39:8
    182:10,25                                                        181:3,21
    184:17 187:25       watched 141:8           44:12 46:3
    190:1,3,6,9,1                               48:2 49:11         we'd 125:12
                        watching
    5,18,21,25                                  50:19 51:18        week 42:6,8,15
                          21:6,13
    191:7,9,18,24                               54:20 59:17          47:19 48:11
                          100:24
    195:8                                       66:10                124:15 129:15
                        water 10:17,18          67:21,24 68:4
  WAL-MART 1:8                                                       130:10,11,12,
                          96:20,23              69:18,21,22          13,15,24
  Walmart's               97:16,19,23,2         78:1,2,17,24         187:17
    53:10,14              5 98:25 132:7         79:2,6,23
    56:23                 137:24                80:3 84:6          weekly
    57:15,25              138:10,24             86:13,17,20,2        42:13,14
    63:6,19 131:4         139:2,5,13            1 88:8             welcome 10:17
    145:19,22             140:7,10,23           90:1,2,16,21,
                                                                   we'll 36:18
    184:3                 141:1,2,3,11          23 91:12,15
                          146:6,10,12,1                              37:8 50:7
  want 10:11                                    94:6 95:11
                          5 156:17                                   62:7 93:6
    27:1 36:7                                   96:17 97:12
                          169:12,14,19,                              155:21
    42:12 51:5                                  100:4 103:7
                          24,25 170:7,8                              193:2,17
    62:9 69:15,19                               105:3 110:13
                          179:16,17,20,         111:11,21          went 22:21
    71:8 79:8
                          24                    112:3,4              23:10 197:19
    84:10 85:7
                          180:9,13,14,1         116:18,19,20,      were 11:13,20
    94:18
                          9 181:6,8,13          24 117:17            12:11 13:12
    97:20,24
                          182:2,24              118:19 119:19        14:7 21:20
    101:9 102:10
                          183:2                 120:12,22,23         26:17
    107:20,25
                          188:6,11,12,1         121:6,12,17,2        28:9,16,17
    127:19
                          5,17,19               4 122:20,25          38:14
    129:10,21
                          189:1,9 196:6         123:2 125:11         47:21,24 57:4
    132:8 146:23
    147:10 151:11       way 25:23               126:13 128:13        60:17,22
    155:20 174:24         64:13,16,19           129:24 134:23        61:4,10,11
                                                136:5,9,22
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 253 of
                                       259
                  Dixon, Virgil 02-26-2019          Page 52 of 58
    63:17 70:7            196:21,24            91:2,4,10,22,         186:3,6
    71:21 76:3          We're 8:9 46:9         24 93:19 97:9         187:22 188:16
    78:3,7 80:4           173:8 178:24         98:2,6,7,8            191:22
    96:13                 192:22               99:2,22,24            192:9,20,22
    100:15,22,23,                              100:1,5               194:5
    24                  weren't 57:12          102:14,23             197:2,6,10
    101:9,10,17,1         101:16,19            103:15                198:16,21
    9 102:11              102:11 182:1         106:13,19,25          199:10,13
    110:16,22           wet 160:23             107:2,5,12,13       whatever 52:25
    112:7 113:8           189:6 196:11         ,20 108:5,21          74:10 131:4
    117:1 118:24                               114:7                 191:16,17
                        what 7:14,16
    119:23 120:25                              116:3,17,23
                          9:8,12,13,22                             what's 6:12
    121:3                                      117:1
                          11:8,20 12:3                               11:25 12:7
    123:11,23                                  118:10,18
                          14:10,13                                   14:17 16:9
    133:3 137:6                                121:6
                          15:4,6 16:4                                20:15 29:8
    139:9 143:21                               123:2,12
                          17:24 20:23                                42:9 51:6
    144:5 145:18                               124:15,16
                          22:16                                      56:20 57:25
    146:15 149:21                              126:15 128:17
                          23:16,18                                   60:5 67:11
    152:11,22                                  129:8,24
                          26:23 27:7                                 69:24 87:23
    160:21                                     130:5,19,21
                          28:2,8,21                                  88:3 94:17
    171:4,5                                    131:4,17
                          29:17 31:17                                96:2 98:5
    172:12,15,25                               132:8
                          32:14                                      99:5 105:12
    174:22                                     133:6,10
                          34:2,9,14                                  135:21 142:16
    175:20,21                                  136:15,20
                          35:14,16,25                                187:25
    177:16 184:21                              137:15 138:21
                          36:12,18 37:3
    189:6                                      139:22              when 11:13
                          38:14,25
    194:6,11                                   140:3,21              13:2,19 14:7
                          39:6,14
    196:17 197:2                               142:1,22              17:11 19:14
                          41:13,14
    198:6                                      143:8,20              21:9,11 22:18
                          42:11
  we're 10:25                                  148:25 149:6          26:11 28:21
                          43:7,9,20
    13:12 14:2                                 150:22                30:17,19,21
                          44:7,12 45:12
    16:7 17:4                                  151:15,24             35:14 36:13
                          48:1,8 49:2,4
    19:3 26:7                                  154:25                37:11,24
                          51:9,17
    44:16 57:14                                155:5,13,17           38:4,9
                          52:7,10,17,21
    60:1 79:23                                 158:23 165:21         42:18,24
                          ,25 53:6,14
    86:24 87:3                                 167:25                44:16 47:21
                          54:25 56:2
    90:17,22                                   169:10,21             48:4 55:22
                          57:20 58:1,7
    110:9 124:16                               171:10                56:2 59:13
                          60:15 61:6
    126:11,13                                  172:3,9,17,25         63:18 64:2,25
                          66:6,12
    133:24 155:22                              173:2,4,21,23         66:15 67:3
                          67:9,23
    166:15 173:19                              174:20,22,25          70:7 72:5
                          71:3,23 72:5
    175:4 177:1                                175:7,10,13,1         73:19 74:1
                          76:16 79:21
    178:20 193:7                               4,22 176:8            75:13,17 76:9
                          80:4,9 81:9
                                               177:5,10,16,2         77:3 79:16
  Were 13:22              82:20,22,24
                                               2,23                  86:8,20 90:1
    110:18 113:5          85:2,11
                                               178:10,12             102:1 105:3
    172:22                87:10,25
                                               180:9 184:11          106:24
                          90:4,22,24
                                               185:13
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 254 of
                                       259
                  Dixon, Virgil 02-26-2019          Page 53 of 58
    112:12,21             122:7,11             197:7                 109:11,14,17
    113:13 114:3          125:1 138:2         while 10:18            111:10,12
    115:16                140:6                 59:21 60:1           120:16,19
    116:16,22             141:10,15             123:6,8              122:15,17,20
    119:7,10,13           143:19 144:6          172:15 173:13        124:13,23
    120:6,11,14           146:4                 174:15               125:2 132:13
    121:7,9               148:17,21                                  133:13,22
    123:13,23             149:1 152:11        White 4:5              134:17 135:15
    124:7,8,11            167:10                36:22                151:15 158:2
    131:23 133:16         169:4,14,19,2       who 18:3 19:20         160:18 166:2
    134:19                2,23 186:10           22:11 23:13          180:16 182:22
    139:9,14,20           188:25                38:23 40:11          184:25 191:3
    143:20 145:17         189:9,11              67:15,20           wife 100:13
    152:22 153:23         190:8,9               68:16 90:17
    154:4,10                                                       will 10:4,15
                        whereas 66:19           103:20,22
    160:20 161:17                               104:24               27:7 44:9,24
    164:15,16,24        whether 29:25                                59:9 65:25
                                                105:4,9,14,23
    165:1,6,21            82:12 85:17           111:7,19             67:16 68:4
    172:14 177:20         92:22 97:16           114:1,3,25           70:13,15
    179:22 180:23         102:18 110:3          121:3,14,19          76:20 90:3
    181:16,19             118:21,24             122:3,8,19           97:14 104:12
    182:14,15,17          143:10,18             123:4,18,22          115:21 118:8
    193:10                144:5,20              134:1,5,7,9          125:5 134:14
    194:6,11,12,1         154:11 168:24         138:10 139:15        176:24 179:3
    5,18,19,22            169:3,18              143:2,3,10           182:16 186:19
    196:16                170:13 172:9          163:24 171:5         187:14
    197:17,19             181:14 182:1          177:10 183:18        191:9,18
                          184:21,23             188:22 197:3         193:23 195:6
  Whenever 126:7
                          185:1                                      199:18
  where 12:5                                  whole 82:15,17
                        which 13:13                                wire
    13:11,19 14:7                               83:22
                          17:15 24:3,5          94:19,21             108:17,19,22,
    20:2 22:13,14         30:10 33:15                                25 109:2
    23:10 26:24                                 98:16 108:12
                          34:22                                      128:13,15
    27:11,19,23           43:3,13,16          whose 52:23            129:9,11
    28:11 29:2,21         46:18 51:20           58:15
    39:19,22,24                                                    with 4:7
                          52:1                why 7:22,24            5:11,19
    45:8,10               53:9,11,22,23         8:2 12:18            7:12,14 8:1
    47:21,24 48:2         55:10,18,22           21:16                11:18 13:15
    49:21 50:20           59:8,13 87:8          22:5,21,24           14:20 16:6
    60:17,21              93:11 110:13          47:3 48:23           18:24 19:3,4
    64:10                 113:17 124:5          56:17                25:21 28:22
    66:18,20              130:11 133:18         61:22,23,24          36:10,12
    67:23 83:24           137:9,18              65:25 68:24          38:6,11,15
    84:13,24              150:1,5               69:12 75:22          39:2,3,9
    85:8,25 92:4          154:17 166:2          76:7,12 77:8         41:16 45:22
    97:7 99:13            182:9 185:20          101:16,19            47:23 52:5
    112:9 113:13          187:10 193:20         104:10 106:1         53:13 56:6,20
    117:12
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 255 of
                                       259
                  Dixon, Virgil 02-26-2019          Page 54 of 58
    59:20 60:16           112:7                162:4,9 163:6         12,15,16,23
    62:10 67:2,20       wondering              164:20 165:7          136:4
    68:9,14 76:17         28:12               works 17:23            137:8,15
    79:6 82:22                                  71:20 145:12         141:8
    86:8 92:8           won't 45:5,7                                 144:8,12
    100:11              words 18:2            worse 82:13            146:15
    101:6,7,8             127:17              worth 59:8             148:11,12
    114:1,2,18                                                       149:22
                        work 12:16            would 5:12,20
    115:8 116:14                                                     150:1,5,8,10
                          14:10                 10:5 14:13
    133:7                                                            152:7,8
                          16:11,13              17:9 19:5
    138:10,24                                                        156:17,18,22
                          22:12                 21:25
    140:2,17                                                         160:19
                          30:13,15              23:12,18
    141:18,21                                                        164:12,23
                          38:10                 28:18,23,25
    145:19,22                                                        165:5,21
                          42:18,24              29:5,10,15,25
    146:20 151:20                                                    167:11 170:19
                          67:20 100:5           32:5,13,16
    153:11,15                                                        175:7 178:13
                          101:11,24             33:3,12
    159:4 160:22                                                     179:4,5,6
                          113:13 115:18         34:11,15
    166:16                                                           180:12
                          116:4,7               35:3,6,11,23
    171:5,14                                                         182:19,22
                          145:10 164:13         36:1 37:22
    172:8,14                                                         185:21,23
                          183:16                40:6 42:6
    173:2 175:11                                                     186:8,20
                          184:9,11,14,1         44:5 45:18
    177:20 178:2                                                     187:11 189:25
                          6,17                  48:18,19 50:3
    194:25 195:8                                                     190:5,12,17
                          187:16,22             64:10
    196:9 197:5                                                      191:7,15,24
                          188:2 198:9           66:17,24
    200:13                                                           192:2,5,6
                        worked 10:21            67:15,18
  within 13:12                                                       194:24,25
                          22:18 58:4            69:12,13
    16:5 19:6                                                        195:15,16
                          99:24                 71:13,15,21,2
    132:19                                      2 74:23,24         wouldn't 54:24
                          100:2,3,18
    170:18,23                                   77:12 79:3           71:14
                          101:24 120:17
  without 17:5                                  81:23 82:3           82:18,21
                          164:16 165:1
    21:3 75:20                                  83:6,9 84:10         110:7 118:7
                        Worker 144:21           85:3 90:7            127:8,9,12,13
    95:12 119:24
    120:2               Workers                 91:2 94:3            164:20 175:7
                          141:21,24             104:10,19            182:12
  witness 3:2                                                        190:20,21
                          142:1,3,4,5,1         106:11,14
    6:1,5,17,19                                 107:2,12,20,2
                          0 143:3,11,20                            write 27:2,7
    26:4 31:8                                   1 109:14
                          144:6,19,25
    33:1 39:9                                                      writing 27:1
                          145:4,6,11,14         110:14,15,19,
    48:2 58:25                                  21 111:5             189:9
    59:16 68:3,7        working 13:22
                                                117:2,6            written 27:3
    104:25 114:9          14:9,12 21:19
                                                118:7,8 119:4        59:13 107:15
    127:14 139:18         22:1,9,15
                                                124:23 125:9         125:9
    176:16 184:5          23:3,11 30:18
                                                127:13,14            128:10,11
    189:4 197:11          101:17,20
                                                130:5,19,21          192:10
    199:23 200:15         115:4
                                                131:4 132:19       wrong 56:20
    201:8                 139:15,21
                                                133:2,13             75:11
                          145:9 161:24
  witnesses                                     135:1,5,9,11,
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 256 of
                                       259
                  Dixon, Virgil 02-26-2019          Page 55 of 58
                          13:1,4,8,18,2        83:1,12,15,23         ,23
         Y                3,25 14:6            84:3,11 86:19         142:4,9,15
  yeah 12:24              15:14,21 16:3        87:2,5,6              144:11,14
    14:15 15:4,13         17:8,10,17,18        88:21,24              145:1,20,23
    24:25 31:15           18:25 19:9,24        89:5,9,12,16,         146:9
    33:8 35:19            20:4,6 21:8          19,22                 147:17,21,25
    36:25 39:13           23:15                90:12,15              148:4,7,15
    42:20 43:1            24:4,11,14,16        91:1,3,6              149:11,16,20
    44:1 52:5             ,20                  92:3,12               150:3,7,18
    53:24 58:18           25:7,18,22           93:1,13,16,18         151:25
    59:22 71:16           26:2,14,22           ,20                   152:9,13,19
    82:14 83:6,21         27:6,21,24           94:1,5,9,14,2         153:3,6,9,12,
    91:9 93:5,24          28:2,3               2 95:7                17,20,22
    95:1,25 96:7          30:23,24             96:12,15              154:2,6,16
    97:2 99:13            31:18 33:13          97:8,13,15            158:22
    105:6,8,10            35:5,10,20,25        100:4,10,13,2         159:7,13,18
    106:23 107:7          36:10 37:7           1 101:3,4,21          160:7,8,13
    108:3 114:17          39:18 40:2           102:6 103:4           161:11,16
    116:6 118:21          41:7,12              104:5                 162:2,6,10
    124:9 125:23          43:12,15             105:18,20             163:1,16
    131:22 137:14         44:2,17,18           106:14                164:14,18
    176:8,10              45:4 46:14           107:9,10,19           165:4,9,15,18
    178:7 182:14          47:2,10,20           108:8,13,16,1         ,23
    183:13 185:18         49:14,16,18,2        8 109:1,8,10          166:1,4,13,25
    187:2,3,5             0                    110:11,12,24          167:9,12,21
    189:19 190:3          50:2,6,15,18,        111:2,4,17            168:9,13,18,2
    193:15 197:17         22 54:3              112:11,14             2
    199:2                 55:15,20 56:7        113:4,20,25           169:7,9,16,20
  year 123:15             58:6,14              114:24 115:6          170:3,16,20,2
    132:19 139:20         60:11,25             116:12,15             4 172:16,20
                          61:12,18,21          117:15,23             175:10 178:23
  years 6:24              63:3,5,15,16,        118:7,16              179:14
    10:22 12:17           23 64:12,21          119:23                180:2,15
    32:14                 65:8,24 67:9         123:12,17             181:9,24,25
    33:7,10,14            68:15,18             125:7 126:4           182:21
    37:22 47:12           70:3,12              127:6 128:16          183:14,19,21
    67:6 101:6            71:2,7,10            130:4,10,18,2         187:15,18,20
    120:18                72:4,10,11,13        5                     188:7 190:7
    127:16,24             ,22 73:4,5           131:2,6,14,16         191:15 192:1
    132:24 157:3          74:13,22             132:4,6,23            193:25
  yes                     75:15,21             133:5 134:4           194:13,17,20,
    7:3,6,21,23           76:5,11,23           135:2,4               23 195:2
    8:11,14,18,21         77:4,7,16,22         136:1,2,12,16         196:1,5,7,10,
    ,24 9:5,18            78:5,8               ,18,19 137:19         12,15 197:24
    10:3,7,10             79:5,15              138:1,7,18            198:2,11,17,2
    11:2,12,15,24         80:1,2,11,12,        139:3,8,11,14         4 199:15,20
    12:13                 14,23                140:5,14            yet 36:19
                          82:17,25             141:4,6,13,14
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 257 of
                                       259
                  Dixon, Virgil 02-26-2019          Page 56 of 58
    126:2 195:4           24                   24                    19
  you 6:9,15,23           41:3,4,6,15,2        75:2,4,13,17,         106:1,3,7,18
    7:2,4,9,16,19         1                    19                    107:3,5,15
    ,22,24                42:6,12,18,23        76:3,6,9,10,1         108:7,14,17,1
    8:2,8,9,10,12         ,24                  2,16,19               9,21
    ,18,20,22,25          43:2,6,13,16,        77:1,2,5,12,1         109:5,11,14,1
    9:9,12,15,23,         20,24                4,17,21,23            8,19,22,25
    24                    44:16,17,20          78:3,7,9,13,1         110:3,25
    10:1,4,5,6,8,         45:5,8,12            8,23 79:16,21         111:15,17,23,
    11,16,18,20,2         46:12,20,23          80:4,9                25
    1,23,25               47:1,3,8,13,1        81:5,10,12,15         112:6,9,15,18
    11:3,5,10,13,         7,19,21,24           ,20,23                ,22
    14,16,20,23           48:4,5,10,15,        82:3,12,15            113:5,7,13,17
    12:5,9,11,14,         18                   83:5,6,17,21,         ,23
    16,18,25              49:2,5,7,10,1        22                    114:1,3,11,23
    13:2,3,7,18,2         2,21,24,25           84:10,12,22,2         ,25
    0,22                  50:3 51:9,20         5                     115:2,9,12,15
    14:7,10,14,24         52:1                 85:3,4,7,12,1         ,18,22,23
    ,25 15:10,20          53:9,10,13,14        4,22                  116:2,3,7,10,
    16:1,11,13,16         ,15,21               86:10,14,24           14,16,17,22,2
    ,19 17:11             55:9,17,21           87:4,7,8,10           5
    19:12,14              56:2,6,8,11,1        88:13,17,20,2         117:11,16,24
    20:10,11,23           2,14 57:2            2,25                  118:3,24
    21:25                 58:4,7,10,17,        89:6,8,13,15          119:3,7,8,14,
    22:5,7,8,13,1         19,20,24             90:2,3,10,13,         24,25
    4,21,23,24            59:14,15,25          16,24 91:2,11         120:2,5,6,10,
    23:1,2,6,9,10         60:3,24              92:10,17,22           13,16,17,18
    ,13,16,21             61:1,3,13,14,        93:4,10,14,17         121:2,5,22
    24:2,5,22             19,22                94:3,10,11,18         122:1,7,11,16
    26:10,23              62:1,5,8,9,10        ,23                   ,17,22
    27:1,7,14             ,14,18               95:5,8,13,16,         123:1,6,7,8,1
    28:9,16,17,18         63:1,13,17,24        19,22,23              0,11,13,23
    ,21,23,25             64:2,25              96:2,3,13,16,         124:2,5,7,13
    29:3,6,8,10           66:8,12,15,18        17,22,23              125:11,24
    30:12,15,17,2         ,23                  97:4,6,7,12,1         126:2,5,17,24
    0,23                  67:13,17,20,2        3,14,16,19,23         127:9,15,25
    32:5,13,16,24         2                    98:6,8,13,16,         128:6,10,11,1
    33:3,4,6,12,1         68:8,9,14,19,        25                    5,17,22
    5                     21,22,24             99:3,5,9,15,2         129:1,2,3,4,8
    35:3,4,6,7,11         69:3,7,12,13,        2                     ,9,11,16,17
    ,14,15,21,23          15,19                100:3,5,8,11,         130:6,11,12,2
    36:5,8,18,19          70:7,10,18           16,18,22              0,23
    37:3,4,11,22,         71:3,9,11,13,        101:5,8,11,16         131:3,5,12,17
    25                    14,16,18,20,2        ,17,19,22             ,23,25
    38:4,5,9,10,1         1,22                 102:2,5,8,14,         132:7,13,15,1
    1 39:14               72:2,5,14            15,18,25              7,19
    40:6,8,14,20,         73:19                103:15,24             133:16,19
                          74:1,7,11,23,        104:1,4,6,10,         134:3,9,14,18
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 258 of
                                       259
                  Dixon, Virgil 02-26-2019          Page 57 of 58
    ,25                   163:25               193:3,8,10,12         96:12 97:21
    135:1,3,5,15,         164:5,9,12           ,16,21,23             99:10
    16 136:6,9,17         165:5,11,12,1        194:5,10,15,2         100:11,16,25
    137:5,8,9,11,         3,16,17,21           4                     102:15,25
    12,14,15,24           166:2,24             195:1,9,11,15         109:7,11,14
    138:5,13,15,1         167:4,17,18,1        ,17,20,23,24          116:11 118:6
    9,23                  9,20,22              196:9,11,13,1         119:2,14,15
    139:9,17,22           168:11,20            6,18,21,22,24         120:9,18
    140:3,15,17,2         169:13,18,21         197:2,9,17,21         123:8 126:2
    1,23                  170:1,4,12,15        ,25                   127:15,24
    141:1,3,7,8,1         ,19                  198:6,7,8,13,         129:4
    7,21,24               171:4,5,15,17        14,21,25              130:5,6,21,23
    142:1,2,5,16,         ,19,21,25            199:5,9,10,11         ,24 131:7
    19,21,22              172:2,3,9,12,        ,20                   144:4 145:8
    143:2,5,6,9,1         15,19,22,25         you'd 129:17           150:22 154:25
    7                     173:16,20,21,         133:12 137:18        155:5,14,15,2
    144:3,8,19,20         24                    143:24               1 156:15
    145:17,18,21,         174:21,22,25                               157:2,24
    24                    175:5,6,13,17       you'll 75:24           160:14 167:19
    146:4,6,7,20,         ,20,21              your 6:9,12            168:11,12,14,
    22,23                 176:6,24,25           7:4,19               19,20,21,23
    147:2,3,9,10,         177:1,16,18,2         8:16,22 10:19        169:2 171:4,7
    13,14,18,22           0,22,23               11:8,25 12:5         172:4,13,17
    148:1,2,5,8,1         178:1,5,8,12,         13:5,9               174:23,25
    1,12,17,21            14                    17:11,20 18:2        175:21,24
    149:1,7,17,18         179:3,6,16,17         28:22 30:23          177:19,20
    ,21,22                ,20,24                31:5,9,11,17,        189:16,19
    150:1,5,8,10,         180:12,23             19 32:12             196:17,18
    12,16                 181:1,12,13,1         33:14 36:16          197:22,25
    151:1,7,9,11,         9,20                  38:5,8,10,19         199:10
    16,20                 182:1,9,12,18         41:13,24           you're 7:22
    152:1,7,8,10,         ,19,22,23             42:20 47:14          8:2,9,15 9:22
    12,16,22              183:6,7,11,18         48:16 51:11          10:16,19 13:6
    153:2,10,13,2         ,20                   52:17 55:16          16:23 21:22
    1,23,24               184:21,22,23,         56:5,6,9,15,1        23:7 24:17
    154:3,4,7,11,         24,25                 7 58:7 59:15         25:8,21 27:4
    12,18,20              185:2,3,4             60:3,16 61:14        29:2 30:18
    155:5,15,16,1         186:6,24              62:15,19             40:19
    8,20,24               187:3,4,5,7,8         63:18 64:3           44:14,25
    156:1,4,5,7,1         ,10                   67:5                 45:24 53:13
    1,17,18,22            188:5,8,10,12         68:16,17,24          54:23,25 55:6
    157:4,7,8,11,         ,21,23,25             69:3,8,16            56:21
    12,15,16,18,1         189:5,8,14,16         76:20 79:16          57:20,22
    9,21,22               ,19,24,25             80:6,10 83:7         59:20 60:9
    159:4,6,19,20         190:4,5,8,12,         87:4,12              73:22 75:3,24
    ,23 160:9,12          15,17,24              88:3,17              76:9 77:3,19
    161:12,17,22          192:2,5,8,10,         94:17,18 95:3        82:20 87:15
    162:15,19             17,24
Case 0:18-cv-61984-RKA Document 146-2 Entered on FLSD Docket 10/03/2019 Page 259 of
                                       259
                  Dixon, Virgil 02-26-2019          Page 58 of 58
    90:7,22
    100:19 104:14
    106:17,19
    111:15
    114:3,14
    115:16
    119:7,13
    121:14
    122:3,18
    123:6,7,8
    133:16 136:24
    137:10 142:7
    161:19 171:11
    173:11,12,16,
    18,20,21,22,2
    5 174:16
    175:3
    176:4,22
    177:2,6
    186:5,13
    187:6
    190:1,16
    192:17 198:4
  yours 155:24
    156:2
  yourself
    125:22 138:24
  you've 40:25
    63:24 77:1
    82:6 83:10,17
    84:18 107:7
    108:23 109:2
    122:19 123:3
    127:17 132:24
    134:10
    138:17,24
    139:2,6
    143:19 180:24

        Z
  zone 115:25
